Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 1 of 283 PageID #: 1




                    THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

                                             )
 PHILLIP TERRELL, DULY ELECTED               )
 DISTRICT ATTORNEY FOR RAPIDES               )
 PARISH, LOUISIANA                           )
                                             )
                                Plaintiff,   )
                                             )
 v.                                          )   CIVIL ACTION NO.: 1:20-cv-00335
                                             )
 AMERISOURCEBERGEN DRUG                      )
 CORPORATION; CARDINAL HEALTH,               )
 INC.; McKESSON CORPORATION; TEVA            )
 PHARMACEUTICAL INDUSTRIES, LTD.;            )
 TEVA PHARMACEUTICALS USA, INC.;             )
 CEPHALON, INC.; JOHNSON & JOHNSON;          )
 JANSSEN PHARMACEUTICALS, INC.;              )                COMPLAINT
 ORTHO-MCNEIL-JANSSEN                        )
 PHARMACEUTICALS, INC. n/k/a JANSSEN         )         Complaint for Public Nuisance;
 PHARMACEUTICALS, INC.; JANSSEN              )    Violations of Racketeer Influenced and
 PHARMACEUTICA INC. n/k/a JANSSEN            )     Corrupt Organizations Act (RICO) 18
 PHARMACEUTICALS, INC.; NORAMCO,             )    U.S.C. § 1961 et seq.; Violations of 18
 INC.; ENDO HEALTH SOLUTIONS INC.;           )    U.S.C. § 1962 et seq.; Violations of La.
 ENDO PHARMACEUTICALS, INC.;                 )   Stat. Ann. § 15:1351 et seq.; Violations of
 ALLERGAN PLC f/k/a ACTAVIS PLS;             )   Louisiana Products Liability Act, La. Stat.
 WATSON PHARMACEUTICALS, INC. n/k/a          )     Ann. § 9:2800.51 et seq.; Redhibition;
 ACTAVIS, INC.; WATSON                       )     Violations of Louisiana Unfair Trade
 LABORATORIES, INC.; ACTAVIS LLC;            )   Practices Act, La. Stat. Ann. § 51:1401 et
 ACTAVIS PHARMA, INC. f/k/a WATSON           )         seq.; Negligence and Negligent
 PHARMA, INC.;                               )        Misrepresentation; and Fraud and
 MALLINCKRODT PLC; MALLINCKRODT              )          Fraudulent Misrepresentation
 LLC.; CVS HEALTH CORP.; WALGREENS           )
 BOOTS ALLIANCE, INC.; WAL-MART,             )
 INC.; MORRIS & DICKSON CO., LLC and         )
 LOUISIANA WHOLESALE DRUG CO., INC.          )
                                             )
                                             )
                                             )
                                             )
                                             )
                              Defendants.    )   JURY TRIAL DEMANDED AND
                                             )   ENDORSED HEREON
                                             )
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 2 of 283 PageID #: 2




                                                 TABLE OF CONTENTS

 I.     INTRODUCTION ...............................................................................................................1

 II.    PARTIES .............................................................................................................................2

        A. PLAINTIFF....................................................................................................................2

        B. DEFENDANTS. ............................................................................................................3

                        1. Manufacturer Defendants.............................................................................3

                        2. Distributor Defendants. ................................................................................8

 III.   JURISDICTION & VENUE ..............................................................................................12

 IV.    FACTUAL BACKGROUND ............................................................................................13

        A. THE OPIOID EPIDEMIC. ..........................................................................................13

                        1. The National Opioid Epidemic. .................................................................13

                        2. Louisiana Opioid Epidemic. ......................................................................17

                        3. The Opioid Epidemic in Plaintiff’s Community........................................20

        B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND
           UNFAIR MARKETING OF OPIOIDS. ......................................................................23

                        1. Each Manufacturer Defendant Used Multiple Avenues to
                           Disseminate Their False and Deceptive Statements about Opioids...........25

                              i. Direct Marketing. .................................................................................26

                              ii. Indirect Marketing. ..............................................................................28

                        2. The Manufacturer Defendants’ Marketing Scheme Misrepresented
                           the Risks and Benefits of Opioids. .............................................................39

                              i. The Manufacturer Defendants embarked upon a campaign of
                                 false, deceptive, and unfair assurances grossly understating and
                                 misstating the dangerous addiction risks of the opioid drugs. .............39

                              ii. The Manufacturer Defendants embarked upon a campaign of
                                  false, deceptive, and unfair assurances grossly overstating the
                                  benefits of the opioid drugs..................................................................49

                        3. The Manufacturer Defendants Targeted Susceptible Prescribers
                           and Vulnerable Patient Populations. ..........................................................55

                                                                     i
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 3 of 283 PageID #: 3




                      5. The Manufacturer Defendants made Materially Deceptive
                         Statements and Concealed Material Facts. ................................................55

                      6. The Manufacturer Defendants Fraudulently Concealed Their
                         Misconduct. ................................................................................................60

      C. THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
         OPIOIDS. .....................................................................................................................62

                      1. Wholesale Drug Distributors Have a Duty under State and Federal
                         Law to Guard Against, and Report, Unlawful Diversion and to
                         Report and Prevent Suspicious Orders. .....................................................63

                      2. The Distributor Defendants Breached Their Duties. .................................70

                      3. The Distributor Defendants Have Sought to Avoid and Have
                         Misrepresented their Compliance with Their Legal Duties. ......................73

                      4. The National Retail Pharmacies Were on Notice of and
                         Contributed to Illegal Diversion of Prescription Opioids ..........................81

      a.              The National Retail Pharmacies Have a Duty to Prevent Diversion ...............82

      b.        Multiple Enforcement Actions against the National Retail Pharmacies
      Confirm their Compliance Failures. ..................................................................................85

                           i. CVS ......................................................................................................85

                           ii. Walgreens ............................................................................................88

      D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO
         PREVENT DIVERSION AND MONITOR, REPORT, AND PREVENT
         SUSPICIOUS ORDERS. .............................................................................................92

      E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
         DUTIES CAUSED THE HARM ALLEGED HEREIN AND
         SUBSTANTIAL DAMAGES. ....................................................................................98

      F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
         ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS
         DEFENSES. ...............................................................................................................101

                      1. Continuing Conduct. ................................................................................101

                      2. Equitable Estoppel. ..................................................................................101

                      3. Fraudulent Concealment. .........................................................................104

 V.   LEGAL CAUSES OF ACTION ......................................................................................105

                                                                 ii
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 4 of 283 PageID #: 4




      COUNT I - PUBLIC NUISANCE (Against all Defendants) ..........................................105

      COUNT II - RACKETEER INFLUENCED AND CORRUPT
      ORGANIZATIONS ACT - 18 U.S.C. 1961, et seq. (Against Defendants,
      Cephalon, Janssen, and Endo) (The “Opioid Marketing Enterprise”) .............................114

           A.               THE OPIOID MARKETING ENTERPRISE ........................................ 118

           B.               CONDUCT OF THE OPIOID MARKETING ENTERPRISE. ............. 186

           C.               PATTERN OF RACKETEERING ACTIVITY ..................................... 190

           D.               DAMAGES. ............................................................................................ 196

      COUNT III - RACKETEER INFLUENCED AND CORRUPT
      ORGANIZATIONS ACT - 18 U.S.C. § 1961, et seq. (Against Defendants,
      Cephalon, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and
      AmerisourceBergen) (The “Opioid Diversion Enterprise”) ............................................205

           A.               THE OPIOID DIVERSION ENTERPRISE. .......................................... 210

           B.                CONDUCT OF THE OPIOID DIVERSION ENTERPRISE. .............. 223

           C.                PATTERN OF RACKETEERING ACTIVITY. ................................... 230

           D.                DAMAGES. ........................................................................................... 245

      COUNT IV - LOUISIANA RACKETEERING ACT - La. Rev. Stat. Ann. §
      15:1351 et seq. (Against Defendants Cephalon, Janssen, and Endo) (The “Opioid
      Marketing Enterprise”) ....................................................................................................254

      COUNT V - LOUISIANA RACKETEERING ACT - La. Rev. Stat. Ann. §
      15:1351 et seq. (Against Defendants Cephalon, Endo, Mallinckrodt, Actavis,
      McKesson, Cardinal, and AmerisourceBergen) (The “Opioid Diversion
      Enterprise”) ......................................................................................................................257

      COUNT VI - LOUISIANA PRODUCTS LIABILITY ACT - La. Rev. Stat. Ann.
      §§ 9:2800.51, et seq. (Against Manufacturer Defendants) .............................................260

      COUNT VII - REDHIBITION (Against All Defendants) ...............................................264

      COUNT VIII - LOUISIANA UNFAIR TRADE PRACTICES AND
      CONSUMER PROTECTION LAW, La. Rev. Stat. Ann. §§ 51:1401, et seq.
      (Against Distributor Defendants) .....................................................................................266

      COUNT IX - NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
      (Against Distributor Defendants) .....................................................................................270



                                                                 iii
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 5 of 283 PageID #: 5




            COUNT X - FRAUD AND FRAUDULENT MISREPRESENTATION (Against
            Distributor Defendants) ...................................................................................................274

 RELIEF ........................................................................................................................................276




                                                                        iv
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 6 of 283 PageID #: 6




          Plaintiff, PHILLIP TERRELL, duly elected District Attorney of Rapides Parish, Louisiana,

 (“Plaintiff”) brings this Complaint against Defendants Teva Pharmaceutical Industries, LTD.;

 Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals,

 Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

 Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions

 Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLS; Watson Pharmaceuticals, Inc.

 n/k/a Actavis, Inc.; Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson

 Pharma, Inc.; Mallinckrodt PLC; Mallinckrodt LLC; McKesson Corporation; Cardinal Health,

 Inc.; AmerisourceBergen Drug Corporation; CVS Health Corporation; Walgreens Boots Alliance,

 Inc. a/k/a Walgreen Co., Wal-Mart Inc., f/k/a Wal-Mart Stores, Inc.; Morris & Dickson Co., LLC;

 and Louisiana Wholesale Drug Co., Inc. (collectively “Defendants”) and alleges as follows:

                                            I.    INTRODUCTION

          1.     Plaintiff brings this civil action to eliminate the hazard to public health and safety

 caused by the opioid epidemic, to abate the nuisance caused thereby, and to recoup monies that

 have been spent because of Defendants’ false, deceptive and unfair marketing and/or unlawful

 diversion of prescription opioids.1 Such economic damages were foreseeable to Defendants and

 were sustained because of Defendants’ intentional and/or unlawful actions and omissions.

          2.     Opioid analgesics are widely diverted and improperly used, and the widespread

 abuse of opioids has resulted in a national epidemic of opioid overdose deaths and addictions. 2




 1
  As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic and semi-
 synthetic opiates.
 2
  See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
 Strategies, 374 N. Eng. J. Med. 1253 (2016).




                                                           1
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 7 of 283 PageID #: 7




         3.     The opioid epidemic is “directly related to the increasingly widespread misuse of

 powerful opioid pain medications.”3

         4.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

 manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

 doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

 companies aggressively advertised to and persuaded doctors to prescribe highly addictive,

 dangerous opioids, turning patients into drug addicts for their own corporate profit. Such actions

 were intentional and/or unlawful.

         5.     Plaintiff also brings this suit against the wholesale distributors of these highly

 addictive drugs. The distributors and manufacturers intentionally and/or unlawfully breached their

 legal duties under federal and state law to monitor, detect, investigate, refuse and report suspicious

 orders of prescription opiates.

                                              II.     PARTIES

     A. PLAINTIFF.

         6.     Plaintiff, Phillip Terrell, duly elected District Attorney of Rapides Parish, Louisiana,

 is charged with enforcing state and local laws and ordinances and prosecuting civil and criminal

 matters, including matters involving drug offenses within the territorial boundaries of Rapides

 Parish. See Louisiana Const. art. V, § 26.

         7.     Plaintiff has declared, inter alia, that opioid abuse, addiction, morbidity and

 mortality has created a serious public health and safety crisis, and is a public nuisance, and that

 the diversion of legally produced controlled substances into the illicit market causes or contributes

 to this public nuisance.



 3 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).



                                                         2
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 8 of 283 PageID #: 8




           8.     The distribution and diversion of opioids into Louisiana (“the State”), and into

 Rapides Parish (“The Parish”) and surrounding areas (collectively, “Plaintiff’s Community”),

 created the foreseeable opioid crisis and opioid public nuisance for which Plaintiff here seeks

 relief.

           9.     Plaintiff directly and foreseeably sustained all economic damages alleged herein.

 Defendants’ conduct has exacted a financial burden for which the Plaintiff seeks relief. Categories

 of past and continuing sustained damages include, inter alia,: (1) costs for providing medical care,

 additional therapeutic, and prescription drug purchases, and other treatments for patients suffering

 from opioid-related addiction or disease, including overdoses and deaths; (2) costs for providing

 treatment, counseling, and rehabilitation services; (3) costs for providing treatment of infants born

 with opioid-related medical conditions; (4) costs associated with law enforcement and public

 safety relating to the opioid epidemic; (5) and costs associated with providing care for children

 whose parents suffer from opioid-related disability or incapacitation. These damages have been

 suffered, and continue to be suffered directly, by the Plaintiff.

           10.    Plaintiff also seeks the means to abate the epidemic created by Defendants’ wrongful

 and/or unlawful conduct.

           11.    Plaintiff has standing to recover damages incurred as a result of Defendants’ actions

 and omissions. Plaintiff has standing to bring all claims pled herein, including, inter alia, to bring

 claims under the federal RICO statute, pursuant to 18 U.S.C. § 1961(3) (“persons” include entities

 which can hold legal title to property) and 18 U.S.C. § 1964 (“persons” have standing).

     B. DEFENDANTS.

                 1. Manufacturer Defendants.

           12.    The Manufacturer Defendants are defined below. At all relevant times, the

 Manufacturer Defendants have packaged, distributed, supplied, sold, placed into the stream of


                                                     3
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 9 of 283 PageID #: 9




 commerce, labeled, described, marketed, advertised, promoted and purported to warn or purported

 to inform prescribers and users regarding the benefits and risks associated with the use of the

 prescription opioid drugs. The Manufacturer Defendants, at all times, have manufactured and sold

 prescription opioids without fulfilling their legal duty to prevent diversion and report suspicious

 orders.

           13.   CEPHALON, INC. is a Delaware corporation with its principal place of business in

 Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”) is an

 Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd.

 acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a Delaware

 corporation and is a wholly owned subsidiary of Teva Ltd. in Pennsylvania. Teva USA acquired

 Cephalon in October 2011.

           14.   Cephalon, Inc. manufactures, promotes, sells, and distributes opioids such as Actiq

 and Fentora in the United States. Actiq has been approved by the FDA only for the “management

 of breakthrough cancer pain in patients 16 years and older with malignancies who are already

 receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

 cancer pain.”4 Fentora has been approved by the FDA only for the “management of breakthrough

 pain in cancer patients 18 years of age and older who are already receiving and who are tolerant

 to around-the-clock opioid therapy for their underlying persistent cancer pain.” 5 In 2008, Cephalon




 4
   Highlights of Prescribing Information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009),
 https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf.
 5
   Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
 https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf.




                                                         4
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 10 of 283 PageID #: 10




  pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

  promotion of Actiq and two other drugs, and agreed to pay $425 million. 6

            15.     Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

  Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

  Cephalon in the United States through Teva USA and has done so since its October 2011

  acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to

  the public. Teva USA sells all former Cephalon branded products through its “specialty medicines”

  division. The FDA-approved prescribing information and medication guide, which is distributed

  with Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs

  physicians to contact Teva USA to report adverse events.

            16.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

  display Teva Ltd.’s logo.7 Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as

  its own, and its year-end report for 2012 – the year immediately following the Cephalon acquisition

  – attributed a 22% increase in its specialty medicine sales to “the inclusion of a full year of

  Cephalon’s specialty sales,” including inter alia sales of Fentora®.8 Through interrelated

  operations like these, Teva Ltd. operates in the United States through its subsidiaries Cephalon

  and Teva USA. The United States is the largest of Teva Ltd.’s global markets, representing 53%

  of its global revenue in 2015, and, were it not for the existence of Teva USA and Cephalon, Inc.,

  Teva Ltd. would conduct those companies’ business in the United States itself. Upon information



  6
    Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea to
  Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
  https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.
  7
      E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last visited Jan. 16, 2018).
  8
   Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
  http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.



                                                              5
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 11 of 283 PageID #: 11




  and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their profits

  inure to the benefit of Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd.,

  Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon.”

         17.   JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

  principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

  JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of business in

  New Brunswick, New Jersey. NORAMCO, INC. (“Noramco”) is a Delaware company

  headquartered in Wilmington, Delaware and was a wholly owned subsidiary of J&J until July

  2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN

  PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

  in Titusville, New Jersey. JANSSEN PHARMACEUTICA INC., now known as JANSSEN

  PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

  in Titusville, New Jersey. J&J is the only company that owns more than 10% of Janssen

  Pharmaceuticals’ stock, and corresponds with the FDA regarding Janssen’s products. Upon

  information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs

  and Janssen’s profits inure to J&J’s benefit. Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

  Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and J&J are referred to as “Janssen.”

         18.   Janssen manufactures, promotes, sells, and distributes drugs in the United States,

  including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

  in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

  (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

  sales in 2014.




                                                  6
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 12 of 283 PageID #: 12




         19.   ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

  place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly

  owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its principal

  place of business in Malvern, Pennsylvania. Endo Health Solutions Inc. and Endo Pharmaceuticals

  Inc. are referred to as “Endo.”

         20.   Endo develops, markets, and sells prescription drugs, including the opioids

  Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States. Opioids made up roughly

  $403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in

  revenue from 2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also

  manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and

  hydrocodone products in the United States, by itself and through its subsidiary, Qualitest

  Pharmaceuticals, Inc.

         21.   ALLERGAN PLC is a public limited company incorporated in Ireland with its

  principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in

  March 2015, and the combined company changed its name to ALLERGAN PLC in January 2013.

  Before that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012,

  and the combined company changed its name to Actavis, Inc. as of January 2013 and then

  ACTAVIS PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation

  with its principal place of business in Corona, California, and is a wholly-owned subsidiary of

  ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS

  PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of business

  in New Jersey and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a

  Delaware limited liability company with its principal place of business in Parsippany, New Jersey.




                                                  7
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 13 of 283 PageID #: 13




  Each of these defendants is owned by ALLERGAN PLC, which uses them to market and sell its

  drugs in the United States. Upon information and belief, ALLERGAN PLC exercises control over

  these marketing and sales efforts and profits from the sale of Allergan/Actavis products ultimately

  inure to its benefit. ALLERGAN PLC, ACTAVIS PLC, ACTAVIS, Inc., Actavis LLC, Actavis

  Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc.

  are referred to as “Actavis.”

         22.     Actavis manufactures, promotes, sells, and distributes opioids, including the branded

  drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and

  Opana, in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals,

  Inc. on December 30, 2008, and began marketing Kadian in 2009.

         23.     MALLINCKRODT, PLC is an Irish public limited company headquartered in

  Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

  MALLINCKRODT, LLC is a limited liability company organized and existing under the laws of

  the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, PLC.

  Mallinckrodt, PLC and Mallinckrodt, LLC are referred to as “Mallinckrodt.”

         24.     Mallinckrodt manufactures, markets, and sells drugs in the United States including

  generic oxycodone, of which it is one of the largest manufacturers. In July 2017 Mallinckrodt

  agreed to pay $35 million to settle allegations brought by the Department of Justice that it failed to

  detect and notify the DEA of suspicious orders of controlled substances.

         25.     Non-defendant co-conspirator Purdue’s activities described herein were in concert

  with the Manufacturer Defendants’ activities described herein.

               2. Distributor Defendants.

         26.     The Distributor Defendants also are defined below. At all relevant times, the

  Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce


                                                    8
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 14 of 283 PageID #: 14




  the prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

  detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

  Defendants universally failed to comply with federal and/or state law. The Distributor Defendants

  are engaged in “wholesale distribution,” as defined under state and federal law. Plaintiff alleges

  the unlawful conduct by the Distributor Defendants is responsible for the volume of prescription

  opioids plaguing Plaintiff’s Community.

         27.    McKESSON CORPORATION (“McKesson”) at all relevant times, operated as a

  licensed distributor in Louisiana, licensed by both the Louisiana Board of Drug and Device

  Distributors and the Louisiana Board of Pharmacy.          McKesson is a Delaware corporation.

  McKesson has its principal place of business located in San Francisco, California. McKesson

  operates a distribution center in St. Rose, Louisiana.

         28.    CARDINAL HEALTH, INC. (“Cardinal”) at all relevant times, operated as a

  licensed distributor wholesaler in Louisiana, licensed by both the Louisiana Board of Drug and

  Device Distributors and the Louisiana Board of Pharmacy. Cardinal’s principal office is located

  in Dublin, Ohio.

         29.    AMERISOURCEBERGEN DRUG CORPORATION (“AmerisourceBergen”) at all

  relevant times, operated as a licensed distributor wholesaler in Louisiana, licensed by the Louisiana

  Board of Pharmacy. AmerisourceBergen is a Delaware corporation and its principal place of

  business is located in Chesterbrook, Pennsylvania.

         30.    Defendant CVS HEALTH CORPORATION is a Delaware corporation with its

  principal place of business in Rhode Island. CVS Health Corporation conducts business as a

  licensed wholesale distributor under the following named business entities: CVS Indiana, L.L.C.;

  CVS Orlando FL Distribution; CVS Pharmacy, Inc.; CVS RX Services, Inc., d/b/a CVS Pharmacy




                                                   9
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 15 of 283 PageID #: 15




  Distribution Center; CVS TN Distribution, LLC ; and CVS VERO FL Distribution, L.L.C.

  (collectively “CVS”). At all times relevant to this Complaint, CVS distributed prescription opioids

  throughout the United States, including in the State and the Parish and Plaintiff’s Community

  specifically. At all relevant times, this Defendant operated as a licensed wholesale distributor in

  Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the Louisiana

  Board of Pharmacy.

         31.    Defendant WALGREENS BOOTS ALLIANCE, INC., also known as Walgreen Co.

  (“Walgreens”) is a Delaware corporation with its principal place of business in Illinois. Walgreens

  Boots Alliance Inc. conducts business as a licensed wholesale distributor under the following

  named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.; Walgreen Arizona Drug Co.

  (collectively “Walgreens”). At all times relevant to this Complaint, Walgreens distributed

  prescription opioids throughout the United States, including in the State, the Parish and Plaintiff’s

  Community specifically. At all relevant times, this Defendant operated as a licensed wholesale

  distributor in Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the

  Louisiana Board of Pharmacy.

         32.    Defendant WAL-MART INC., formerly known as Wal-Mart Stores, Inc. (“Wal-

  Mart”), is a Delaware corporation with its principal place of business in Arkansas. At all times

  relevant to this Complaint, Wal-Mart distributed prescription opioids throughout the United States,

  including in the State, the Parish and Plaintiff’s Community specifically. Wal-Mart Stores, Inc.

  conducts business as a licensed wholesale distributor under the following named business entities:

  Wal-Mart Warehouse #28; Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart

  Warehouse #6046 aka Wal-Mart Warehouse #46 (“collectively “Wal-Mart”). At all relevant times,

  this Defendant operated a licensed wholesale distributor in Wisconsin, licensed by the Wisconsin




                                                   10
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 16 of 283 PageID #: 16




  Pharmacy Examining Board. At all relevant times including at least from 2013 through June of

  2018, this Defendant operated as a licensed wholesale distributor in Louisiana, licensed by the

  Louisiana Board of Pharmacy.

         33.    Defendant MORRIS & DICKSON CO., LLC (“Morris & Dickson”) is a limited

  liability company with its principal place of business in Shreveport, Louisiana. Morris & Dickson

  is a full-line wholesale pharmaceutical distributor. On information and belief, it is the largest

  independently owned and privately held drug wholesale distributor in the United States. It operates

  out of a single distribution center in Shreveport, Louisiana, which serves pharmacies, hospitals

  and alternate care clinics such as nursing homes in 17 states. At all times relevant to this Complaint,

  Morris & Dickson distributed prescription opioids in the State and the Parish and Plaintiff’s

  Community specifically. At all relevant times, this Defendant operated as a licensed wholesale

  distributor in Louisiana, licensed by the Louisiana Board of Drug and Device Distributors and the

  Louisiana Board of Pharmacy.

         34.    Defendant LOUISIANA WHOLESALE DRUG CO., INC. is a Louisiana

  corporation with its principal place of business in Louisiana (“Louisiana Wholesale Drug”).

  Louisiana Wholesale Drug is a wholesale pharmaceutical distributor. At all times relevant to this

  Complaint, Louisiana Wholesale Drug distributed prescription opioids in the State and the Parish

  and Plaintiff’s Community specifically. At all relevant times, this Defendant operated as a licensed

  wholesale distributor in Louisiana, licensed by the Louisiana Board of Drug and Device

  Distributors and the Louisiana Board of Pharmacy.

         35.    Collectively, Defendants CVS, Walgreens, and Wal-Mart are referred to as “National

  Retail Pharmacies.” Cardinal, McKesson, AmerisourceBergen, Morris & Dickson, Louisiana




                                                    11
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 17 of 283 PageID #: 17




  Wholesale Drug, and the National Retail Pharmacies are collectively referred to as the “Distributor

  Defendants.”

          36.    Defendants include the above referenced entities as well as their predecessors,

  successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

  in the manufacture, promotion, distribution sale and/or dispensing of opioids.

                               III.    JURISDICTION & VENUE

          37.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the

  federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

  § 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state law claims

  pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal claims that

  they form part of the same case or controversy.

          38.    This Court has personal jurisdiction over Defendants because they conduct business

  in the State, purposefully direct or directed their actions toward the State, some or all consented to

  be sued in the State by registering an agent for service of process, they consensually submitted to

  the jurisdiction of the State when obtaining a manufacturer or distributor license, and because they

  have the requisite minimum contacts with the State necessary to constitutionally permit the Court

  to exercise jurisdiction.

          39.    This Court also has personal jurisdiction over all of the defendants under 18 U.S.C.

  § 1965(b). This Court may exercise nation-wide jurisdiction over the named Defendants where the

  “ends of justice” require national service and Plaintiff demonstrates national contacts. Here, the

  interests of justice require that Plaintiff be allowed to bring all members of the nationwide RICO

  enterprise before the court in a single trial. See, e.g., Iron Workers Local Union No. 17 Insurance

  Fund v. Philip Morris Inc., 23 F. Supp. 2d 796, 803 (N.D. Ohio 1998) (citing LaSalle National




                                                    12
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 18 of 283 PageID #: 18




  Bank v. Arroyo Office Plaza, Ltd., 1988 WL 23824, *2 (N.D. Ill. Mar 10, 1988); Butcher’s Union

  Local No. 498 v. SDC Invest., Inc., 788 F.2d 535, 539 (9th Cir. 1986)).

          40.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §1965

  because a substantial part of the events or omissions giving rise to the claim occurred in this

  District and each Defendant transacted affairs and conducted activity that gave rise to the claim of

  relief in this District. 28 U.S.C. § 1391(b); 18 U.S.C. §1965(a).

                                   IV.     FACTUAL BACKGROUND

       A. THE OPIOID EPIDEMIC.

                1. The National Opioid Epidemic.

          41.     The past two decades have been characterized by increasing abuse and diversion of

  prescription drugs, including opioid medications, in the United States. 9

          42.     Prescription opioids have become widely prescribed. By 2010, enough prescription

  opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

  hydrocodone every 4 hours for 1 month.10

          43.     By 2011, the U.S. Department of Health and Human Resources, Centers for Disease

  Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

  Release noted:

                a. The death toll from overdoses of prescription painkillers has more than tripled in
                   the past decade.

                b. More than 40 people die every day from overdoses involving narcotic pain relievers
                   like hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and
                   oxymorphone (Opana).



  9
   See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
  Med. 241 (2015).
  10
    Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
  and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).



                                                          13
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 19 of 283 PageID #: 19




                   c. Overdoses involving prescription painkillers are at epidemic levels and now kill
                      more Americans than heroin and cocaine combined.

                   d. The increased use of prescription painkillers for nonmedical reasons, along with
                      growing sales, has contributed to a large number of overdoses and deaths. In 2010,
                      1 in every 20 people in the United States age 12 and older—a total of 12 million
                      people—reported using prescription painkillers non-medically according to the
                      National Survey on Drug Use and Health. Based on the data from the Drug
                      Enforcement Administration, sales of these drugs to pharmacies and health care
                      providers have increased by more than 300 percent since 1999.

                   e. Prescription drug abuse is a silent epidemic that is stealing thousands of lives and
                      tearing apart communities and families across America.

                   f. Almost 5,500 people start to misuse prescription painkillers every day. 11

             44.     The number of annual opioid prescriptions written in the United States is now

  roughly equal to the number of adults in the population. 12

             45.     Many Americans are now addicted to prescription opioids, and the number of deaths

  due to prescription opioid overdose is unacceptable. In 2016, drug overdoses killed roughly 64,000

  people in the United States, an increase of more than 22 percent over the 52,404 drug deaths

  recorded the previous year.13

             46.     Moreover, the CDC has identified addiction to prescription pain medication as the

  strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers

  are forty times more likely to be addicted to heroin.14




  11
    See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
  Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
  https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
  12
       See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).
  13
    See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional Counts of Drug
  Overdose Deaths, (August 8, 2016), https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-death-
  estimates.pdf.
  14
    See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin Epidemic,
  https://www.cdc.gov/vitalsigns/heroin/index.html (last updated July 7, 2015).




                                                            14
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 20 of 283 PageID #: 20




           47.    Heroin is pharmacologically similar to prescription opioids. The majority of current

  heroin users report having used prescription opioids non-medically before they initiated heroin

  use. Available data indicates that the nonmedical use of prescription opioids is a strong risk factor

  for heroin use.15

           48.    The CDC reports that drug overdose deaths involving heroin continued to climb

  sharply, with heroin overdoses more than tripling in 4 years. This increase mirrors large increases

  in heroin use across the country and has been shown to be closely tied to opioid pain reliever

  misuse and dependence. Past misuse of prescription opioids is the strongest risk factor for heroin

  initiation and use, specifically among persons who report past-year dependence or abuse. The

  increased availability of heroin, combined with its relatively low price (compared with diverted

  prescription opioids) and high purity appear to be major drivers of the upward trend in heroin use

  and overdose.16

           49.    The societal costs of prescription drug abuse are “huge.” 17

           50.    Across the nation, local governments are struggling with a pernicious, ever-

  expanding epidemic of opioid addiction and abuse. Every day, more than 90 Americans lose their

  lives after overdosing on opioids.18




  15
   See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
  Med. 154 (2016).
  16
   See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64
  Morbidity & Mortality Wkly. Rep. 1378 (2016).
  17
    See Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal
  Health, Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9, 2012), 2012 WL
  1637016, at *10 [hereinafter Brief of HDMA].
  18
    Opioid Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
  abuse/opioids/opioid-crisis, last visited Sept. 19, 2017) (“Opioid Crisis, NIH”) (citing at note 1 Rudd RA, Seth P,
  David F, Scholl L, Increases in Drug and Opioid-Involved Overdose Deaths — United States, 2010–2015, MMWR
  MORB MORTAL WKLY REP. 2016;65, doi:10.15585/mmwr.mm655051e1).




                                                           15
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 21 of 283 PageID #: 21




            51.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as

  “a serious national crisis that affects public health as well as social and economic welfare.” 19 The

  economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

  healthcare, lost productivity, addiction treatment, and criminal justice expenditures. 20

            52.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

  during 1999–2014. Among 47,055 drug overdose deaths that occurred in 2014 in the United States,

  28,647 (60.9%) involved an opioid.21

            53.    The rate of death from opioid overdose has quadrupled during the past 15 years in

  the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

  department have increased by a factor of six in the past 15 years. 22

            54.    Every day brings a new revelation regarding the depth of the opioid plague: just to

  name one example, the New York Times reported in September 2017 that the epidemic, which

  now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous, deadly

  opioids are “everywhere” and mistaken as candy. 23

            55.    In 2016, the President of the United States declared an opioid and heroin epidemic.24



  19
       Opioid Crisis, NIH.
  20
     Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid Overdose,
  Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
  doi:10.1097/MLR.0000000000000625).
  21
   See Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths—United States, 2010–2015, 65
  Morbidity & Mortality Wkly. Rep. 1445 (2016).
  22
    See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
  Strategies, 374 N. Eng. J. Med. 1253 (2016).
  23
     Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times,
  Sept. 20, 2017 (“‘It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s opioid problem, ‘with
  tendrils that are going everywhere.’”).
  24
    See Proclamation No. 9499, 81 Fed. Reg. 65,173 (Sept. 16, 2016) (proclaiming “Prescription Opioid and Heroin
  Epidemic Awareness Week”).




                                                          16
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 22 of 283 PageID #: 22




             56.    The epidemic of prescription pain medication and heroin deaths is devastating

  families and communities across the country.25 Meanwhile, the manufacturers and distributors of

  prescription opioids extract billions of dollars of revenue from the addicted American public while

  public entities experience hundreds of millions of dollars of injury – if not more – caused by the

  reasonably foreseeable consequences of the prescription opioid addiction epidemic.

             57.    The prescription opioid manufacturers and distributors, including the Defendants,

  have continued their wrongful, intentional, and unlawful conduct, despite their knowledge that

  such conduct is causing and/or contributing to the national, state, and local opioid epidemic.

                   2. Louisiana Opioid Epidemic.

             58.    Louisiana has been especially ravaged by the national opioid crisis.

             59.    Tragically, Louisiana was among the states to see a statistically significant increase

  in the drug overdose death rate from 2014 to 2015, according to data from the Centers for Disease

  Control and Prevention (CDC).26 The death rate rose by 12.4 percent. 27

             60.    In 2015, 861 people died from drug overdoses, 28 up from 777 in 2014.29 Another 809

  people lost their lives to drug overdoses in 2013.30 Many of these deaths are due to opioids. The


  25
   See Presidential Memorandum – Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
  Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-201500743.pdf.
  26
     Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015 Death Increases, available
  at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017).
  27
       Id.
  28
    Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
  over dose deaths by state, US 2015, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
  visited Dec. 19, 2017).
  29
    Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
  over dose deaths by state, US 2014, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
  visited Dec. 19, 2017).
  30
    Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
  over dose deaths by state, US 2013, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
  visited Dec. 19, 2017).




                                                        17
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 23 of 283 PageID #: 23




  Louisiana Department of Health’s Bureau of Vital Records tracked a rise in deaths due to opioid

  overdoses from 155 in 2012 to 305 in 2016, numbers the state government believes are under-

  reported.31

          61.     This high rate of overdoses is due at least in part to the extremely high rates at which

  opioids have been prescribed in Louisiana. According to the CDC, in 2016 Louisiana had an opioid

  prescription rate of 98.1 per 100 persons, which ranked fifth in the country. 32 Louisiana’s rate of

  opioid prescriptions has consistently been among the highest in the country and the equivalent to

  more than one prescription for each resident. For example, that rate was 100.4 prescriptions per

  100 people in 201533 and 108.9 in 2014.34 It was even higher in earlier years at 112.4 prescriptions

  per 100 persons in 2013,35 113 in 2012,36 111.7 in 2011,37 112.6 prescriptions per 100 people in

  2010,38 113 in 200939 and 113.7 in 2008.40




  31
    Office of the Governor, Louisiana Department of Health continues efforts to reduce opioid abuse, Sept. 18, 2017,
  available at http://gov.louisiana.gov/index.cfm/newsroom/detail/1029 (last visited Dec. 21, 2017).
  32
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2016, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2016.html (last visited Dec. 21, 2017).
  33
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2015, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2015.html (last visited Dec. 21, 2017).
  34
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2014, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2014.html (last visited Dec. 21, 2017).
  35
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2013, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2013.html (last visited Dec. 21, 2017).
  36
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2012, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2012.html (last visited Dec. 21, 2017).
  37
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2011, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2011.html (last visited Dec. 21, 2017).
  38
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2010, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2010.html (last visited Dec. 21, 2017).
  39
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2009, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2009.html (last visited Dec. 21, 2017).
  40
    Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2008, available at
  https://www.cdc.gov/drugoverdose/maps/rxstate2008.html (last visited Dec. 21, 2017).




                                                          18
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 24 of 283 PageID #: 24




              62.   Consistent with this, the Louisiana Commission on Preventing Opioid Abuse

  estimates that 108 to 122 opioid prescriptions are written per 100 persons in Louisiana per year,

  among the highest in the country.41 The rate of 122 prescriptions per 100 people over the last six

  years is 39 percent higher than the national average.42

              63.   This high rate of prescriptions translates into efforts to get people off of opioids.

  From 2013-2015 there were 6,252 opioid-related substance abuse treatment admissions in

  Louisiana.43

              64.   Neonatal Abstinence Syndrome (NAS), a collection of symptoms newborn babies

  experience withdrawing from opioid medications taken by the mother, quadrupled in Louisiana

  from 2003-2013, and related Medicaid expenditures increased six-fold from $1.3 million to $8.7

  million for inpatient services.44 These costs do not include potential costs related to long-term

  effects for healthcare and other services. 45 The number of newborns born with alcohol or drugs in

  their system rose from 569 in 2008 to 1,659 in 2016, according to the Department of Children and

  Family Services, with opioids being the most common drug found in these infants. 46




  41
     Louisiana Commission on Preventing Opioid Abuse, The Opioid Epidemic: Evidence Based Strategies
  Legislative Report, April 2017, at 20 (citations omitted), available at
  http://dhh.louisiana.gov/assets/docs/BehavioralHealth/Opioids/LCPOAFinalReportPkg20170331.pdf (last visited
  Dec. 21, 2017).
  42
       Id. at 21.
  43
    Louisiana Department of Health, Opioid Abuse, Prevention, Treatment and Policy, Quick Facts (January 2017),
  available at http://ldh.la.gov/assets/opioid/OpioidAbsePrvntn_2017.pdf (last visited Dec. 21, 2017).
  44
    Prevention, Screening & Treatment of Neonatal Abstinence Syndrome, (March 1, 2016) at 3, available at
  https://wwwcfprd.doa.louisiana.gov/boardsAndCommissions/RulesAndRegulations/223_Response%20to%20House
  %20Concurrent%20Resolution%20162-FINAL3-1-2016%20(3).pdf (last visited Dec. 21, 2017).
  45
       Id.
  46
    Julia O’Donoghue, “Louisiana infants born exposed to drugs, alcohol triples in 8 years,” The Times-Picayune,
  (Sept. 18, 2017), available at http://www.nola.com/politics/index.ssf/2017/09/louisiana_newborns_drugs.html (last
  visited Dec. 21, 2017).




                                                          19
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 25 of 283 PageID #: 25




              65.    The costs related to the opioid crisis are steep. The Louisiana Commission on

  Preventing Opioid Abuse has estimated that opioid abuse costs Louisiana $296 million a year in

  health care expenditures alone.47

                    3. The Opioid Epidemic in Plaintiff’s Community.

              66.    The opioid epidemic has impacted Plaintiff’s Community.

              67.    From 2015 to 2017 in Rapides Parish, there were 77 drug overdose deaths for a drug

  overdose mortality rate of 19 per 100,000 residents.48 From 2014 to 2016 there were 65 drug

  overdose deaths for a drug overdose mortality rate of 16 deaths per 100,000 residents. 49 From 2012

  to 2014, there were 47 deaths.50 And from 2006 to 2012 there were 83 drug poisoning deaths. 51

              68.    According to the Louisiana Department of Health, from 2014 to 2018 there were 141

  deaths due to drug poisoning in Rapides Parish.52 Of those deaths, at least 59 were opioid

  poisoning deaths which increased from 5 in 2014 and 6 in 2015 to 20 in 2018. 53

              69.    The opioid epidemic is also increasing hospital visits and costs. From 2014 to 2018

  there were 539 opioid poisoning-related Emergency Department visits in the Parish. 54




  47
     Louisiana Commission on Preventing Opioid Abuse, supra note 44, at 17, citing Matrix Global Advisors, LLC
  (2014) Health Care Costs from Opioid Abuse: A State by State Analysis.
  48
     County Health Rankings & Roadmaps, Drug Overdose Deaths, 2019 tab,
  https://www.countyhealthrankings.org/app/louisiana/2019/measure/factors/138/data (last visited February 7, 2020).
  49
       Id. at 2018 tab.
  50
       Id. at 2016 tab.
  51
       Id. at 2015 tab.
  52
    Louisiana Department of Health, Louisiana Opioid Data and Surveillance System, https://lodss.ldh.la.gov (last
  visited February 7, 2020).
  53
       Id.
  54
       Id.




                                                          20
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 26 of 283 PageID #: 26




  Additionally, for those same years, there were 795 hospital admissions due to drug poisoning in

  the Parish, of which 176 were opioid poisoning-related. 55

             70.   The CDC has tracked prescription rates per county and parish in the United States,

  identifying the geographic “hotspots” for rates of opioid prescriptions. 56 The CDC has calculated

  the geographic distribution at county and parish levels of opioid prescriptions dispensed per 100

  persons,57 revealing that Rapides Parish has been a consistent hotspot over the past few years.

             71.   The CDC’s statistics prove that the opioid prescription rates in Rapides Parish have

  exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Rapides

  Parish, Louisiana, the opioid prescribing rates, as reported by the CDC, are consistently above the

  national averages – which are themselves too high. In 2017, compared to the national average of

  58.7 opioid prescriptions dispensed per 100 persons, 58 the Parish rate was 133.3 opioid

  prescriptions per 100 persons.59 That is more than one prescription for every man, woman and

  child living in the Parish.

             72.   In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

  100 persons,60 the Parish rate was 144 opioid prescriptions per 100 persons. 61 Compared to the




  55
       Id.
  56
    U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
  visited February 7, 2020).
  57
       Id.
  58
       Id.
  59
    Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Rapides Parish,
  Louisiana” here and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html
  60
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  61
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html




                                                          21
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 27 of 283 PageID #: 27




  national average of 70.6 opioid prescriptions per 100 persons in 2015, 62 the Parish rate was even

  higher at 152.6.63

            73.    This is not an aberration. In 2014, compared to the national average of 75.6

  prescriptions per 100 persons,64 the Parish rate was 169.8.65

            74.    Compared to the national average of 78.1 prescriptions per 100 persons in 2013, 66

  the Rapides Parish rate was 174.7 opioid prescriptions per 100 persons. 67 In 2012, compared to the

  national average of 81.3 prescriptions per 100 persons, 68 the Parish rate was 169.5 prescriptions

  per 100 persons.69 Compared to the national average of 80.9 prescriptions per 100 persons in

  2011,70 the Rapides Parish rate was 165.6.71 In 2010, compared to the national average of 81.2

  prescriptions per 100 persons,72 the Parish rate was 162.2 prescriptions per 100 persons.73




  62
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  63
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html
  64
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  65
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html
  66
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  67
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html
  68
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
  69
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html
  70
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  71
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html
  72
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  73
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html




                                                          22
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 28 of 283 PageID #: 28




  Compared to the national average of 79.5 prescriptions per 100 persons in 2009, 74 the Rapides

  Parish rate was 158.7.75

            75.    The sheer volume of these dangerously addictive drugs was destined to create the

  present crisis of addiction, abuse, and overdose deaths.

        B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
           MARKETING OF OPIOIDS.

            76.    The opioid epidemic did not happen by accident.

            77.    Before the 1990s, generally accepted standards of medical practice dictated that

  opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

  for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

  patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

  as patients developed tolerance to opioids over time and the serious risk of addiction and other

  side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

  generally did not prescribe opioids for chronic pain.

            78.    Each Manufacturer Defendant has conducted, and has continued to conduct, a

  marketing scheme designed to persuade doctors and patients that opioids can and should be used

  for chronic pain, resulting in opioid treatment for a far broader group of patients who are much

  more likely to become addicted and suffer other adverse effects from the long-term use of opioids.

  In connection with this scheme, each Manufacturer Defendant spent, and continues to spend,

  millions of dollars on promotional activities and materials that falsely deny or trivialize the risks

  of opioids while overstating the benefits of using them for chronic pain.



  74
       U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
  75
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
  https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html



                                                          23
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 29 of 283 PageID #: 29




          79.   The Manufacturer Defendants have made false and misleading claims, contrary to

  the language on their drugs’ labels, regarding the risks of using their drugs that: (1) downplayed

  the serious risk of addiction; (2) created and promoted the concept of “pseudoaddiction” when

  signs of actual addiction began appearing and advocated that the signs of addiction should be

  treated with more opioids; (3) exaggerated the effectiveness of screening tools to prevent

  addiction; (4) claimed that opioid dependence and withdrawal are easily managed; (5) denied the

  risks of higher opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid

  formulations to prevent abuse and addiction. The Manufacturer Defendants have also falsely

  touted the benefits of long-term opioid use, including the supposed ability of opioids to improve

  function and quality of life, even though there was no scientifically reliable evidence to support

  the Manufacturer Defendants’ claims.

          80.   The Manufacturer Defendants have disseminated these common messages to reverse

  the popular and medical understanding of opioids and risks of opioid use. They disseminated these

  messages directly, through their sales representatives, in speaker groups led by physicians the

  Manufacturer Defendants recruited for their support of their marketing messages, and through

  unbranded marketing and industry-funded front groups.

          81.   The Manufacturer Defendants’ efforts have been wildly successful. Opioids are now

  the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

  companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

  since 2009.76 In an open letter to the nation’s physicians in August 2016, the then-U.S. Surgeon



  76
    See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
  http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
  $10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www. ft.com/content/f6e989a8-5dac-11e6-bb77-
  a121aa8abd95.




                                                      24
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 30 of 283 PageID #: 30




  General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors

  . . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

  prescribed for legitimate pain.”77 This epidemic has resulted in a flood of prescription opioids

  available for illicit use or sale (the supply), and a population of patients physically and

  psychologically dependent on them (the demand). And when those patients can no longer afford

  or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription opioids

  or even non-prescription opioids, like heroin.

             82.    The Manufacturer Defendants intentionally continued their conduct, as alleged

  herein, with knowledge that such conduct was creating the opioid nuisance and causing the harms

  and damages alleged herein.

                   1. Each Manufacturer Defendant Used Multiple Avenues to Disseminate Their
                      False and Deceptive Statements about Opioids.

             83.    The Manufacturer Defendants spread their false and deceptive statements by

  marketing their branded opioids directly to doctors and patients in and around the State, including

  in Plaintiff’s Community. Defendants also deployed seemingly unbiased and independent third

  parties that they controlled to spread their false and deceptive statements about the risks and

  benefits of opioids for the treatment of chronic pain throughout the State and Plaintiff’s

  Community.

             84.    The Manufacturer Defendants employed the same marketing plans and strategies and

  deployed the same messages in and around the State, including in Plaintiff’s Community, as they

  did nationwide. Across the pharmaceutical industry, “core message” development is funded and

  overseen on a national basis by corporate headquarters. This comprehensive approach ensures that




  77
       Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/.



                                                            25
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 31 of 283 PageID #: 31




  the Manufacturer Defendants’ messages are accurately and consistently delivered across

  marketing channels – including detailing visits, speaker events, and advertising – and in each sales

  territory. The Manufacturer Defendants consider this high level of coordination and uniformity

  crucial to successfully marketing their drugs.

         85.    The Manufacturer Defendants ensure marketing consistency nationwide through

  national and regional sales representative training; national training of local medical liaisons, the

  company employees who respond to physician inquiries; centralized speaker training; single sets

  of visual aids, speaker slide decks and sales training materials; and nationally coordinated

  advertising. The Manufacturer Defendants’ sales representatives and physician speakers were

  required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

  along with them periodically to both check on their performance and compliance.

                             i.   Direct Marketing.

         86.    The Manufacturer Defendants’ direct marketing of opioids generally proceeded on

  two tracks. First, each Manufacturer Defendant conducted and continues to conduct advertising

  campaigns touting the purported benefits of their branded drugs. For example, upon information

  and belief, the Manufacturer Defendants spent more than $14 million on medical journal

  advertising of opioids in 2011, nearly triple what they spent in 2001.

         87.    Many of the Manufacturer Defendants’ branded ads deceptively portrayed the

  benefits of opioids for chronic pain. For example, Endo distributed and made available on its

  website opana.com a pamphlet promoting Opana ER with photographs depicting patients with

  physically demanding jobs like construction worker, chef, and teacher, misleadingly implying that

  the drug would provide long-term pain-relief and functional improvement. Upon information and




                                                   26
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 32 of 283 PageID #: 32




  belief, Purdue78 also ran a series of ads, called “Pain vignettes,” for OxyContin in 2012 in medical

  journals. These ads featured chronic pain patients and recommended OxyContin for each. One ad

  described a “54-year-old writer with osteoarthritis of the hands” and implied that OxyContin would

  help the writer work more effectively.

          88.     Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

  through “detailers” – sales representatives who visited individual doctors and medical staff in their

  offices – and small-group speaker programs. The Manufacturer Defendants have not corrected this

  misinformation. Instead, each Defendant devoted massive resources to direct sales contacts with

  doctors. Upon information and belief, in 2014 alone, the Manufacturer Defendants spent in excess

  of $168 million on detailing branded opioids to doctors, more than twice what they spent on

  detailing in 2000.

          89.     The Manufacturer Defendants’ detailing to doctors is effective. Numerous studies

  indicate that marketing impacts prescribing habits, with face-to-face detailing having the greatest

  influence. Even without such studies, the Manufacturer Defendants purchase, manipulate and

  analyze some of the most sophisticated data available in any industry, data available from IMS

  Health Holdings, Inc., to track, precisely, the rates of initial prescribing and renewal by individual

  doctor, which in turn allows them to target, tailor, and monitor the impact of their core messages.

  Thus, the Manufacturer Defendants know their detailing to doctors is effective.

          90.     The Manufacturer Defendants’ detailers have been reprimanded for their deceptive

  promotions. In March 2010, for example, the FDA found that Actavis had been distributing

  promotional materials that “minimize[] the risks associated with Kadian and misleadingly


  78
    Note: non-defendant co-conspirator Purdue and its affiliates and co-conspirators are mentioned herein for
  historical and factual context only and are sometimes referred to as “Purdue” or “non-defendant co-conspirator
  Purdue”. No Purdue entities are named as a defendant in this Complaint based upon their filing for bankruptcy
  protection.



                                                          27
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 33 of 283 PageID #: 33




  suggest[] that Kadian is safer than has been demonstrated.” Those materials in particular “fail to

  reveal warnings regarding potentially fatal abuse of opioids, use by individuals other than the

  patient for whom the drug was prescribed.” 79

                               ii.   Indirect Marketing.

          91.   The Manufacturer Defendants indirectly marketed their opioids using unbranded

  advertising, paid speakers and “key opinion leaders” (“KOLs”), and industry-funded organizations

  posing as neutral and credible professional societies and patient advocacy groups (referred to

  hereinafter as “Front Groups”).

          92.   The Manufacturer Defendants deceptively marketed opioids in the State and

  Plaintiff’s Community through unbranded advertising – e.g., advertising that promotes opioid use

  generally but does not name a specific opioid. This advertising was ostensibly created and

  disseminated by independent third parties. But by funding, directing, reviewing, editing, and

  distributing this unbranded advertising, the Manufacturer Defendants controlled the deceptive

  messages disseminated by these third parties and acted in concert with them to falsely and

  misleadingly promote opioids for the treatment of chronic pain. Much as Defendants controlled

  the distribution of their “core messages” via their own detailers and speaker programs, the

  Manufacturer Defendants similarly controlled the distribution of these messages in scientific

  publications, treatment guidelines, Continuing Medical Education (“CME”) programs, and

  medical conferences and seminars. To this end, the Manufacturer Defendants used third-party

  public relations firms to help control those messages when they originated from third-parties.




  79
    Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
  Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
  http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.



                                                      28
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 34 of 283 PageID #: 34




         93.    The Manufacturer Defendants marketed through third-party, unbranded advertising

  to avoid regulatory scrutiny because that advertising is not submitted to and typically is not

  reviewed by the FDA. The Manufacturer Defendants also used third-party, unbranded advertising

  to give the false appearance that the deceptive messages came from an independent and objective

  source. Like the tobacco companies, the Manufacturer Defendants used third parties that they

  funded, directed, and controlled to carry out and conceal their scheme to deceive doctors and

  patients about the risks and benefits of long term opioid use for chronic pain.

         94.    Defendants also identified doctors to serve, for payment, on their speakers’ bureaus

  and to attend programs with speakers and meals paid for by Defendants. These speaker programs

  provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be selected to

  promote the drug); (2) recognition and compensation for the doctors selected as speakers; and (3)

  an opportunity to promote the drug through the speaker to his or her peers. These speakers give

  the false impression that they are providing unbiased and medically accurate presentations when

  they are, in fact, presenting a script prepared by Defendants. On information and belief, these

  presentations conveyed misleading information, omitted material information, and failed to correct

  Defendants’ prior misrepresentations about the risks and benefits of opioids.

         95.    Borrowing a page from Big Tobacco’s playbook, the Manufacturer Defendants

  worked through third parties they controlled by: (a) funding, assisting, encouraging, and directing

  doctors who served as KOLS, and (b) funding, assisting, directing, and encouraging seemingly

  neutral and credible Front Groups. The Manufacturer Defendants then worked together with those

  KOLs and Front Groups to taint the sources that doctors and patients relied on for ostensibly

  “neutral” guidance, such as treatment guidelines, CME programs, medical conferences and

  seminars, and scientific articles. Thus, working individually and collectively, and through these




                                                   29
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 35 of 283 PageID #: 35




  Front Groups and KOLs, the Manufacturer Defendants persuaded doctors and patients that what

  they have long known – that opioids are addictive drugs, unsafe in most circumstances for long-

  term use – was untrue, and that the compassionate treatment of pain required opioids.

          96.   Pro-opioid doctors are one of the most important avenues that the Manufacturer

  Defendants use to spread their false and deceptive statements about the risks and benefits of long-

  term opioid use. The Manufacturer Defendants know that doctors rely heavily and less critically

  on their peers for guidance, and KOLs provide the false appearance of unbiased and reliable

  support for chronic opioid therapy.

          97.   The Manufacturer Defendants utilized many KOLs, including many of the same

  ones.

          98.   Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

  Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom the

  Manufacturer Defendants identified and promoted to further their marketing campaign. Dr.

  Portenoy received research support, consulting fees, and honoraria from Cephalon, Endo, Janssen,

  and non-defendant co-conspirator Purdue (among others), and was a paid consultant to Cephalon

  and Purdue. Dr. Portenoy was instrumental in opening the door for the regular use of opioids to

  treat chronic pain. He served on the American Pain Society (“APS”) / American Academy of Pain

  Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat chronic

  pain, first in 1996 and again in 2009. He was also a member of the board of the American Pain

  Foundation (“APF”), an advocacy organization almost entirely funded by the Manufacturer

  Defendants.

          99.   Dr. Portenoy also made frequent media appearances promoting opioids and

  spreading misrepresentations, such as his claim that “the likelihood that the treatment of pain using




                                                   30
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 36 of 283 PageID #: 36




  an opioid drug which is prescribed by a doctor will lead to addiction is extremely low.” He

  appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat

  chronic pain. On this widely-watched program, broadcast across the country, Dr. Portenoy

  claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

  history, a personal history, of substance abuse, and does not have a history in the family of

  substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

  assured that that person is not going to become addicted.” 80

             100. Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and

  ‘90s about addiction that weren’t true.” These lectures falsely claimed that fewer than 1% of

  patients would become addicted to opioids. According to Dr. Portenoy, because the primary goal

  was to “destigmatize” opioids, he and other doctors promoting them overstated their benefits and

  glossed over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids

  does not exist.”81 Portenoy candidly stated: “Did I teach about pain management, specifically about

  opioid therapy, in a way that reflects misinformation? Well, . . . I guess I did.” 82

             101. Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

  Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster

  was President of the AAPM in 2013. He is a Senior Editor of Pain Medicine, the same journal that

  published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of

  numerous CMEs sponsored by Cephalon, Endo, and non-defendant co-conspirator Purdue. At the




  80
       Good Morning America (ABC television broadcast Aug. 30, 2010).
  81
    Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012,
  https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
  82
       Id.



                                                         31
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 37 of 283 PageID #: 37




  same time, Dr. Webster was receiving significant funding from the Manufacturer Defendants

  (including nearly $2 million from Cephalon).

          102. During a portion of his time as a KOL, Dr. Webster was under investigation for

  overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

  clinic in 2010. Although the investigation was closed without charges in 2014, more than 20 of

  Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

          103. Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five question,

  one-minute screening tool relying on patient self-reports that purportedly allows doctors to manage

  the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

  patients likely to become addicted is an important tool in giving doctors confidence to prescribe

  opioids long-term, and for this reason, references to screening appear in various industry-supported

  guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

  by Endo, Janssen, and non-defendant co-conspirator Purdue. Unaware of the flawed science and

  industry bias underlying this tool, certain states and public entities have incorporated the Opioid

  Risk Tool into their own guidelines, indicating, also, their reliance on the Manufacturer Defendants

  and those under their influence and control.

          104. In 2011, Dr. Webster presented, via webinar, a program sponsored by Purdue entitled

  “Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended

  use of risk screening tools, urine testing, and patient agreements as a way to prevent “overuse of

  prescriptions” and “overdose deaths.” This webinar was available to and was intended to reach

  doctors in the State and doctors treating members of Plaintiff’s Community. 83



  83
    See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
  http://www.emergingsolutionsinpain.com/ce-education/opioid-
  management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).



                                                    32
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 38 of 283 PageID #: 38




             105. Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

  notion that addictive behaviors should be seen not as warnings, but as indications of undertreated

  pain. In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s

  dose of opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse

  While Managing Pain—a book that is still available online—when faced with signs of aberrant

  behavior, increasing the dose “in most cases . . . should be the clinician’s first response.” 84 Upon

  information and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed

  himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

  patients more medication.”85

             106. The Manufacturer Defendants also entered into arrangements with seemingly

  unbiased and independent patient and professional organizations to promote opioids for the

  treatment of chronic pain. Under the direction and control of the Manufacturer Defendants, these

  “Front Groups” generated treatment guidelines, unbranded materials, and programs that favored

  chronic opioid therapy. They also assisted the Manufacturer Defendants by responding to negative

  articles, by advocating against regulatory changes that would limit opioid prescribing in

  accordance with the scientific evidence, and by conducting outreach to vulnerable patient

  populations targeted by the Manufacturer Defendants.

             107. These Front Groups depended on the Manufacturer Defendants for funding and, in

  some cases, for survival. The Manufacturer Defendants also exercised control over programs and

  materials created by these groups by collaborating on, editing, and approving their content, and by




  84
       Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
  85
    John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
  http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
  139609053.html.



                                                       33
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 39 of 283 PageID #: 39




  funding their dissemination. In doing so, the Manufacturer Defendants made sure that the Front

  Groups would generate only the messages that the Manufacturer Defendants wanted to distribute.

  Despite this, the Front Groups held themselves out as independent and serving the needs of their

  members – whether patients suffering from pain or doctors treating those patients.

          108. Defendants Cephalon, Endo, Janssen, and non-defendant co-conspirator Purdue, in

  particular, utilized many Front Groups, including many of the same ones. Several of the most

  prominent are described below, but there are many others, including the American Pain Society

  (“APS”), American Geriatrics Society (“AGS”), the Federation of State Medical Boards

  (“FSMB”), American Chronic Pain Association (“ACPA”), the Center for Practical Bioethics

  (“CPB”), the U.S. Pain Foundation (“USPF”) and Pain & Policy Studies Group (“PPSG”). 86

          109. The most prominent of the Manufacturer Defendants’ Front Groups was the

  American Pain Foundation (“APF”), which, upon information and belief, received more than $10

  million in funding from opioid manufacturers from 2007 until it closed its doors in May 2012,

  primarily from Endo and non-defendant co-conspirator Purdue. APF issued education guides for

  patients, reporters, and policymakers that touted the benefits of opioids for chronic pain and

  trivialized their risks, particularly the risk of addiction. APF also launched a campaign to promote

  opioids for returning veterans, which has contributed to high rates of addiction and other adverse

  outcomes – including death – among returning soldiers. APF also engaged in a significant

  multimedia campaign – through radio, television and the internet – to educate patients about their

  “right” to pain treatment, namely opioids. All of the programs and materials were available

  nationally and were intended to reach citizens of the State and Plaintiff’s Community.


  86
    See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec. Thomas E. Price, U.S.
  Dep’t of Health and Human Servs., (May 5, 2015),
  https://www.finance.senate.gov/imo/media/doc/050517%20Senator%20Wyden%20to%20Secretary%20Price%20re
  %20FDA%20Opioid%20Prescriber%20Working%20Group.pdf.



                                                      34
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 40 of 283 PageID #: 40




          110. In 2009 and 2010, more than 80% of APF’s operating budget came from

  pharmaceutical industry sources. Including industry grants for specific projects, APF received

  about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

  budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of total

  income of about $3.5 million. By 2011, upon information and belief, APF was entirely dependent

  on incoming grants from defendants Cephalon, Endo, non-defendant co-conspirator Purdue, and

  others to avoid using its line of credit.

          111. APF held itself out as an independent patient advocacy organization. It often engaged

  in grassroots lobbying against various legislative initiatives that might limit opioid prescribing,

  and thus the profitability of its sponsors. Upon information and belief, it was often called upon to

  provide “patient representatives” for the Manufacturer Defendants’ promotional activities,

  including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk Pain. APF functioned

  largely as an advocate for the interests of the Manufacturer Defendants, not patients. Indeed, upon

  information and belief, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s

  desire to “strategically align its investments in nonprofit organizations that share [its] business

  interests.”

          112. Plaintiff is informed, and believes, that on several occasions, representatives of the

  Manufacturer Defendants, often at informal meetings at conferences, suggested activities and

  publications for APF to pursue. APF then submitted grant proposals seeking to fund these activities

  and publications, knowing that drug companies would support projects conceived as a result of

  these communications.

          113. The U.S. Senate Finance Committee began looking into APF in May 2012 to

  determine the links, financial and otherwise, between the organization and the manufacturers of




                                                  35
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 41 of 283 PageID #: 41




  opioid painkillers. The investigation caused considerable damage to APF’s credibility as an

  objective and neutral third party, and the Manufacturer Defendants stopped funding it. Within days

  of being targeted by Senate investigation, APF’s board voted to dissolve the organization “due to

  irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.” 87

          114. Another front group for the Manufacturer Defendants was the American Academy

  of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the

  Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

  hosted medical education programs essential to the Manufacturer Defendants’ deceptive marketing

  of chronic opioid therapy.

          115. AAPM received substantial funding from opioid manufacturers. For example,

  AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top of

  other funding) to participate. The benefits included allowing members to present educational

  programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual

  meeting held in Palm Springs, California, or other resort locations. AAPM describes the annual

  event as an “exclusive venue” for offering education programs to doctors. Membership in the

  corporate relations council also allows drug company executives and marketing staff to meet with

  AAPM executive committee members in small settings. Defendants Endo and Cephalon and non-

  defendant co-conspirator Purdue were members of the council and presented deceptive programs

  to doctors who attended this annual event.

          116. Upon information and belief, AAPM is viewed internally by Endo as “industry

  friendly,” with Endo advisors and speakers among its active members. Endo attended AAPM



  87
     Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
  May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
  ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.



                                                        36
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 42 of 283 PageID #: 42




  conferences, funded its CMEs, and distributed its publications. The conferences sponsored by

  AAPM heavily emphasized sessions on opioids – 37 out of roughly 40 at one conference alone.

  AAPM’s presidents have included top industry-supported KOLs Perry Fine and Lynn Webster.

  Dr. Webster was even elected president of AAPM while under a DEA investigation.

          117. The Manufacturer Defendants were able to influence AAPM through both their

  significant and regular funding and the leadership of pro-opioid KOLs within the organization.

          118. In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

  for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

  the risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored the AAPM/APS

  statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant. The

  consensus statement remained on AAPM’s website until 2011, and, upon information and belief,

  was taken down from AAPM’s website only after a doctor complained. 88

          119. AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”) and

  continued to recommend the use of opioids to treat chronic pain. 89 Treatment guidelines have been

  relied upon by doctors, especially the general practitioners and family doctors targeted by the

  Manufacturer Defendants. Treatment guidelines not only directly inform doctors’ prescribing

  practices, but are cited throughout the scientific literature and referenced by third-party payors in

  determining whether they should cover treatments for specific indications. Pharmaceutical sales

  representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with

  doctors during individual sales visits.




  88
    The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
  Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
  89
    Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
  Pain 113 (2009).



                                                         37
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 43 of 283 PageID #: 43




             120. At least fourteen of the 21 panel members who drafted the AAPM/APS Guidelines,

  including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support from

  Janssen, Cephalon, Endo, and non-defendant co-conspirator Purdue. The 2009 Guidelines promote

  opioids as “safe and effective” for treating chronic pain, despite acknowledging limited evidence,

  and conclude that the risk of addiction is manageable for patients regardless of past abuse

  histories.90 One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State

  University and founder of the Michigan Headache & Neurological Institute, resigned from the

  panel because of his concerns that the 2009 Guidelines were influenced by contributions that drug

  companies, including Manufacturer Defendants, made to the sponsoring organizations and

  committee members. These AAPM/APS Guidelines have been a particularly effective channel of

  deception and have influenced not only treating physicians, but also the body of scientific evidence

  on opioids; the Guidelines have been cited hundreds of times in academic literature, were

  disseminated in the State and/or Plaintiff’s Community during the relevant time period, are still

  available online, and were reprinted in the Journal of Pain. The Manufacturer Defendants widely

  referenced and promoted the 2009 Guidelines without disclosing the lack of evidence to support

  them or the Manufacturer Defendants’ financial support to members of the panel.

             121. The Manufacturer Defendants worked together, through Front Groups, to spread

  their deceptive messages about the risks and benefits of long-term opioid therapy. For example,

  Defendants combined their efforts through the Pain Care Forum (“PCF”), which began in 2004 as

  an APF project. PCF is comprised of representatives from opioid manufacturers (including

  Cephalon, Endo, Janssen, and non-defendant co-conspirator Purdue) and various Front Groups,

  almost all of which received substantial funding from the Manufacturer Defendants. Among other


  90
       Id.



                                                  38
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 44 of 283 PageID #: 44




  projects, PCF worked to ensure that an FDA-mandated education project on opioids was not

  unacceptably negative and did not require mandatory participation by prescribers, which the

  Manufacturer Defendants determined would reduce prescribing.

             2. The Manufacturer Defendants’ Marketing Scheme Misrepresented the Risks
                and Benefits of Opioids.

                     i. The Manufacturer Defendants embarked upon a campaign of false,
                        deceptive, and unfair assurances grossly understating and misstating
                        the dangerous addiction risks of the opioid drugs.

         122. To falsely assure physicians and patients that opioids are safe, the Manufacturer

  Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,

  particularly the risk of addiction, through a series of misrepresentations that have been

  conclusively debunked by the FDA and CDC. These misrepresentations – which are described

  below – reinforced each other and created the dangerously misleading impression that: (1) starting

  patients on opioids was low risk because most patients would not become addicted, and because

  those at greatest risk for addiction could be identified and managed; (2) patients who displayed

  signs of addiction probably were not addicted and, in any event, could easily be weaned from the

  drugs; (3) the use of higher opioid doses, which many patients need to sustain pain relief as they

  develop tolerance to the drugs, do not pose special risks; and (4) abuse-deterrent opioids both

  prevent abuse and overdose and are inherently less addictive. The Manufacturer Defendants have

  not only failed to correct these misrepresentations, they continue to make them today.

         123. Opioid manufacturers, including Defendant Endo Pharmaceuticals, Inc. and non-

  defendant co-conspirator Purdue, have entered into settlement agreements with public entities that

  prohibit them from making many of the misrepresentations identified in this Complaint. Yet even

  afterward, each Manufacturer Defendant continued to misrepresent the risks and benefits of long-




                                                 39
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 45 of 283 PageID #: 45




  term opioid use in the State and Plaintiff’s Community and each continues to fail to correct its past

  misrepresentations.

          124. Some illustrative examples of the Manufacturer Defendants’ false, deceptive, and

  unfair claims about the purportedly low risk of addiction include:

              a. Actavis’s predecessor caused a patient education brochure, Managing Chronic
                 Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
                 is possible, but falsely claimed that it is “less likely if you have never had an
                 addiction problem.” Based on Actavis’s acquisition of its predecessor’s marketing
                 materials along with the rights to Kadian, it appears that Actavis continued to use
                 this brochure in 2009 and beyond.

              b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                 Pain (2007), which suggested that addiction is rare and limited to extreme cases of
                 unauthorized dose escalations, obtaining duplicative opioid prescriptions from
                 multiple sources, or theft. This publication is still available online. 91

              c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
                 claimed in 2009 that “[p]eople who take opioids as prescribed usually do not
                 become addicted.” Upon information and belief, another Endo website,
                 PainAction.com, stated “Did you know? Most chronic pain patients do not become
                 addicted to the opioid medications that are prescribed for them.” Endo also
                 distributed an “Informed Consent” document on PainAction.com that misleadingly
                 suggested that only people who “have problems with substance abuse and
                 addiction” are likely to become addicted to opioid medications.

              d. Upon information and belief, Endo distributed a pamphlet with the Endo logo
                 entitled Living with Someone with Chronic Pain, which stated that: “Most health
                 care providers who treat people with pain agree that most people do not develop an
                 addiction problem.”

              e. Janssen reviewed, edited, approved, and distributed a patient education guide
                 entitled Finding Relief: Pain Management for Older Adults (2009), which
                 described as “myth” the claim that opioids are addictive, and asserted as fact that
                 “[m]any studies show that opioids are rarely addictive when used properly for the
                 management of chronic pain.”

              f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2,
                 2015), which claims that concerns about opioid addiction are “overestimated.”



  91
   Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
  Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.



                                                       40
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 46 of 283 PageID #: 46




                 g. In 2010, Mallinckrodt sponsored an initiative “Collaborating and Acting
                    Responsibly to Ensure Safety (C.A.R.E.S.), through which it published and
                    promoted the book “Defeat Chronic Pain Now!” aimed at chronic pain patients.
                    The book, which is still available for sale, and is promoted online at
                    www.defeatchronicpainnow.com, advises laypeople who are considering taking
                    opioid drugs that “[o]nly rarely does opioid medication cause a true addiction.”92
                    Further, the book advises that even the issue of tolerance is “overblown,” because
                    “[o]nly a minority of chronic pain patients who are taking long-term opioids
                    develop tolerance.” In response to a hypothetical question from a chronic back pain
                    patient who expresses a fear of becoming addicted, the book advises that “[i]t is
                    very uncommon for a person with chronic pain to become ‘addicted’ to narcotics
                    IF (1) he doesn’t have a prior history of any addiction and (2) he only takes the
                    medication to treat pain.”

                 h. Consistent with the Manufacturer Defendants’ published marketing materials, upon
                    information and belief, detailers for Endo, Janssen, and Cephalon in the State and
                    Plaintiff’s Community minimized or omitted any discussion with doctors of the risk
                    of addiction; misrepresented the potential for abuse of opioids with purportedly
                    abuse-deterrent formulations; and routinely did not correct the misrepresentations
                    noted above.

                 i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing
                    opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an
                    amicus brief to the United States Fourth Circuit Court of Appeals that “patients
                    rarely become addicted to prescribed opioids,” citing research by their KOL, Dr.
                    Portenoy.93

             125. These claims are contrary to longstanding scientific evidence. A 2016 opioid-

  prescription guideline issued by the CDC (the “2016 CDC Guideline”) explains that there is

  “[e]xtensive evidence” of the “possible harms of opioids (including opioid use disorder [an

  alternative term for opioid addiction], [and] overdose . . .).” 94 The 2016 CDC Guideline further

  explains that “[o]pioid pain medication use presents serious risks, including overdose and opioid



  92
       Charles E. Argoff & Bradley S. Galer, Defeat Chronic Pain Now! (2010).
  93
    Brief of the American Pain Foundation, the National Pain Foundation, and the National Foundation for the
  Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
  (4th Cir. Sept. 8, 2005) [hereinafter Brief of APF] at 9.
  94
    Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, Morbidity
  & Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC Guideline],
  https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm.




                                                          41
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 47 of 283 PageID #: 47




  use disorder” and that “continuing opioid therapy for 3 months substantially increases risk for

  opioid use disorder.”95

              126. The FDA further exposed the falsity of Defendants’ claims about the low risk of

  addiction when it announced changes to the labels for extended-release and long-acting (“ER/LA”)

  opioids in 2013 and for immediate release (“IR”) opioids in 2016. In its announcements, the FDA

  found that “most opioid drugs have ‘high potential for abuse’” and that opioids “are associated

  with a substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction,

  overdose, and death.” According to the FDA, because of the “known serious risks” associated with

  long-term opioid use, including “risks of addiction, abuse, and misuse, even at recommended

  doses, and because of the greater risks of overdose and death,” opioids should be used only “in

  patients for whom alternative treatment options” like non-opioid drugs have failed. 96

              127. The State of New York, in a 2016 settlement agreement with Endo, found that opioid

  “use disorders appear to be highly prevalent in chronic pain patients treated with opioids, with up

  to 40% of chronic pain patients treated in specialty and primary care outpatient centers meeting

  the clinical criteria for an opioid use disorder.”97 Endo had claimed on its www.opana.com website

  that “[m]ost healthcare providers who treat patients with pain agree that patients treated with

  prolonged opioid medicines usually do not become addicted,” but the State of New York found



  95
       Id. at 2, 25.
  96
    Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
  U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.D., President, Physicians for Responsible Opioid
  Prescribing (Sept. 10, 2013), https://www.regulations.gov/contentStreamer?documentId=FDA-2012-P-0818-
  0793&attachmentNumber=1&contentType=pdf.; Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation
  and Research, U.S. Food and Drug Admin., U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer
  A. Davidson, Kleinfeld, Kaplan and Becker, LLP (Mar. 22, 2016),
  https://www.regulations.gov/contentStreamer?documentId=FDA-2014-P-0205-
  0006&attachmentNumber=1&contentType=pdf.
  97
    Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc. (Assurance No. 15-228), at
  16, https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.



                                                        42
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 48 of 283 PageID #: 48




  that Endo had no evidence for that statement. Consistent with this, Endo agreed not to “make

  statements that . . . opioids generally are non-addictive” or “that most patients who take opioids

  do not become addicted” in New York. Endo remains free, however, to make those statements in

  this State.

             128. In addition to mischaracterizing the highly addictive nature of the drugs they were

  pushing, the Manufacturer Defendants also fostered a fundamental misunderstanding of the signs

  of addiction. Specifically, the Manufacturer Defendants misrepresented, to doctors and patients,

  that warning signs and/or symptoms of addiction were, instead, signs of undertreated pain (i.e.

  pseudoaddiction) – and instructed doctors to increase the opioid prescription dose for patients who

  were already in danger.

             129. To this end, one of Purdue’s employees, Dr. David Haddox, invented a phenomenon

  called “pseudoaddiction.” KOL Dr. Portenoy popularized the term. Examples of the false,

  misleading, deceptive, and unfair statements regarding pseudoaddiction include:

                 a. Cephalon and non-defendant co-conspirator Purdue sponsored Responsible Opioid
                    Prescribing (2007), which taught that behaviors such as “requesting drugs by
                    name,” “demanding or manipulative behavior,” seeing more than one doctor to
                    obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than true
                    addiction.98 The 2012 edition, which remains available for sale online, continues
                    to teach that pseudoaddiction is real.99

                 b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009
                    stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain
                    is under-treated . . . . Pseudoaddiction is different from true addiction because such
                    behaviors can be resolved with effective pain management.”

                 c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program in
                    2009 entitled “Chronic Opioid Therapy: Understanding Risk While Maximizing
                    Analgesia,” which, upon information and belief, promoted pseudoaddiction by
                    teaching that a patient’s aberrant behavior was the result of untreated pain. Endo


  98
       Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
  99
       See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).



                                                           43
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 49 of 283 PageID #: 49




                 appears to have substantially controlled NIPC by funding NIPC projects;
                 developing, specifying, and reviewing content; and distributing NIPC materials.

              d. In 2010, Mallinckrodt sponsored an initiative “Collaborating and Acting
                 Responsibly to Ensure Safety (C.A.R.E.S.), through which it published and
                 promoted the book “Defeat Chronic Pain Now!” aimed at chronic pain patients.
                 The book, which is still available for sale, and is promoted online at
                 www.defeatchronicpainnow.com, teaches laypeople that “pseudoaddiction” is
                 “caused by their doctor not appropriately prescribing the opioid medication.” It
                 teaches that “[p]seudoaddiction happens when a patient’s opioid medication is not
                 being prescribed in doses strong enough to provide good pain relief, or if the drug
                 is not being prescribed often enough throughout the day. . . When a pseudoaddicted
                 patient is prescribed the proper amount of opioid medication, he or she doesn’t take
                 any extra pills because his or her pain is relieved.”

          130. In the 2016 CDC Guideline, the CDC rejects the validity of the pseudoaddiction

  fallacy invented by a Purdue employee as a reason to push more opioid drugs onto already addicted

  patients.

          131. In addition to misstating the addiction risk and inventing the pseudoaddiction

  falsehood, a third category of false, deceptive, and unfair practice is the Manufacturer Defendants’

  false instructions that addiction risk screening tools, patient contracts, urine drug screens, and

  similar strategies allow them to reliably identify and safely prescribe opioids to patients

  predisposed to addiction. These misrepresentations were especially insidious because the

  Manufacturer Defendants aimed them at general practitioners and family doctors who lack the

  time and expertise to closely manage higher-risk patients on opioids. The Manufacturer

  Defendants’ misrepresentations made these doctors feel more comfortable prescribing opioids to

  their patients, and patients more comfortable starting on opioid therapy for chronic pain.

  Illustrative examples include:

              a. Endo paid for a 2007 supplement in the Journal of Family Practice written by a
                 doctor who became a member of Endo’s speakers bureau in 2010. The supplement,
                 entitled Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized
                 the effectiveness of screening tools, claiming that patients at high risk of addiction
                 could safely receive chronic opioid therapy using a “maximally structured
                 approach” involving toxicology screens and pill counts.


                                                   44
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 50 of 283 PageID #: 50




                     b. Non-defendant co-conspirator Purdue, upon information and belief, sponsored a
                        2011 webinar, Managing Patient’s Opioid Use: Balancing the Need and Risk,
                        which claimed that screening tools, urine tests, and patient agreements prevent
                        “overuse of prescriptions” and “overdose deaths.”

                     c. As recently as 2015, upon information and belief, Purdue has represented in
                        scientific conferences that “bad apple” patients – and not opioids – are the source
                        of the addiction crisis and that once those “bad apples” are identified, doctors can
                        safely prescribe opioids without causing addiction.

              132. The 2016 CDC Guideline confirms the falsity of these claims. The Guideline

  explains that there are no studies assessing the effectiveness of risk mitigation strategies “for

  improving outcomes related to overdose, addiction, abuse or misuse.” 100

              133. A fourth category of deceptive messaging regarding dangerous opioids is the

  Manufacturer Defendants’ false assurances regarding the alleged ease of eliminating opioid

  dependence. The Manufacturer Defendants falsely claimed that opioid dependence can easily be

  addressed by tapering and that opioid withdrawal is not a problem, but they failed to disclose the

  increased difficulty of stopping opioids after long-term use. In truth, the 2016 CDC Guideline

  explains that the symptoms of opioid withdrawal include abdominal pain, vomiting, diarrhea,

  sweating, tremor, tachycardia, drug cravings, anxiety, insomnia, spontaneous abortion and

  premature labor in pregnant women. 101

              134. The Manufacturer Defendants nonetheless downplayed the severity of opioid

  detoxification. For example, upon information and belief, a CME sponsored by Endo, entitled

  Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by tapering

  a patient’s opioid dose by 10%-20% for 10 days. And non-defendant co-conspirator Purdue

  sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its Management, which


  100
        Id. at 11.
  101
        Id. at 26.




                                                         45
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 51 of 283 PageID #: 51




  claimed that “[s]ymptoms of physical dependence can often be ameliorated by gradually

  decreasing the dose of medication during discontinuation” without mentioning any hardships that

  might occur.102 Similarly, in the 2010 Mallinckrodt/C.A.R.E.S. publication “Defeat Chronic Pain

  Now!” potential opioid users are advised that tolerance to opioids is “easily remedied,” and that

  “[a]ll patients can be safely taken off opioid medication if the dose is slowly tapered down by their

  doctor.”

          135. A fifth category of false, deceptive, and unfair statements the Manufacturer

  Defendants made to sell more drugs is that opioid dosages could be increased indefinitely without

  added risk. The ability to escalate dosages was critical to Defendants’ efforts to market opioids for

  long-term use to treat chronic pain because, absent this misrepresentation, doctors would have

  abandoned treatment when patients built up tolerance and lower dosages did not provide pain

  relief. The Manufacturer Defendants’ deceptive claims include:

              a. Upon information and belief, Actavis’s predecessor created a patient brochure for
                 Kadian in 2007 that stated, “Over time, your body may become tolerant of your
                 current dose. You may require a dose adjustment to get the right amount of pain
                 relief. This is not addiction.” Based on Actavis’s acquisition of its predecessor’s
                 marketing materials along with the rights to Kadian, Actavis appears to have
                 continued to use these materials in 2009 and beyond.

              b. Cephalon and non-defendant co-conspirator Purdue sponsored APF’s Treatment
                 Options: A Guide for People Living with Pain (2007), which claims that some
                 patients “need” a larger dose of an opioid, regardless of the dose currently
                 prescribed. The guide stated that opioids have “no ceiling dose” and insinuated that
                 they are therefore the most appropriate treatment for severe pain. 103 This
                 publication is still available online.




  102
    Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
  Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.
  103
    Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
  Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf., at 12.




                                                       46
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 52 of 283 PageID #: 52




                  c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,
                     claimed in 2009 that opioid dosages may be increased until “you are on the right
                     dose of medication for your pain.”

                  d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:
                     Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q&A
                     format, it asked “If I take the opioid now, will it work later when I really need it?”
                     The response is, “The dose can be increased. . . . You won’t ‘run out’ of pain
                     relief.”104

                  e. Janssen sponsored a patient education guide entitled Finding Relief: Pain
                     Management for Older Adults (2009), which was distributed by its sales force. This
                     guide listed dosage limitations as “disadvantages” of other pain medicines but
                     omitted any discussion of risks of increased opioid dosages.

                  f. Non-defendant co-conspirator Purdue sponsored APF’s A Policymaker’s Guide to
                     Understanding Pain & Its Management, which taught that dosage escalations are
                     “sometimes necessary,” and that “the need for higher doses of medication is not
                     necessarily indicative of addiction,” but inaccurately downplayed the risks from
                     high opioid dosages.105

                  g. In 2007, Purdue sponsored a CME entitled “Overview of Management Options”
                     that was available for CME credit and available until at least 2012. The CME was
                     edited by a KOL and taught that Non-steroidal Anti-inflammatory Drugs
                     (“NSAIDs”) and other drugs, but not opioids, are unsafe at high dosages.

                  h. Purdue presented a 2015 paper at the College on the Problems of Drug Dependence,
                     “the oldest and largest organization in the US dedicated to advancing a scientific
                     approach to substance use and addictive disorders,” challenging the correlation
                     between opioid dosage and overdose.106

                  i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing
                     opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an
                     amicus brief to the United States Fourth Circuit Court of Appeals that “there is no
                     ‘ceiling dose’” for opioids.107

                  j. In the 2010 Mallinckrodt/C.A.R.E.S. publication “Defeat Chronic Pain Now!”,
                     potential opioid users are warned about the risk of “[p]seudoaddiction [b]ecause of
                     a [l]ow [d]ose,” and advised that this condition may be corrected through the
                     prescription of a higher dose. Similarly, the book recommends that for chronic pain

  104
    Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
  (Russell K Portenoy, M.D., ed., 2004).
  105
    Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
  Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.
  106
        The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Aug. 21, 2017).
  107
        Brief of APF, at 9.



                                                            47
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 53 of 283 PageID #: 53




                        patients, the opioid dose should be “gradually increased to find the best daily dose,
                        as is done with all the other oral drugs.” The book discusses the risks of NSAIDs
                        and other drugs at higher doses, but not explain this risk for opioids.

              136. Once again, the 2016 CDC Guideline reveals that the Manufacturer Defendants’

  representations regarding opioids were lacking in scientific evidence. The 2016 CDC Guideline

  clarifies that the “[b]enefits of high-dose opioids for chronic pain are not established” while the

  “risks for serious harms related to opioid therapy increase at higher opioid dosage.” 108 More

  specifically, the CDC explains that “there is now an established body of scientific evidence

  showing that overdose risk is increased at higher opioid dosages.” 109 The CDC also states that

  there is an increased risk “for opioid use disorder, respiratory depression, and death at higher

  dosages.”110 That is why the CDC advises doctors to “avoid increasing dosage” to above 90

  morphine milligram equivalents per day. 111

              137. Defendants’ deceptive marketing of the so-called abuse-deterrent properties of some

  of their opioids has created false impressions that these opioids can cure addiction and abuse.

              138. The Manufacturer Defendants made misleading claims about the ability of their so-

  called abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements for

  the 2012 reformulation of Opana ER claimed that it was designed to be crush resistant, in a way

  that suggested it was more difficult to abuse. This claim was false. The FDA warned in a 2013

  letter that Opana ER Extended-Release Tablets’ “extended-release features can be compromised,

  causing the medication to ‘dose dump,’ when subject to . . . forms of manipulation such as cutting,




  108
        2016 CDC Guideline at 22–23.
  109
        Id. at 23–24.
  110
        Id. at 21.
  111
        Id. at 16.




                                                         48
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 54 of 283 PageID #: 54




  grinding, or chewing, followed by swallowing.”112 Also troubling, Opana ER can be prepared for

  snorting using commonly available methods and “readily prepared for injection.” 113 The letter

  discussed “the troubling possibility that a higher (and rising) percentage of [Opana ER Extended-

  Release Tablet] abuse is occurring via injection.” 114 Endo’s own studies, which it failed to disclose,

  showed that Opana ER could still be ground and chewed. In June 2017, the FDA requested that

  Opana ER be removed from the market.

                            ii. The Manufacturer Defendants embarked upon a campaign of false,
                                deceptive, and unfair assurances grossly overstating the benefits of
                                the opioid drugs.

              139. To convince doctors and patients that opioids should be used to treat chronic pain,

  the Manufacturer Defendants also had to persuade them that there was a significant upside to long-

  term opioid use. But as the CDC Guideline makes clear, “[n]o evidence shows a long-term benefit

  of opioids in pain and function versus no opioids for chronic pain with outcomes examined at least

  1 year later (with most placebo-controlled randomized trials ≤ 6 weeks in duration)” and that other

  treatments were more or equally beneficial and less harmful than long-term opioid use. 115 The

  FDA, too, has recognized the lack of evidence to support long-term opioid use. Despite this,

  Defendants falsely and misleadingly touted the benefits of long-term opioid use and falsely and

  misleadingly suggested that these benefits were supported by scientific evidence.

              140. Some illustrative examples of the Manufacturer Defendants’ false claims are:




  112
    Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
  U.S. Dep’t of Health and Human Servs., to Robert Barto, Vice President, Reg. Affairs, Endo Pharm. Inc. (May 10,
  2013), at 5.
  113
        Id. at 6.
  114
        Id. at 6 n.21.
  115
        Id. at 15.



                                                         49
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 55 of 283 PageID #: 55




              a. Upon information and belief, Actavis distributed an advertisement claiming that the
                 use of Kadian to treat chronic pain would allow patients to return to work, relieve
                 “stress on your body and your mental health,” and help patients enjoy their lives.

              b. Endo distributed advertisements that claimed that the use of Opana ER for chronic
                 pain would allow patients to perform demanding tasks like construction work or
                 work as a chef and portrayed seemingly healthy, unimpaired subjects.

              c. Janssen sponsored and edited a patient education guide entitled Finding Relief:
                 Pain Management for Older Adults (2009) – which states as “a fact” that “opioids
                 may make it easier for people to live normally.” The guide lists expected functional
                 improvements from opioid use, including sleeping through the night, returning to
                 work, recreation, sex, walking, and climbing stairs.

              d. Janssen promoted Ultracet for everyday chronic pain and distributed posters, for
                 display in doctors’ offices, of presumed patients in active professions; the caption
                 read, “Pain doesn’t fit into their schedules.”

              e. Responsible Opioid Prescribing (2007), sponsored and distributed by Cephalon,
                 Endo and non-defendant co-conspirator Purdue, taught that relief of pain by
                 opioids, by itself, improved patients’ function.

              f. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People
                 Living with Pain (2007), which counseled patients that opioids “give [pain patients]
                 a quality of life we deserve.”116 This publication is still available online.

              g. Endo’s NIPC website “PainKnowledge” claimed in 2009, upon information and
                 belief, that with opioids, “your level of function should improve; you may find you
                 are now able to participate in activities of daily living, such as work and hobbies,
                 that you were not able to enjoy when your pain was worse.” Elsewhere, the website
                 touted improved quality of life (as well as “improved function”) as benefits of
                 opioid therapy. The grant request that Endo approved for this project specifically
                 indicated NIPC’s intent to make misleading claims about function, and Endo
                 closely tracked visits to the site.

              h. Endo was the sole sponsor, through NIPC, of a series of CMEs entitled “Persistent
                 Pain in the Older Patient.”117 Upon information and belief, a CME disseminated via
                 webcast claimed that chronic opioid therapy has been “shown to reduce pain and
                 improve depressive symptoms and cognitive functioning.”

              i. Janssen sponsored and funded a multimedia patient education campaign called
                 “Let’s Talk Pain.” One feature of the campaign was to complain that patients were

  116
    Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
  Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
  117
     E.g., NIPC, Persistent Pain and the Older Patient (2007),
  https://www.painedu.org/Downloads/NIPC/Activities/B173_Providence_RI_%20Invite.pdf.



                                                       50
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 56 of 283 PageID #: 56




                  under-treated. In 2009, upon information and belief, a Janssen-sponsored website,
                  part of the “Let’s Talk Pain” campaign, featured an interview edited by Janssen
                  claiming that opioids allowed a patient to “continue to function.”

              j. Non-defendant co-conspirator Purdue sponsored the development and distribution
                 of APF’s A Policymaker’s Guide to Understanding Pain & Its Management, which
                 claimed that “[m]ultiple clinical studies” have shown that opioids are effective in
                 improving “[d]aily function,” “[p]sychological health,” and “[o]verall health-
                 related quality of life for chronic pain.”118 The Policymaker’s Guide was originally
                 published in 2011.

              k. Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have conveyed
                 and continue to convey the message that opioids will improve patient function.

          141. As the FDA and other agencies have made clear for years, these claims have no

  support in the scientific literature.

          142. In 2010, the FDA warned Actavis, in response to its advertising of Kadian described

  above, that “we are not aware of substantial evidence or substantial clinical experience

  demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken

  together with any drug-related side effects patients may experience . . . results in any overall

  positive impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment

  of life.”119 And in 2008, upon information and belief, the FDA sent a warning letter to an opioid

  manufacturer, making it clear “that [the claim that] patients who are treated with the drug

  experience an improvement in their overall function, social function, and ability to perform daily

  activities . . . has not been demonstrated by substantial evidence or substantial clinical experience.”

          143. The Manufacturer Defendants also falsely and misleadingly emphasized or

  exaggerated the risks of competing medications like NSAIDs, so that doctors and patients would



  118
    Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
  Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 29.
  119
     Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
  Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
  http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.



                                                      51
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 57 of 283 PageID #: 57




  look to opioids first for the treatment of chronic pain. Once again, these misrepresentations by the

  Manufacturer Defendants contravene pronouncements by and guidance from the FDA and CDC

  based on the scientific evidence. Indeed, the FDA changed the labels for extended-release and

  long-acting (“ER/LA”) opioids in 2013 and immediate-release (“IR”) opioids in 2016 to state that

  opioids should only be used as a last resort “in patients for which alternative treatment options”

  like non-opioid drugs “are inadequate.” And the 2016 CDC Guideline states that NSAIDs, not

  opioids, should be the first-line treatment for chronic pain, particularly arthritis and lower back

  pain.120 Non-defendant co-conspirator Purdue misleadingly promoted OxyContin as being unique

  among opioids in providing 12 continuous hours of pain relief with one dose. In fact, OxyContin

  does not last for 12 hours – a fact that Purdue has known at all times relevant to this action. Upon

  information and belief, Purdue’s own research shows that OxyContin wears off in under six hours

  in one quarter of patients and in under 10 hours in more than half. This is because OxyContin

  tablets release approximately 40% of their active medicine immediately, after which release tapers.

  This triggers a powerful initial response, but provides little or no pain relief at the end of the dosing

  period, when less medicine is released. This phenomenon is known as “end of dose” failure, and

  the FDA found in 2008 that a “substantial proportion” of chronic pain patients taking OxyContin

  experience it. This not only renders Purdue’s promise of 12 hours of relief false and deceptive, it

  also makes OxyContin more dangerous because the declining pain relief patients experience

  toward the end of each dosing period drives them to take more OxyContin before the next dosing

  period begins, quickly increasing the amount of drug they are taking and spurring growing

  dependence.




  120
        2016 CDC Guideline at 12.



                                                     52
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 58 of 283 PageID #: 58




              144. Purdue’s competitors were aware of this problem. For example, upon information

  and belief, Endo ran advertisements for Opana ER referring to “real” 12-hour dosing.

  Nevertheless, Purdue falsely promoted OxyContin as if it were effective for a full 12 hours.

              145. Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

  though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant

  individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

  approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly

  prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to approve

  Fentora for the treatment of chronic pain because of the potential harm, including the high risk of

  “serious and life-threatening adverse events” and abuse – which are greatest in non-cancer patients.

  The FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should only be

  used for cancer patients who are opioid-tolerant and should not be used for any other conditions,

  such as migraines, post-operative pain, or pain due to injury. 121 Specifically, the FDA advised that

  Fentora “is only approved for breakthrough cancer pain in patients who are opioid-tolerant,

  meaning those patients who take a regular, daily, around-the-clock narcotic pain medication.” 122

              146. Despite this, Cephalon conducted and continues to conduct a well-funded campaign

  to promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

  not approved, appropriate, and for which it is not safe. As part of this campaign, Cephalon used

  CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales representatives to




  121
     See U.S. Food & Drug Admin., Public Health Advisory: Important Information for the Safe Use of Fentora
  (fentanyl buccal tablets) (Sept. 26, 2007),
  https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
  122
        Id.



                                                     53
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 59 of 283 PageID #: 59




  give doctors the false impression that Actiq and Fentora are safe and effective for treating non-

  cancer pain. For example:

          a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of Persistent
             and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009.
             The CME instructed doctors that “[c]linically, broad classification of pain syndromes
             as either cancer- or non-cancer-related has limited utility” and recommended Actiq and
             Fentora for patients with chronic pain.

          b. Upon information and belief, Cephalon’s sales representatives set up hundreds of
             speaker programs for doctors, including many non-oncologists, which promoted Actiq
             and Fentora for the treatment of non-cancer pain.

          c. In December 2011, Cephalon widely disseminated a journal supplement entitled
             “Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl
             Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to
             Anesthesiology News, Clinical Oncology News, and Pain Medicine News – three
             publications that are sent to thousands of anesthesiologists and other medical
             professionals. The Special Report openly promotes Fentora for “multiple causes of
             pain” – and not just cancer pain.

          147. Cephalon’s deceptive marketing gave doctors and patients the false impression that

  Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

  approved by the FDA for such uses.

          148. Endo has been cited for its failure to set up an effective system for identifying and

  reporting suspicious prescribing. In its settlement agreement with Endo, the State of New York

  found that Endo failed to require sales representatives to report signs of abuse, diversion, and

  inappropriate prescribing; paid bonuses to sales representatives for detailing prescribers who were

  subsequently arrested or convicted for illegal prescribing; and failed to prevent sales

  representatives from visiting prescribers whose suspicious conduct had caused them to be placed

  on a no-call list.




                                                  54
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 60 of 283 PageID #: 60




                 3. The Manufacturer Defendants Targeted Susceptible Prescribers and
                    Vulnerable Patient Populations.

             149. As a part of their deceptive marketing scheme, the Manufacturer Defendants

  identified and targeted susceptible prescribers and vulnerable patient populations in the U.S.,

  including this State and Plaintiff’s Community. For example, the Manufacturer Defendants

  focused their deceptive marketing on primary care doctors, who were more likely to treat chronic

  pain patients and prescribe them drugs, but were less likely to be educated about treating pain and

  the risks and benefits of opioids and therefore more likely to accept the Manufacturer Defendants’

  misrepresentations.

             150. The Manufacturer Defendants also targeted vulnerable patient populations like the

  elderly and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted

  these vulnerable patients even though the risks of long-term opioid use were significantly greater

  for them. For example, the 2016 CDC Guideline observes that existing evidence confirms that

  elderly patients taking opioids suffer from elevated fall and fracture risks, reduced renal function

  and medication clearance, and a smaller window between safe and unsafe dosages. 123 The 2016

  CDC Guideline concludes that there must be “additional caution and increased monitoring” to

  minimize the risks of opioid use in elderly patients. Id. at 27. The same is true for veterans, who

  are more likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic stress disorder,

  which interact dangerously with opioids.

                 4. The Manufacturer Defendants made Materially Deceptive Statements and
                    Concealed Material Facts.

             151. As alleged herein, the Manufacturer Defendants made and/or disseminated

  deceptive statements regarding material facts and further concealed material facts, in the course of



  123
        2016 CDC Guideline at 13.



                                                   55
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 61 of 283 PageID #: 61




  manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’ actions

  were intentional and/or unlawful. Such statements include, but are not limited to, those set out

  below and alleged throughout this Complaint.

         152. Defendant Endo made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

               a. Creating, sponsoring, and assisting in the distribution of patient education materials
                  that contained deceptive statements;

               b. Creating and disseminating advertisements that contained deceptive statements
                  concerning the ability of opioids to improve function long-term and concerning the
                  evidence supporting the efficacy of opioids long-term for the treatment of chronic
                  non-cancer pain;

               c. Creating and disseminating paid advertisement supplements in academic journals
                  promoting chronic opioid therapy as safe and effective for long term use for high
                  risk patients;

               d. Creating and disseminating advertisements that falsely and inaccurately conveyed
                  the impression that Endo’s opioids would provide a reduction in oral, intranasal, or
                  intravenous abuse;

               e. Disseminating misleading statements concealing the true risk of addiction and
                  promoting the misleading concept of pseudoaddiction through Endo’s own
                  unbranded publications and on internet sites Endo sponsored or operated;

               f. Endorsing, directly distributing, and assisting in the distribution of publications that
                  presented an unbalanced treatment of the long-term and dose-dependent risks of
                  opioids versus NSAIDs;

               g. Providing significant financial support to pro-opioid KOLs, who made deceptive
                  statements concerning the use of opioids to treat chronic non-cancer pain;

               h. Providing needed financial support to pro-opioid pain organizations – including
                  over $5 million to the organization responsible for many of the most egregious
                  misrepresentations – that made deceptive statements, including in patient education
                  materials, concerning the use of opioids to treat chronic non-cancer pain;

               i. Targeting the elderly by assisting in the distribution of guidelines that contained
                  deceptive statements concerning the use of opioids to treat chronic non-cancer pain
                  and misrepresented the risks of opioid addiction in this population;



                                                     56
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 62 of 283 PageID #: 62




               j. Endorsing and assisting in the distribution of CMEs containing deceptive
                  statements concerning the use of opioids to treat chronic non-cancer pain;

               k. Developing and disseminating scientific studies that deceptively concluded opioids
                  are safe and effective for the long-term treatment of chronic non-cancer pain and
                  that opioids improve quality of life, while concealing contrary data;

               l. Directly distributing and assisting in the dissemination of literature written by pro-
                  opioid KOLs that contained deceptive statements concerning the use of opioids to
                  treat chronic non-cancer pain, including the concept of pseudoaddiction;

               m. Creating, endorsing, and supporting the distribution of patient and prescriber
                  education materials that misrepresented the data regarding the safety and efficacy
                  of opioids for the long-term treatment of chronic non-cancer pain, including known
                  rates of abuse and addiction and the lack of validation for long-term efficacy; and

               n. Making deceptive statements concerning the use of opioids to treat chronic non-
                  cancer pain to prescribers through in-person detailing.

         153. Defendant Janssen made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

               a. Creating, sponsoring, and assisting in the distribution of patient education materials
                  that contained deceptive statements;

               b. Directly disseminating deceptive statements through internet sites over which
                  Janssen exercised final editorial control and approval stating that opioids are safe
                  and effective for the long-term treatment of chronic non-cancer pain and that
                  opioids improve quality of life, while concealing contrary data;

               c. Disseminating deceptive statements concealing the true risk of addiction and
                  promoting the deceptive concept of pseudoaddiction through internet sites over
                  which Janssen exercised final editorial control and approval;

               d. Promoting opioids for the treatment of conditions for which Janssen knew, due to
                  the scientific studies it conducted, that opioids were not efficacious and concealing
                  this information;

               e. Sponsoring, directly distributing, and assisting in the dissemination of patient
                  education publications over which Janssen exercised final editorial control and
                  approval, which presented an unbalanced treatment of the long-term and dose
                  dependent risks of opioids versus NSAIDs;

               f. Providing significant financial support to pro-opioid KOLs, who made deceptive
                  statements concerning the use of opioids to treat chronic non-cancer pain;


                                                    57
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 63 of 283 PageID #: 63




             g. Providing necessary financial support to pro-opioid pain organizations that made
                deceptive statements, including in patient education materials, concerning the use
                of opioids to treat chronic non-cancer pain;

             h. Targeting the elderly by assisting in the distribution of guidelines that contained
                deceptive statements concerning the use of opioids to treat chronic non-cancer pain
                and misrepresented the risks of opioid addiction in this population;

             i. Targeting the elderly by sponsoring, directly distributing, and assisting in the
                dissemination of patient education publications targeting this population that
                contained deceptive statements about the risks of addiction and the adverse effects
                of opioids, and made false statements that opioids are safe and effective for the
                long-term treatment of chronic non-cancer pain and improve quality of life, while
                concealing contrary data;

             j. Endorsing and assisting in the distribution of CMEs containing deceptive
                statements concerning the use of opioids to treat chronic non-cancer pain;

             k. Directly distributing and assisting in the dissemination of literature written by pro-
                opioid KOLs that contained deceptive statements concerning the use of opioids to
                treat chronic non-cancer pain, including the concept of pseudoaddiction;

             l. Creating, endorsing, and supporting the distribution of patient and prescriber
                education materials that misrepresented the data regarding the safety and efficacy
                of opioids for the long-term treatment of chronic non-cancer pain, including known
                rates of abuse and addiction and the lack of validation for long-term efficacy;

             m. Targeting veterans by sponsoring and disseminating patient education marketing
                materials that contained deceptive statements concerning the use of opioids to treat
                chronic non-cancer pain; and

             n. Making deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain to prescribers through in-person detailing.

         154. Defendant Cephalon made and/or disseminated untrue, false and deceptive

  statements, and concealed material facts in such a way to make their statements deceptive,

  including, but not limited to, the following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials
                that contained deceptive statements;

             b. Sponsoring and assisting in the distribution of publications that promoted the
                deceptive concept of pseudoaddiction, even for high-risk patients;




                                                  58
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 64 of 283 PageID #: 64




               c. Providing significant financial support to pro-opioid KOL doctors who made
                  deceptive statements concerning the use of opioids to treat chronic non-cancer pain
                  and breakthrough chronic non-cancer pain;

               d. Developing and disseminating scientific studies that deceptively concluded opioids
                  are safe and effective for the long-term treatment of chronic non-cancer pain in
                  conjunction with Cephalon’s potent rapid-onset opioids;

               e. Providing needed financial support to pro-opioid pain organizations that made
                  deceptive statements, including in patient education materials, concerning the use
                  of opioids to treat chronic non-cancer pain;

               f. Endorsing and assisting in the distribution of CMEs containing deceptive
                  statements concerning the use of opioids to treat chronic non-cancer pain;

               g. Endorsing and assisting in the distribution of CMEs containing deceptive
                  statements concerning the use of Cephalon’s rapid-onset opioids;

               h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of
                  doctors, including general practitioners, neurologists, sports medicine specialists,
                  and workers’ compensation programs, serving chronic pain patients;

               i. Making deceptive statements concerning the use of Cephalon’s opioids to treat
                  chronic non-cancer pain to prescribers through in-person detailing and speakers’
                  bureau events, when such uses are unapproved and unsafe; and

               j. Making deceptive statements concerning the use of opioids to treat chronic non-
                  cancer pain to prescribers through in-person detailing and speakers’ bureau events.

         155. Defendant Actavis made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

               a. Making deceptive statements concerning the use of opioids to treat chronic non-
                  cancer pain to prescribers through in-person detailing;

               b. Creating and disseminating advertisements that contained deceptive statements that
                  opioids are safe and effective for the long-term treatment of chronic non-cancer
                  pain and that opioids improve quality of life;

               c. Creating and disseminating advertisements that concealed the risk of addiction in
                  the long-term treatment of chronic, non-cancer pain; and

               d. Developing and disseminating scientific studies that deceptively concluded opioids
                  are safe and effective for the long-term treatment of chronic non-cancer pain and
                  that opioids improve quality of life while concealing contrary data.


                                                   59
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 65 of 283 PageID #: 65




             5. The Manufacturer Defendants Fraudulently Concealed Their Misconduct.

         156. The Manufacturer Defendants, both individually and collectively, made, promoted,

  and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

  even though they knew that their misrepresentations were false and deceptive. The history of

  opioids, as well as research and clinical experience establish that opioids are highly addictive and

  are responsible for a long list of very serious adverse outcomes. The FDA warned Defendants of

  this, and Defendants had access to scientific studies, detailed prescription data, and reports of

  adverse events, including reports of addiction, hospitalization, and death – all of which clearly

  described the harm from long-term opioid use and that patients were suffering from addiction,

  overdose, and death in alarming numbers. More recently, the FDA and CDC have issued

  pronouncements, based on medical evidence, that conclusively expose the falsity of Defendants’

  misrepresentations, and Endo and non-defendant co-conspirator Purdue have recently entered into

  agreements in New York prohibiting them from making some of the same misrepresentations

  described in this Complaint.

         157. At all times relevant to this Complaint, the Manufacturer Defendants took steps to

  avoid detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair, and

  fraudulent conduct. For example, the Manufacturer Defendants disguised their role in the

  deceptive marketing of chronic opioid therapy by funding and working through third parties like

  Front Groups and KOLs. The Manufacturer Defendants purposefully hid behind the assumed

  credibility of these individuals and organizations and relied on them to vouch for the accuracy and

  integrity of the Manufacturer Defendants’ false and deceptive statements about the risks and

  benefits of long-term opioid use for chronic pain. Defendants also never disclosed their role in

  shaping, editing, and approving the content of information and materials disseminated by these

  third parties. The Manufacturer Defendants exerted considerable influence on these promotional


                                                  60
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 66 of 283 PageID #: 66




  and “educational” materials in emails, correspondence, and meetings with KOLs, Front Groups,

  and public relations companies that were not, and have not yet become, public. For example,

  PainKnowledge.org, which is run by the NIPC, did not disclose Endo’s involvement. Other

  Manufacturer Defendants, such as Janssen and non-defendant co-conspirator Purdue, ran similar

  websites that masked their own role.

         158. Finally, the Manufacturer Defendants manipulated their promotional materials and

  the scientific literature to make it appear that these documents were accurate, truthful, and

  supported by objective evidence when they were not. The Manufacturer Defendants distorted the

  meaning or import of studies they cited and offered them as evidence for propositions the studies

  did not support. The Manufacturer Defendants invented “pseudoaddiction” and promoted it to an

  unsuspecting medical community. The Manufacturer Defendants provided the medical community

  with false and misleading information about ineffectual strategies to avoid or control opioid

  addiction. The Manufacturer Defendants recommended to the medical community that dosages be

  increased, without disclosing the risks. The Manufacturer Defendants spent millions of dollars

  over a period of years on a misinformation campaign aimed at highlighting opioids’ alleged

  benefits, disguising the risks, and promoting sales. The lack of support for the Manufacturer

  Defendants’ deceptive messages was not apparent to medical professionals who relied upon them

  in making treatment decisions, nor could it have been detected by the Plaintiff or Plaintiff’s

  Community. Thus, the Manufacturer Defendants successfully concealed from the medical

  community, patients, and health care payors facts sufficient to arouse suspicion of the claims that

  the Plaintiff now asserts. Plaintiff did not know of the existence or scope of the Manufacturer

  Defendants’ industry-wide fraud and could not have acquired such knowledge earlier through the

  exercise of reasonable diligence.




                                                  61
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 67 of 283 PageID #: 67




     C. THE DISTRIBUTOR               DEFENDANTS’          UNLAWFUL        DISTRIBUTION         OF
        OPIOIDS.

         159. The Distributor Defendants owe a duty under both federal law (21 U.S.C. § 823, 21

  CFR 1301.74) and Louisiana law (see, e.g., 46 La. Admin. Code Pt XCI, § 313) to monitor, detect,

  investigate, refuse to fill, and report suspicious orders of prescription opioids originating from

  Plaintiff’s Community as well as those orders which the Distributor Defendants knew or should

  have known were likely to be diverted into Plaintiff’s Community.

         160. The foreseeable harm from a breach of these duties is the diversion of prescription

  opioids for nonmedical purposes.

         161. Each Distributor Defendant repeatedly and purposefully breached its duties under

  state and federal law. Such breaches are a direct and proximate causes of the widespread diversion

  of prescription opioids for nonmedical purposes into Plaintiff’s Community.

         162. The unlawful diversion of prescription opioids is a direct and proximate cause and/or

  substantial contributing factor to the opioid epidemic, prescription opioid abuse, addiction,

  morbidity and mortality in the State and in Plaintiff’s Community. This diversion and the epidemic

  are direct causes of harms for which Plaintiff seeks to recover here.

         163. The opioid epidemic in the State, including inter alia in Plaintiff’s Community,

  remains an immediate hazard to public health and safety.

         164. The opioid epidemic in Plaintiff’s Community is a temporary and continuous public

  nuisance and remains unabated.

         165. The Distributor Defendants intentionally continued their conduct, as alleged herein,

  with knowledge that such conduct was creating the opioid nuisance and causing the harms and

  damages alleged herein.




                                                  62
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 68 of 283 PageID #: 68




               1. Wholesale Drug Distributors Have a Duty under State and Federal Law to
                  Guard Against, and Report, Unlawful Diversion and to Report and Prevent
                  Suspicious Orders.

            166. As under federal law, opioids are a Schedule II controlled substance under Louisiana

  law. See La. Rev. Stat. Ann. § 40:964. Opioids are categorized as “Schedule II” drugs because

  they have a “high potential for abuse” and the potential to cause “severe psychic or physical

  dependence” and/or “severe psychological . . . dependence.” 21 U.S.C. § 812(b)(2)(A)-(C); see

  also La. Rev. Stat. Ann. § 40:961(29.1) (“[p]hysical dependence is an expected result of opioid

  use.”).

            167. As wholesale drug distributors, each Defendant was required under Louisiana law to

  first be licensed by the Louisiana Board of Pharmacy. La. Rev. Stat. Ann. § 40:973(A). To receive

  and maintain this license, each of the Defendant Wholesale Distributors assumed a duty to comply

  with “applicable state and local laws and regulations.” La. Rev. Stat. Ann. § 40:974(A)(2). To

  receive a license under the Louisiana Drug and Device Distributors Act, Defendant Wholesale

  Distributors had to meet “all applicable requirements under federal law and regulation.” La. Rev.

  Stat. Ann. § 37:3469; see also La. Rev. Stat. Ann. §§ 37:3467; 37:3472 (“Failure to comply with

  state and federal laws or the board’s regulations shall be prima facie evidence of a violation of this

  Chapter and shall subject the applicant or licensee either to disciplinary action . . . or forfeiture of

  the license.”); La. Admin. Code Pt XCI, § 711.

            168. The Louisiana State Board of Pharmacy has the authority to suspend or revoke a

  license issued to Wholesale Distributors who violate the Louisiana Controlled Dangerous

  Substance Law or any “state or federal laws pertaining to the manufacture, distribution or

  dispensing of controlled dangerous substances.” La. Rev. Stat. Ann. § 40:975. Except as

  authorized, it is unlawful to knowingly or intentionally “manufacture, distribute, or dispense”

  Schedule II drugs. La. Rev. Stat. Ann. § 40:967(A).


                                                    63
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 69 of 283 PageID #: 69




         169. The Louisiana Board of Drug and Device Distributors also can “deny, revoke or

  suspend a license” for “violation of any federal, state or local law or regulation relating to drugs.”

  46 La. Admin. Code Pt XCI, § 711.

         170. Each Distributor Defendant was further required to register with the DEA, pursuant

  to the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each

  Distributor Defendant is a “registrant” as a wholesale distributor in the chain of distribution of

  Schedule II controlled substances with a duty to comply with all security requirements imposed

  under that statutory scheme.

         171. Each Distributor Defendant has an affirmative duty under federal and Louisiana law

  to act as a gatekeeper guarding against the diversion of the highly addictive, dangerous opioid

  drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain

  “effective control against diversion of particular controlled substances into other than legitimate

  medical, scientific, and industrial channels.” 21 U.S.C. §§ 823(b)(1). Louisiana law requires that

  drug distributors shall “adhere to written policies and procedures, which shall be followed for the

  receipt, security, storage, inventory, and distribution of drugs or devices, including policies and

  procedures for identifying, recording, and reporting losses or thefts,” including, procedures to

  review suspicious purchases and to notify the board in writing after discovering any theft or

  diversion of a drug. 46 La. Admin. Code Pt XCI, § 313; see also La. Rev. Stat. Ann. §

  40:974(A)(1) & (A)(4).

         172. Federal regulations impose a non-delegable duty upon wholesale drug distributors to

  “design and operate a system to disclose to the registrant suspicious orders of controlled

  substances. The registrant [distributor] shall inform the Field Division Office of the Administration

  in his area of suspicious orders when discovered by the registrant. Suspicious orders include orders




                                                   64
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 70 of 283 PageID #: 70




  of unusual size, orders deviating substantially from a normal pattern, and orders of unusual

  frequency.” 21 C.F.R. § 1301.74(b). State regulations require that wholesale distributors maintain

  procedures to review excessive or suspicious purchases. La. Admin. Code Pt XCI, § 313.

         173. “Suspicious orders” include orders of an unusual size, orders of unusual frequency

  or orders deviating substantially from a normal pattern. See 21 CFR 1301.74(b). These criteria are

  disjunctive and are not all inclusive. For example, if an order deviates substantially from a normal

  pattern, the size of the order does not matter and the order should be reported as suspicious.

  Likewise, a wholesale distributor need not wait for a normal pattern to develop over time before

  determining whether a particular order is suspicious. The size of an order alone, regardless of

  whether it deviates from a normal pattern, is enough to trigger the wholesale distributor’s

  responsibility to report the order as suspicious. The determination of whether an order is suspicious

  depends not only on the ordering patterns of the particular customer but also on the patterns of the

  entirety of the wholesale distributor’s customer base and the patterns throughout the relevant

  segment of the wholesale distributor industry.

         174. In addition to reporting all suspicious orders, distributors must also stop shipment on

  any order which is flagged as suspicious and only ship orders which were flagged as potentially

  suspicious if, after conducting due diligence, the distributor can determine that the order is not

  likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487,

  36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug Enforcement

  Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged orders must be

  reported. Id.

         175. These prescription drugs are regulated for the purpose of providing a “closed” system

  intended to reduce the widespread diversion of these drugs out of legitimate channels into




                                                   65
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 71 of 283 PageID #: 71




  the illicit market, while at the same time providing the legitimate drug industry with a unified

  approach to narcotic and dangerous drug control. 124

            176. Different entities supervise the discrete links in the chain that separate a consumer

  from a controlled substance. Statutes and regulations define each participant’s role and

  responsibilities.125

            177. As the DEA advised the Distributor Defendants in a letter to them dated September

  27, 2006, wholesale distributors are “one of the key components of the distribution chain. If the

  closed system is to function properly … distributors must be vigilant in deciding whether a

  prospective customer can be trusted to deliver controlled substances only for lawful purposes. This

  responsibility is critical, as … the illegal distribution of controlled substances has a substantial and

  detrimental effect on the health and general welfare of the American people.” 126




  124
        See 1970 U.S.C.C.A.N. 4566, 4571-72.
  125
     Brief for Healthcare Distribution Management Association and National Association of Chain Drug Stores as
  Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No. 15-1335) (D.C. Cir.
  Apr. 4, 2016), 2016 WL 1321983, at *22 [hereinafter Brief for HDMA and NACDS]. The Healthcare Distribution
  Management Association (HDMA or HMA)—now known as the Healthcare Distribution Alliance (HDA)—is a
  national, not-for-profit trade association that represents the nation’s primary, full-service healthcare distributors
  whose membership includes, among others: AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and
  McKesson Corporation. See generally HDA, About, https://www.healthcaredistribution.org/about (last visited Aug.
  21, 2017). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade association
  that represents traditional drug stores and supermarkets and mass merchants with pharmacies whose membership
  includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally
  NACDS, Mission, https://www.nacds.org/ about/mission/ (last visited Aug. 21, 2017).
  126
      See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t
  Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter Rannazzisi Letter] (“This letter is
  being sent to every commercial entity in the United States registered with the Drug Enforcement Agency (DEA) to
  distribute controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
  distributors in view of the prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health,
  Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.




                                                             66
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 72 of 283 PageID #: 72




               178. The Distributor Defendants have admitted that they are responsible for reporting

  suspicious orders.127

               179. The DEA sent a letter to each of the Distributor Defendants on September 27, 2006,

  warning that it would use its authority to revoke and suspend registrations when appropriate. The

  letter expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

  responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

  into other than legitimate medical, scientific, and industrial channels.” 128 The letter also instructs

  that “distributors must be vigilant in deciding whether a prospective customer can be trusted to

  deliver controlled substances only for lawful purposes.” 129 The DEA warns that “even just one

  distributor that uses its DEA registration to facilitate diversion can cause enormous harm.” 130

               180. The DEA sent a second letter to each of the Distributor Defendants on December 27,

  2007.131 This letter reminds the Defendants of their statutory and regulatory duties to “maintain

  effective controls against diversion” and “design and operate a system to disclose to the registrant

  suspicious orders of controlled substances.” 132 The letter further explains:

               The regulation also requires that the registrant inform the local DEA Division
               Office of suspicious orders when discovered by the registrant. Filing a monthly
               report of completed transactions (e.g., “excessive purchase report” or “high unity
               purchases”) does not meet the regulatory requirement to report suspicious orders.
               Registrants are reminded that their responsibility does not end merely with the
               filing of a suspicious order report. Registrants must conduct an independent
               analysis of suspicious orders prior to completing a sale to determine whether the
  127
     See Brief for HDMA and NACDS, 2016 WL 1321983, at *4 (“[R]egulations . . . in place for more than 40 years
  require distributors to report suspicious orders of controlled substances to DEA based on information readily
  available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”).
  128
        Rannazzisi Letter, at 2.
  129
        Id. at 1.
  130
        Id. at 2.
  131
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
  U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-
  00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.
  132
        Id.



                                                         67
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 73 of 283 PageID #: 73




              controlled substances are likely to be diverted from legitimate channels. Reporting
              an order as suspicious will not absolve the registrant of responsibility if the
              registrant knew, or should have known, that the controlled substances were being
              diverted.

              The regulation specifically states that suspicious orders include orders of unusual
              size, orders deviating substantially from a normal pattern, and orders of an unusual
              frequency. These criteria are disjunctive and are not all inclusive. For example, if
              an order deviates substantially from a normal pattern, the size of the order does not
              matter and the order should be reported as suspicious. Likewise, a registrant need
              not wait for a “normal pattern” to develop over time before determining whether a
              particular order is suspicious. The size of an order alone, whether or not it deviates
              from a normal pattern, is enough to trigger the registrant’s responsibility to report
              the order as suspicious. The determination of whether an order is suspicious
              depends not only on the ordering patterns of the particular customer, but also on
              the patterns of the registrant’s customer base and the patterns throughout the
              segment of the regulated industry.

              Registrants that rely on rigid formulas to define whether an order is suspicious may
              be failing to detect suspicious orders. For example, a system that identifies orders
              as suspicious only if the total amount of a controlled substance ordered during one
              month exceeds the amount ordered the previous month by a certain percentage or
              more is insufficient. This system fails to identify orders placed by a pharmacy if
              the pharmacy placed unusually large orders from the beginning of its relationship
              with the distributor. Also, this system would not identify orders as suspicious if the
              order were solely for one highly abused controlled substance if the orders never
              grew substantially. Nevertheless, ordering one highly abused controlled substance
              and little or nothing else deviates from the normal pattern of what pharmacies
              generally order.

              When reporting an order as suspicious, registrants must be clear in their
              communication with DEA that the registrant is actually characterizing an order as
              suspicious. Daily, weekly, or monthly reports submitted by registrant indicating
              “excessive purchases” do not comply with the requirement to report suspicious
              orders, even if the registrant calls such reports “suspicious order reports.”

              Lastly, registrants that routinely report suspicious orders, yet fill these orders
              without first determining that order is not being diverted into other than legitimate
              medical, scientific, and industrial channels, may be failing to maintain effective
              controls against diversion. Failure to maintain effective controls against diversion
              is inconsistent with the public interest as that term is used in 21 USC 823 and 824,
              and may result in the revocation of the registrant’s DEA Certificate of
              Registration.133



  133
        Id.



                                                       68
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 74 of 283 PageID #: 74




  Finally, the DEA letter references the Revocation of Registration issued in Southwood

  Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the obligation to

  report suspicious orders and “some criteria to use when determining whether an order is

  suspicious.”134

              181. The Distributor Defendants admit that they “have not only statutory and regulatory

  responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake such

  efforts as responsible members of society.” 135

              182. The Distributor Defendants knew they were required to monitor, detect, and halt

  suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

  Management Association, the trade association of pharmaceutical distributors, explain that

  distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely situated

  to perform due diligence in order to help support the security of the controlled substances they

  deliver to their customers.” The guidelines set forth recommended steps in the “due diligence”

  process, and note in particular: If an order meets or exceeds a distributor’s threshold, as defined in

  the distributor’s monitoring system, or is otherwise characterized by the distributor as an order of

  interest, the distributor should not ship to the customer, in fulfillment of that order, any units of

  the specific drug code product as to which the order met or exceeded a threshold or as to which

  the order was otherwise characterized as an order of interest. 136




  134
        Id.
  135
        See Brief of HDMA, 2012 WL 1637016, at *2.
  136
     Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines: Reporting
  Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No.
  12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).



                                                          69
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 75 of 283 PageID #: 75




         183. Each of the Distributor Defendants sold prescription opioids, including hydrocodone

  and/or oxycodone, to retailers in Plaintiff’s Community and/or to retailers from which Defendants

  knew prescription opioids were likely to be diverted to Plaintiff’s Community.

         184. Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

  prescription opioids.

         185. Each Distributor Defendant owes a duty under federal and state law to investigate

  and refuse suspicious orders of prescription opioids.

         186. Each Distributor Defendant owes a duty under federal and state law to report

  suspicious orders of prescription opioids.

         187. Each Distributor Defendant owes a duty under federal and state law to prevent the

  diversion of prescription opioids into illicit markets in the State and Plaintiff’s Community.

         188. The foreseeable harm resulting from a breach of these duties is the diversion of

  prescription opioids for nonmedical purposes and subsequent plague of opioid addiction.

         189. The foreseeable harm resulting from the diversion of prescription opioids for

  nonmedical purposes is abuse, addiction, morbidity and mortality in Plaintiff’s Community and

  the damages caused thereby.

             2. The Distributor Defendants Breached Their Duties.

         190. Because distributors handle such large volumes of controlled substances, and are the

  first major line of defense in the movement of legal pharmaceutical controlled substances from

  legitimate channels into the illicit market, it is incumbent on distributors to maintain effective




                                                  70
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 76 of 283 PageID #: 76




  controls to prevent diversion of controlled substances. Should a distributor deviate from these

  checks and balances, the closed system collapses. 137

          191. The sheer volume of prescription opioids distributed to pharmacies in the Plaintiff’s

  Community, and/or to pharmacies from which the Distributor Defendants knew the opioids were

  likely to be diverted into Plaintiff’s Community, is excessive for the medical need of the

  community and facially suspicious. Some red flags are so obvious that no one who engages in the

  legitimate distribution of controlled substances can reasonably claim ignorance of them. 138

          192. The Distributor Defendants failed to report “suspicious orders” originating from

  Plaintiff’s Community, or which the Distributor Defendants knew were likely to be diverted to

  Plaintiff’s Community, to the federal and state authorities, including the DEA and/or the state

  Board of Pharmacy.

          193. The Distributor Defendants unlawfully filled suspicious orders of unusual size,

  orders deviating substantially from a normal pattern and/or orders of unusual frequency in

  Plaintiff’s Community, and/or in areas from which the Distributor Defendants knew opioids were

  likely to be diverted to Plaintiff’s Community.

          194. The Distributor Defendants breached their duty to monitor, detect, investigate, refuse

  and report suspicious orders of prescription opiates originating from Plaintiff’s Community, and/or

  in areas from which the Distributor Defendants knew opioids were likely to be diverted to

  Plaintiff’s Community.




  137
     See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10,
  2012), ECF No. 14-2.
  138
     Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS, L.L.C.,
  d/b/a CVS/Pharmacy Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).



                                                         71
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 77 of 283 PageID #: 77




             195. The Distributor Defendants breached their duty to maintain effective controls against

  diversion of prescription opiates into other than legitimate medical, scientific, and industrial

  channels.

             196. The Distributor Defendants breached their duty to “design and operate a system to

  disclose to the registrant suspicious orders of controlled substances” and failed to inform the

  authorities including the DEA of suspicious orders when discovered, in violation of their duties

  under federal and state law.

             197. The Distributor Defendants breached their duty to exercise due diligence to avoid

  filling suspicious orders that might be diverted into channels other than legitimate medical,

  scientific and industrial channels.139

             198. The federal and state laws at issue here are public safety laws.

             199. The Distributor Defendants’ violations of public safety statutes constitute prima facie

  evidence of negligence under State law.

             200. The Distributor Defendants supplied prescription opioids to obviously suspicious

  physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and

  disseminated massive quantities of prescription opioids into the black market.

             201. The unlawful conduct by the Distributor Defendants is purposeful and intentional.

  The Distributor Defendants refuse to abide by the duties imposed by federal and state law which

  are required to legally acquire and maintain a license to distribute prescription opiates.

             202. The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

  they have acted with a conscious disregard for the rights and safety of other persons, and said

  actions have a great probability of causing substantial harm.


  139
        See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).



                                                            72
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 78 of 283 PageID #: 78




              203. The Distributor Defendants’ repeated shipments of suspicious orders, over an

  extended period of time, in violation of public safety statutes, and without reporting the suspicious

  orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

  indifference to civil obligations affecting the rights of others.

                  3. The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                     their Compliance with Their Legal Duties.

              204. The Distributor Defendants have repeatedly misrepresented their compliance with

  their legal duties under state and federal law and have wrongfully and repeatedly disavowed those

  duties in an effort to mislead regulators and the public regarding the Distributor Defendants’

  compliance with their legal duties.

              205. Distributor Defendants have refused to recognize any duty beyond reporting

  suspicious orders. In Masters Pharmaceuticals, the HDMA, a trade association run by the

  Distributor Defendants, and the NACDS submitted amicus briefs regarding the legal duty of

  wholesale distributors. Inaccurately denying the legal duties that the wholesale drug industry has

  been tragically recalcitrant in performing, they argued as follows:

                  a. The Associations complained that the “DEA has required distributors not only to
                     report suspicious orders, but to investigate orders (e.g., by interrogating pharmacies
                     and physicians) and take action to halt suspicious orders before they are filled.” 140

                  b. The Associations argued that, “DEA now appears to have changed its position to
                     require that distributors not only report suspicious orders, but investigate and halt
                     suspicious orders. Such a change in agency position must be accompanied by an
                     acknowledgment of the change and a reasoned explanation for it. In other words,
                     an agency must display awareness that it is changing position and show that there
                     are good reasons for the new policy. This is especially important here, because
                     imposing intrusive obligations on distributors threatens to disrupt patient access to
                     needed prescription medications.”141


  140
        Brief for HDMA and NACDS, 2016 WL 1321983, at *4–5.
  141
        Id. at *8 (citations and quotation marks omitted).




                                                             73
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 79 of 283 PageID #: 79




                      c. The Associations alleged (inaccurately) that nothing “requires distributors to
                         investigate the legitimacy of orders, or to halt shipment of any orders deemed to be
                         suspicious.”142

                      d. The Association complained that the purported “practical infeasibility of requiring
                         distributors to investigate and halt suspicious orders (as well as report them)
                         underscores the importance of ensuring that DEA has complied with the APA
                         before attempting to impose such duties.” 143

                      e. The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly
                         impose[] a duty on distributors simply to report suspicious orders, but left it to DEA
                         and its agents to investigate and halt suspicious orders.” 144

                      f. Also inaccurately, the Associations argued that, “[i]mposing a duty on distributors
                         – which lack the patient information and the necessary medical expertise – to
                         investigate and halt orders may force distributors to take a shot-in-the-dark
                         approach to complying with DEA’s demands.” 145

              206. The positions taken by the trade groups is emblematic of the position taken by the

  Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

  the dangerous drugs.146

              207. The Court of Appeals for the District of Columbia recently issued its opinion

  affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. Masters

  Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017). The D.C. Circuit Court upheld

  the revocation of Master Pharmaceutical’s license and determined that DEA regulations require

  that in addition to reporting suspicious orders, distributors must “decline to ship the order, or

  conduct some ‘due diligence’ and—if it is able to determine that the order is not likely to be

  diverted into illegal channels—ship the order.” Id. at 212. Master Pharmaceutical was in violation



  142
        Id. at *14.
  143
        Id. at *22.
  144
        Id. at *24–25.
  145
        Id. at *26.
  146
      See Brief of HDMA, 2012 WL 1637016, at *3 (arguing the wholesale distributor industry “does not know the
  rules of the road because” they claim (inaccurately) that the “DEA has not adequately explained them”).



                                                           74
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 80 of 283 PageID #: 80




  of legal requirements because it failed to conduct necessary investigations and filled suspicious

  orders. Id. at 218–19, 226. A distributor’s investigation must dispel all the red flags giving rise to

  suspicious circumstances prior to shipping a suspicious order. Id. at 226. The Circuit Court also

  rejected the argument made by the HDMA and NACDS (quoted above), that, allegedly, the DEA

  had created or imposed new duties. Id. at 220.

              208. Wholesale Distributor McKesson has recently been forced to specifically admit to

  breach of its duties to monitor, report, and prevent suspicious orders. Pursuant to an Administrative

  Memorandum of Agreement (“2017 Agreement”) entered into between McKesson and the DEA

  in January 2017, McKesson admitted that, at various times during the period from January 1, 2009

  through the effective date of the Agreement (January 17, 2017) it “did not identify or report to

  [the] DEA certain orders placed by certain pharmacies which should have been detected by

  McKesson as suspicious based on the guidance contained in the DEA Letters.” 147 Further, the

  2017 Agreement specifically finds that McKesson “distributed controlled substances to

  pharmacies even though those McKesson Distribution Centers should have known that the

  pharmacists practicing within those pharmacies had failed to fulfill their corresponding

  responsibility to ensure that controlled substances were dispensed pursuant to prescriptions issued

  for legitimate medical purposes by practitioners acting in the usual course of their professional

  practice, as required by 21 C.F.R § 1306.04(a).” 148 McKesson admitted that, during this time

  period, it “failed to maintain effective controls against diversion of particular controlled substances

  into other than legitimate medical, scientific and industrial channels by sales to certain of its



  147
     See Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t Admin., and
  the McKesson Corp. (Jan. 17, 2017), https://www.justice.gov/opa/press-release/file/928476/download.
  148
        Id. at 4.




                                                       75
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 81 of 283 PageID #: 81




  customers in violation of the CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300

  et seq., at the McKesson Distribution Centers.”149 Due to these violations, McKesson agreed that

  its authority to distribute controlled substances from numerous facilities would be partially

  suspended.150

              209. The 2017 Memorandum of Agreement followed a 2008 Settlement Agreement in

  which McKesson also admitted failure to report suspicious orders of controlled substances to the

  DEA.151 In the 2008 Settlement Agreement, McKesson “recognized that it had a duty to monitor

  its sales of all controlled substances and report suspicious orders to DEA,” but had failed to do

  so.152 The 2017 Memorandum of Agreement documents that McKesson continued to breach its

  admitted duties by “fail[ing] to properly monitor its sales of controlled substances and/or report

  suspicious orders to DEA, in accordance with McKesson’s obligations.” 153 As a result of these

  violations, McKesson was fined and required to pay to the United States $150,000,000. 154

              210. Even though McKesson had been sanctioned in 2008 for failure to comply with its

  legal obligations regarding controlling diversion and reporting suspicious orders, and even though

  McKesson had specifically agreed in 2008 that it would no longer violate those obligations,

  McKesson continued to violate the laws in contrast to its written agreement not to do so.




  149
        Id.
  150
        Id. at 6.
  151
        Id. at 4.
  152
        Id.
  153
     Id.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17, 2017)
  [hereinafter 2017 Settlement Agreement and Release] (“McKesson acknowledges that, at various times during the
  Covered Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain pharmacies,
  which should have been detected by McKesson as suspicious, in a manner fully consistent with the requirements set
  forth in the 2008 MOA.”), https://www.justice.gov/opa/press-release/file/928471/download.
  154
        See 2017 Settlement Agreement and Release, at 6.




                                                           76
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 82 of 283 PageID #: 82




              211. Because of the Distributor Defendants’ refusal to abide by their legal obligations, the

  DEA has repeatedly taken administrative action to attempt to force compliance. For example, in

  May 2014, the United States Department of Justice, Office of the Inspector General, Evaluation

  and Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

  between 2008 and 2012.155 The Office of Administrative Law Judges issued a recommended

  decision in a total of 117 registrant actions before the DEA issued its final decision, including 76

  actions involving orders to show cause and 41 actions involving immediate suspension orders. 156

  These actions include the following:

                 a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the AmerisourceBergen Orlando, Florida distribution
                    center (“Orlando Facility”) alleging failure to maintain effective controls against
                    diversion of controlled substances. On June 22, 2007, AmerisourceBergen entered
                    into a settlement that resulted in the suspension of its DEA registration;

                 b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the Cardinal Health Auburn, Washington Distribution
                    Center (“Auburn Facility”) for failure to maintain effective controls against
                    diversion of hydrocodone;

                 c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                    Center (“Lakeland Facility”) for failure to maintain effective controls against
                    diversion of hydrocodone;

                 d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the Cardinal Health Swedesboro, New Jersey
                    Distribution Center (“Swedesboro Facility”) for failure to maintain effective
                    controls against diversion of hydrocodone;

                 e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the Cardinal Health Stafford, Texas Distribution Center
                    (“Stafford Facility”) for failure to maintain effective controls against diversion of
                    hydrocodone;



  155
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
  Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
  156
        Id.



                                                          77
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 83 of 283 PageID #: 83




             f. On May 2, 2008, McKesson Corporation entered into an Administrative
                Memorandum of Agreement (“2008 MOA”) with the DEA which provided that
                McKesson would “maintain a compliance program designed to detect and prevent
                the diversion of controlled substances, inform DEA of suspicious orders required
                by 21 C.F.R. § 1301.74(b), and follow the procedures established by its Controlled
                Substance Monitoring Program”;

             g. On September 30, 2008, Cardinal Health entered into a Settlement and Release
                Agreement and Administrative Memorandum of Agreement with the DEA related
                to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility.
                The document also referenced allegations by the DEA that Cardinal failed to
                maintain effective controls against the diversion of controlled substances at its
                distribution facilities located in McDonough, Georgia (“McDonough Facility”),
                Valencia, California (“Valencia Facility”) and Denver, Colorado (“Denver
                Facility”);

             h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                Center (“Lakeland Facility”) for failure to maintain effective controls against
                diversion of oxycodone;

             i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
                DEA to resolve the civil penalty portion of the administrative action taken against
                its Lakeland, Florida Distribution Center; and

             j. On January 5, 2017, McKesson Corporation entered into an Administrative
                Memorandum Agreement with the DEA wherein it agreed to pay a $150 million
                civil penalty for violation of the 2008 MOA as well as failure to identify and report
                suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse
                WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen MA, Santa
                Fe Springs CA, Washington Courthouse OH and West Sacramento CA.

         212. Rather than abide by their non-delegable duties under public safety laws, the

  Distributor Defendants, individually and collectively through trade groups in the industry,

  pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

  DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

  in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

  Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s license




                                                  78
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 84 of 283 PageID #: 84




  from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any

  violations of law before a suspension order can be issued. 157

          213. In addition to taking actions to limit regulatory prosecutions and suspensions, the

  Distributor Defendants undertook to fraudulently convince the public that they were complying

  with their legal obligations, including those imposed by licensing regulations. Through such

  statements, the Distributor Defendants attempted to assure the public they were working to curb

  the opioid epidemic.

          214. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

  to monitor its supply chain, and represented that it was being “as effective and efficient as possible

  in constantly monitoring, identifying, and eliminating any outside criminal activity.” 158 Given the

  sales volumes and the company’s history of violations, this executive was either not telling the

  truth, or, if Cardinal Health had such a system, it ignored the results.

          215. Similarly, Defendant McKesson publicly stated that it has a “best-in-class controlled

  substance monitoring program to help identify suspicious orders,” and claimed it is “deeply

  passionate about curbing the opioid epidemic in our country.”159 Again, given McKesson’s



  157
     See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
  Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
  enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
  d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
  DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
  https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
  slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had No
  Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
  http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.
  158
     Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No One Was
  Doing Their Job,” Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/how-drugs-intended-
  for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
  8ff7-7b6c1998b7a0_story.html.
  159
     Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
  Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
  dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.



                                                         79
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 85 of 283 PageID #: 85




  historical conduct, this statement is either false, or the company ignored outputs of the monitoring

  program.

         216. By misleading the public about the effectiveness of their controlled substance

  monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

  arouse suspicion of the claims that the Plaintiff now asserts. The Plaintiff did not know of the

  existence or scope of Defendants’ industry-wide fraud and could not have acquired such

  knowledge earlier through the exercise of reasonable diligence.

         217. Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and in

  Plaintiff’s Community.

         218. The epidemic still rages because the fines and suspensions imposed by the DEA do

  not change the conduct of the industry. The distributors, including the Distributor Defendants, pay

  fines as a cost of doing business in an industry that generates billions of dollars in annual revenue.

  They hold multiple DEA registration numbers and when one facility is suspended, they simply

  ship from another facility.

         219. The wrongful actions and omissions of the Distributor Defendants which have

  caused the diversion of opioids and which have been a substantial contributing factor to and/or

  proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

  allegations below.

         220. The Distributor Defendants have abandoned their duties imposed under federal and

  state law, taken advantage of a lack of DEA law enforcement, and abused the privilege of

  distributing controlled substances in the State and Plaintiff’s Community.




                                                   80
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 86 of 283 PageID #: 86




                4. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
                   Diversion of Prescription Opioids

           221. National retail pharmacy chains earned enormous profits by flooding the country

  with prescription opioids.160 They were keenly aware of the oversupply of prescription opioids

  through the extensive data and information they developed and maintained as both distributors and

  dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

  communities, they continued to participate in the oversupply and profit from it.

           222. Each of the National Retail Pharmacies does substantial business throughout the

  United States. This business includes the distribution and dispensing of prescription opioids.

           223. On information and belief, the National Retail Pharmacies distributed and dispensed

  substantial quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in

  the State. In addition, they distributed and dispensed substantial quantities of prescription opioids

  in other states, and these drugs were diverted from these other states to the State. The National

  Retail Pharmacies failed to take meaningful action to stop this diversion despite their knowledge

  of it, and contributed substantially to the diversion problem.

           224. The National Retail Pharmacies developed and maintained extensive data on opioids

  they distributed and dispensed.             Through this data, National Retail Pharmacies had direct

  knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

  opioids in communities throughout the country, and in the State in particular. They used the data

  to evaluate their own sales activities and workforce. On information and belief, the National Retail

  Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in




  160
     The allegations contained in this Complaint are based, in part, on discovery that is in its infancy. Plaintiff
  reserves its right to further amend this complaint to add supporting allegations, claims and parties.



                                                             81
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 87 of 283 PageID #: 87




  exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a

  valuable resource that they could have used to help stop diversion, but failed to do so.

                   a. The National Retail Pharmacies Have a Duty to Prevent Diversion

            225. Each participant in the supply chain of opioid distribution, including the National

  Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

  market by, among other things, monitoring and reporting suspicious activity.

            226. The National Retail Pharmacies, like manufacturers and other distributors, are

  registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

  required to “provide effective controls and procedures to guard against theft and diversion of

  controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

  “[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon the

  prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

  prescription.” Because pharmacies themselves are registrants under the CSA, the duty to prevent

  diversion lies with the pharmacy entity, not the individual pharmacist alone.

            227. The DEA, among others, has provided extensive guidance to pharmacies concerning

  their duties to the public. The guidance advises pharmacies how to identify suspicious orders and

  other evidence of diversion.

            228. Suspicious pharmacy orders include orders of unusually large size, orders that are

  disproportionately large in comparison to the population of a community served by the pharmacy,

  orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

  others.

            229. Additional types of suspicious orders include: (1) prescriptions written by a doctor

  who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

  substances compared to other practitioners in the area; (2) prescriptions which should last for a


                                                   82
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 88 of 283 PageID #: 88




  month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

  drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

  or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

  differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

  and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing

  different handwriting. Most of the time, these attributes are not difficult to detect and should be

  easily recognizable by pharmacies.

         230. Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

         231. Other signs of diversion can be observed through data gathered, consolidated, and

  analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

  or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

  geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

         232. According to industry standards, if a pharmacy finds evidence of prescription

  diversion, the local Board of Pharmacy and DEA must be contacted.

         233. Despite their legal obligations as registrants under the CSA, the National Retail

  Pharmacies allowed widespread diversion to occur—and they did so knowingly.

         234. Performance metrics and prescription quotas adopted by the National Retail

  Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for

  example, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

  comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

  customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

  prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely




                                                   83
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 89 of 283 PageID #: 89




  predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

  the country. The policies remained in place even as the epidemic raged.

          235. Upon information and belief, this problem was compounded by the National Retail

  Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

  properly and adequately handle prescriptions for opioid painkillers, including what constitutes a

  proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a

  condition for which the FDA has approved treatments with opioids, and what measures and/or

  actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or

  when suspicious circumstances are present, including when prescriptions are procured and pills

  supplied for the purpose of illegal diversion and drug trafficking.

          236. Upon information and belief, the National Retail Pharmacies also failed to

  adequately use data available to them to identify doctors who were writing suspicious numbers of

  prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use data

  available to them to do statistical analysis to prevent the filling of prescriptions that were illegally

  diverted or otherwise contributed to the opioid crisis.

          237. Upon information and belief, the National Retail Pharmacies failed to analyze: (a)

  the number of opioid prescriptions filled by individual pharmacies relative to the population of the

  pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the number of

  opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

  relative to the increase in annual sales of other drugs.

          238. Upon information and belief, the National Retail Pharmacies also failed to conduct

  adequate internal or external audits of their opioid sales to identify patterns regarding prescriptions




                                                    84
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 90 of 283 PageID #: 90




  that should not have been filled and to create policies accordingly, or if they conducted such audits,

  they failed to take any meaningful action as a result.

         239. Upon information and belief, the National Retail Pharmacies also failed to effectively

  respond to concerns raised by their own employees regarding inadequate policies and procedures

  regarding the filling of opioid prescriptions.

         240. The National Retail Pharmacies were, or should have been, fully aware that the

  quantity of opioids being distributed and dispensed by them was untenable, and in many areas

  patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

  complying with their duties and obligations under the law with regard to controlled substances.

                 b. Multiple Enforcement Actions against the National Retail Pharmacies
                    Confirm their Compliance Failures.

         241. The National Retail Pharmacies have long been on notice of their failure to abide by

  state and federal law and regulations governing the distribution and dispensing of prescription

  opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their

  illegal prescription opioid practices. Upon information and belief, based upon the widespread

  nature of these violations, these enforcement actions are the product of, and confirm, national

  policies and practices of the National Retail Pharmacies.

                         i. CVS

         242. CVS is one of the largest companies in the world, with annual revenue of more than

  $150 billion. According to news reports, it manages medications for nearly 90 million customers

  at 9,700 retail locations. CVS could be a force for good in connection with the opioid crisis, but

  like other Defendants, CVS sought profits over people.

         243. CVS is a repeat offender and recidivist: the company has paid fines totaling over $40

  million as the result of a series of investigations by the DEA and the United States Department of



                                                   85
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 91 of 283 PageID #: 91




  Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed its

  pharmacies to continue dispensing opioids in quantities significantly higher than any plausible

  medical need would require, and to continue violating its recordkeeping and dispensing obligations

  under the CSA.

          244. As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

  Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

  failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled

  substances.161

          245. This fine was preceded by numerous others throughout the country.

          246. In February 2016, CVS paid $8 million to settle allegations made by the DEA and

  the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

  the CSA and filled prescriptions with no legitimate medical purpose. 162

          247. In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

  Connecticut failed to maintain proper records in accordance with the CSA. 163

          248. In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

  Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription




  161
      Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
  of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-
  pharmacy-inc-pays-5m-settle-alleged-violations-controlled-substance-act.
  162
     Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
  CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12, 2016),
  https://www.justice.gov/usao-md/pr/united-states-reaches-8-million-settlement-agreement-cvs-unlawful-
  distribution-controlled.
  163
     Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled
  Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-
  pays-600000-settle-controlled-substances-act-allegations.




                                                          86
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 92 of 283 PageID #: 92




  monitoring program website and review a patient’s prescription history before dispensing certain

  opioid drugs.164

          249. In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that 50

  of its stores violated the CSA by filling forged prescriptions for controlled substances—mostly

  addictive painkillers—more than 500 times between 2011 and 2014. 165

          250. In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

  Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

  violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

  States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

  with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

  practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted

  to prescribe that drug.        Additionally, the government alleged that CVS had recordkeeping

  deficiencies.166

          251. In May 2015, CVS agreed to pay a $22 million penalty following a DEA

  investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

  prescription opioids, “based on prescriptions that had not been issued for legitimate medical

  purposes by a health care provider acting in the usual course of professional practice. CVS also




  164
     Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
  Boston.com (Sept. 1, 2016), https://www.boston.com/news/local-news/2016/09/01/cvs-will-pay-795000-strengthen-
  policies-around-dispensing-opioids-in-agreement-with-state.
  165
     Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
  Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016), https://www.justice.gov/usao-ma/pr/cvs-
  pay-35-million-resolve-allegations-pharmacists-filled-fake-prescriptions.
  166
     Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved
  With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
  diversion-claims-against-cvs-health-corp-resolved-450000-civil-settlement.




                                                          87
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 93 of 283 PageID #: 93




  acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

  that were issued based on legitimate medical need.”167

          252. In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

  allegations it filled prescriptions written by a doctor whose controlled-substance registration had

  expired.168

          253. In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

  improperly selling prescription narcotics in at least five locations in the Oklahoma City

  metropolitan area.169

          254. Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

  intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

  registration numbers.170

                            ii. Walgreens

          255. Walgreens is the second-largest pharmacy store chain in the United States behind

  CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates

  more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

  fiscal 2017.




  167
     Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
  With CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13, 2015),
  https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful-
  distribution.
  168
     Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
  http://www.expressnews.com/business/local/article/H-E-BCVS-fined-over-prescriptions-5736554.php.
  169
    Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK (May 3,
  2015), http://newsok.com/article/5415840.
  170
     Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil Penalty Claims
  Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013), https://www.justice.gov/usao-
  wdok/pr/cvs-pay-11-million-settle-civil-penalty-claims-involving-violations-controlled.




                                                          88
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 94 of 283 PageID #: 94




          256. Walgreens also has been penalized for serious and flagrant violations of the CSA.

  Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

  allegations that it committed an unprecedented number of recordkeeping and dispensing violations

  of the CSA, including negligently allowing controlled substances such as oxycodone and other

  prescription painkillers to be diverted for abuse and illegal black market sales. 171

          257. The settlement resolved investigations into and allegations of CSA violations in

  Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

  into illicit channels.

          258. Walgreens’ Florida operations at issue in this settlement highlight its egregious

  conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly

  ordered more than one million dosage units of oxycodone in 2011—more than ten times the

  average amount.172

          259. They increased their orders over time, in some cases as much as 600% in the space

  of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

  oxycodone in a one-month period. Yet Walgreens corporate officers turned a blind eye to these

  abuses. In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of

  prescriptions coming from pain clinics, that “if these are legitimate indicators of inappropriate

  prescriptions perhaps we should consider not documenting our own potential noncompliance,”




  171
     Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A Record Settlement Of $80
  Million For Civil Penalties Under The Controlled Substances Act, U.S. Dep’t of Just. (June 11, 2013),
  https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-record-settlement-80-million-civil-penalties-under-
  controlled.
  172
    Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’t
  Admin. Sept. 13, 2012).




                                                         89
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 95 of 283 PageID #: 95




  underscoring Walgreens’ attitude that profit outweighed compliance with the CSA or the health of

  communities.173

              260. Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

  investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

  significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

  Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

  Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

  of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

  Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

  dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

  almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

  Center.174

              261. Walgreens has also settled with a number of state attorneys general, including West

  Virginia ($575,000) and Massachusetts ($200,000). 175

              262. The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

  2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

  use of some Medicaid patients who were considered high-risk.

              263. In January 2017, an investigation by the Massachusetts Attorney General found that

  some Walgreens pharmacies failed to monitor patients’ drug use patterns and did not use sound

  professional judgment when dispensing opioids and other controlled substances—despite the


  173
        Id.
  174
        Id.
  175
     Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
  https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.




                                                         90
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 96 of 283 PageID #: 96




  context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

  follow certain procedures for dispensing opioids. 176

              264. Numerous state and federal drug diversion prosecutions have occurred in which

  prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

  Complaint do not attempt to identify all these prosecutions, and the information above is merely

  by way of example.

              265. The litany of state and federal actions against the National Retail Pharmacies

  demonstrate that they routinely, and as a matter of standard operating procedure, violated their

  legal obligations under the CSA and other laws and regulations that govern the distribution and

  dispensing of prescription opioids.

              266. Throughout the country and the State, the National Retail Pharmacies were or should

  have been aware of numerous red flags of potential suspicious activity and diversion.

              267. On information and belief, from the catbird seat of their retail pharmacy operations,

  the National Retail Pharmacies knew or reasonably should have known about the disproportionate

  flow of opioids into the State and the operation of “pill mills” that generated opioid prescriptions

  that, by their quantity or nature, were red flags for if not direct evidence of illicit supply and

  diversion. Additional information was provided by news reports, and state and federal regulatory

  actions, including prosecutions of pill mills in the area.

              268. On information and belief, the National Retail Pharmacies knew or reasonably

  should have known about the devastating consequences of the oversupply and diversion of

  prescription opioids, including spiking opioid overdose rates in Plaintiff’s Community.




  176
        Id.



                                                      91
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 97 of 283 PageID #: 97




         269. On information and belief, because of (among others sources of information)

  regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

  against others pertaining to prescription opioids obtained from their retail stores, complaints and

  information from employees and other agents, and the massive volume of opioid prescription drug

  sale data that they developed and monitored, the National Retail Pharmacies were well aware that

  their distribution and dispensing activities fell far short of legal requirements.

         270. The National Retail Pharmacies’ actions and omission in failing to effectively

  prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

  significantly to the opioid crisis in the State, including Plaintiff’s Community, by enabling, and

  failing to prevent, the diversion of opioids.

     D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
        DIVERSION AND MONITOR, REPORT, AND PREVENT SUSPICIOUS
        ORDERS.

         271. The same legal duties to prevent diversion, and to monitor, report, and prevent

  suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

  were also legally required of the Manufacturer Defendants under federal and Louisiana law.

         272. Under Louisiana and federal law, the Manufacturing Defendants were required to

  comply with the same licensing requirements as the Distributor Defendants and the same rules

  regarding prevention of diversion and reporting suspicious orders, as set out above. See La. Rev.

  Stat. Ann. §§ 40:973(A); 40:974(A)(1) & (A)(4); 40:975; 40:967(A).

         273. Like the Distributor Defendants, the Manufacturer Defendants were required to

  register with the DEA to manufacture schedule II controlled substances, like prescription opioids.

  See 21 U.S.C. § 823(a). A requirement of such registration is the:

         maintenance of effective controls against diversion of particular controlled
         substances and any controlled substance in schedule I or II compounded therefrom
         into other than legitimate medical, scientific, research, or industrial channels, by


                                                    92
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 98 of 283 PageID #: 98




         limiting the importation and bulk manufacture of such controlled substances to a
         number of establishments which can produce an adequate and uninterrupted supply
         of these substances under adequately competitive conditions for legitimate medical,
         scientific, research, and industrial purposes . . . .

  21 U.S.C. § 823(a)(1) (emphasis added).

         274. Additionally, as “registrants” under Section 823, the Manufacturer Defendants were

  also required to monitor, report, and prevent suspicious orders of controlled substances:

         The registrant shall design and operate a system to disclose to the registrant
         suspicious orders of controlled substances. The registrant shall inform the Field
         Division Office of the Administration in his area of suspicious orders when
         discovered by the registrant. Suspicious orders include orders of unusual size,
         orders deviating substantially from a normal pattern, and orders of unusual
         frequency.

  21 C.F.R. § 1301.74. See also 21 C.F.R. § 1301.02 (“Any term used in this part shall have the

  definition set forth in section 102 of the Act (21 U.S.C. 802) or part 1300 of this chapter.”); 21

  C.F.R. § 1300.01 (“Registrant means any person who is registered pursuant to either section 303

  or section 1008 of the Act (21 U.S.C. 823 or 958).” Like the Distributor Defendants, the

  Manufacture Defendants breached these duties.

         275. The Manufacturer Defendants had access to and possession of the information

  necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

  Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

  A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

  manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

  product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

  and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

  and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – just as

  the Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being




                                                  93
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 99 of 283 PageID #: 99




  placed and filled. The Manufacturer Defendants built receipt of this information into the payment

  structure for the opioids provided to the opioid distributors.

             276. Federal statutes and regulations – and Louisiana law incorporating those

  requirements – are clear: just like opioid distributors, opioid manufacturers are required to “design

  and operate a system to disclose . . . suspicious orders of controlled substances” and to maintain

  “effective controls against diversion.” 21 C.F.R. § 1301.74; 21 U.S.C. § 823(a)(1).

             277. The Department of Justice has recently confirmed the suspicious order obligations

  clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

  failure to report suspicious orders of controlled substances, including opioids, and for violating

  recordkeeping requirements.177

             278. In the press release accompanying the settlement, the Department of Justice stated:

  Mallinckrodt “did not meet its obligations to detect and notify DEA of suspicious orders of

  controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

  These suspicious order monitoring requirements exist to prevent excessive sales of controlled

  substances, like oxycodone . . . . Mallinckrodt’s actions and omissions formed a link in the chain

  of supply that resulted in millions of oxycodone pills being sold on the street. . . . ‘Manufacturers

  and distributors have a crucial responsibility to ensure that controlled substances do not get into

  the wrong hands. . . .’”178

             279. Among the allegations resolved by the settlement, the government alleged

  “Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious



  177
     See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure
  to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July 11, 2017),
  https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
  orders.
  178
        Id. (quoting DEA Acting Administrator Chuck Rosenberg).



                                                          94
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 100 of 283 PageID #: 100




   orders’ for controlled substances – orders that are unusual in their frequency, size, or other patterns

   . . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

   pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without

   notifying DEA of these suspicious orders.” 179

               280. The Memorandum of Agreement entered into by Mallinckrodt (“2017 Mallinckrodt

   MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain

   effective controls against diversion, including a requirement that it review and monitor these sales

   and report suspicious orders to DEA.” 180

               281. The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

   Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

               With respect to its distribution of oxycodone and hydrocodone products,
               Mallinckrodt's alleged failure to distribute these controlled substances in a manner
               authorized by its registration and Mallinckrodt's alleged failure to operate an
               effective suspicious order monitoring system and to report suspicious orders to
               the DEA when discovered as required by and in violation of 21 C.F.R. §
               1301.74(b). The above includes, but is not limited to Mallinckrodt's alleged
               failure to:
                             i. conduct adequate due diligence of its customers;
                            ii. detect and report to the DEA orders of unusual size and frequency;
                           iii. detect and report to the DEA orders deviating substantially from
                                normal patterns including, but not limited to, those identified in
                                letters from the DEA Deputy Assistant Administrator, Office of
                                Diversion Control, to registrants dated September 27, 2006 and
                                December 27, 2007:
                                     1. orders that resulted in a disproportionate amount of a
                                         substance which is most often abused going to a particular
                                         geographic region where there was known diversion,
                                     2. orders that purchased a disproportionate amount of a
                                         substance which is most often abused compared to other
                                         products, and


   179
         Id.
   180
      Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
   Enforcement Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
   https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt MOA”).



                                                        95
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 101 of 283 PageID #: 101




                                  3. orders from downstream customers to distributors who
                                    were purchasing from multiple different distributors, of
                                    which Mallinckrodt was aware;
                         iv. use "chargeback" information from its distributors to evaluate
                             suspicious orders. Chargebacks include downstream purchasing
                             information tied to certain discounts, providing Mallinckrodt with
                             data on buying patterns for Mallinckrodt products; and
                          v. take sufficient action to prevent recurrence of diversion by
                             downstream customers after receiving concrete information of
                             diversion of Mallinckrodt product by those downstream
                             customers.181

               282. Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not

   meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

   Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further

   agreed that it “recognizes the importance of the prevention of diversion of the controlled

   substances they manufacture” and would “design and operate a system that meets the requirements

   of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction information to

   identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt agrees to notify

   DEA of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

   substances that Mallinckrodt discovers.” 182

               283. Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

   collects transaction information, referred to as chargeback data, from their direct customers

   (distributors). The transaction information contains data relating to the direct customer sales of

   controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

   would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

   information indicates that a downstream registrant poses a risk of diversion.” 183


   181
         2017 Mallinckrodt MOA at 2-3.
   182
         Id. at 3-4.
   183
         Id. at 5.



                                                      96
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 102 of 283 PageID #: 102




          284. The same duties imposed by federal law on Mallinckrodt were imposed upon all

   Manufacturer Defendants.

          285. The same business practices utilized by Mallinckrodt regarding “charge backs” and

   receipt and review of data from opioid distributors regarding orders of opioids were utilized

   industry-wide among opioid manufacturers and distributors, including, upon information and

   belief, the other Manufacturer Defendants.

          286. Through, inter alia, the charge back data, the Manufacturer Defendants could

   monitor suspicious orders of opioids.

          287. The Manufacturer Defendants failed to monitor, report, and halt suspicious orders of

   opioids as required by federal and state law.

          288. The Manufacturer Defendants’ failures to monitor, report, and halt suspicious orders

   of opioids were intentional and unlawful.

          289. The Manufacturer Defendants have misrepresented their compliance with federal

   and state law.

          290. The Manufacturer Defendants enabled the supply of prescription opioids to

   obviously suspicious physicians and pharmacies, enabled the illegal diversion of opioids, aided

   criminal activity, and disseminated massive quantities of prescription opioids into the black

   market.

          291. The wrongful actions and omissions of the Manufacturer Defendants which have

   caused the diversion of opioids and which have been a substantial contributing factor to and/or

   proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

   allegations below.




                                                   97
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 103 of 283 PageID #: 103




           292. The Manufacturer Defendants’ actions and omissions in failing to effectively prevent

   diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

   diversion of opioids into Plaintiff’s Community.

         E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
            CAUSED THE HARM ALLEGED HEREIN AND SUBSTANTIAL DAMAGES.

           293. As the Manufacturer Defendants’ efforts to expand the market for opioids increased

   so have the rates of prescription and sale of their products — and the rates of opioid-related

   substance abuse, hospitalization, and death among the people of the State and the Plaintiff’s

   Community. The Distributor Defendants have continued to unlawfully ship these massive

   quantities of opioids into communities like the Plaintiff’s Community, fueling the epidemic.

           294. There is a “parallel relationship between the availability of prescription opioid

   analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

   associated adverse outcomes.”184

           295. Opioid analgesics are widely diverted and improperly used, and the widespread use

   of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 185

           296. The epidemic is “directly related to the increasingly widespread misuse of powerful

   opioid pain medications.”186




   184
     See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
   Med. 241 (2015).
   185
      See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
   Strategies, 374 N. Eng. J. Med. 1253 (2016).
   186
      See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480
   (2016).




                                                           98
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 104 of 283 PageID #: 104




           297. The increased abuse of prescription painkillers along with growing sales has

   contributed to a large number of overdoses and deaths. 187

           298. As shown above, the opioid epidemic has escalated in Plaintiff’s Community with

   devastating effects. Substantial opiate-related substance abuse, hospitalization and death mirrors

   Defendants’ increased distribution of opiates.

           299. Because of the well-established relationship between the use of prescription opiates

   and the use of non-prescription opioids, like heroin, the massive distribution of opioids to

   Plaintiffs’ Community and areas from which such opioids are being diverted into Plaintiff’s

   Community, has caused the Defendant-caused opioid epidemic to include heroin addiction, abuse,

   and death.

           300. Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public

   health and safety in the State and in Plaintiff’s Community.

           301. Heroin abuse, addiction, morbidity, and mortality are hazards to public health and

   safety in the State and in Plaintiff’s Community.

           302. Defendants repeatedly and purposefully breached their duties under state and federal

   law, and such breaches are direct and proximate causes of, and/or substantial factors leading to,

   the widespread diversion of prescription opioids for nonmedical purposes into the Plaintiff’s

   Community.

           303. The unlawful diversion of prescription opioids is a direct and proximate cause of,

   and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,




   187
      See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs.,
   Prescription Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
   https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.



                                                          99
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 105 of 283 PageID #: 105




   morbidity and mortality in the State and Plaintiff’s Community. This diversion and the epidemic

   are direct causes of foreseeable harms incurred by the Plaintiff and Plaintiff’s Community.

           304. Defendants’ intentional and/or unlawful conduct resulted in direct and foreseeable,

   past and continuing, economic damages for which Plaintiff seeks relief, as alleged herein. Plaintiff

   also seeks the means to abate the epidemic created by Defendants’ wrongful and/or unlawful

   conduct.

           305. Plaintiff seeks economic damages from the Defendants as reimbursement for the

   costs associated with past efforts to eliminate the hazards to public health and safety.

           306. Plaintiff seeks economic damages from the Defendants to pay for the cost to

   permanently eliminate the hazards to public health and safety and abate the temporary public

   nuisance.

           307. To eliminate the hazard to public health and safety, and abate the public nuisance, a

   “multifaceted, collaborative public health and law enforcement approach is urgently needed.” 188

           308. A comprehensive response to this crisis must focus on preventing new cases of opioid

   addiction, identifying early opioid-addicted individuals, and ensuring access to effective opioid

   addiction treatment while safely meeting the needs of patients experiencing pain. 189

           309. These community-based problems require community-based solutions that have

   been limited by “budgetary constraints at the state and Federal levels.” 190




   188
     See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64
   Morbidity & Mortality Wkly. Rep. 1378 (2016), at 1145.
   189
      See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
   Approach (G. Caleb Alexander et al. eds., 2015), http://www.jhsph.edu/research/centers-and-institutes/center-for-
   drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf.
   190
      See Office of Nat’l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America’s
   Prescription Drug Abuse Crisis (2011), https://www.ncjrs.gov/pdffiles1/ondcp/rx_abuse_plan.pdf.



                                                          100
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 106 of 283 PageID #: 106




          310. Having profited enormously through the aggressive sale, misleading promotion, and

   irresponsible distribution of opiates, Defendants should be required to take responsibility for the

   financial burdens their conduct has inflicted upon the Plaintiff and Plaintiff’s Community.

      F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
         ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS DEFENSES.

               1. Continuing Conduct.

          311. Plaintiff contends it continues to suffer harm from the unlawful actions by the

   Defendants.

          312. The continued tortious and unlawful conduct by the Defendants causes a repeated or

   continuous injury. The damages have not occurred all at once but have continued to occur and

   have increased as time progresses. The tort is not completed nor have all the damages been

   incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has

   not ceased. The public nuisance remains unabated. The conduct causing the damages remains

   unabated.

               2. Equitable Estoppel.

          313. Defendants are equitably estopped from relying upon a statute of limitations defense

   because they undertook active efforts to deceive Plaintiff and to purposefully conceal their

   unlawful conduct and fraudulently assure the public, including the State, the Plaintiff, and

   Plaintiff’s Community, that they were undertaking efforts to comply with their obligations under

   the state and federal controlled substances laws, all with the goal of protecting their registered

   manufacturer or distributor status in the State and to continue generating profits. Notwithstanding

   the allegations set forth above, the Defendants affirmatively assured the public, including the State,

   the Plaintiff, and Plaintiff’s Community, that they are working to curb the opioid epidemic.




                                                    101
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 107 of 283 PageID #: 107




               314. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

   to monitor its supply chain, and assured the public it was being “as effective and efficient as

   possible in constantly monitoring, identifying, and eliminating any outside criminal activity.” 191

               315. Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

   monitoring program to help identify suspicious orders,” and claimed it is “deeply passionate about

   curbing the opioid epidemic in our country.” 192

               316. Moreover, in furtherance of their effort to affirmatively conceal their conduct and

   avoid detection, the Distributor Defendants, through their trade associations, HDMA and NACDS,

   filed an amicus brief in Masters Pharmaceuticals, which made the following statements:193

               a. “HDMA and NACDS members not only have statutory and regulatory responsibilities
                  to guard against diversion of controlled prescription drugs, but undertake such efforts
                  as responsible members of society.”

               b. “DEA regulations that have been in place for more than 40 years require distributors to
                  report suspicious orders of controlled substances to DEA based on information readily
                  available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”

               c. “Distributors take seriously their duty to report suspicious orders, utilizing both
                  computer algorithms and human review to detect suspicious orders based on the
                  generalized information that is available to them in the ordering process.”

               d. “A particular order or series of orders can raise red flags because of its unusual size,
                  frequency, or departure from typical patterns with a given pharmacy.”

               e. “Distributors also monitor for and report abnormal behavior by pharmacies placing
                  orders, such as refusing to provide business contact information or insisting on paying
                  in cash.”

   Through the above statements made on their behalf by their trade associations, and other similar

   statements assuring their continued compliance with their legal obligations, the Distributor


   191
         Bernstein et al., supra.
   192
      Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
   Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
   dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.
   193
         Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.



                                                         102
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 108 of 283 PageID #: 108




   Defendants not only acknowledged that they understood their obligations under the law, but they

   further affirmed that their conduct was in compliance with those obligations.

          317. The Distributor Defendants have also concealed and prevented discovery of

   information, including data from the ARCOS database, that will confirm their identities and the

   extent of their wrongful and illegal activities.

          318. The Manufacturer Defendants distorted the meaning or import of studies they cited

   and offered them as evidence for propositions the studies did not support. The Manufacturer

   Defendants invented “pseudoaddiction” and promoted it to an unsuspecting medical community.

   The Manufacturer Defendants provided the medical community with false and misleading

   information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

   Defendants recommended to the medical community that dosages be increased, without disclosing

   the risks. The Manufacturer Defendants spent millions of dollars over a period of years on a

   misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising the risks, and

   promoting sales. The medical community, consumers, the State, and Plaintiff’s Community were

   duped by the Manufacturer Defendants’ campaign to misrepresent and conceal the truth about the

   opioid drugs that they were aggressively pushing in the State and in Plaintiff’s Community.

          319. Defendants intended that their actions and omissions would be relied upon, including

   by Plaintiff and Plaintiff’s Community. Plaintiff and Plaintiff’s Community did not know, and did

   not have the means to know, the truth due to Defendants’ actions and omissions.

          320. The Plaintiff and Plaintiff’s Community reasonably relied on Defendants’

   affirmative statements regarding their purported compliance with their obligations under the law

   and consent orders.




                                                      103
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 109 of 283 PageID #: 109




              3. Fraudulent Concealment.

          321. The Plaintiff’s claims are further subject to equitable tolling, stemming from

   Defendants knowingly and fraudulently concealing the facts alleged herein. As alleged herein,

   Defendants knew of the wrongful acts set forth above, and had material information pertinent to

   their discovery, and concealed them from the Plaintiff and Plaintiff’s Community. The Plaintiff

   did not know, or could not have known through the exercise of reasonable diligence, of its cause

   of action, as a result of Defendants’ conduct.

          322. Under the Louisiana doctrine of contra non valentem agere nulla currit praescriptio,

   the prescription period does not run on the state law causes of action that were not reasonably

   known to Plaintiff when, as here, Defendants have concealed information and misled the Plaintiff.

   Defendants are estopped from asserting any statute of limitations or peremptory period as a defense

   because they intentionally concealed facts and engaged in fraudulent practices that prevented

   Plaintiff from discovering their wrongful conduct.

          323. The purposes of the statutes of limitations period and peremptory periods, if any, are

   satisfied because Defendants cannot claim prejudice due to a late filing where the Plaintiff filed

   suit promptly upon discovering the facts essential to its claims, described herein, which Defendants

   knowingly concealed.

          324. In light of their statements to the media, in legal filings, and settlements, it is clear

   that Defendants had actual or constructive knowledge that their conduct was deceptive, in that they

   consciously concealed the schemes set forth herein.

          325. Defendants continually and secretly engaged in their scheme to avoid compliance

   with their legal obligations. Only Defendants and their agents knew or could have known about

   Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.




                                                    104
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 110 of 283 PageID #: 110




   As a result of the above, the Plaintiff was unable to obtain vital information bearing on its claims

   absent any fault or lack of diligence on its part.

                                V.    LEGAL CAUSES OF ACTION
                                              COUNT I
                                        PUBLIC NUISANCE
                                       (Against all Defendants)

          326. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          327. Louisiana has found that a prohibited activity under its public nuisance statutes can

   include the illegal manufacture, sale or distribution of, or possession with intent to manufacture,

   sell, or distribute, a controlled dangerous substance, which include opiates. La. Rev. Stat. Ann. §§

   13:4711(4)(b); La. Rev. Stat. Ann. § 40:961 (26), (27). Plaintiff has the right and the power to

   suppress nuisances. La. Rev. Stat. Ann. § 13:4712 (governing authority of municipality has

   authority to seek an injunction or order of abatement).

          328. Each Defendant is liable for public nuisance because its conduct at issue has caused

   an unreasonable and substantial interference with a right common to the general public, which is

   the proximate cause of, and/or substantial factor leading to, Plaintiff’s injury. See Restatement

   Second, Torts § 821B.

          329. In addition, Defendant McKesson has violated Louisiana’s public nuisance statutes

   by conducting, carrying on and knowingly permitting prohibited activities at its distribution center

   in St. Rose, Louisiana. See La. Rev. Stat. Ann. § 13:4711.

          330. By causing dangerously addictive drugs to flood the community, and to be diverted

   for illicit purposes, in contravention of federal and state law, each Defendant has injuriously

   affected rights common to the general public, specifically including the rights of the people of the

   Plaintiff’s Community to public health, public safety, public peace, public comfort, and public



                                                     105
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 111 of 283 PageID #: 111




   convenience. The public nuisance caused by Defendants’ diversion of dangerous drugs has caused

   substantial annoyance, inconvenience, and injury to the public.

           331. By selling dangerously addictive opioid drugs diverted from a legitimate medical,

   scientific, or industrial purpose, Defendants have committed a course of conduct that injuriously

   affects the safety, health, and morals of the people of the Plaintiff’s Community.

           332. By failing to maintain a closed system that guards against diversion of dangerously

   addictive drugs for illicit purposes, Defendants injuriously affected public rights, including the

   right to public health, public safety, public peace, and public comfort of the people of the Plaintiff’s

   Community.

           333. Plaintiff alleges that Defendants’ wrongful and illegal actions have created a public

   nuisance. Each Defendant is liable for public nuisance because its conduct at issue has caused an

   unreasonable interference with a right common to the general public.

           334. The Defendants have intentionally and/or unlawfully created a nuisance.

           335. The residents of Plaintiff’s Community have a common right to be free from conduct

   that creates an unreasonable jeopardy to the public health, welfare and safety, and to be free from

   conduct that creates a disturbance and reasonable apprehension of danger to person and property.

           336. Defendants intentionally, unlawfully, and recklessly manufacture, market, distribute,

   and sell prescription opioids that Defendants know, or reasonably should know, will be diverted,

   causing widespread distribution of prescription opioids in and/or to Plaintiff’s Community,

   resulting in addiction and abuse, an elevated level of crime, death and injuries to the residents of

   Plaintiff’s Community, a higher level of fear, discomfort and inconvenience to the residents of

   Plaintiff’s Community, and direct costs to Plaintiff’s Community.




                                                     106
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 112 of 283 PageID #: 112




          337. Defendants have unlawfully and/or intentionally caused and permitted dangerous

   drugs under their control to be diverted such as to injure the Plaintiff’s Community and its

   residents.

          338. Defendants have unlawfully and/or intentionally distributed opioids or caused

   opioids to be distributed without maintaining effective controls against diversion. Such conduct

   was illegal.   Defendants’ failures to maintain effective controls against diversion include

   Defendants’ failure to effectively monitor for suspicious orders, report suspicious orders, and/or

   stop shipment of suspicious orders.

          339. Defendants have caused a significant and unreasonable interference with the public

   health, safety, welfare, peace, comfort and convenience, and ability to be free from disturbance

   and reasonable apprehension of danger to person or property.

          340. Defendants’ conduct in illegally distributing and selling prescription opioids, or

   causing such opioids to be distributed and sold, where Defendants know, or reasonably should

   know, such opioids will be diverted and possessed and/or used illegally in Plaintiff’s Community

   is of a continuing nature.

          341. Defendants’ actions have been of a continuing nature and have produced a significant

   effect upon the public’s rights, including the public’s right to health and safety.

          342. A violation of any rule or law controlling the distribution of a drug of abuse in

   Plaintiff’s Community and the State is a public nuisance.

          343. Defendants’ distribution of opioids while failing to maintain effective controls

   against diversion was proscribed by statute and regulation.




                                                    107
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 113 of 283 PageID #: 113




          344. Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

   opioids that they allow and/or cause to be illegally distributed and possessed in Plaintiff’s

   Community will be diverted, leading to abuse, addiction, crime, and public health costs.

          345. Because of the continued use and addiction caused by these illegally distributed

   opioids, the public will continue to fear for its health, safety and welfare, and will be subjected to

   conduct that creates a disturbance and reasonable apprehension of danger to person and property.

          346. Defendants know, or reasonably should know, that their conduct will have an

   ongoing detrimental effect upon the public health, safety and welfare, and the public’s ability to

   be free from disturbance and reasonable apprehension of danger to person and property.

          347. Defendants know, or reasonably should know, that their conduct causes an

   unreasonable invasion of the public right to health, safety and welfare and the public’s ability to

   be free from disturbance and reasonable apprehension of danger to person and property.

          348. Defendants are aware, and at a bare minimum certainly should be aware, of the

   unreasonable interference that their conduct has caused in Plaintiff’s Community. Defendants are

   in the business of manufacturing, marketing, selling, and distributing prescription drugs, including

   opioids, which are specifically known to Defendants to be dangerous under federal and state law.

   See, e.g., 21 U.S.C. § 812 (b)(2).

          349. Defendants’ conduct in marketing, distributing, and selling prescription opioids

   which the defendants know, or reasonably should know, will likely be diverted for non-legitimate,

   non-medical use, creates a strong likelihood that these illegal distributions of opioids will cause

   death and injuries to residents in Plaintiff’s Community and otherwise significantly and

   unreasonably interfere with public health, safety and welfare, and with the public’s right to be free

   from disturbance and reasonable apprehension of danger to person and property.




                                                    108
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 114 of 283 PageID #: 114




           350. It is, or should be, reasonably foreseeable to defendants that their conduct will cause

   deaths and injuries to residents in Plaintiff’s Community, and will otherwise significantly and

   unreasonably interfere with public health, safety and welfare, and with the public’s right to be free

   from disturbance and reasonable apprehension of danger to person and property.

           351. The prevalence and availability of diverted prescription opioids in the hands of

   irresponsible persons and persons with criminal purposes in Plaintiff’s Community not only causes

   deaths and injuries, but also creates a palpable climate of fear among residents in Plaintiff’s

   Community where opioid diversion, abuse, addiction are prevalent and where diverted opioids

   tend to be used frequently.

           352. Defendants’ conduct makes it easier for persons to divert prescription opioids,

   constituting a dangerous threat to the public.

           353. Defendants’ actions were, at the least, a substantial factor in opioids becoming

   widely available and widely used for non-medical purposes. Because of Defendants’ special

   positions within the closed system of opioid distribution, without Defendants’ actions, opioid use

   would not have become so widespread, and the enormous public health hazard of prescription

   opioid and heroin overuse, abuse, and addiction that now exists would have been averted.

           354. The presence of diverted prescription opioids in Plaintiff’s Community, and the

   consequence of prescription opioids having been diverted in Plaintiff’s Community, proximately

   results in and/or substantially contributes to the creation of significant costs to the Plaintiff and to

   Plaintiff’s Community in order to enforce the law, equip its police force and treat the victims of

   opioid abuse and addiction.




                                                     109
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 115 of 283 PageID #: 115




          355. Stemming the flow of illegally distributed prescription opioids, and abating the

   nuisance caused by the illegal flow of opioids, will help to alleviate this problem, save lives,

   prevent injuries and make Plaintiff’s Community a safer place to live.

          356. Defendants’ conduct is a direct and proximate cause of and/or a substantial

   contributing factor to opioid addiction and abuse in Plaintiff’s Community, costs borne by

   Plaintiff’s Community and the Plaintiff, and a significant and unreasonable interference with

   public health, safety and welfare, and with the public’s right to be free from disturbance and

   reasonable apprehension of danger to person and property.

          357. Defendants’ conduct constitutes a public nuisance and, if unabated, will continue to

   threaten the health, safety and welfare of the residents of Plaintiff’s Community, creating an

   atmosphere of fear and addiction that tears at the residents’ sense of well-being and security.

   Plaintiff has a clearly ascertainable right to abate conduct that perpetuates this nuisance.

          358. Defendants created an intentional nuisance. Defendants’ actions created and

   expanded the abuse of opioids, which are dangerously addictive, and the ensuing associated plague

   of prescription opioid and heroin addiction. Defendants knew the dangers to public health and

   safety that diversion of opioids would create in Plaintiff’s Community; however, Defendants

   intentionally and/or unlawfully failed to maintain effective controls against diversion through

   proper monitoring, reporting and refusal to fill suspicious orders of opioids. Defendants

   intentionally and/or unlawfully distributed opioids or caused opioids to be distributed without

   reporting or refusing to fill suspicious orders or taking other measures to maintain effective

   controls against diversion. Defendants intentionally and/or unlawfully continued to ship and failed

   to halt suspicious orders of opioids, or caused such orders to be shipped. Defendants intentionally




                                                    110
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 116 of 283 PageID #: 116




   and/or unlawfully marketed opioids in manners they knew to be false and misleading. Such actions

   were inherently dangerous.

          359. Defendants knew the prescription opioids have a high likelihood of being diverted.

   It was foreseeable to Defendants that where Defendants distributed prescription opioids or caused

   such opioids to be distributed without maintaining effective controls against diversion, including

   monitoring, reporting, and refusing shipment of suspicious orders, that the opioids would be

   diverted, and create an opioid abuse nuisance in Plaintiff’s Community.

          360. Defendants’ actions also created a nuisance by acting recklessly, negligently and/or

   carelessly, in breach of their duties to maintain effective controls against diversion, thereby

   creating an unreasonable risk of harm.

          361. Defendants acted with actual malice because Defendants acted with a conscious

   disregard for the rights and safety of other persons, and said actions have a great probability of

   causing substantial harm.

          362. The damages available to the Plaintiff include, inter alia, recoupment of

   governmental costs, flowing from an ongoing and persistent public nuisance which the government

   seeks to abate. Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks all damages

   flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and harm created

   by Defendants’ conduct.

          363. As a direct result of Defendants’ conduct, the Plaintiff and Plaintiff’s Community

   have suffered actual injury and damages including, but not limited to, significant expenses for

   police, emergency, health, prosecution, corrections and other services. The Plaintiff here seeks

   recovery for its own harm.




                                                  111
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 117 of 283 PageID #: 117




          364. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

   because its damages include, inter alia, health services, law enforcement expenditures, and costs

   related to opioid addiction treatment and overdose prevention.

          365. The Plaintiff further seeks to abate the nuisance created by the Defendants’

   unreasonable, unlawful, intentional, ongoing, continuing, and persistent actions and omissions and

   interference with a right common to the public.

          366. Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

   abatement and compensatory damages, from the Defendants for the creation of a public nuisance,

   attorney fees and costs, and pre- and post-judgment interest.

          367. Defendants’ intentional and unlawful actions and omissions and unreasonable

   interference with a right common to the public are of a continuing nature.

          368. Defendants are aware, and at a bare minimum certainly should be aware, of the

   unreasonable interference that their conduct has caused in the Plaintiff’s Community. Defendants

   are in the business of manufacturing or distributing prescription drugs, including opioids, which

   are specifically known to Defendants to be dangerous because inter alia these drugs are defined

   under federal and state law as substances posing a high potential for abuse and severe addiction.

   Defendants created an intentional nuisance. Defendants’ actions created and expanded the abuse

   of opioids, drugs specifically codified as constituting severely harmful substances.

          369. The public nuisance created by Defendants’ actions is substantial and unreasonable

   – it has caused and continues to cause significant harm to the community, and the harm inflicted

   outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting from the

   Defendants’ abdication of their gate-keeping and diversion prevention duties, and the




                                                  112
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 118 of 283 PageID #: 118




   Manufacturer Defendants’ fraudulent marketing activities, have caused harm to the entire

   community that includes, but is not limited to the following:

          a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose, injuries,
             and deaths.

          b. Even children have fallen victim to the opioid epidemic. Easy access to prescription
             opioids made opioids a recreational drug of choice among teenagers. Even infants have
             been born addicted to opioids due to prenatal exposure, causing severe withdrawal
             symptoms and lasting developmental impacts.

          c. Even those residents of Plaintiff’s Community who have never taken opioids have
             suffered from the public nuisance arising from Defendants’ abdication of their gate-
             keeper duties and fraudulent promotions. Many residents have endured both the
             emotional and financial costs of caring for loved ones addicted to or injured by opioids,
             and the loss of companionship, wages, or other support from family members who have
             used, abused, become addicted to, overdosed on, or been killed by opioids.

          d. The opioid epidemic has increased health care costs.

          e. Employers have lost the value of productive and healthy employees.

          f. Defendants’ conduct created an abundance of drugs available for criminal use and
             fueled a new wave of addiction, abuse, and injury.

          g. Defendants’ dereliction of duties and/or fraudulent misinformation campaign pushing
             dangerous drugs resulted in a diverted supply of narcotics to sell, and the ensuing
             demand of addicts to buy them. More prescription opioids sold by Defendants led to
             more addiction, with many addicts turning from prescription opioids to heroin. People
             addicted to opioids frequently require increasing levels of opioids, and many turned to
             heroin as a foreseeable result.

          h. The diversion of opioids into the secondary, criminal market and the increased number
             of individuals who abuse or are addicted to opioids increased the demands on health
             care services and law enforcement.

          i. The significant and unreasonable interference with the public rights caused by
             Defendants’ conduct taxed the human, medical, public health, law enforcement, and
             financial resources of the Plaintiff’s Community.

          j. Defendants’ interference with the comfortable enjoyment of life in the Plaintiff’s
             Community is unreasonable because there is little social utility to opioid diversion and
             abuse, and any potential value is outweighed by the gravity of the harm inflicted by
             Defendants’ actions.




                                                  113
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 119 of 283 PageID #: 119




           370. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

   because its damages include inter alia health services and law enforcement expenditures, as

   described in this Complaint.

           371. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.

           372. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

   damages disavowed herein, including inter alia injunctive relief, expenses to abate the nuisance,

   restitution, disgorgement of profits, compensatory damages, civil penalties and all damages

   allowed by law to be paid by the Defendants, attorney fees and costs, and pre- and post-judgment

   interest.

                                         COUNT II
               RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                                    18 U.S.C. 1961, et seq.
                      (Against Defendants Cephalon, Janssen, and Endo)
                            (The “Opioid Marketing Enterprise”)

           373. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth herein, and further alleges as follows.

           374. Plaintiff brings this Count on behalf of itself against the following Defendants, as

   defined above: Cephalon, Janssen, and Endo (referred to collectively for this Claim as the “RICO

   Marketing Defendants”).

           375. At all relevant times, the RICO Marketing Defendants were and are “persons” under

   18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or beneficial

   interest in property.”

           376. Section 1962(c) of RICO makes it unlawful “for any person employed by or

   associated with any enterprise engaged in, or the activities of which affect, interstate or foreign




                                                       114
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 120 of 283 PageID #: 120




   commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

   affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

          377. The term “enterprise” is defined as including “any individual, partnership,

   corporation, association, or other legal entity, and any union or group of individuals associated in

   fact although not a legal entity.” 18 U.S.C. § 1961(4). The definition of “enterprise” in Section

   1961(4) includes legitimate and illegitimate enterprises within its scope. Specifically, the section

   “describes two separate categories of associations that come within the purview of an ‘enterprise’

   -- the first encompassing organizations such as corporations, partnerships, and other ‘legal

   entities,’ and the second covering ‘any union or group of individuals associated in fact although

   not a legal entity.’” United State v. Turkette, 452 U.S. 576, 577 (1981).

          378. Beginning in the early 1990s, the RICO Marketing Defendants aggressively sought

   to bolster their revenue, increase profit, and grow their share of the prescription painkiller market

   by unlawfully increasing the volume of opioids they sold. The RICO Marketing Defendants knew

   that they could not increase their profits without misrepresenting that opioids were non-addictive

   and safe for the long-term treatment of chronic pain.

          379. The generally accepted standards of medical practice prior to the 1990s dictated that

   opioids should only be used in short durations to treat acute pain, pain relating to recovery from

   surgery, or for cancer or palliative (end-of-life) care. Due to the evidence of addiction and lack of

   evidence indicating that opioids improved patients’ ability to overcome pain and function, the use

   of opioids for chronic pain was discouraged or prohibited. As a result, doctors generally did not

   prescribe opioids for chronic pain.

          380. Knowing that their products were highly addictive, ineffective and unsafe for the

   treatment of long-term chronic pain, non-acute and non-cancer pain, the RICO Marketing




                                                   115
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 121 of 283 PageID #: 121




   Defendants formed an association-in-fact enterprise and engaged in a scheme to unlawfully

   increase their profits and sales, and grow their share of the prescription painkiller market, through

   repeated and systematic misrepresentations about the safety and efficacy of opioids for treating

   long-term chronic pain.

           381. The RICO Marketing Defendants formed an association-in-fact enterprise consisting

   of “advocacy groups and professional societies” (“Front Groups”) and paid “physicians affiliated

   with these groups” (“KOLs”) in order to unlawfully increase the demand for opioids. Through

   their personal relationships, the RICO Marketing Defendants and members of the Opioid

   Marketing Enterprise had the opportunity to form and take actions in furtherance of the Opioid

   Marketing Enterprise’s common purpose. The RICO Marketing Defendants’ substantial financial

   contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly

   messaging, fueled the U.S. opioids epidemic.194

           382. The RICO Marketing Defendants, through the Opioid Marketing Enterprise, made

   misleading statements and misrepresentations about opioids that downplayed the risk of addiction

   and exaggerated the benefits of opioid use, including: (1) downplaying the serious risk of

   addiction; (2) creating and promoting the concept of “pseudoaddiction” when signs of actual

   addiction began appearing and advocated that the signs of addiction should be treated with more

   opioids; (3) exaggerating the effectiveness of screening tools to prevent addiction; (4) claiming

   that opioid dependence and withdrawal are easily managed; (5) denying the risks of higher opioid

   dosages; and (6) exaggerating the effectiveness of “abuse-deterrent” opioid formulations to

   prevent abuse and addiction.



   194
      Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
   Groups, U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, February
   12, 2018 https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at 1.



                                                      116
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 122 of 283 PageID #: 122




           383. The RICO Marketing Defendants also falsely touted the benefits of long-term opioid

   use, including the supposed ability of opioids to improve function and quality of life, even though

   there was no scientifically reliable evidence to support the RICO Marketing Defendants’ claims.

           384. The RICO Marketing Defendants’ scheme, and the common purpose of the Opioid

   Marketing Enterprise, has been wildly successful. Opioids are now the most prescribed class of

   drugs. Globally, opioid sales generated $11 billion in revenue for drug companies in 2010 alone;

   sales in the United States have exceeded $8 billion in revenue annually since 2009. 195 In an open

   letter to the nation’s physicians in August 2016, the then-U.S. Surgeon General expressly

   connected this “urgent health crisis” to “heavy marketing of opioids to doctors . . . [m]any of

   [whom] were even taught – incorrectly – that opioids are not addictive when prescribed for

   legitimate pain.”196

           385. The scheme devised and implemented by the RICO Marketing Defendants amounted

   to a common course of conduct designed to ensure that the RICO Marketing Defendants

   unlawfully increased their sales and profits through misrepresentations about the addictive nature

   and effective use of the RICO Marketing Defendants’ drugs. As Senator McCaskill aptly

   recognized:

           The opioid epidemic is the direct result of a calculated marketing and sales strategy
           developed in the 90’s, which delivered three simple messages to physicians. First,
           that chronic pain was severely undertreated in the United States. Second, that
           opioids were the best tool to address that pain. And third, that opioids could treat




   195
      See Katherine Eban, OxyContin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
   http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
   $10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www. ft.com/content/f6e989a8-5dac-11e6-bb77-
   a121aa8abd95.
   196
      Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/; Fueling An Epidemic,
   supra, note 189, at 1.




                                                         117
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 123 of 283 PageID #: 123




             pain without risk of serious addiction. As it turns out, these messages were
             exaggerations at best and outright lies at worst.197

                            A. THE OPIOID MARKETING ENTERPRISE

             386. The Opioid Marketing Enterprise consists of the RICO Marketing Defendants, the

   Front Groups, and the KOLs – each of whom is identified below:

            The RICO Defendants

                o Cephalon
                o Janssen
                o Endo

            The Front Groups

                o   American Pain Foundation (“APF”)
                o   American Academy of Pain Medicine (“AAPM”)
                o   American Pain Society (“APS”)
                o   Federation of State Medical Boards (“FSMB”)
                o   U.S. Pain Foundation (“USPF”)
                o   American Geriatrics Society (“AGS”)

            The KOLs

                o   Dr. Russell Portenoy (“Dr. Portenoy”)
                o   Dr. Lynn Webster (“Dr. Webster”)
                o   Dr. Perry Fine (“Dr. Fine”)
                o   Dr. Scott M. Fishman (“Dr. Fishman”)

             387. The Opioid Marketing Enterprise is an ongoing and continuing business organization

   that created and maintained systematic links, interpersonal relationships and engaged in a pattern

   of predicate acts (i.e. racketeering activity) in order to further the common purpose of the

   enterprise: unlawfully increasing profits and revenues from the continued prescription and use of

   opioids for long-term chronic pain. Each of the individuals and entities who formed the Opioid




   197
      See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable, September 12, 2017, at 31:03-
   31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo (last accessed on March 1, 2018).



                                                       118
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 124 of 283 PageID #: 124




   Marketing Enterprise is an entity or person within the meaning of 18 U.S.C. § 1961(3) and acted

   to enable the common purpose and fraudulent scheme of the Opioid Marketing Enterprise.

          388. In order to accomplish the common purpose, members of the Opioid Marketing

   Enterprise repeatedly and systematically misrepresented – affirmatively, and through half-truths

   and omissions – that opioids are non-addictive and safe for the effective treatment of long-term,

   chronic, non-acute and non-cancer pain, and for other off-label uses not approved by the FDA.

   The Opioid Marketing Enterprise misrepresented and concealed the serious risks and lack of

   corresponding benefits of using opioids for long-term chronic pain.              By making these

   misrepresentations, the Opioid Marketing Enterprise ensured that a large number of opioid

   prescriptions would be written and filled for chronic pain.

          389. At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

   and distinct from each RICO Marketing Defendant and its members; (b) was separate and distinct

   from the pattern of racketeering in which the RICO Defendants engaged; (c) was an ongoing and

   continuing organization consisting of individuals, persons, and legal entities, including each of the

   RICO Marketing Defendants; (d) was characterized by interpersonal relationships between and

   among each member of the Opioid Marketing Enterprise, including between the RICO Marketing

   Defendants and each of the Front Groups and KOLs; (e) had sufficient longevity for the enterprise

   to pursue its purpose; and (f) functioned as a continuing unit.

          390. The persons and entities engaged in the Opioid Marketing Enterprise are

   systematically linked through contractual relationships, financial ties, personal relationships, and

   continuing coordination of activities, as spearheaded by the RICO Marketing Defendants.

          391. Each of the RICO Marketing Defendants, and each member of the Opioid Marketing

   Enterprise had systematic links to and personal relationships with each other through joint




                                                   119
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 125 of 283 PageID #: 125




   participation in lobbying groups, trade industry organizations, contractual relationships and

   continuing coordination of activities. Each of the RICO Marketing Defendants coordinated their

   marketing efforts through the same KOLs and Front Groups, based on their agreement and

   understanding that the Front Groups and KOLs were industry friendly and would work together

   with the RICO Marketing Defendants to advance the common purpose of the Opioid Marketing

   Enterprise.

            1.   The RICO Defendants

          392. In addition to their systematic links to and personal relationships with the Front

   Groups and KOLS, described below, the RICO Marketing Defendants had systematic links to and

   personal relationships with each other through their participation in lobbying groups, trade industry

   organizations, contractual relationships and continuing coordination of activities, including but not

   limited to, the Pain Care Forum (“PCF”) and the Healthcare Distribution Alliance (“HDA”).

          393. The PCF has been described as a coalition of drug makers, trade groups and dozens

   of non-profit organizations supported by industry funding. Plaintiff is informed and believes that

   the PCF was created with the stated goal of offering a “setting where multiple organizations can

   share information” and “promote and support taking collaborative action regarding federal pain

   policy issues.” Plaintiff is informed and believes that past APF President Will Rowe described the

   PCF as “a deliberate effort to positively merge the capacities of industry, professional associations,

   and patient organizations.”

          394. The PCF recently became a national news story when it was discovered that lobbyists

   for members of the PCF, including the RICO Marketing Defendants, quietly shaped federal and

   state policies regarding the use of prescription opioids for more than a decade.

          395. The Center for Public Integrity and The Associated Press obtained “internal

   documents shed[ding] new light on how drug makers and their allies shaped the national response


                                                    120
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 126 of 283 PageID #: 126




   to the ongoing wave of prescription opioid abuse.” 198 Specifically, PCF members spent over $740

   million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

   opioid-related measures.199

               396. Not surprisingly, each of the RICO Marketing Defendants who stood to profit from

   lobbying in favor of prescription opioid use is a member of and/or participant in the PCF. 200 In

   2012, membership and participating organizations in the PCF included the HDA (of which all the

   RICO Defendants are members), Endo, Johnson & Johnson (the parent company for Janssen

   Pharmaceuticals), and Teva (the parent company of Cephalon). 201 Each of the RICO Marketing

   Defendants worked together through the PCF to advance the interests of the Opioid Marketing

   Enterprise. But, the RICO Marketing Defendants were not alone, many of the RICO Marketing

   Defendants’ Front Groups were also members of the PCF, including the American Academy of

   Pain Management, the American Pain Foundation, and the American Pain Society.                                 Upon

   information and belief, the RICO Marketing Defendants’ KOLs were also members of and

   participated in the PCF.

               397. Through the Pain Care Forum, the RICO Marketing Defendants met regularly and in

   person to form and take action to further the common purpose of the Opioid Marketing Enterprise

   and shape the national response to the ongoing prescription opioid epidemic.




   198
      Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
   Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
   chamber-shaped-policy-amid-drug-epidemic (emphasis added).
   199
         Id.
   200
      PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
   https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf (last
   visited March 8, 2018).
   201
         Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.




                                                           121
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 127 of 283 PageID #: 127




               398. Through the HDA – or Healthcare Distribution Alliance – the RICO Marketing

   Defendants “strengthen[ed] . . . alliances”202 and took actions to further the common purpose of

   the Opioid Marketing Enterprise.

               399. Beyond strengthening alliances, the benefits of HDA membership included the

   ability to, among other things, “network one on one with manufacturer executives at HDA’s

   members-only Business and Leadership Conference,” “participate on HDA committees, task

   forces and working groups with peers and trading partners,” and “make connections.” 203 Clearly,

   membership in the HDA was an opportunity to create interpersonal and ongoing organizational

   relationships and “alliances” between the RICO Marketing Defendants.

               400. The closed meetings of the HDA’s councils, committees, task forces and working

   groups provided the RICO Marketing Defendants with the opportunity to work closely together,

   confidentially, to develop and further the common purpose and interests of the Opioid Marketing

   Enterprise.

               401. The HDA also offered multiple conferences, including annual business and

   leadership conferences through which the RICO Marketing Defendants had an opportunity to

   “bring together high-level executives, thought leaders and influential managers . . . to hold strategic

   business discussions on the most pressing industry issues.” 204 The HDA and its conferences were

   significant opportunities for the RICO Marketing Defendants to interact at the executive level and




   202
       Manufacturer Membership Benefits, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en
   (emphasis added).
   203
         Id.
   204
      Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution
   Alliancehttps://www.healthcaredistribution.org/events/2015-business-and-leadership-conference/blc-for-
   manufacturers (last accessed on September 14, 2017).




                                                         122
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 128 of 283 PageID #: 128




   form and take actions in furtherance of the common purpose of the Opioid Marketing Enterprise.

   It is clear that the RICO Marketing Defendants embraced this opportunity by attending and

   sponsoring these events.205

              402. The systematic contacts and personal relationships developed by the RICO

   Marketing Defendants through the PCF and the HDA furthered the common purpose of the Opioid

   Marketing Enterprise because it allowed the RICO Marketing Defendants to coordinate the

   conduct of the Opioid Marketing Enterprise by, including but not limited to, coordinating their

   interaction and development of relationships with the Front Groups and KOLs.

                2.    The Front Groups

              403. Each of the RICO Marketing Defendants had systematic links to and personal

   relationships with Front Groups that operated as part of the Opioid Marketing Enterprise to further

   the common purpose of unlawfully increasing sales by misrepresenting the non-addictive and

   effective use of opioids for the treatment of long-term chronic pain. As recently reported by the

   U.S. Senate in “Fueling an Epidemic”:

              The fact that these same manufacturers provided millions of dollars to the groups
              described below suggests, at the very least, a direct link between corporate
              donations and the advancement of opioids-friendly messaging. By aligning medical
              culture with industry goals in this way, many of the groups described in this report
              may have played a significant role in creating the necessary conditions for the U.S.
              opioids epidemic.206

              404. “Patient advocacy organizations and professional societies like the Front Groups

   'play a significant role in shaping health policy debates, setting national guidelines for patient




   205
      2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
   https://www.healthcaredistribution.org/events/2015-distribution-management-conference (last accessed on
   September 14, 2017).
   206
         Fueling an Epidemic, at p. 1.




                                                         123
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 129 of 283 PageID #: 129




   treatment, raising disease awareness, and educating the public.” 207 “Even small organizations—

   with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

   influence in specific disease areas.’ Larger organizations with extensive funding and outreach

   capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’” 208

   Indeed, as reflected below, the U.S. Senate’s report found that the RICO Marketing Defendants

   made nearly $9 million worth of contributions to various Front Groups, including members of the

   Opioid Marketing Enterprise.209




   207
         Id. at p. 2
   208
         Id.
   209
         Id. at p. 3.



                                                   124
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 130 of 283 PageID #: 130




                405. The Front Groups included in the Opioid Marketing Enterprise “have promoted

   messages and policies favorable to opioid use while receiving millions of dollars in payments from

   opioid manufacturers. Through criticism of government prescribing guidelines, minimization of

   opioid addiction risk, and other efforts, ostensibly neutral advocacy organizations have often

   supported industry interests at the expense of their own constituencies.” 210 And, as reflected

   below, many of the RICO Marketing Defendants’ Front Groups received the largest contributions:


   210
         Id. at p. 3.



                                                   125
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 131 of 283 PageID #: 131




                406. But, the RICO Marketing Defendants connection with and control over the Front

   Groups did not end with financial contributions. Rather, the RICO Marketing Defendants made

   substantial contributions to physicians affiliated with the Front Groups totaling more than $1.6

   million.211 Moreover, the RICO Marketing Defendants “made substantial payments to individual

   group executives, staff members, board members, and advisory board members” affiliated with

   the Front Groups subject to the Senate Committee’s study. 212




   211
         Id. at p. 3.
   212
         Id. at p. 10.



                                                   126
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 132 of 283 PageID #: 132




               407. As described in more detail below213, the RICO Marketing Defendants “amplified or

   issued messages that reinforce industry efforts to promote opioid prescription and use, including

   guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

   pain.”214 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

   landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

   and industry executives responsible for overprescription and misbranding.” 215




   213
      The activities that the Front Groups engaged in, and the misrepresentations that they made, in furtherance of the
   common purpose of the Opioid Marketing Enterprise are alleged more fully below, under the heading “Conduct of
   the Opioid Marketing Enterprise.”
   214
         Id. at 12-15.
   215
         Id. at 12.



                                                           127
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 133 of 283 PageID #: 133




          408. The systematic contacts and interpersonal relationships of the RICO Marketing

   Defendants, and the Front Groups are further described below:

          409. The American Pain Foundation (“APF”) - The American Pain Foundation was the

   most prominent member of the RICO Defendants’ Front Groups and was funded almost

   exclusively by the RICO Marketing Defendants. Plaintiff is informed and believes that APF

   received more than $10 million in funding from the RICO Marketing Defendants between 2007

   and the close of its business in May 2012. The APF had multiple contacts and personal

   relationships with the RICO Marketing Defendants through its many publishing and educational

   programs, funded and supported by the RICO Marketing Defendants. Plaintiff is further informed

   and believes that between 2009 and 2010, APF received more than eighty percent (80%) of it

   operating budget from pharmaceutical industry sources. By 2011, upon information and belief,

   APF was entirely dependent on incoming grants from Defendants Cephalon, Endo, and others.

          410. On information and belief, APF was often called upon to provide “patient

   representatives” for the RICO Marketing Defendants’ promotional activities, including for

   Janssen’s “Let’s Talk Pain.” APF functioned largely as an advocate for the interests of the RICO

   Marketing Defendants, not patients.

          411. APF is also credited with creating the PCF in 2004. Plaintiff is informed and believes

   that the PCF was created with the stated goal of offering a “setting where multiple organizations

   can share information” and “promote and support taking collaborative action regarding federal

   pain policy issues.” Plaintiff is informed and believes that past APF President Will Rowe

   described the PCF as “a deliberate effort to positively merge the capacities of industry, professional

   associations, and patient organizations.”




                                                    128
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 134 of 283 PageID #: 134




           412. Upon information and belief, representatives of the RICO Marketing Defendants,

   often at informal meetings at conferences, suggested activities and publications for APF to pursue.

   APF then submitted grant proposals seeking to fund these activities and publications, knowing that

   drug companies would support projects conceived as a result of these communications.

           413. Furthermore, APF’s Board of Directors was largely comprised of doctors who were

   on Defendants’ payrolls, either as consultants or speakers at medical events. 216 As described

   below, many of the KOLs involved in the Opioid Marketing Enterprise also served in leadership

   positions within the APF.

           414. In December 2011, a ProPublica investigation found that in 2010, nearly 90% of

   APF’s funding came from the drug and medical device community, including RICO Marketing

   Defendants.217 More specifically, APF received approximately $2.3 million from industry sources

   out of total income of $2.85 million in 2009. Its budget for 2010 projected receipt of approximately

   $2.9 million from drug companies, out of total income of approximately $3.5 million. In May

   2012, the U.S. Senate Finance Committee began looking into APF to determine the links, financial

   and otherwise, between the organization and the manufacturers of opioid painkillers. Within days

   of being targeted by the Senate investigation, APF’s Board voted to dissolve the organization “due

   to irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.” 218




   216
      Charles Ornstein and Tracy Weber, The Champion of Painkillers, ProPublica (Dec. 23, 2011),
   https://www.propublica.org/article/the-champion-of-painkillers.
   217
      Charles Ornstein & Tracy Weber, Patient advocacy group funded by success of painkiller drugs, probe finds,
   Wash. Post (Dec. 23, 2011), https://www.washingtonpost.com/national/healthscience/patient-advocacy-group-
   funded-by-success-of-painkiller-drugs-probefinds/2011/12/20/gIQAgvczDP_story. html?utm_term=.
   22049984c606.
   218
       Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
   May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
   ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.



                                                         129
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 135 of 283 PageID #: 135




           415. The American Academy of Pain Medicine (“AAPM”) – The AAPM was another

   Front Group that had systematic ties and personal relationships with the RICO Defendants. AAPM

   received over $2.2 million in funding since 2009 from opioid manufacturers. AAPM maintained

   a corporate relations council, whose members paid $25,000 per year (on top of other funding) to

   participate. The benefits included allowing members to present educational programs at off-site

   dinner symposia in connection with AAPM’s marquee event – its annual meeting held in Palm

   Springs, California, or other resort locations. AAPM describes the annual event as an “exclusive

   venue” for offering education programs to doctors. Membership in the corporate relations council

   also allowed drug company executives and marketing staff to meet with AAPM executive

   committee members in small settings. The RICO Marketing Defendants were all members of the

   council and presented deceptive programs to doctors who attended this annual event. 219

           416. The RICO Marketing Defendants internally viewed AAPM as “industry friendly,”

   with RICO Defendants’ advisors and speakers among its active members. The RICO Marketing

   Defendants attended AAPM conferences, funded its CMEs and satellite symposia, and distributed

   its publications. AAPM conferences heavily emphasized sessions on opioids. AAPM presidents

   have included top industry-supported KOLs like Perry Fine and Lynn Webster.

           417. Upon information and belief, representatives of the RICO Marketing Defendants,

   often at informal meetings at conferences, suggested activities and publications for AAPM to

   pursue. AAPM then submitted grant proposals seeking to fund these activities and publications,

   knowing that drug companies would support projects conceived as a result of these

   communications.



   219
      The American Academy of Pain Medicine, Pain Medicine DC The Governing Voices of Pain: Medicine,
   Science, and Government, March 24-27, 2011, http://www.painmed.org/files/2011-annual-meeting-program-
   book.pdf.



                                                       130
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 136 of 283 PageID #: 136




           418. Plaintiff is informed and believes that members of AAPM’s Board of Directors were

   doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers

   at medical events. As described below, many of the KOLs involved in the Opioid Marketing

   Enterprise also served in leadership positions within the AAPM.

           419. The American Pain Society (“APS”) – The APS was another Front Group with

   systematic connections and interpersonal relationships with the RICO Marketing Defendants.

   APS was one of the Front Groups investigated by Senators Grassley and Baucus, as evidenced by

   their May 8, 2012 letter arising out of their investigation of “extensive ties between companies that

   manufacture and market opioids and non-profit organizations” that “helped created a body of

   dubious information favoring opioids.”220

           420. Upon information and belief, representatives of the RICO Marketing Defendants,

   often at informal meetings at conferences, suggested activities and publications for APS to pursue.

   APS then submitted grant proposals seeking to fund these activities and publications, knowing that

   drug companies would support projects conceived as a result of these communications.

           421. Plaintiff is informed and believes that members of APS’s Board of Directors were

   doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers

   at medical events. As described below, many of the KOLs involved in the Opioid Marketing

   Enterprise also served in leadership positions within the APS.

           422. The Federation of State Medical Boards (“FSMB”) – FSMB was another Front

   Group with systematic connections and interpersonal relationships with the RICO Marketing



   220
      Letter from U.S. Senators Charles E. Grassley and Max Baucus to Catherine Underwood, Executive Director
   (May 8, 2012), American Pain Society,
   https://www.finance.senate.gov/imo/media/doc/05092012%20Baucus%20Grassley%
   20Opioid%20Investigation%20Letter%20to%20American %20Pain%20Society.pdf.




                                                        131
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 137 of 283 PageID #: 137




   Defendants. In addition to the contributions reported in Fueling an Epidemic, a June 8, 2012 letter

   submitted by FSMB to the Senate Finance Committee disclosed substantial payments from the

   RICO Marketing Defendants beginning in 1997 and continuing through 2012. 221 Not surprisingly,

   the FSMB was another one of the Front Groups investigated by Senators Grassley and Baucus, as

   evidenced by their May 8, 2012 letter arising out of their investigation of “extensive ties between

   companies that manufacture and market opioids and non-profit organizations” that “helped created

   a body of dubious information favoring opioids.” 222

              423. The U.S. Pain Foundation (“USPF”) – The USPF was another Front Group with

   systematic connections and interpersonal relationships with the RICO Marketing Defendants. The

   USPF was one of the largest recipients of contributions from the RICO Marketing Defendants,

   collecting nearly $3 million in payments between 2012 and 2015 alone. 223 The USPF was also a

   critical component of the Opioid Marketing Enterprise’s lobbying efforts to reduce the limits on

   over-prescription. The U.S. Pain Foundation advertises its ties to the RICO Marketing Defendants,

   listing opioid manufacturers like Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e., Janssen),

   and Mallinckrodt as “Platinum,” “Gold,” and “Basic” corporate members. 224 Industry Front

   Groups like the American Academy of Pain Management, the American Academy of Pain

   Medicine, the American Pain Society, and PhRMA are also members of varying levels in the

   USPF.



   221
      June 8, 2012 Letter from Federation of State Medical Boards to U.S. Senators Max Baucus and Charles Grassley.
   222
      Letter from U.S. Senators Charles E. Grassley and Max Baucus to Catherine Underwood, Executive Director
   (May 8, 2012), American Pain Society,
   https://www.finance.senate.gov/imo/media/doc/05092012%20Baucus%20Grassley%
   20Opioid%20Investigation%20Letter%20to%20American %20Pain%20Society.pdf.
   223
         Fueling an Epidemic, at p. 4.
   224
     Id. at 12; Transparency, U.S. Pain Foundation, https://uspainfoundation.org/transparency/ (last accessed on
   March 9, 2018).



                                                          132
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 138 of 283 PageID #: 138




           424. American Geriatrics Society (“AGS”) – The AGS was another Front Group with

   systematic connections and interpersonal relationships with the RICO Defendants. The AGS was

   a large recipient of contributions from the RICO Marketing Defendants, including Endo and

   Janssen.    AGS contracted with the RICO Marketing Defendants to disseminate guidelines

   regarding the use of opioids for chronic pain in 2002 (The Management of Persistent Pain in Older

   Persons, hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of

   Persistent Pain in Older Persons, 225 hereinafter “2009 AGS Guidelines”). According to news

   reports, AGS has received at least $344,000 in funding from opioid manufacturers since 2009. 226

   AGS’s complicity in the common purpose of the Opioid Marketing Enterprise is evidenced by the

   fact that AGS internal discussions in August 2009 reveal that it did not want to receive-up front

   funding from drug companies, which would suggest drug company influence, but would instead

   accept commercial support to disseminate pro-opioid publications.

           425. Upon information and belief, representatives of the RICO Marketing Defendants,

   often at informal meetings at conferences, suggested activities, lobbying efforts and publications

   for AGS to pursue. AGS then submitted grant proposals seeking to fund these activities and

   publications, knowing that drug companies would support projects conceived as a result of these

   communications.

           426. Plaintiff is informed and believes that members of AGS Board of Directors were

   doctors who were on the RICO Marketing Defendants’ payrolls, either as consultants or speakers




   225
      Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
   (2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
   on March 9, 2018).
   226
     John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel, May 30,
   2012.



                                                        133
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 139 of 283 PageID #: 139




   at medical events. As described below, many of the KOLs involved in the Opioid Marketing

   Enterprise also served in leadership positions within the AGS.

          427. There was regular communication between each of the RICO Marketing Defendants,

   Front Groups and KOLs, in which information was shared, misrepresentations were coordinated,

   and payments were exchanged.        Typically, the coordination, communication and payment

   occurred, and continues to occur, through the use of the wires and mail in which the RICO Markets

   Defendants, Front Groups, and KOLs share information necessary to overcome objections and

   resistance to the use of opioids for chronic pain. The RICO Marketing Defendants, Front Groups

   and KOLs functioned as a continuing unit for the purpose of implementing the Opioid Marketing

   Enterprise’s scheme and common purpose, and each agreed to take actions to hide the scheme and

   continue its existence.

          428. At all relevant times, the Front Groups were aware of the RICO Marketing

   Defendants’ conduct, were knowing and willing participants in that conduct, and reaped benefits

   from that conduct. Each Front Group also knew, but did not disclose, that the other Front Groups

   were engaged in the same scheme, to the detriment of consumers, prescribers, and Plaintiff. But

   for the Opioid Marketing Enterprise’s unlawful fraud, the Front Groups would have had incentive

   to disclose the deceit by the RICO Marketing Defendants and the Opioid Marketing Enterprise to

   their members and constituents. By failing to disclose this information, Front Groups perpetuated

   the Opioid Marketing Enterprise’s scheme and common purpose, and reaped substantial benefits.

            3. The KOLs

          429. Similarly, each of the RICO Marketing Defendants financed, supported, utilized and

   relied on the same KOLs by paying, financing, supporting, managing, directing, or overseeing,

   and/or relying on their work. On Information and belief, the RICO Marketing Defendants




                                                 134
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 140 of 283 PageID #: 140




   cultivated this small circle of doctors solely because they favored the aggressive treatment of

   chronic pain with opioids.

          430. The RICO Marketing Defendants and the Opioid Marketing Enterprise relied on their

   KOLs to serve as part of their speakers bureaus and to attend programs with speakers bureaus.

   The RICO Marketing Defendants graded their KOLs on performance, post-program sales, and

   product usage. Furthermore, the RICO Marketing Defendants expected their KOLs to stay “on

   message,” and obtained agreements from them, in writing, that “all slides must be presented in

   their entirety and without alterations . . . and in sequence.”

          431. The RICO Marketing Defendants’ KOLs have been at the center of the Opioid

   Marketing Enterprise’s marketing efforts, presenting the false appearance of unbiased and reliable

   medical research supporting the broad use of opioid therapy for chronic pain. As described in

   more detail below, the KOLs have written, consulted, edited, and lent their names to books and

   articles, and given speeches, and CMEs supporting chronic opioid therapy. They have served on

   committees that developed treatment guidelines that strongly encourage the use of opioids to treat

   chronic pain (even while acknowledging the lack of evidence in support of that position) and on

   the boards of the pro-opioid Front Groups identified above.

          432. The RICO Marketing Defendants and KOLS all had systematic connections and

   interpersonal relationships, as described below, through the KOLs receipt of payments from the

   RICO Marketing Defendants and Front Groups, the KOLs’ authoring, publishing, speaking, and

   educating on behalf of the RICO Marketing Defendants, and their leadership roles and

   participation in the activities of the Front Groups, which were in turn financed by the RICO

   Marketing Defendants.




                                                    135
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 141 of 283 PageID #: 141




           433. The systematic contacts and interpersonal relationships of the KOLs with the RICO

   Marketing Defendants and Front Groups are described below:

           434. Dr. Russell Portenoy – Dr. Portenoy was one of the main KOLs that the RICO

   Marketing Defendants identified and promoted to further the common purpose of the Opioid

   Marketing Enterprise. Dr. Portenoy received research support, consulting fees, and honoraria from

   the RICO Defendants, and was a paid consultant to various RICO Marketing Defendants. Dr.

   Portenoy was instrumental in opening the door for the regular use of opioids to treat chronic pain.

   Dr. Portenoy had financial relationships with at least a dozen pharmaceutical companies, most of

   which produced prescription opioids.227

           435. In exchange for the payments he received from the RICO Marketing Defendants, Dr.

   Portenoy is credited as one of the authors on a primary pillar of the RICO Marketing Defendants’

   misrepresentation regarding the risks and benefits of opioids.228 Dr. Portenoy, published, spoke,

   consulted, appeared in advertisements and on television broadcasts, and traveled the country to

   travel the country to promote more liberal prescribing for many types of pain and conduct

   continuing medical education (“CME”) seminars sponsored by the RICO Marketing Defendants

   and Front Groups.


   227
      Anna Lembke, Drug Dealer, MD: How Doctors Were Duped, Patients Got Hooked, and Why It’s So Hard to
   Stop, (Johns Hopkins University Press 2016), at 59 (citing Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of
   Addiction and Death (St. Martin’s Press, 1st Ed 2003).
   228
       In 1986, the medical journal Pain, which would eventually become the official journal of the American Pain
   Society (“APS”), published an article by Portenoy and Foley summarizing the results of a “study” of 38 chronic
   non-cancer pain patients who had been treated with opioid painkillers. Portenoy and Foley concluded that, for non-
   cancer pain, opioids “can be safely and effectively prescribed to selected patients with relatively little risk of
   producing the maladaptive behaviors which define opioid abuse.” However, their study was neither scientific nor did
   it meet the rigorous standards commonly used to evaluate the validity and strength of such studies in the medical
   community. For instance, there was no placebo control group, and the results were retroactive (asking patients to
   describe prior experiences with opioid treatment rather than less biased, in-the-moment reports). The authors
   themselves advised caution, stating that the drugs should be used as an “alternative therapy” and recognizing that
   longer term studies of patients on opioids would have to be performed. None were. See Russell K. Portenoy &
   Kathleen M. Foley, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25(2) Pain 171-86
   (May 1986).



                                                          136
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 142 of 283 PageID #: 142




           436. Dr. Portenoy was also a critical component of the RICO Marketing Defendants’

   control over their Front Groups, and the Front Groups support of the Opioid Marketing

   Enterprise’s common purpose. Specifically, Dr. Portenoy sat as a Director on the board of the

   APF. He was also the President of the APS.

           437. In a 2011 interview released by Physicians for Responsible Opioid Prescribing, Dr.

   Portenoy admitted that his earlier work relied on evidence that was not “real” and left real evidence

   behind, all in furtherance of the Opioid Marketing Enterprise’s common purpose:

           I gave so many lectures to primary care audiences in which the Porter and Jick
           article was just one piece of data that I would then cite, and I would cite six, seven,
           maybe ten different avenues of thought or avenues of evidence, none of which
           represented real evidence, and yet what I was trying to do was to create a narrative
           so that the primary care audience would look at this information in [total] and feel
           more comfortable about opioids in a way they hadn’t before. In essence this was
           education to destigmatize [opioids], and because the primary goal was to
           destigmatize, we often left evidence behind. 229

           438. Dr. Lynn Webster – Dr. Webster was a critical component of the Opioid Marketing

   Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages regarding

   prescription opioids and had systematic contacts and personal relationships with the RICO

   Marketing Defendants and the Front Groups.

           439. Dr. Webster was the co-founder and Chief Medical Director of an otherwise

   unknown pain clinic in Salt Lake City, Utah (Lifetree Clinical Research), who went on to become

   one of the RICO Marketing Defendants’ main KOLs. Dr. Webster was the President of American

   Academy of Pain Medicine (“AAPM”) in 2013. He is a Senior Editor of Pain Medicine, the same

   journal that published Endo special advertising supplements touting Opana ER. Dr. Webster was

   the author of numerous CMEs sponsored by Cephalon, Endo, and non-defendant co-conspirator



   229
      Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct. 30, 2011),
   https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.



                                                       137
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 143 of 283 PageID #: 143




   Purdue. At the same time, Dr. Webster was receiving significant funding from the RICO Marketing

   Defendants (including nearly $2 million from Cephalon alone).

          440. During a portion of his time as a KOL, Dr. Webster was under investigation for

   overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

   clinic in 2010. Although the investigation was closed without charges in 2014, more than twenty

   (20) of Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

          441. Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-minute

   screening tool relying on patient self-reports that purportedly allows doctors to manage the risk

   that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort patients

   likely to become addicted is an important tool in giving doctors confidence to prescribe opioids

   long-term, and, for this reason, references to screening appear in various industry-supported

   guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

   by Endo, Janssen, and Purdue.

          442. Dr. Webster is also credited as one of the leading proponents of “pseudoaddiction”

   that the RICO Marketing Defendants, Front Groups and KOLs disseminated as part of the common

   purpose of the Opioid Marketing Enterprise.

          443. Plaintiff is informed and believes that in exchange for the payments he received from

   the RICO Marketing Defendants, Dr. Webster published, spoke, consulted, appeared in

   advertisements and on television broadcasts, and traveled the country to promote more liberal

   prescribing of opioids for many types of pain and conduct CME seminars sponsored by the RICO

   Marketing Defendants and Front Groups.

          444. Like Dr. Portenoy, Dr. Webster later reversed his opinion and disavowed his

   previous work on and opinions regarding pseudoaddiction.                Specifically, Dr. Webster




                                                    138
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 144 of 283 PageID #: 144




   acknowledged that “[pseudoaddiction] obviously became too much of an excuse to give patients

   more medication.”230

           445. Dr. Perry Fine – Dr. Webster was a critical component of the Opioid Marketing

   Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages regarding

   prescription opioids and had systematic contacts and personal relationships with the RICO

   Marketing Defendants and the Front Groups.

           446. Dr. Fine was originally a doctor practicing in Utah, who received support from the

   RICO Marketing Defendants, including Janssen, Cephalon, and Endo. Dr. Fine’s ties to the RICO

   Marketing Defendants have been well documented. 231 He has authored articles and testified in

   court cases and before state and federal committees, and he served as president of the AAPM, and

   argued against legislation restricting high-dose opioid prescription for non-cancer patients.

   Multiple videos featured Fine delivering educational talks about prescription opioids. He even

   testified in a trial that the 1,500 pills a month prescribed to celebrity Anna Nicole Smith for pain

   did not make her an addict before her death. 232 He has also acknowledged having failed to disclose

   numerous conflicts of interest.

           447. Dr. Fine was also a critical component of the RICO Marketing Defendants’ control

   over their Front Groups, and the Front Groups support of the Opioid Marketing Enterprise’s




   230
      John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
   http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
   139609053.html.
   231
      Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry,
   PROPUBLICA (Dec. 23, 2011 9:14 AM), https://www.propublica.org/article/two-leaders-in-pain-treatment-have-
   long-ties-to-drug-industry.
   232
      Linda Deutsch, Doctor: 1,500 pills don’t prove Smith was addicted, SEATTLE TIMES
   https://www.seattletimes.com/entertainment/doctor-1500-pills-dont-prove-smith-was-addicted/ (last updated Sept.
   22, 2010).



                                                         139
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 145 of 283 PageID #: 145




   common purpose. Specifically, Dr. Fine served on the Board of Directors of APF and served as

   the President of the AAPM in 2011.

               448. Plaintiff is informed and believes that in exchange for the payments he received from

   the RICO Marketing Defendants, Dr. Fine published, spoke, consulted, appeared in advertisements

   and on television broadcasts, and traveled the country to promote more liberal prescribing of

   opioids for many types of pain and conduct CME seminars sponsored by the RICO Marketing

   Defendants and Front Groups.

               449. Dr. Scott M. Fishman – Dr. Fishman was a critical component of the Opioid

   Marketing Enterprise, including advocating the RICO Marketing Defendants’ fraudulent messages

   regarding prescription opioids and had systematic contacts and personal relationships with the

   RICO Marketing Defendants and the Front Groups.

               450. Dr. Fishman’s ties to the opioid drug industry are legion. 233

               451. As Dr. Fishman’s personal biography indicates, he is a critical component of the

   RICO Marketing Defendants’ control over their Front Groups, and the Front Groups support of

   the Opioid Marketing Enterprise’s common purpose.                     Specifically, Dr. Fishman is an

   “internationally recognized expert on pain and pain management” who has served in “numerous

   leadership roles with the goal to alleviate pain.”234 Dr. Fishman’s roles in the pain industry include

   “past president of the American Academy of Pain Medicine [AAPM], past chairman of the board

   of directors of the American Pain Foundation [APF], and past board member of the American Pain




   233
      Scott M. Fishman, M.D., Professor, U.C. Davis Health, Center for Advancing Pain Relief,
   https://www.ucdmc.ucdavis.edu/advancingpainrelief/our_team/Scott_Fishman.html (last accessed on February 28,
   2018).
   234
         Id.




                                                        140
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 146 of 283 PageID #: 146




   Society [APS].”235 Dr. Fishman is also “the immediate past chair and current member of the Pain

   Care Coalition of the American Society of Anesthesiologists, American Pain Society, and

   Academy of Pain Medicine.”236 Dr. Fishman’s leadership positions within the central core of the

   RICO Marketing Defendants’ Front Groups was a direct result of his participation in the Opioid

   Marketing Enterprise and agreement to cooperate with the RICO Marketing Defendants’ pattern

   of racketeering activity.

               452. Plaintiff is informed and believes that in exchange for the payments he received from

   the RICO Marketing Defendants, Dr. Fishman published, spoke, consulted, appeared in

   advertisements and on television broadcasts, and traveled the country to promote more liberal

   prescribing of opioids for many types of pain and conduct CME seminars sponsored by the RICO

   Marketing Defendants and Front Groups.

               453. There was regular communication between each of the RICO Marketing Defendants,

   Front Groups and KOLs, in which information was shared, misrepresentations are coordinated,

   and payments were exchanged.            Typically, the coordination, communication and payment

   occurred, and continues to occur, through the use of the wires and mail in which the RICO

   Marketing Defendants, Front Groups, and KOLs share information regarding overcoming

   objections and resistance to the use of opioids for chronic pain. The RICO Marketing Defendants,

   Front Groups and KOLs functioned as a continuing unit for the purpose of implementing the

   Opioid Marketing Enterprise’s scheme and common purpose, and each agreed to take actions to

   hide the scheme and continue its existence.




   235
         Id.
   236
         Id.



                                                      141
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 147 of 283 PageID #: 147




          454. At all relevant times, the KOLs were aware of the RICO Marketing Defendants’

   conduct, were knowing and willing participants in that conduct, and reaped benefits from that

   conduct. The RICO Marketing Defendants selected KOLs solely because they favored the

   aggressive treatment of chronic pain with opioids. The RICO Marketing Defendants’ support

   helped the KOLs become respected industry experts. And, as they rose to prominence, the KOLs

   falsely touted the benefits of using opioids to treat chronic pain, repaying the RICO Marketing

   Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, that

   the other KOLS and Front Groups were engaged in the same scheme, to the detriment of

   consumers, prescribers, and Plaintiff. But for the Opioid Marketing Enterprise’s unlawful conduct,

   the KOLs would have had incentive to disclose the deceit by the RICO Marketing Defendants and

   the Opioid Marketing Enterprise, and to protect their patients and the patients of other physicians.

   By failing to disclose this information, KOLs furthered the Opioid Marketing Enterprise’s scheme

   and common purpose, and reaped substantial benefits.

          455. As public scrutiny and media coverage focused on how opioids ravaged communities

   in Louisiana and throughout the United States, the Front Groups and KOLS did not challenge the

   RICO     Marketing    Defendants’     misrepresentations,    seek   to   correct   their   previous

   misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly

   that the risks of using opioids for chronic pain outweighed their benefits and were not supported

   by medically acceptable evidence.

          456. The RICO Marketing Defendants, Front Groups and KOLs engaged in certain

   discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

   Enterprise. As reported in Fueling an Epidemic, the Opioid Marketing Enterprise’s conduct in

   furtherance of the common purpose of the Opioid Marketing Enterprise involved: (1)




                                                   142
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 148 of 283 PageID #: 148




   misrepresentations regarding the risk of addiction and safe use of prescription opioids for long-

   term chronic pain; (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to

   criticize or undermine CDC guidelines; and (4) efforts to limit prescriber accountability. The

   misrepresentations made in these publications are described in the following section.

             457. Efforts to Minimize the Risk of Addiction and Promote Opioid Use As Safe for

   Long-Term Treatment of Chronic Pain – Members of the Opioid Marketing Enterprise furthered

   the common purpose of the enterprise by publishing and disseminating statements that minimized

   the risk of addiction and misrepresented the safety of using prescription opioids for long-term

   treatment of chronic, non-acute, and non-cancer pain. The categories of misrepresentations made

   by the Opioid Marketing Enterprise and the RICO Marketing Defendants included the

   following:237

            The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the
             American Academy of Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6
             (1997). The “landmark consensus” was published by the AAPM and APS. Dr. Portenoy
             was the sole consultant. A member of non-defendant co-conspirator Purdue’s speaker
             bureau authored the consensus.

            Model Guidelines for the Use of Controlled Substances for the Treatment of Pain (1998,
             2004, 2007).238 These guidelines, originally published by the FSMB in collaboration with
             RICO Marketing Defendants, advocated that opioids were “essential” and that
             “misunderstanding of addiction” contributed to undertreated pain.




   237
      As noted below, the earliest misrepresentations disseminated by the RICO Marketing Defendants and the Opioid
   Marketing Enterprise began in 1997 and has continued unabated since that time. Therefore, this list is alleged as
   fully and completely as possible.
   238
      Model Policy for the Use of Controlled Substances for the Treatment of Pain, Federation of State Medical Boards
   of the United States, May 2004,
   https://www.ihs.gov/painmanagement/includes/themes/newihstheme/display_objects/documents/modelpolicytreatm
   entpain.pdf (last accessed on March 9, 2018).




                                                         143
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 149 of 283 PageID #: 149




            Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education,
             Labor and Pensions, Testimony by John D. Giglio, M.A., J.D., Executive Director of the
             APF (2002.)239

            The Management of Persistent Pain in Older Persons (2002). These guidelines were
             published by AGS with substantial funding from Endo, non-defendant co-conspirator
             Purdue and Janssen.

            Overview of Management Options (2003, 2007, 2010, and 2013).240 This CME was edited
             by Dr. Portenoy, sponsored by non-defendant co-conspirator Purdue, and published by the
             American Medical Association. It taught that opioids, unlike non-prescription pain
             medication are safe at high doses.

            Understanding Your Pain: Taking Oral Opioid Analgesics (2004).241 This article,
             published by Endo Pharmaceuticals, advocated that withdrawal and needing to take higher
             dosages are not signs of addiction.

            Interview by Paula Moyer with Scott M. Fishman, M.D. (2005). Dr. Fishman advocated
             that “the risks of addiction are . . . small and can be managed.” 242

            Open-label study of fentanyl effervescent buccal tablets in patients with chronic pain and
             breakthrough pain: interim safety and tolerability results (2006).243 Dr. Webster gave this
             CME, sponsored by Cephalon, that misrepresented that opioids were safe for the treatment
             of non-cancer pain.




   239
     Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
   Testimony by John D. Giglio, M.A., J.D., Executive Director of the APF (2002.)
   240
      Portenoy ,et al., Overview of Management Options, https://cme.ama-assn.org/activity/1296783/detail.aspx. On
   information and belief, this CME was published by the American Medical Association in 2003, 2007, 2010, and
   2013.
   241
      Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
   Pharmaceuticals (2004), https://www.yumpu.com/en/document/view/35479278/understanding-your-pain-taking-
   oral-opioid-analgesics (last accessed March 8, 2018).
   242
       Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology
   and Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005),
   http://www.medscape.org/viewarticle/500829.
   243
      Hale ME, Webster LR, Peppin JF, Messina J. Open-label study of fentanyl effervescent buccal tablets in patients
   with chronic pain and breakthrough pain: interim safety and tolerability results. Program and abstracts of the
   annual meeting of the American Academy of Pain Medicine; February 22-25, 2006; San Diego, California. Abstract
   120. Published with permission of Lynn R. Webster, MD, https://www.medscape.org/viewarticle/524538_2 (last
   accessed on March 6, 2018).




                                                          144
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 150 of 283 PageID #: 150




             Treatment Options: A Guide for People Living With Pain (2007). This document was
              published by the APF and sponsored by Cephalon and non-defendant co-conspirator
              Purdue.244

             Responsible Opioid Prescribing: A Physician’s Guide (2007).245 This book, authored by
              Dr. Fishman was financed by the FSMB with funding from Cephalon, Endo and non-
              defendant co-conspirator Purdue.

             Avoiding Opioid Abuse While Managing Pain (2007).246 This book, co-authored by Dr.
              Webster, misrepresented that for prescribers facing signs of aberrant behavior, increasing
              the dose in “most cases . . . should be a clinician’s first response.”

             Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF
              (2008).247 This screening tool was published by the National Institutes of Health with
              support from Endo through an educational grant, and advocated that most patients are able
              to successfully remain on long-term opioid therapy without significant problems.

             Case Challenges in Pain Management: Opioid Therapy for Chronic Pain (2007).248 This
              article, sponsored by Endo, misrepresented that opioids are a highly effective class of
              analgesic drugs.

             Opioid-Based Management of Persistent and Breakthrough Pain (2008).249 This
              document was written by Dr. Fine and sponsored by an educational grant from Cephalon.
              Dr. Fine advocated for the prescription of rapid onset opioids “in patients with non-cancer
              pain.”

             Optimizing Opioid Treatment for Breakthrough Pain (2008).250 Dr. Webster presented an
              online seminar (webinar) sponsored by Cephalon, that misrepresented that non-opioid



   244
     Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
   Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last accessed on March 8,
   2018).
   245
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).

   246
         Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
   247
      Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF, PainEdu.org, 2008,
   https://www.nhms.org/sites/default/files/Pdfs/SOAPP-5.pdf (last accessed on March 8, 2018).
   248
      Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
   https://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (last visited on March 8, 2018).
   249
      Perry G Fine, MD, et al. Opioid-Based Management of Persistent and Breakthrough Pain, Pain Medicine News,
   https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
   pain (last accessed on February 27, 2018).
   250
      Lynn Webster, Optimizing Opioid Treatment for Breakthrough Pain, Medscape,
   http://www.medscape.org/viewarticle/563417_6 (last visited Dec. 11, 2017).




                                                           145
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 151 of 283 PageID #: 151




              analgesics and combination opioids containing non-opioids are less effective because of
              dose limitations.

             Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain
              (2009).251 These guidelines were published by AAPM and APS. Fourteen of the twenty-
              one panel members, including Dr. Portenoy and Dr. Fine, received support from the RICO
              Marketing Defendants.

             Pharmacological Management of Persistent Pain in Older Persons (2009).252 These
              guidelines were published by AGS, with substantial funding from Endo, non-defendant co-
              conspirator Purdue, and Janssen, updated the 2002 guidelines and misrepresented that the
              risks of addiction are exceedingly low.

             Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A
              Survival Guide to Pain Management for Returning Veterans and Their Families,253
              American Pain Foundation, 2009. This article was published in 2009 and sponsored by
              non-defendant co-conspirator Purdue.

             Finding Relief: Pain Management for Older Adults, (2009).254 This article was a
              collaboration between the American Geriatrics Society, AAPM and Janssen.

             Good Morning America (2010). Dr. Portenoy appeared on Good Morning America and
              stated that “Addiction, when treating pain, is distinctly uncommon.” 255

             Safe and Effective Opioid Rotation (2012).256 This CME, delivered by Dr. Fine, that is also
              available online, advocated for the safe and non-addictive use of opioids to treat cancer and
              non-cancer patients over a person’s “lifetime.”




   251
      Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
   Pain 113 (2009).
   252
      Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
   ( 2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
   on March 9, 2018).
   253
      Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A Survival Guide to Pain
   Management for Returning Veterans and Their Families, Coalition for Iraq + Afghanistan Veterans,
   http://web.archive.org/web/20100308224011/http://coalitionforveterans.org:80/2009/10/iraq-war-veteran-amputee-
   pain-advocate-and-new-author-releases-exit-wounds-a-survival-guide-to-pain-management-for-returning-veterans-
   and-their-families (last visited March 1, 2018)
   254
         Finding Relief, Pain Management for Older Adults, (2009).
   255
         Good Morning America (ABC television broadcast Aug. 30, 2010).
   256
      Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
   https://www.youtube.com/watch?v=_G3II9yqgXI.




                                                           146
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 152 of 283 PageID #: 152




             Pain: Opioid Facts (2012).257 This document was published online on Endo’s website
              painknowledge.org and advocated for the use of opioids and downplayed the risk of
              addiction, even for people with a history of addiction and opioid use, and supported the
              concept of pseudoaddiction.

              458. Efforts to Criticize or Undermine CDC Guidelines – Members of the Opioid

   Marketing Enterprise criticized or undermined the CDC Guidelines which represented “an

   important step – and perhaps the first major step from the federal government – toward limiting

   opioid prescriptions for chronic pain.”258 The following are examples of the actions taken by

   Opioid Marketing Enterprise members to prevent restriction on over-prescription:

             Several Front Groups, including the U.S. Pain Foundation, and the AAPM criticized the
              draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were not
              transparent relative to process and failed to disclose the names, affiliation, and conflicts of
              interest of the individuals who participated in the construction of these guidelines.” 259

             The AAPM criticized the prescribing guidelines in 2016, through its immediate past
              president, stating “that the CDC guideline makes disproportionately strong
              recommendations based upon a narrowly selected portion of the available clinical
              evidence.”260

              459. In each of the actions performed by members of the Opioid Marketing Enterprise,

   described above, the members of the Opioid Marketing Enterprise made branded and unbranded

   marketing claims about prescription opioids that misrepresented prescription opioids as non-

   addictive and safe for use as identified in following section.

                4.    Members Of The Opioid Marketing Enterprise Furthered the Common
                      Purpose By Making Misrepresentations.


   257
      Pain: Opioid Facts,
   http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
   0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
   258
         Fueling an Epidemic, supra, at p. 13.
   259
      Pat Anson, Chronic Pain Group Blasts CDC for Opioid Guidelines, Pain News Networks,
   https://www.painnewsnetwork.org/stories/2015/9/22/chronic-pain-groups-blast-cdc-for-opioid-guidelines (last
   accessed on March 8, 2018).
   260
      Practical Pain Management, Responses and Criticisms Over New CDC Opioid Prescribing Guidelines
   (https://www.practicalpainmanagement.com/resources/news-and-research/responses-criticisms-over-new-cdc-
   opioid-prescribing-guidelines) (last accessed Sept. 28, 2017).



                                                         147
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 153 of 283 PageID #: 153




             460. The RICO Marketing Defendants, Front Groups and KOLs participated in the

   conduct of the Opioid Marketing Enterprise and shared in the common purpose of marketing

   opioids for chronic pain through a pattern of racketeering activity (including multiple instances of

   mail and wire fraud) by knowingly making material misrepresentations or omissions to Louisiana

   prescribers, consumers, the general public, regulators and Plaintiff. All of the misrepresentations

   made by members of the Opioid Marketing Enterprise furthered the common purpose of the

   Enterprise.

             461. Members of the Opioid Marketing Enterprise, including the RICO Marketing

   Defendants, Front Groups and KOLs made multiple unbranded marketing misrepresentations

   about the benefits and risks of opioid use, in furtherance of the Opioid Marketing Enterprise’s

   common purpose, as follows:

             462. Members of the Opioid Marketing Enterprise minimized the risks of addiction and/or

   construed opioids as non-addictive:

            AAMP and APS endorsed the use of opioids to treat chronic pain and claimed that the risk
             of a patients’ addiction to opioids was low.261

            “[O]pioids are safe and effective, and only in rare cases lead to addiction.” 262

            “[T]he risks of addiction are . . . small and can be managed.” 263




   261
     The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
   Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
   262
     Oxycontin: Balancing Risks and Benefits: Hearing of the S. Comm. on Health, Education, Labor and Pensions,
   107th Cong. 2 (Feb. 12, 2002) (testimony of John D. Giglio, M.A., J.D., Executive Director, American Pain
   Foundation), https://www.help.senate.gov/imo/media/doc/Giglio.pdf.
   263
       Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
   of the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/viewarticle/500829.




                                                        148
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 154 of 283 PageID #: 154




             Represented that calling opioids “‘narcotics’ reinforces myths and misunderstandings as it
              places emphasis on their potential abuse rather than on the importance of their use as pain
              medicines.”264




             “Addiction, when treating pain, is distinctly uncommon. If a person does not have a history,
              a personal history, of substance abuse, and does not have a history in the family of
              substance abuse, and does not have a very major psychiatric disorder, most doctors can feel
              very assured that that person is not going to become addicted.” 265

             The risk of addiction is manageable for patients regardless of past abuse histories. 266

             “[T]he likelihood that the treatment of pain using an opioid drug which is prescribed by a
              doctor will lead to addiction is extremely low.” 267




   264
      APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (last
   accessed on March 8, 2018).
   265
         Good Morning America (ABC television broadcast Aug. 30, 2010).
   266
      Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
   Pain 113 (2009).
   267
     Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street Journal (Dec. 17,
   2012), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.




                                                         149
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 155 of 283 PageID #: 155




            Patients might experience withdrawal symptoms associated with physical dependence as
             they decrease their dose, “[b]ut unlike actual addicts, such individuals, if they resume their
             opioid use, will only take enough medication to alleviate their pain.” 268

            The notion that “strong pain medication leads to addiction” is a “common
             misconception.”269




            “Addiction to an opioid would mean that your pain has gone away but you still take the
             medicine regularly when you don’t need it for pain, maybe just to escape your
             problems.”270




   268
      Brief Amici Curiae of American Pain Foundation, National Foundation for the Treatment of Pain, and The Ohio
   Pain Initiative, in Support of Defendants/Appellants, Howland v. Purdue Pharma, L.P., et al., Appeal No. CA 2002
   09 0220 (Butler Co., Ohio 12th Court of Appeals, Dec. 23, 2002), https://ia801005.us.archive.org/23/items/279014-
   howland-apf-amicus/279014-howland-apf-amicus.pdf.
   269
      A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation (2011) at 5,
   http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited March 6, 2018).
   270
      Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
   Pharmaceuticals (2004), https://www.yumpu.com/en/document/view/35479278/understanding-your-pain-taking-
   oral-opioid-analgesics (last accessed March 8, 2018).




                                                         150
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 156 of 283 PageID #: 156




              Even for patients assessed to have a risk of abuse, “it does not mean that opioid use will
               become problematic or that opioids are contraindicated.” 271

              [P]eople who have no history of drug abuse, including tobacco, and use their opioid
               medication as directed will probably not become addicted.” 272




              “A history of addiction would not rule out the use of opioid pain relievers.” 273




   271
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
   272
      Pain: Opioid Facts, http://web.archive.org/web/20120112051109/http:
   //www.painknowledge.org/patiented/pdf/Patient%20Education%20b380_b385%20%20pf%20opiod.pdf (last visited
   March 6, 2018).
   273
         Id.




                                                           151
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 157 of 283 PageID #: 157




              APF published Exit Wounds, wherein it represented that “[l]ong experience with opioids
               shows that people who are not predisposed to addiction are very unlikely to become
               addicted to opioid pain medications.” 274




              Patients rarely become addicted to prescribed opioids.275

              Concern about patients becoming addicted reflects widespread failure to appreciate the
               distinction between “(1) tolerance – the body’s tendency to become accustomed to a
               substance so that, over time, a larger amount is needed to produce the same physical effect
               (pain relief) and physical dependence – the state defined by the experience of adverse
               symptoms if a drug is abruptly withdrawn . . . each of which is common with pain patients”
               . . . “and, on the other hand, (2) the psychological and behavioral patterns – an unhealthy
               craving for, compulsive use of, and unhealthy fixation – that characterize addiction.”276

              Evidence establishes that the risk of drug addiction (historically the principal medical
               justification for withholding or limiting opioids) is far less substantial than long and widely
               assumed.277




   274
      Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A Survival Guide to Pain
   Management for Returning Veterans and Their Families, Coalition for Iraq + Afghanistan Veterans,
   http://web.archive.org/web/20100308224011/http://coalitionforveterans.org:80/2009/10/iraq-war-veteran-amputee-
   pain-advocate-and-new-author-releases-exit-wounds-a-survival-guide-to-pain-management-for-returning-veterans-
   and-their-families (last visited March 1, 2018).
   275
      Brief of Amici the American Pain Foundation, the National Pain Foundation , and the National Foundation for
   the Treatment of Pain, 2005 WL 2405247, *9 (citing Portenoy, Russell, et al., Acute and Chronic Pain, in
   COMPREHENSIVE TEXTBOOK OF SUBSTANCE ABUSE, 863-903 (Lowinson et al. eds., 4th ed. 2005), United
   States v. Hurowitz, 459 F.3d 463 (2006) (citing Portenoy et. al, Chronic Use of Opioid Analgesics in Non-
   Malignant Pain: Report of 38 Cases, PAIN, Vol. 25, 171-186, (1986)).
   276
     Brief of Amici Russel K. Portenoy, et al., 2005 WL 2405249, United States v. Hurwitz, 459 F.3d 463 (2006)
   (emphasis in original).
   277
         Id. and sources cited at note 9.




                                                        152
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 158 of 283 PageID #: 158




             The “risks [of addiction] are exceedingly low in older patients with no current or past
              history of substance abuse.”278




              463. Members of the Opioid Marketing Enterprise advocated that opioids were safe and

   effective for long-term treatment of chronic, non-acute and non-cancer pain:

             “Opioids are an essential option for treating moderate to severe pain associated with
              surgery or trauma. They may also be an important part of the management of persistent
              pain unrelated to cancer.”279




             Opioids were a safe and effective treatment for of pain as part of a physicians’ treatment
              guidelines.280

             The “small risk of abuse does not justify the withholding of these highly effective
              analgesics from chronic pain patients.” 281

             Opioids, unlike some non-prescription pain medications, are safe at high doses. 282




   278
      Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
   ( 2009), https://www.nhqualitycampaign.org/files/AmericanGeriatricSociety-PainGuidelines2009.pdf (last accessed
   on March 9, 2018).
   279
         APF, Treatment Options, https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
   280
      Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
   Pain 113 (2009).
   281
      Brief Amici Curiae of American Pain Foundation, National Foundation for the Treatment of Pain, and The Ohio
   Pain Initiative, in Support of Defendants/Appellants, Howland v. Purdue Pharma, L.P., et al., Appeal No. CA 2002
   09 0220 (Butler Co., Ohio 12th Court of Appeals, Dec. 23, 2002), https://ia801005.us.archive.org/23/items/279014-
   howland-apf-amicus/279014-howland-apf-amicus.pdf.
   282
      Portenoy, et al., Overview of Management Options, https://cme.ama-assn.org/activity/1296783/detail.aspx. On
   information and belief, this CME was published in 2003, 2007, 2010, and 2013.




                                                           153
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 159 of 283 PageID #: 159




              Falsely representing “recent findings suggesting that most patients are able to successfully
               remain on long-term opioid therapy without significant problems.” 283

              Opioid therapy is an appropriate treatment for chronic, non-cancer pain and integral to
               good medical practice.284

              Even for patients assessed to have a risk of abuse, “it does not mean that opioid use will
               become problematic or that opioids are contraindicated.” 285

              Opioid therapy is an appropriate treatment for chronic, non-cancer pain and integral to
               good medical practice.286

              Broadly classifying pain syndromes as “either cancer- or non-cancer-related has limited
               utility,” and recommended dispensing rapid onset opioids “in patients with non-cancer
               pain.”287

              Opioids are safe and well-tolerated in patients with chronic pain and break through pain. 288




   283
      Screener and Opioid Assessment for Patients with Pain (SOAPP)® Version 1.0-SF, PainEdu.org, 2008,
   https://www.nhms.org/sites/default/files/Pdfs/SOAPP-5.pdf (last accessed on March 8, 2018).
   284
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life

   Sciences 2007).
   285
         Id.
   286
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).

   287
      Perry G Fine, MD, et al. Opioid-Based Management of Persistent and Breakthrough Pain, Pain Medicine News,
   https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
   pain (last accessed on February 27, 2018).
   288
      Hale ME, Webster LR, Peppin JF, Messina J. Open-label study of fentanyl effervescent buccal tablets in patients
   with chronic pain and breakthrough pain: interim safety and tolerability results. Program and abstracts of the
   annual meeting of the American Academy of Pain Medicine; February 22-25, 2006; San Diego, California. Abstract
   120. Published with permission of Lynn R. Webster, MD, https://www.medscape.org/viewarticle/524538_2 (last
   accessed on March 6, 2018).




                                                           154
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 160 of 283 PageID #: 160




              Non-opioid analgesics and combination opioids containing non-opioids such as aspirin and
               acetaminophen are less effective than opioids because of dose limitations on non-
               opioids.289




              Opioids can safely alleviate chronic pain unresponsive to other medication. 290

              Medical organization and government-sponsored clinical guidelines support and encourage
               opioid treatment for chronic pain.291

              Respiratory depression, even at extremely high levels, does not occur in the context of
               appropriate clinical treatment.292

              There is no “ceiling dose” for opioids. 293

              Opioid analgesics are the most effective way to treat pain of moderate to severe intensity
               and often the only treatment that provides significant relief. 294

              “Opioid rotations” (switching from one opioid to another) not only for cancer patients, but
               also for non-cancer patients, may need to occur four or five times over a person’s “lifetime”
               to manage pain.295




   289
      Lynn Webster, Optimizing Opioid Treatment for Breakthrough Pain, Medscape,
   http://www.medscape.org/viewarticle/563417_6 (last visited Dec. 11, 2017).
   290
      Brief for American Pain Foundation, et al. as Amici, United States v. Hurowitz, 459 F.3d 463 (4th Cir.2006) (No.
   05-4474) 2005 WL 2405247, *8 (citing Portenoy et al., Chronic Use of Opioid Analgesics in Non-Malignant Pain:
   Report of 38 Cases, 25 PAIN 171-186, (1986)).
   291
         Id. at *8, and sources cited in note 11.
   292
         Id.
   293
         Id.
   294
     Brief for Portenoy, et al. as Amici, United States v. Hurowitz, 459 F.3d 463 (4th Cir.2006) (No. 05-4474), 2005
   WL 2405249.
   295
      Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
   https://www.youtube.com/watch?v=_G3II9yqgXI.




                                                          155
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 161 of 283 PageID #: 161




            Opioids represent a highly effective . . . class of analgesic medications for controlling both
             chronic and acute pain. The phenomenon of tolerance to opioids – the gradual waning of
             relief at a given dose – and fears of abuse, diversion, and misuse of these medications by
             patients have led many clinicians to be wary of prescribing these drugs, and/or to restrict
             dosages to levels that may be insufficient to provide meaningful relief. 296




             464. Members of the Opioid Marketing Enterprise created and championed the concept

   of “pseudoaddiction,” advocating that signs of addiction were actually pseudoaddiction that

   required prescribing additional opioids:

            Patients might experience withdrawal symptoms associated with physical dependence as
             they decrease their dose, “[b]ut unlike actual addicts, such individuals, if they resume their
             opioid use, will only take enough medication to alleviate their pain.” 297

            “Addiction IS NOT when a person develops ‘withdrawal’ (such as abdominal cramping or
             sweating) after the medicine is stopped or the dose is reduced by a large amount. . . .
             Addiction also IS NOT what happens when some people taking opioids need to take a
             higher dose after a period of time in order for it to continue to relieve their pain. This
             normal ‘tolerance’ to opioid medications doesn’t affect everyone who takes them and does
             not, by itself, imply addiction.”298




   296
     Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
   2007, https://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (last visited on March 8, 2018).
   297
     Brief for American Pain Foundation, et al. as Amici, Howland v. Purdue Pharma L.P., in support of Appellants,
   Appeal No. CA 2002-09-0220 Butler Co., 12th Court of Appeals, 2002).
   298
      Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
   Pharmaceuticals (2004), http://www.thblack.com/links/RSD/Understand_Pain_Opioid_Analgesics.pdf (emphasis in
   original) (last accessed on March 9, 2018).



                                                         156
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 162 of 283 PageID #: 162




              “Addiction to an opioid would mean that your pain has gone away but you still take the
               medicine regularly when you don’t need it for pain, maybe just to escape your
               problems.”299




   299
         Id.




                                                    157
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 163 of 283 PageID #: 163




             Behaviors such as “[r]equesting [drugs] by name,” “[d]emanding or manipulative
              behavior,” “[o]btaining drugs from more than one physician,” and “[h]oarding opioids,”
              are all really signs of pseudoaddiction, rather than genuine addiction.” 300

             “Sometimes people behave as if they are addicted, when they are really in need of more
              medication.”301




             For prescribers facing signs of aberrant behavior, increasing the does “in most cases . . .
              should be the clinician’s first response.”302

              465. Members of the Opioid Marketing Enterprise advocated that long-term use of

   prescription opioids would improve function, including but not limited to, psychological health,

   and health-related quality of life:

             When opioids are managed, properly prescribed and taken as directed, they are effective in
              improving daily function, psychological health and health-related quality of life. 303




   300
       Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).
   301
      Pain: Opioid Facts,
   http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
   0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
   302
         Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
   303
      A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation (2011) at 5,
   http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited March 6, 2018).



                                                        158
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 164 of 283 PageID #: 164




            Opioid therapy to relieve pain and improve function is a legitimate medical practice for
             acute and chronic pain of both cancer and non-cancer origins. 304

            “[Y]our level of function should improve, you may find you are now able to participate in
             activities of daily living, such as work and hobbies, that you were not able to enjoy when
             your pain was worse.”305

            “The goal of opioid therapy is to . . . improve your function.” 306




            The “goal” for chronic pain patients is to “improve effectiveness which is different from
             efficacy and safety.”307




   304
        Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007);
   Scott M. Fishman, Responsible Opioid Prescribing: A Clinician’s Guide, 10-11 (2d ed. 2012).
   305
       Plaintiff is informed and believes that this misrepresentation was made on the website painknowledge.org.
   306
      Pain: Opioid Facts,
   http://web.archive.org/web/20120112051109/http://www.painknowledge.org/patiented/pdf/Patient%20Education%2
   0b380_b385%20%20pf%20opiod.pdf (last visited March 6, 2018).
   307
      Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
   https://www.youtube.com/watch?v=_G3II9yqgXI.



                                                         159
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 165 of 283 PageID #: 165




             466. Members of the Opioid Marketing Enterprise represented that screening questions

   and professional guidelines would help curb addiction and potential abuse:

            Screening questions and professional guidelines will “easily and efficiently” allow
             physicians to manage risk and “minimize the potential for abuse.” 308

            Risk screening tools, urine testing, and patient agreements are a way to prevent “overuse
             of prescriptions” and “overdose deaths.” 309




            The risks of addiction and abuse can be managed by doctors and evaluated with “tools.” 310



   308
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide, 8-9 (Waterford Life Sciences 2007).

   309
      See, Managing Patient’s Opioid Use: Balancing the Need and the Risk, Emerging Solutions in Pain
   http://www.emergingsolutionsinpain.com/ce-education/opioid-
   management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).
   310
      Perry A. Fine, Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
   https://www.youtube.com/watch?v=_G3II9yqgXI.



                                                           160
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 166 of 283 PageID #: 166




              467. In addition to the unbranded marketing misrepresentations made by members of the

   Opioid Marketing Enterprise, the RICO Marketing Defendants made misrepresentations in their

   branded marketing activities.                The RICO Marketing Defendants’ branded marketing

   misrepresentations furthered the common purpose of the Opioid Marketing Enterprise because

   they advanced the common messages of the Opioid Marketing Enterprise. For example:

              468. The RICO Marketing Defendants misrepresented that opioids were non-addictive or

   posed less risk of addiction or abuse:

             Janssen:

                   o Myth: Opioid medications are always addictive.
                     Fact: Many studies show that opioids are rarely addictive when used properly for
                     the management of chronic pain.311

                   o Myth: Opioid doses have to get bigger over time because the body gets used to
                     them.
                     Fact: Unless the underlying cause of your pain gets worse (such as with cancer or
                     arthritis), you will probably remain on the same dose or need only small increases
                     over time.312

                   o “[Q]uestions of addiction,” “are often overestimated” because, “[a]ccording to
                     clinical opinion polls, true addiction occurs only in a small percentage of patients
                     with chronic pain who receive chronic opioid analgesics.” 313




   311
         Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).
   312
         Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).
   313
      Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
   http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited Dec. 11, 2017).



                                                            161
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 167 of 283 PageID #: 167




           o Janssen sponsored a patient education guide titled Finding Relief: Pain
             Management for Older Adults (2009), which its personnel reviewed and approved
             and which its sales force distributed. This guide described a “myth” that opioids are
             addictive, and asserts as fact that “[m]any studies show that opioids are rarely
             addictive when used properly for the management of chronic pain.” Although the
             term “rarely” is not defined, the overall presentation suggests the risk is so low as
             not to be a worry. The language also implies that as long as a prescription is given,
             opioid use is not a problem.

           o Janssen contracted with AGS to produce a CME promoting the 2009 guidelines for
             the Pharmacological Management of Persistent Pain in Older Persons. These
             guidelines falsely claim that “the risks [of addiction] are exceedingly low in older
             patients with no current or past history of substance abuse.” The study supporting
             this assertion does not analyze addiction rates by age and, as already noted,
             addiction remains a significant risk for elderly patients. Janssen was aware of the
             AGS guidelines’ content when it agreed to provide this funding, and AGS drafted
             the guidelines with the expectation it would seek drug company funding to promote
             them after their completion.

           o Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans, which
             taught that [l]ong experience with opioids shows that people who are not
             predisposed to addiction are very unlikely to become addicted to opioid pain
             medications.” Although the term “very unlikely” is not defined, the overall
             presentation suggests the risk is so low as not to be a worry.

           o Janssen currently runs a website, Prescriberesponsibly.com (last modified July 2,
             2015), which claims that concerns about opioid addiction are “overstated.”

           o A June 2009 Nucynta Training module warns Janssen’s sales force that physicians
             are reluctant to prescribe controlled substances like Nucynta, but this reluctance is
             unfounded because “the risks . . . are much smaller than commonly believed.”




                                              162
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 168 of 283 PageID #: 168




                     o Janssen sales representatives told prescribers that its drugs were “steady state,” the
                       implication of which was that they did not produce a rush or euphoric effect, and
                       therefore were less addictive and less likely to be abused.

                     o Janssen sales representatives told prescribers that Nucynta and Nucynta ER were
                       “not opioids,” implying that the risks of addiction and other adverse outcomes
                       associated with opioids were not applicable to Janssen’s drugs. In truth, however,
                       as set out in Nucynta’s FDA-mandated label, Nucynta “contains tapentadol, an
                       opioid agonist and Schedule II substance with abuse liability similar to other opioid
                       agonists, legal or illicit.”

                     o Janssen’s sales representatives told prescribers that Nucynta’s unique properties
                       eliminated the risk of addiction associated with the drug.

                     o In discussions with prescribers, Janssen sales representatives omitted discussion of
                       addiction risks related to Janssen’s drugs.

              Cephalon:

                     o Cephalon sponsored and facilitated the development of a guidebook, Opioid
                       Medications and REMS: A Patient’s Guide, which claims, among other things, that
                       “patients without a history of abuse or a family history of abuse do not commonly
                       become addicted to opioids.”

                     o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                       Pain (2007), which taught that addiction is rare and limited to extreme cases of
                       unauthorized dose escalations, obtaining opioids from multiple sources, or theft.

                     o In discussions with prescribers, Cephalon sales representatives omitted any
                       discussion of addiction risks related to Cephalon’s drugs.

              Endo:

                     o Opana ER was designed to be crush resistant

                     o Opana ER was crush and abuse resistant and not addictive.314

                     o “[T]he Reformulated Opana ER as ‘designed to be’ crush resistant.” 315




   314
      In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
   Discontinuance Under Executive Law Section 63, Subdivision 15, at 5 (Mar. 1, 2016),
   https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.
   315
         Id. at 6.




                                                         163
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 169 of 283 PageID #: 169




               o “[P]atients treated with prolonged opioid medicines usually do not become
                 addicted.”316
               o Endo trained its sales force in 2012 that use of long-acting opioids resulted in
                 increased patient compliance, without any supporting evidence.

               o Endo’s advertisements for the 2012 reformulation of Opana ER claimed it was
                 designed to be crush resistant, in a way that conveyed that it was less likely to be
                 abused. This claim was false; the FDA warned in a May 10, 2013 letter that there
                 was no evidence Endo’s design “would provide a reduction in oral, intranasal or
                 intravenous abuse” and Endo’s “post-marketing data submitted are insufficient to
                 support any conclusion about the overall or route-specific rates of abuse.” Further,
                 Endo instructed its sales representatives to repeat this claim about “design,” with
                 the intention of conveying Opana ER was less subject to abuse.

               o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
                 claimed in 2009 that: “[p]eople who take opioids as prescribed usually do not
                 become addicted.” Although the term “usually” is not defined, the overall
                 presentation suggests the risk is so low as not to be a worry. The language also
                 implies that as long as a prescription is given, opioid use will not become
                 problematic. Endo continued to provide funding for this website through 2012, and
                 closely tracked unique visitors to it.

               o Endo sponsored a website, PainAction.com, which stated “Did you know? Most
                 chronic pain patients do not become addicted to the opioid medications that are
                 prescribed for them.”

               o Endo sponsored CMEs published by APF’s NIPC, of which Endo was the sole
                 funder, titled Persistent Pain in the Older Adult and Persistent Pain in the Older
                 Patient. These CMEs claimed that opioids used by elderly patients present
                 “possibly less potential for abuse than in younger patients[,]” which lacks
                 evidentiary support and deceptively minimizes the risk of addiction for elderly
                 patients.

               o Endo distributed an education pamphlet with the Endo logo titled Living with
                 Someone with Chronic Pain, which inaccurately minimized the risk of addiction:
                 “Most health care providers who treat people with pain agree that most people do
                 not develop an addiction problem.”

               o Endo distributed a patient education pamphlet edited by key opinion leader Dr.
                 Russell Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics.
                 It claimed that “[a]ddicts take opioids for other reasons [than pain relief], such as




   316
      In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
   Discontinuance Under Executive Law Section 63, Subdivision 15, at 5 (Mar. 1, 2016),
   https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.



                                                        164
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 170 of 283 PageID #: 170




                      unbearable emotional problems.” This implies that pain patients prescribed opioids
                      will not become addicted, which is unsupported and untrue.

                  o Endo contracted with AGS to produce a CME promoting the 2009 guidelines for
                    the Pharmacological Management of Persistent Pain in Older Persons. These
                    guidelines falsely claim that “the risks [of addiction] are exceedingly low in older
                    patients with no current or past history of substance abuse.” None of the references
                    in the guidelines corroborates the claim that elderly patients are less likely to
                    become addicted to opioids, and there is no such evidence. Endo was aware of the
                    AGS guidelines’ content when it agreed to provide this funding, and AGS drafted
                    the guidelines with the expectation it would seek drug company funding to promote
                    them after their completion.

                  o Endo sales representatives told prescribers that its drugs were “steady state,” the
                    implication of which was that they did not produce a rush or euphoric effect, and
                    therefore were less addictive and less likely to be abused.

                  o Endo provided grants to APF to distribute Exit Wounds (2009) to veterans, which
                    taught that “[l]ong experience with opioids shows that people who are not
                    predisposed to addiction are very unlikely to become addicted to opioid pain
                    medications.” Although the term “very unlikely” is not defined, the overall
                    presentation suggests that the risk is so low as not to be a worry.

                  o In discussions with prescribers, Endo sales representatives omitted discussion of
                    addiction risks related to Endo’s drugs.

               469. The RICO Marketing Defendants misrepresented that opioids improved function and

   quality of life:

              Janssen:

                  o Misrepresented that patients experienced “[s]ignificantly reduced nighttime
                    awakenings.”317

                  o Misrepresented “[s]ignificant improvement in disability scores as measured by the
                    Oswestry Disability Questionnaire and Pain Disability Index.” 318

                  o Misrepresented “[s]ignificant improvement in social functioning.”

                  o Misrepresented outcome claims that were misleading because they lacked
                    substantial support, evidence or clinical experience and “impl[ied] that patients will

   317
     NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
   Pharmaceutica (Mar. 30, 2000) at 2.
   318
         Id.




                                                       165
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 171 of 283 PageID #: 171




                        experience improved social or physical functioning or improved work productivity
                        when using Duragesic,” including: “1,360 loaves . . . and counting, [w]ork,
                        uninterrupted, [l]ife, uninterrupted, [g]ame, uninterrupted, [c]hronic pain relief that
                        supports functionality, [h]elps patients think less about their pain, and [i]mprove[s]
                        . . . physical and social functioning.”319

                    o Misrepresented that “[o]pioid analgesics, for example, have no true ‘ceiling dose’
                      for analgesia and do not cause direct organ damage.” 320




                    o Myth: Opioids make it harder to function normally.
                      Fact: When used correctly for appropriate conditions, opioids may make it easier
                      for people to live normally.321

                    o Janssen sponsored a patient education guide titled Finding Relief: Pain
                      Management for Older Adults (2009), which its personnel reviewed and
                      approved and its sales force distributed. This guide features a man playing
                      golf on the cover and lists examples of expected functional improvement
                      from opioids, like sleeping through the night, returning to work, recreation,
                      sex, walking, and climbing stairs. The guide states as a “fact” that “opioids
                      may make it easier for people to live normally” (emphasis in the original).
                      The myth/fact structure implies authoritative backing for the claim that does
                      not exist. The targeting of older adults also ignored heightened opioid risks
                      in this population.

                    o Janssen sponsored, developed, and approved content of a website, Let’s
                      Talk Pain in 2009, acting in conjunction with the APF and AAPM whose
                      participation in Let’s Talk Pain Janssen financed and orchestrated. This
                      website featured an interview, which was edited by Janssen personnel,
                      claiming that opioids were what allowed a patient to “continue to function,”



   319
         Id. at 3 (internal quotations omitted).
   320
      Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
   http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited Dec. 11, 2017).
   321
         Finding Relief, Pain Management for Older Adults, (2009) (emphasis in original).



                                                            166
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 172 of 283 PageID #: 172




                     inaccurately implying her experience would be representative. This video is
                     still available today on youtube.com.

                o Janssen provided grants to APF to distribute Exit Wounds to veterans, which
                  taught that opioid medications “increase your level of functioning”
                  (emphasis in the original). Exit Wounds also omits warnings of the risk of
                  interactions between opioids and benzodiazepines, which would increase
                  fatality risk. Benzodiazepines are frequently prescribed to veterans
                  diagnosed with post-traumatic stress disorder.

            Cephalon:

                o Cephalon sponsored the FSMB’s Responsible Opioid Prescribing (2007),
                  which taught that relief of pain itself improved patients’ function.
                  Responsible Opioid Prescribing explicitly describes functional
                  improvement as the goal of a “long-term therapeutic treatment course.”
                  Cephalon also spent $150,000 to purchase copies of the book in bulk and
                  distributed the book through its pain sales force to 10,000 prescribers and
                  5,000 pharmacists.

                o Cephalon sponsored the American Pain Foundation’s Treatment Options:
                  A Guide for People Living with Pain (2007), which taught patients that
                  opioids when used properly “give [pain patients] a quality of life we
                  deserve.” The Treatment Options guide notes that non-steroidal anti-
                  inflammatory drugs have greater risks with prolonged duration of use, but
                  there was no similar warning for opioids. APF distributed 17,200 copies in
                  one year alone, according to its 2007 annual report, and the publication is
                  currently available online.

                o Cephalon sponsored a CME written by Dr. Webster, titled Optimizing
                  Opioid Treatment for Breakthrough Pain, which was offered online by
                  Medscape, LLC from September 28, 2007, through December 15, 2008.
                  The CME taught that Cephalon’s Actiq and Fentora improve patients’
                  quality of life and allow for more activities when taken in conjunction with
                  long-acting opioids.

            Endo:

                o Opana ER “will benefit patients, physicians and payers.” 322




   322
      FDA Approves Endo Pharmaceuticals’ Crush-Resistant Opana ER, December 12, 2011,
   https://www.biospace.com/article/releases/fda-approves-endo-pharmaceuticals-crush-resistant-opana-er-/.



                                                         167
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 173 of 283 PageID #: 173




                     o “Endo distributed a pamphlet in New York and posted on its public website,
                       www.opana.com, photographs of purported Opana ER patients that implied that
                       patients can achieve higher function with Opana ER.”323

                     o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
                       claimed in 2009 that with opioids, “your level of function should improve; you may
                       find you are now able to participate in activities of daily living, such as work and
                       hobbies, that you were not able to enjoy when your pain was worse.” Endo
                       continued to provide funding for this website through 2012, and closely tracked
                       unique visitors to it.

                     o A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught that
                       chronic opioid therapy has been “shown to reduce pain and improve depressive
                       symptoms and cognitive functioning.”

                     o Endo distributed handouts to prescribers that claimed that use of Opana ER to treat
                       chronic pain would allow patients to perform work as a chef. This flyer also
                       emphasized Opana ER’s indication without including equally prominent disclosure
                       of the “moderate to severe pain” qualification.

                     o Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing (2007).
                       This book taught that relief of pain itself improved patients’ function. Responsible
                       Opioid Prescribing explicitly describes functional improvement as the goal of a
                       “long-term therapeutic treatment course.”

                     o Endo provided grants to APF to distribute Exit Wounds to veterans, which taught
                       that opioid medications “increase your level of functioning” (emphasis in the
                       original). Exit Wounds also omits warnings of the risk of interactions between
                       opioids and benzodiazepines, which would increase fatality risk. Benzodiazepines
                       are frequently prescribed to veterans diagnosed with post-traumatic stress disorder.

               470. The RICO Marketing Defendants misrepresented that addiction risks can be avoided

   or managed through screening tools and prescription guidelines:

              Cephalon:



   323
         Id. at 8.



                                                        168
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 174 of 283 PageID #: 174




                o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                  Pain (2007), which taught patients that “opioid agreements” between doctors and
                  patients can “ensure that you take the opioid as prescribed.”

            Endo:

                o Endo paid for a 2007 supplement324 available for continuing education credit in the
                  Journal of Family Practice and written by a doctor who later became a member of
                  Endo’s speakers bureau. This publication, titled Pain Management Dilemmas in
                  Primary Care: Use of Opioids, recommended screening patients using tools like
                  the Opioid Risk Tool or the Screener and Opioid Assessment for Patients with Pain,
                  and advised that patients at high risk of addiction could safely (e.g., without
                  becoming addicted) receive chronic opioid therapy using a “maximally structured
                  approach” involving toxicology screens and pill counts.

             471. The RICO Marketing Defendants misrepresented that signs of opioid addiction were

   not addiction, withdrawal could be simply managed, and promoted the concept of

   pseudoaddiction:

            Janssen:

                o Janssen’s website, Let’s Talk Pain, stated from 2009 through 2011 that
                  “pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-
                  treated” and “[p]seudoaddiction is different from true addiction because such
                  behaviors can be resolved with effective pain management.”

                o A Janssen PowerPoint presentation used for training its sales representatives titled
                  “Selling Nucynta ER” indicates that the “low incidence of withdrawal symptoms”
                  is a “core message” for its sales force. This message is repeated in numerous
                  Janssen training materials between 2009 and 2011. The studies supporting this
                  claim did not describe withdrawal symptoms in patients taking Nucynta ER beyond
                  90 days or at high doses and would therefore not be representative of withdrawal
                  symptoms in the chronic pain population. Patients on opioid therapy long-term and
                  at high doses will have a harder time discontinuing the drugs and are more likely to
                  experience withdrawal symptoms. In addition, in claiming a low rate of withdrawal
                  symptoms, Janssen relied upon a study that only began tracking withdrawal
                  symptoms in patients two to four days after discontinuing opioid use, when Janssen
                  knew or should have known that these symptoms peak earlier than that for most
                  patients. Relying on data after that initial window painted a misleading picture of
                  the likelihood and severity of withdrawal associated with chronic opioid therapy.
                  Janssen also knew or should have known that the patients involved in the study
                  were not on the drug long enough to develop rates of withdrawal symptoms

   324
     The medical journal, the Lancet found that all of the supplement papers it received failed peer-review. 375
   LANCET No. 9712, 347 (2010).



                                                          169
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 175 of 283 PageID #: 175




                       comparable to rates of withdrawal suffered by patients who use opioids for chronic
                       pain—the use for which Janssen promoted Nucynta ER.

                  o Janssen sales representatives told prescribers that patients on Janssen’s drugs were
                    less susceptible to withdrawal than those on other opioids.

              Cephalon:

                  o Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught
                    that behaviors such as “requesting drugs by name,” “demanding or manipulative
                    behavior,” seeing more than one doctor to obtain opioids, and hoarding are all signs
                    of pseudoaddiction. Cephalon also spent $150,000 to purchase copies of the book
                    in bulk and distributed it through its pain sales force to 10,000 prescribers and 5,000
                    pharmacists.

              Endo:

                  o Endo distributed copies of a book by KOL Dr. Lynn Webster entitled Avoiding
                    Opioid Abuse While Managing Pain (2007). Endo’s internal planning documents
                    describe the purpose of distributing this book as to “[i]ncrease the breadth and depth
                    of the Opana ER prescriber base.” The book claims that when faced with signs of
                    aberrant behavior, the doctor should regard it as pseudoaddiction and thus,
                    “increasing the dose in most cases . . . should be the clinician’s first response.”

                  o Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid Prescribing
                    (2007), which was distributed by Endo’s sales force. This book asserted that
                    behaviors such as “requesting drugs by name,” “demanding or manipulative
                    behavior,” seeing more than one doctor to obtain opioids, and hoarding, are all signs
                    of “pseudoaddiction.”

                  o A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught that
                    withdrawal symptoms can be avoided entirely by tapering the dose by 10-20% per
                    day for ten days.

                  o Endo misrepresented that “symptoms of withdrawal do not indicate addiction.” 325

                  o “Endo also trained its sales representatives to distinguish addiction from
                    ‘pseudoaddiction.’”326




   325
      In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228, Assurance of
   Discontinuance Under Executive Law Section 63, Subdivision 15, at 7 (Mar. 1, 2016),
   https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.
   326
         Id.




                                                        170
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 176 of 283 PageID #: 176




               472. The RICO Marketing Defendants misrepresented that opioids were safe for the long-

   term treatment of chronic, non-acute, and non-cancer pain:

              Janssen:

                       o Duragesic was “more useful in a broader range of conditions or patients than has
                         been demonstrated by substantial evidence.” 327

                       o Duragesic was “not just for end stage cancer anymore” when the FDA only
                         approved Duragesic for “the management of chronic pain in patients who require
                         continuous opioid analgesia for pain that cannot be managed by lesser means.” 328

                       o Misrepresented that “Duragesic can be used for any type of pain management”
                         despite the fact that the FDA approved warning stated that “BECAUSE SERIOUS
                         OR LIFE-THREATENING HYPOVENTILATION COULD OCCUR,
                         DURAGESIC®             (FENTANYL            TRANSDERMAL        SYSTEM)    IS
                         CONTRAINDICATED: In the management of acute or post-operative pain,
                         including use in outpatient surgeries . . . .” 329

                       o Misrepresented “numerous claims for the efficacy and safety of Duragesic,” but
                         failed to “present[] any risk information concerning the boxed warnings,
                         contraindications, warnings, or side effects associated with Duragesic’s use . . .
                         [and] . . . fail[ed] to address important risks and restrictions associated with
                         Duragesic therapy.”330

                       o Misrepresented “[d]emonstrated effectiveness in chronic back pain with additional
                         patient benefits, . . . 86% of patients experienced overall benefit in a clinical study
                         based on: pain control, disability in ADLs, quality of sleep.” 331

              Cephalon:




   327
     NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
   Pharmaceutica (Mar. 30, 2000) at 2.
   328
         Id.
   329
         Id.
   330
         Id.
   331
         Id. at 2-3.




                                                           171
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 177 of 283 PageID #: 177




                  o “[P]romoting [Actiq] for non-cancer patients to use for such maladies as migraines,
                    sickle-cell pain crises, injuries, and in anticipation of changing wound dressings or
                    radiation therapy.”332

                  o “[P]romot[ing] Actiq for use in patients who were not yet opioid tolerant, and for
                    whom it could have life-threatening results.” 333

                  o In 2011, Cephalon wrote an article titled “2011 Special Report: An Integrated Risk
                    Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet (FENTORA®)
                    AND Oral Transmucosal Fentanyl Citrate (Actiq®), published in Pain Medicine
                    News. Plaintiff is informed and believes that Cephalon misrepresented that its drugs
                    were “shown to be effective in treatment of [break through pain] associated with
                    multiple causes of pain,” not just cancer.

               473. The RICO Marketing Defendants also misrepresented that opioids were safer that

   non-opioid analgesics because there is no ceiling dose for opioid treatment.

              Janssen:

                  o Janssen sponsored a patient education guide entitled Finding Relief: Pain
                    Management for Older Adults (2009), which its personnel reviewed and approved
                    and its sales force distributed. This guide listed dose limitations as “disadvantages”
                    of other pain medicines but omitted any discussion of risks of increased doses from
                    opioids. The publication also falsely claimed that it is a “myth” that “opioid doses
                    have to be bigger over time.”

                  o Finding Relief: Pain Management for Older Adults also described the advantages
                    and disadvantages of NSAIDs on one page, and the “myths/facts” of opioids on the
                    facing page. The disadvantages of NSAIDs are described as involving “stomach
                    upset or bleeding,” “kidney or liver damage if taken at high doses or for a long
                    time,” “adverse reactions in people with asthma,” and “can increase the risk of heart
                    attack and stroke.” The only adverse effects of opioids listed are “upset stomach or
                    sleepiness,” which the brochure claims will go away, and constipation.

                  o Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of the risk of
                    interactions between opioids and benzodiazepines. Janssen’s label for Duragesic,
                    however, states that use with benzodiazepines “may cause respiratory depression,
                    [low blood pressure], and profound sedation or potentially result in coma. Exit
                    Wounds also contained a lengthy discussion of the dangers of using alcohol to treat
                    chronic pain but did not disclose dangers of mixing alcohol and opioids.


   332
      Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425 Million For Off-
   Label Drug Marketing (Sept. 29, 2008),
   https://www.justice.gov/archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
   333
         Id.



                                                       172
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 178 of 283 PageID #: 178




                  o Janssen sales representatives told prescribers that Nucynta was not an opioid,
                    making it a good choice for chronic pain patients who previously were unable to
                    continue opioid therapy due to excessive side effects. This statement was
                    misleading because Nucynta is an opioid and has the same effects as other opioids.

              Cephalon:

                  o Cephalon sponsored APF’s Treatment Options: A Guide for People Living with
                    Pain (2007), which claims that some patients “need” a larger dose of their opioid,
                    regardless of the dose currently prescribed.

                  o Treatment Options, also taught patients that opioids differ from NSAIDs in that
                    they have “no ceiling dose” and are therefore the most appropriate treatment for
                    severe pain. Treatment Options continued, warning that risks of NSAIDs increase
                    if “taken more than a period of months,” but it included no corresponding warning
                    about opioids. The publication attributed 10,000 to 20,000 deaths annually to
                    NSAID overdose.

                  o Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing Opioid
                    Treatment for Breakthrough Pain, which was offered online by Medscape, LLC
                    from September 28, 2007 through December 15, 2008. The CME taught that non-
                    opioid analgesics and combination opioids that include aspirin and acetaminophen
                    are less effective to treat breakthrough pain because of dose limitations.

                  o Cephalon sales representatives assured prescribers that opioids were safe, even at
                    high doses.

                  o Cephalon sales representatives told prescribers that NSAIDs were more toxic than
                    opioids.

                  o “[P]romot[ing] Actiq for use in patients who were not yet opioid tolerant, and for
                    whom it could have life-threatening results.” 334

              Endo:

                  o Endo sponsored a website, painknowledge.com, through APF and NIPC, which
                    claimed in 2009 that opioids may be increased until “you are on the right dose of
                    medication for your pain,” and once that occurs, further dose increases would not
                    occur. Endo funded the site, which was a part of Endo’s marketing plan, and tracked
                    visitors to it.

                  o Through painknowledge.com Endo distributed a flyer called “Pain: Opioid
                    Therapy.” This publication included a list of adverse effects from opioids that
                    omitted significant adverse effects like hyperalgesia, immune and hormone
                    dysfunction, cognitive impairment, tolerance, dependence, addiction, and death.

   334
         Id.



                                                     173
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 179 of 283 PageID #: 179




                    Endo continued to provide funding for this website through 2012, and closely
                    tracked unique visitors to it.

               o Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
                 warnings of the risk of interactions between opioids and benzodiazepines, which
                 would increase fatality risk. Exit Wounds also contained a lengthy discussion of
                 the dangers of using alcohol to treat chronic pain but did not disclose dangers of
                 mixing alcohol and opioids.

               o Endo sales representatives told prescribers that NSAIDs were more toxic than
                 opioids.

               o Endo distributed a patient education pamphlet edited by KOL Dr. Russell Portenoy
                 titled Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format,
                 it asked: “If I take the opioid now, will it work later when I really need it?” The
                 response was: “The dose can be increased . . .. You won’t ‘run out’ of pain relief.”

               o Endo distributed a “case study” to prescribers titled Case Challenges in Pain
                 Management: Opioid Therapy for Chronic Pain. The study cites an example, meant
                 to be representative, of a patient “with a massive upper gastrointestinal bleed
                 believed to be related to his protracted use of NSAIDs” (over eight years), and
                 recommends treating with opioids instead.

           474. These misrepresentations, and the legion of other representations made by the RICO

   Marketing Defendants and members of Opioid Marketing Enterprise all furthered the common

   purpose and fraudulent scheme of the Opioid Marketing Enterprise. But they were demonstrably

   false, as confirmed by investigations and enforcement actions against the RICO Marketing

   Defendants.

           475. Endo’s marketing of Opana ER was criticized and punished by the FDA and New

   York Attorney General.

           476. On February 18, 2017, the State of New York announced a settlement with Endo

   requiring it “to cease all misrepresentations regarding the properties of Opana ER [and] to describe

   accurately the risk of addiction to Opana ER.”335 In the Assurance of Discontinuance that



   335
     Press Release, Attorney General Eric T. Schneiderman, A.G. Schneiderman Announces Settlement With Endo
   Health Solutions Inc. & Endo Pharmaceuticals Inc. Over Marketing Of Prescription Opioid Drugs (Mar. 3, 2016),



                                                        174
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 180 of 283 PageID #: 180




   effectuated the settlement, the State of New York stated that Endo knew about the risks arising

   from the reformulated Opana ER even before it received FDA approval. Among other things, the

   investigation concluded that:

              Endo improperly marketed Opana ER as designed to be crush resistant, when Endo’s own
               studies dating from 2009 and 2010 showed that the pill could be crushed and ground;

              Endo improperly instructed its sales representatives to diminish and distort the risks
               associated with Opana ER, including the serious danger of addiction; and

              Endo made unsupported claims comparing Opana ER to other opioids and failed to disclose
               accurate information regarding studies addressing the negative effects of Opana ER. 336

               477. The 2017 settlement also identified and discussed a February 2013 communication

   from a consultant hired by Endo to the company, in which the consultant concluded that “‘[t]he

   initial data presented do not necessarily establish that the reformulated Opana ER is tamper

   resistant.’” The same consultant also reported that the distribution of the reformulated Opana ER

   had already led to higher levels of abuse of the drug via injection. 337

               478. The Office of the Attorney General of New York also revealed that the “managed

   care dossier” Endo provided to formulary committees of healthcare plans and pharmacy benefit

   managers misrepresented the studies that had been conducted on Opana ER. According to Endo’s

   vice president for pharmacovigilance and risk management, the dossier was presented as a

   complete compendium of all research on the drug. However, it omitted certain studies: Study 108

   (completed in 2009) and Study 109 (completed in 2010), which showed that reformulated Opana

   ER could be ground and chewed.




   https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-endo-health-solutions-inc-endo-
   pharmaceuticals (last accessed on March 9, 2018).
   336
         Id.
   337
         Id. at 6.



                                                         175
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 181 of 283 PageID #: 181




               479. The settlement also detailed Endo’s false and misleading representations about the

   non-addictiveness of opioids and Opana. For example, until April 2012, Endo’s website for the

   drug, www.opana.com, contained the following representation: “‘Most healthcare providers who

   treat patients with pain agree that patients treated with prolonged opioid medicines usually do not

   become addicted.’”338 However, Endo neither conducted nor possessed a survey demonstrating

   that most healthcare providers who treat patients with pain agree with that representation.

               480. The Office of the Attorney General of New York also disclosed the following facts

   that it determined to violate Opana’s obligations to truthfully market its products:

                      a.     Training materials provided by Endo to sales representatives stated:
                             “‘Symptoms of withdrawal do not indicate addiction.’”339              This
                             representation is inconsistent with the diagnosis of opioid-use disorder as
                             provided in the Diagnostic and Statistical Manual of Mental Disorders by
                             the American Psychiatric Association (Fifth Edition).

                      b.     Endo trained its sales representatives to falsely distinguish addiction from
                             “pseudoaddiction,” which it defined as a condition in which patients exhibit
                             drug-seeking behavior that resembles but is not the same as addiction.
                             Endo’s vice president for pharmacovigilance and risk management testified
                             that he was not aware of any research validating the concept of
                             pseudoaddiction.

               481. On June 9, 2017, the FDA asked Endo to voluntarily cease sales of Opana ER after

   determining that the risks associated with its abuse outweighed the benefits. According to Dr. Janet

   Woodcock, director of the FDA’s Center for Drug Evaluation and Research, the risks include

   “several serious problems,” including “outbreaks of HIV and Hepatitis C from sharing the drug

   after it was extracted by abusers” and “a serious disease outbreak.” 340 If Endo did not comply, the



   338
         Id.
   339
         Id. at 7.
   340
      FDA requests removal of Opana ER for risks related to abuse, June 8, 2017,
   https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.




                                                     176
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 182 of 283 PageID #: 182




   FDA stated that it “intends to take steps to formally require its removal by withdrawing

   approval.”341

               482. Like Endo, Janssen was the subject of an FDA enforcement action that identified its

   marketing statements as misrepresentations. For example:

               483. On February 15, 2000, the FDA sent Janssen a letter concerning the alleged

   dissemination of “homemade” promotional pieces that promoted Duragesic in violation of the

   Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

   explained that the “homemade” promotional pieces were “false or misleading because they contain

   misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

   claims, and lack fair balance.”342

               484. The March 30, 2000 letter identified specific violations, including misrepresentations

   that Duragesic had a low potential for abuse:

              You present the claim, “Low abuse potential!” This claim suggests that Duragesic has less
               potential for abuse than other currently available opioids. However, this claim has not been
               demonstrated by substantial evidence. Furthermore, this claim is contradictory to
               information in the approved product labeling (PI) that states, “Fentanyl is a Schedule II
               controlled substance and can produce drug dependence similar to that produced by
               morphine.” Therefore, this claim is false or misleading. 343

               485. The March 30, 2000 letter also stated that the promotional materials represented that

   Duragesic was “more useful in a broader range of conditions or patients than has been

   demonstrated by substantial evidence.”344 Specifically, the FDA stated that Janssen was marketing




   341
         Id.
   342
     NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese, Janssen
   Pharmaceutica (Mar. 30, 2000) at 2.
   343
         Id.
   344
         Id.



                                                       177
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 183 of 283 PageID #: 183




   Duragesic for indications other than the treatment of chronic pain that cannot otherwise be

   managed, for which it was approved:

              You present the claim, “It’s not just for end stage cancer anymore!” This claim suggests
               that Duragesic can be used for any type of pain management. However, the PI for
               Duragesic states, “Duragesic (fentanyl transdermal system) is indicated in the management
               of chronic pain in patients who require continuous opioid analgesia for pain that cannot be
               managed by lesser means . . ..” Therefore, the suggestion that Duragesic can be used for
               any type of pain management promotes Duragesic[] for a much broader use than is
               recommended in the PI, and thus, is misleading. In addition, the suggestion that Duragesic
               can be used to treat any kind of pain is contradictory to the boxed warning in the PI.
               Specifically, the PI states,

               BECAUSE SERIOUS OR LIFE-THREATENING HYPOVENTILATION
               COULD OCCUR, DURAGESIC® (FENTANYL TRANSDERMAL SYSTEM)
               IS CONTRAINDICATED:

              In the management of acute or post-operative pain, including use in outpatient surgeries . .
               ..345

               486. The March 30, 2000 letter also stated Janssen failed to adequately present

   “contraindications, warnings, precautions, and side effects with a prominence and readability

   reasonably comparable to the presentation of information relating to the effectiveness of the

   product.”346



               Although this piece contains numerous claims for the efficacy and safety of
               Duragesic, you have not presented any risk information concerning the boxed
               warnings, contraindications, warnings, precautions, or side effects associated with
               Duragesic’s use . . .. Therefore, this promotional piece is lacking in fair balance, or
               otherwise misleading, because it fails to address important risks and restrictions
               associated with Duragesic therapy.347

               487. On September 2, 2004, the U.S. Department of Health and Human Services (“HHS”)

   sent Janssen a warning letter concerning Duragesic due to “false or misleading claims about the


   345
         Id. at 2-3.
   346
         Id. at 3.
   347
         Id.



                                                        178
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 184 of 283 PageID #: 184




   abuse potential and other risks of the drug, and . . . unsubstantiated effectiveness claims for

   Duragesic,” including, specifically, “suggesting that Duragesic has a lower potential for abuse

   compared to other opioid products.”

          488. The September 2, 2004 letter warned Janssen regarding its claims that Duragesic had

   a low reported rate of mentions in the Drug Abuse Warning Network (“DAWN”) as compared to

   other opioids. The letter stated that the claim was false or misleading because the claim was not

   based on substantial data and because the lower rate of mentions was likely attributable to

   Duragesic’s lower frequency of use compared to other opioids listed in DAWN:

                 The file card presents the prominent claim, “Low reported rate of mentions
          in DAWN data,” along with Drug Abuse Warning Network (DAWN) data
          comparing the number of mentions for Fentanyl/combinations (710 mentions) to
          other listed opioid products, including Hydrocodone/combinations (21,567
          mentions), Oxycodone/combinations (18,409 mentions), and Methadone (10,725
          mentions). The file card thus suggests that Duragesic is less abused than other
          opioid drugs.

                   This is false or misleading for two reasons. First, we are not aware of
          substantial evidence or substantial clinical experience to support this comparative
          claim. The DAWN data cannot provide the basis for a valid comparison among
          these products. As you know, DAWN is not a clinical trial database. Instead, it is a
          national public health surveillance system that monitors drug-related emergency
          department visits and deaths. If you have other data demonstrating that Duragesic
          is less abused, please submit them.

                  Second, Duragesic is not as widely prescribed as other opioid products. As
          a result, the relatively lower number of mentions could be attributed to the lower
          frequency of use, and not to a lower incidence of abuse. The file card fails to
          disclose this information.348




   348
      Warning Letter from Thomas W. Abrams, U.S. Department of Health and Human Services, to Ajit Shetty,
   Janssen Pharmaceutica, Inc. (Sept. 2, 2004),
   https://www.pharmamedtechbi.com/~/media/Images/Publications/Archive/The%20Pink%20Sheet/66/038/00660380
   018/040920_ duragesic_letter.pdf at 2.



                                                    179
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 185 of 283 PageID #: 185




               489. The September 2, 2004 letter also detailed a series of unsubstantiated false or

   misleading claims regarding Duragesic’s effectiveness. The letter concluded that various claims

   made by Janssen were insufficiently supported, including:

              “‘Demonstrated effectiveness in chronic back pain with additional patient benefits, . . .
               86% of patients experienced overall benefit in a clinical study based on: pain control,
               disability in ADLs, quality of sleep.’”

              “‘All patients who experienced overall benefit from DURAGESIC would recommend it to
               others with chronic low back pain.’”

              “‘Significantly reduced nighttime awakenings.’”

              “‘Significant improvement in disability scores as measured by the Oswestry Disability
               Questionnaire and Pain Disability Index.’”

              “‘Significant improvement in physical functioning summary score.’”

              “‘Significant improvement in social functioning.’”349

               490. In addition, the September 2, 2004 letter identified “outcome claims [that] are

   misleading because they imply that patients will experience improved social or physical

   functioning or improved work productivity when using Duragesic.” The claims include “‘1,360

   loaves . . . and counting,’ ‘[w]ork, uninterrupted,’ ‘[l]ife, uninterrupted,’ ‘[g]ame, uninterrupted,’

   ‘[c]hronic pain relief that supports functionality,’ ‘[h]elps patients think less about their pain,’ and

   ‘[i]mprove[s] . . . physical and social functioning.’” The September 2, 2004 letter stated: “Janssen

   has not provided references to support these outcome claims. We are not aware of substantial

   evidence or substantial clinical experience to support these claims.” 350

               491. On July 15, 2005, the FDA issued a public health advisory warning doctors of deaths

   resulting from the use of Duragesic and its generic competitor, manufactured by Mylan N.V.




   349
         Id. at 2-3.
   350
         Id. at 3.



                                                      180
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 186 of 283 PageID #: 186




   Plaintiff is informed and believes that the advisory noted that the FDA had been “‘examining the

   circumstances of product use to determine if the reported adverse events may be related to

   inappropriate use of the patch’” and noted the possibility “that patients and physicians might be

   unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic

   meant to treat chronic pain that does not respond to other painkillers. 351

               492. Finally, Cephalon has been the subject of investigations and enforcement actions for

   is misrepresentations concerning Actiq. For example:

               493. In October 2000, Cephalon acquired the worldwide product rights to Actiq and began

   marketing and selling Actiq in the United States. The FDA explicitly stated that Actiq “must not

   be used in opioid non-tolerant patients,” was contraindicated for the management of acute or

   postoperative pain, could be deadly to children, and was “intended to be used only in the care of

   opioid-tolerant cancer patients and only by oncologists and pain specialists who are knowledgeable

   of and skilled in the use of Schedule II opioids to treat cancer pain.” 352 The FDA also required that

   Actiq be provided only in compliance with a strict risk management program that explicitly limited

   the drug’s direct marketing to the approved target audiences, defined as oncologists, pain

   specialists, their nurses and office staff. 353

               494. Cephalon purchased the rights to Fentora, an even faster-acting tablet formulation of

   fentanyl, from Cima Labs, and submitted a new drug application to the FDA in August 2005. In

   September 2006, Cephalon received FDA approval to sell this faster-acting version of Actiq; but

   once again, concerned about the power and risks inherent to fentanyl, the FDA limited Fentora’s


   351
     New Fentanyl Warnings: More Needed to Protect Patients, Institute for Safe Medication Practices, August 11,
   2005, https://www.ismp.org/newsletters/acutecare/articles/20050811.asp
   352
         Id.
   353
      See John Carreyrou, Narcotic “Lollipop” Becomes Big Seller Despite FDA Curbs, Wall St. J. (Nov. 3, 2006),
   https://www.opiates.com/media/narcotic-lollipop-becomes-big-seller-despite-fdacurbs/.



                                                        181
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 187 of 283 PageID #: 187




   approval to the treatment of BTP in cancer patients who were already tolerant to around-the-clock

   opioid therapy for their underlying persistent cancer pain. Cephalon began marketing and selling

   Fentora in October 2006.

           495. Due to the FDA’s restrictions, Actiq’s consumer base was limited, as was its potential

   for growing revenue. In order to increase its revenue and market share, Cephalon needed to find a

   broader audience and thus began marketing its lollipop to treat headaches, back pain, sports

   injuries and other chronic non-cancer pain, targeting non-oncology practices, including, but not

   limited to, pain doctors, general practitioners, migraine clinics, anesthesiologists and sports clinics.

   It did so in violation of applicable regulations prohibiting the marketing of medications for off-

   label use and in direct contravention of the FDA’s strict instructions that Actiq be prescribed only

   to terminal cancer patients and by oncologists and pain management doctors experienced in

   treating cancer pain.

           496. Beginning in or about 2003, former Cephalon employees filed four whistleblower

   lawsuits claiming the company had wrongfully marketed Actiq for unapproved off-label uses. On

   September 29, 2008, Cephalon finalized and entered into a corporate integrity agreement with the

   Office of the Inspector General of HHS and agreed to pay $425 million in civil and criminal

   penalties for its off-label marketing of Actiq and two other drugs (Gabitril and Provigil).

           497. According to a DOJ press release, Cephalon trained sales representatives to disregard

   restrictions of the FDA-approved label, employed sales representatives and healthcare

   professionals to speak to physicians about off-label uses of the three drugs and funded CME to

   promote off-label uses. Specifically, the DOJ stated:

           From 2001 through at least 2006, Cephalon was allegedly promoting [Actiq] for
           non-cancer patients to use for such maladies as migraines, sickle-cell pain crises,
           injuries, and in anticipation of changing wound dressings or radiation therapy.




                                                     182
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 188 of 283 PageID #: 188




               Cephalon also promoted Actiq for use in patients who were not yet opioid-tolerant,
               and for whom it could have life-threatening results.354

               498. Then-acting U.S. Attorney Laurie Magid commented on the dangers of Cephalon’s

   unlawful practices:

               “This company subverted the very process put in place to protect the public from
               harm, and put patients’ health at risk for nothing more than boosting its bottom line.
               People have an absolute right to their doctors’ best medical judgment. They need
               to know the recommendations a doctor makes are not influenced by sales tactics
               designed to convince the doctor that the drug being prescribed is safe for uses
               beyond what the FDA has approved.”355

               499. Upon information and belief, documents uncovered in the government’s

   investigations confirm that Cephalon directly targeted non-oncology practices and pushed its sales

   representatives to market Actiq for off-label use. For instance, the government’s investigations

   confirmed:

                a.   Cephalon instructed its sales representatives to ask non-cancer doctors whether they
                     have the potential to treat cancer pain. Even if the doctor answered “no,” a decision
                     tree provided by Cephalon instructed the sales representatives to give these
                     physicians free Actiq coupons;

                b.   Cephalon targeted neurologists in order to encourage them to prescribe Actiq to
                     patients with migraine headaches;

                c.   Cephalon sales representatives utilized the assistance of outside pain management
                     specialists when visiting non-cancer physicians to pitch Actiq. The pain management
                     specialist would falsely inform the physician that Actiq does not cause patients to
                     experience a “high” and carries a low risk of diversion toward recreational use;

                d.   Cephalon set sales quotas for its sales and marketing representatives that could not
                     possibly have been met solely by promoting Actiq for its FDA-approved indication;




   354
      Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425 Million For Off-
   Label Drug Marketing (Sept. 29, 2008),
   https://www.justice.gov/archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
   355
         Id.




                                                        183
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 189 of 283 PageID #: 189




             e.   Cephalon promoted the use of higher doses of Actiq than patients required by
                  encouraging prescriptions of the drug to include larger-than-necessary numbers of
                  lozenges with unnecessarily high doses of fentanyl; and

             f.   Cephalon promoted Actiq for off-label use by funding and controlling CME seminars
                  that promoted and misrepresented the efficacy of the drug for off-label uses such as
                  treating migraine headaches and for patients not already opioid-tolerant. 356

           500. The FDA’s letters and safety alerts, the DOJ and state investigations, and the massive

   settlement seemed to have had little impact on Cephalon as it continued its deceptive marketing

   strategy for both Actiq and Fentora.

           501. On September 27, 2007, the FDA issued a public health advisory to address

   numerous reports that patients who did not have cancer or were not opioid-tolerant had been

   prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

   “Fentora should not be used to treat any type of short-term pain.” 357

           502. Nevertheless, in 2008, Cephalon pushed forward to expand the target base for

   Fentora and filed a supplemental drug application requesting FDA approval of Fentora for the

   treatment of non-cancer BTP. In the application and supporting presentations to the FDA,

   Cephalon admitted both that it knew the drug was heavily prescribed for off-label use and that the

   drug’s safety for such use had never been clinically evaluated. 358 An FDA advisory committee

   noted that Fentora’s existing risk management program was ineffective and stated that Cephalon

   would have to institute a risk evaluation and mitigation strategy for the drug before the FDA would




   356
      John Carreyrou, Cephalon Used Improper Tactics to Sell Drug, Probe Finds, Wall St. J., Nov. 21, 2006, at B1
   (hereinafter “Carreyrou, Cephalon Used Improper Tactics”).
   357
      Press Release, U.S. Food & Drug Administration, Public Health Advisory: Important Information for the Safe
   Use of Fentora (fentanyl buccal tablets) (Sept. 26, 2007),
   https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
   358
      FENTORA (fentanyl buccal tablet) CII, Joint Meeting of Anesthetic and Life Support Drugs andDrug Safety and
   Risk Management Advisory Committee, U.S. Food & Drug Administration (May 6,2008),
   https://www.fda.gov/ohrms/dockets/ ac/08/slides/2008-4356s2-03-Cephalon.pdf.



                                                         184
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 190 of 283 PageID #: 190




   consider broader label indications. In response, Cephalon revised Fentora’s label and medication

   guide to add strengthened warnings.

           503. But in 2009, the FDA once again informed Cephalon that the risk management

   program was not sufficient to ensure the safe use of Fentora for already approved indications.

           504. On March 26, 2009, the FDA warned Cephalon against its misleading advertising of

   Fentora (“Warning Letter”). The Warning Letter described a Fentora Internet advertisement as

   misleading because it purported to broaden “the indication for Fentora by implying that any patient

   with cancer who requires treatment for breakthrough pain is a candidate for Fentora . . . when this

   is not the case.”359 Rather, Fentora was only indicated for those who were already opioid tolerant.

   It further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

   the risks associated with the drug.

           505. Flagrantly disregarding the FDA’s refusal to approve Fentora for non-cancer BTP

   and its warning against marketing the drug for the same, Cephalon continued to use the same sales

   tactics to push Fentora as it did with Actiq.

           506. The misrepresentations disseminated by members of the Opioid Marketing

   Enterprise, and the RICO Marketing Defendants, caused Plaintiff and Louisiana consumers to pay

   for excessive opioid prescriptions, suffer injuries and losses, and to incur costs associated with the

   opioid epidemic caused by the Opioid Marketing Enterprise.

           507. The RICO Marketing Defendants alone could not have accomplished the purpose of

   the Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who were




   359
     Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising and
   Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs (March 26, 2009).



                                                        185
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 191 of 283 PageID #: 191




   perceived as “neutral” and more “scientific” than the RICO Defendants themselves. Without these

   misrepresentations, the Opioid Marketing Enterprise could not have achieved its common purpose.

          508. The impact of the Opioid Marketing Enterprise’s scheme is still in place – i.e., the

   opioids continue to be prescribed and used for chronic pain throughout the State of Louisiana, and

   the epidemic continues to injure Plaintiff, and consume the resources of Plaintiff’s and Louisiana’s

   health care and law enforcement systems.

          509. The foregoing evidences that the RICO Marketing Defendants, the Front Groups,

   and the KOLs were each willing participants in the Opioid Marketing Enterprise, had a common

   purpose and interest in the object of the scheme, and functioned within a structure designed to

   effectuate the Enterprise’s purpose.

                B. CONDUCT OF THE OPIOID MARKETING ENTERPRISE.

          510. During time period described in this Complaint, from approximately the late 1990s

   to the present, the RICO Marketing Defendants exerted control over the Opioid Marketing

   Enterprise and participated in the operation or management of the affairs of the Opioid Marketing

   Enterprise, directly or indirectly, in the following ways:

          a.   Creating a body of deceptive, misleading and unsupported medical and popular
               literature about opioids that (a) understated the risks and overstated the benefits of
               long-term use; (b) appeared to be the result of independent, objective research; and (c)
               was thus more likely to be relied upon by physicians, patients, and payors;

          b.   Creating a body of deceptive, misleading and unsupported electronic and print
               advertisements about opioids that (a) understated the risks and overstated the benefits
               of long-term use; (b) appeared to be the result of independent, objective research; and
               (c) was thus more likely to be relied upon by physicians, patients, and payors;

          c.   Creating a body of deceptive, misleading and unsupported sales and promotional
               training materials about opioids that (a) understated the risks and overstated the
               benefits of long-term use; (b) appeared to be the result of independent, objective
               research; and (c) was thus more likely to be relied upon by physicians, patients, and
               payors;




                                                   186
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 192 of 283 PageID #: 192




         d.   Creating a body of deceptive, misleading and unsupported CMEs and speaker
              presentations about opioids that (a) understated the risks and overstated the benefits of
              long-term use; (b) appeared to be the result of independent, objective research; and (c)
              was thus more likely to be relied upon by physicians, patients, and payors;

         e.   Selecting, cultivating, promoting and paying KOLs based solely on their willingness
              to communicate and distribute the RICO Marketing Defendants’ messages about the
              use of opioids for chronic pain;

         f.   Providing substantial opportunities for KOLs to participate in research studies on
              topics the RICO Marketing Defendants suggested or chose, with the predictable effect
              of ensuring that many favorable studies appeared in the academic literature;

         g.   Paying KOLs to serve as consultants or on the RICO Marketing Defendants’ advisory
              boards, on the advisory boards and in leadership positions on Front Groups, and to
              give talks or present CMEs, typically over meals or at conferences;

         h.   Selecting, cultivating, promoting, creating and paying Front Groups based solely on
              their willingness to communicate and distribute the RICO Marketing Defendants’
              messages about the use of opioids for chronic pain;

         i.   Providing substantial opportunities for Front Groups to participate in and/or publish
              research studies on topics the RICO Marketing Defendants suggested or chose (and
              paid for), with the predictable effect of ensuring that many favorable studies appeared
              in the academic literature;

         j.   Paying significant amounts of money to the leaders and individuals associated with
              Front Groups;

         k.   Donating to Front Groups to support talks or CMEs, that were typically presented over
              meals or at conferences;

         l.   Disseminating many of their false, misleading, imbalanced, and unsupported
              statements through unbranded materials that appeared to be independent publications
              from Front Groups;

         m. Sponsoring CME programs put on by Front Groups that focused exclusively on the
            use of opioids for chronic pain;

         n.   Developing and disseminating pro-opioid treatment guidelines with the help of the
              KOLs as authors and promoters, and the help of the Front Groups as publishers, and
              supporters;

         o.   Encouraging Front Groups to disseminate their pro-opioid messages to groups targeted
              by the RICO Marketing Defendants, such as veterans and the elderly, and then funded
              that distribution;




                                                  187
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 193 of 283 PageID #: 193




           p.   Concealing their relationship to and control of Front Groups and KOLs from the
                Plaintiff and the public at large; and

           q.   Intending that Front Groups and KOLs would distribute through the U.S. mail and
                interstate wire facilities, promotional and other materials that claimed opioids could
                be safely used for chronic pain.

           511. The Front Groups also participated in the conduct of the Opioid Marketing

   Enterprise, directly or indirectly, in the following ways:

           a.   The Front Groups promised to, and did, make representations regarding opioids and
                the RICO Marketing Defendants’ drugs that were consistent with the RICO Marketing
                Defendants’ messages;

           b.   The Front Groups distributed, through the U.S. Mail and interstate wire facilities,
                promotional and other materials which claimed that opioids could be safely used for
                chronic pain without addiction, and misrepresented the benefits of using opioids for
                chronic pain outweighed the risks;

           c.   The Front Groups echoed and amplified messages favorable to increased opioid use—
                and ultimately, the financial interests of the RICO Marketing Defendants;

           d.   The Front Groups issued guidelines and policies minimizing the risk of opioid
                addiction and promoting opioids for chronic pain;

           e.   The Front Groups strongly criticized the 2016 guidelines from the Center for Disease
                Control and Prevention (CDC) that recommended limits on opioid prescriptions for
                chronic pain; and

           f.   The Front Groups concealed their connections to the KOLs and the RICO Marketing
                Defendants.

           512. The RICO Marketing Defendants’ Front Groups, “with their large numbers and

   credibility with policymakers and the public—have ‘extensive influence in specific disease

   areas.’” The RICO Marketing Defendants’ larger Front Groups “likely have a substantial effect

   on policies relevant to their industry sponsors.” 360 “By aligning medical culture with industry




   360
      Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
   Groups, U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, February
   12, 2018 https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at 1.




                                                      188
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 194 of 283 PageID #: 194




   goals in this way, many of the groups described in this report may have played a significant role

   in creating the necessary conditions for the U.S. opioid epidemic.” 361

               513. The KOLs also participated, on information and belief, in the conduct of the affairs

   of the Opioid Marketing Enterprise, directly or indirectly, in the following ways:

               a.    The KOLs promised to, and did, make representations regarding opioids and the RICO
                     Marketing Defendants’ drugs that were consistent with the RICO Marketing
                     Defendants’ messages themselves;

               b.    The KOLs distributed, through the U.S. Mail and interstate wire facilities, promotional
                     and other materials which claimed that opioids could be safely used for chronic pain
                     without addiction, and misrepresented the benefits of using opioids for chronic pain
                     outweighed the risks;

               c.    The KOLs echoed and amplified messages favorable to increased opioid use—and
                     ultimately, the financial interests of the RICO Marketing Defendants;

               d.    The KOLs issued guidelines and policies minimizing the risk of opioid addiction and
                     promoting opioids for chronic pain;

               e.    The KOLs strongly criticized the 2016 guidelines from the Center for Disease Control
                     and Prevention (CDC) that recommended limits on opioid prescriptions for chronic
                     pain; and

               f.    The KOLs concealed their connections to the Front Groups and the RICO Marketing
                     Defendants, and their sponsorship by the RICO Marketing Defendants.

               514. The scheme devised and implemented by the RICO Marketing Defendants and

   members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

   to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

   prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course

   of conduct, and many aspects of it continue through to the present.




   361
         Id. at 2.



                                                        189
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 195 of 283 PageID #: 195




                         C. PATTERN OF RACKETEERING ACTIVITY

          515. The RICO Marketing Defendants conducted and participated in the conduct of the

   Opioid Marketing Enterprise through a pattern of racketeering activity within the meaning of 18

   U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341

   (mail fraud) and § 1343 (wire fraud).

          516. The RICO Marketing Defendants committed, conspired to commit, and/or aided and

   abetted in the commission of at least two predicate acts of racketeering activity (i.e., violations of

   18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

   that the RICO Marketing Defendants committed, or aided and abetted in the commission of, were

   related to each other, posed a threat of continued racketeering activity, and therefore constitute a

   “pattern of racketeering activity.” The racketeering activity was made possible by the RICO

   Marketing Defendants’ regular use of the facilities, services, distribution channels, and employees

   of the Opioid Marketing Enterprise, the U.S. Mail and interstate wire facilities. The RICO

   Marketing Defendants participated in the scheme to defraud by using mail, telephones and the

   Internet to transmit mailings and wires in interstate or foreign commerce.

          517. The pattern of racketeering activity described herein used by the RICO Marketing

   Defendants and the Opioid Marketing Enterprise likely involved thousands of separate instances

   of the use of the U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid

   Marketing Enterprise, including virtually uniform misrepresentations, concealments and material

   omissions regarding the beneficial uses and non-addictive qualities for the long-term treatment of

   chronic, non-acute and non-cancer pain, with the goal of profiting from increased sales of the

   RICO Marketing Defendants’ drugs induced by consumers, prescribers, regulators and Plaintiff’s

   reliance on the RICO Marketing Defendants’ misrepresentations.




                                                    190
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 196 of 283 PageID #: 196




          518. Each of these fraudulent mailings and interstate wire transmissions constitutes

   racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

   through which the RICO Marketing Defendants, the Front Groups and the KOLs defrauded and

   intended to defraud Louisiana consumers, the State, and other intended victims.

          519. In devising and executing the illegal scheme, the RICO Marketing Defendants

   devised and knowingly carried out a material scheme and/or artifice to defraud by means of

   materially false or fraudulent pretenses, representations, promises, or omissions of material facts

   regarding the safe, non-addictive and effective use of opioids for long-term chronic, non-acute and

   non-cancer pain. The RICO Marketing Defendants and members of the Opioid Marketing

   Enterprise knew that these representations violated the FDA approved uses for these drugs, and

   were not supported by actual evidence. For the purpose of executing the illegal scheme, the RICO

   Marketing Defendants intended that that their common purpose and scheme to defraud would, and

   did, use the U.S. Mail and interstate wire facilities, intentionally and knowingly with the specific

   intent to advance their illegal scheme.

          520. The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C. §

   1961(1)) include, but are not limited to:

          a.   Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341 by sending
               or receiving, or by causing to be sent and/or received, materials via U.S. mail or
               commercial interstate carriers for the purpose of executing the unlawful scheme to
               design, manufacture, market, and sell the prescription opioids by means of false
               pretenses, misrepresentations, promises, and omissions.

          b.   Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1343 by
               transmitting and/or receiving, or by causing to be transmitted and/or received,
               materials by wire for the purpose of executing the unlawful scheme to design,
               manufacture, market, and sell the prescription opioids by means of false pretenses,
               misrepresentations, promises, and omissions.

          521. Each instance of racketeering activity alleged herein was related, had similar

   purposes, involved the same or similar participants and methods of commission, and had similar


                                                    191
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 197 of 283 PageID #: 197




   results affecting similar victims, including Louisiana consumers, prescribers, regulators and

   Plaintiff. The RICO Marketing Defendants, Front Groups and KOLs calculated and intentionally

   crafted the scheme and common purpose of the Opioid Marketing Enterprise to ensure their own

   profits remained high.      In designing and implementing the scheme, the RICO Marketing

   Defendants understood and intended that those in the distribution chain rely on the integrity of the

   pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

   evidence regarding the RICO Marketing Defendants’ products.

          522. By intentionally misrepresenting the risks and benefits of using opioids for chronic

   pain, and then subsequently failing to disclose such practices to Louisiana consumers, prescribers,

   regulators and Plaintiff, the RICO Marketing Defendants, the Front Groups and the KOLs engaged

   in a fraudulent and unlawful course of conduct constituting a pattern of racketeering activity.

          523. The racketeering activities conducted by the RICO Marketing Defendants, Front

   Groups and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

   intended to deceive Louisiana consumers, prescribers, regulators and Plaintiff. Each separate use

   of the U.S. Mail and/or interstate wire facilities employed by the RICO Marketing Defendants was

   related, had similar intended purposes, involved similar participants and methods of execution,

   and had the same results affecting the same victims, including Louisiana consumers, prescribers,

   regulators and Plaintiff.   The RICO Marketing Defendants have engaged in the pattern of

   racketeering activity for the purpose of conducting the ongoing business affairs of the Opioid

   Marketing Enterprise.

          524. The RICO Marketing Defendants’ pattern of racketeering activity alleged herein and

   the Opioid Marketing Enterprise are separate and distinct from each other. Likewise, the RICO

   Marketing Defendants are distinct from the Opioid Marketing Enterprise.




                                                   192
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 198 of 283 PageID #: 198




            525. The pattern of racketeering activity alleged herein is continuing as of the date of this

   complaint, and, upon information and belief, will continue into the future unless enjoined by this

   Court.

            526. Many of the precise dates of the Opioid Marketing Enterprise’s uses of the U.S. Mail

   and interstate wire facilities (and corresponding predicate acts of mail and wire fraud) have been

   hidden and cannot be alleged without access to the books and records maintained by the RICO

   Marketing Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful

   operation of the Opioid Marketing Enterprise alleged herein depended upon secrecy. However,

   Plaintiff has described the occasions on which the RICO Marketing Defendants, Front Groups,

   and KOLs disseminated misrepresentations and false statements to Louisiana consumers,

   prescribers, regulators and Plaintiff, and how those acts were in furtherance of the scheme, and do

   so further below.

            527. The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire facilities

   to perpetrate the opioids marketing scheme involved thousands of communications, publications,

   representations, statements, electronic transmissions, payments, including, inter alia:

                   a.      Marketing materials about opioids, and their risks and benefits, which the
                           RICO Marketing Defendants sent to health care providers, transmitted
                           through the internet and television, published, and transmitted to Front
                           Groups and KOLs located across the country and the State;

                   b.      Written representations and telephone calls between the RICO Marketing
                           Defendants and Front Groups regarding the misrepresentations, marketing
                           statements and claims about opioids, including the non-addictive, safe use
                           for chronic long-term pain generally;

                   c.      Written representations and telephone calls between the RICO Marketing
                           Defendants and KOLs regarding the misrepresentations, marketing
                           statements and claims about opioids, including the non-addictive, safe use
                           for chronic long-term pain generally;




                                                    193
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 199 of 283 PageID #: 199




                  d.      E-mails, telephone and written communications between the RICO
                          Marketing Defendants and the Front Groups agreeing to or implementing
                          the opioids marketing scheme;

                  e.      E-mails, telephone and written communications between the RICO
                          Marketing Defendants and the KOLs agreeing to or implementing the
                          opioids marketing scheme;

                  f.      Communications between the RICO Marketing Defendants, Front Groups
                          and the media regarding publication, drafting of treatment guidelines, and
                          the dissemination of the same as part of the Opioid Marketing Enterprise;

                  g.      Communications between the RICO Marketing Defendants, KOLs and the
                          media regarding publication, drafting of treatment guidelines, and the
                          dissemination of the same as part of the Opioid Marketing Enterprise;

                  h.      Written and oral communications directed to State agencies, federal and
                          state courts, and private insurers throughout the State that fraudulently
                          misrepresented the risks and benefits of using opioids for chronic pain; and

                  i.      Receipts of increased profits sent through the U.S. Mail and interstate wire
                          facilities – the wrongful proceeds of the scheme.

          528. In addition to the above-referenced predicate acts, it was foreseeable to the RICO

   Marketing Defendants that the Front Groups and the KOLs would distribute publications through

   the U.S. Mail and by interstate wire facilities, and, in those publications, claim that the benefits of

   using opioids for chronic pain outweighed the risks of doing so.

          529. The RICO Marketing Defendants aided and abetted others in the violations of the

   above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

   offenses.

          530. To achieve the common goal and purpose of the Opioid Marketing Enterprise, the

   RICO Marketing Defendants and members of the Opioid Marketing Enterprise hid from the

   consumers, prescribers, regulators and Plaintiff: (1) the fraudulent nature of the RICO Marketing

   Defendants’ marketing scheme; (2) the fraudulent nature of statements made by the RICO

   Marketing Defendants and by their KOLs, Front Groups and other third parties regarding the safety




                                                    194
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 200 of 283 PageID #: 200




   and efficacy of prescription opioids; and (3) the true nature of the relationship between the

   members of the Opioid Marketing Enterprise.

          531. The RICO Marketing Defendants, and each member of the Opioid Marketing

   Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

   Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

   of fraud and indecency in marketing prescription opioids.

          532. Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of the

   RICO Marketing Defendants had to agree to implement similar tactics regarding fraudulent

   marketing of prescription opioids. This conclusion is supported by the fact that the RICO

   Marketing Defendants each financed, supported, and worked through the same KOLs and Front

   Groups, and often collaborated on and mutually supported the same publications, CMEs,

   presentations, and prescription guidelines.

          533. As described herein, the RICO Marketing Defendants engaged in a pattern of related

   and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

   activities, each conducted with the common purpose of obtaining significant money and revenue

   from the marketing and sale of their highly addictive and dangerous drugs. The predicate acts also

   had the same or similar results, participants, victims, and methods of commission. The predicate

   acts were related and not isolated events.

          534. The RICO Marketing Defendants’ predicate acts all had the purpose of creating the

   opioid epidemic that substantially injured Plaintiff’s business and property, while simultaneously

   generating billion-dollar revenue and profits for the RICO Marketing Defendants. The predicate

   acts were committed or caused to be committed by the RICO Marketing Defendants through their

   participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent scheme.




                                                  195
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 201 of 283 PageID #: 201




               535. The RICO Marketing Defendants’ predicate acts and pattern of racketeering activity

   were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

   RICO Marketing Defendants’ conduct and Plaintiff’s injury is logical and not speculative. It was

   foreseeable to the RICO Marketing Defendants that when they fraudulently marketed highly-

   addictive and dangerous drugs, that were approved for very limited and specific uses by the FDA,

   as non-addictive and safe for off-label uses such as moderate pain, non-cancer pain, and long-term

   chronic pain, that the RICO Marketing Defendants would create an opioid-addiction epidemic that

   logically, substantially and foreseeably harmed Plaintiff.

               536. The pattern of racketeering activity alleged herein is continuing as of the date of this

   Complaint and, upon information and belief, will continue into the future unless enjoined by this

   Court. The last racketeering incident occurred within five years of the commission of a prior

   incident of racketeering.

   D. DAMAGES.

               1.    IMPACT OF THE OPIOID MARKETING ENTERPRISE.

               537. Louisiana has been especially ravaged by the national opioid crisis.

               538. Tragically, Louisiana was among the states to see a statistically significant increase

   in the drug overdose death rate from 2014 to 2015, according to data from the Centers for Disease

   Control and Prevention (CDC).362 The death rate rose by 12.4 percent. 363




   362
       Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015 Death Increases, available
   at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017).
   363
         Id.




                                                        196
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 202 of 283 PageID #: 202




           539. In 2015, 861 people died from drug overdoses, 364 up from 777 in 2014.365 Another

   809 people lost their lives to drug overdoses in 2013.366 Many of these deaths are due to opioids.

   The Louisiana Department of Health’s Bureau of Vital Records tracked a rise in deaths due to

   opioid overdoses from 155 in 2012 to 305 in 2016, numbers the state government believes are

   under-reported.367

           540. This high rate of overdoses is due at least in part to the extremely high rates at which

   opioids have been prescribed in Louisiana. According to the CDC, in 2016 Louisiana had an opioid

   prescription rate of 98.1 per 100 persons, which ranked fifth in the country. 368 Louisiana’s rate of

   opioid prescriptions has consistently been among the highest in the country and the equivalent to

   more than one prescription for each resident. For example, that rate was 100.4 prescriptions per

   100 people in 2015369 and 108.9 in 2014.370 It was even higher in earlier years at 112.4




   364
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2015, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   365
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2014, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   366
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2013, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   367
      Office of the Governor, Louisiana Department of Health continues efforts to reduce opioid abuse, Sept. 18, 2017,
   available at http://gov.louisiana.gov/index.cfm/newsroom/detail/1029 (last visited Dec. 21, 2017).
   368
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2016, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2016.html (last visited Dec. 21, 2017).
   369
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2015, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2015.html (last visited Dec. 21, 2017).
   370
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2014, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2014.html (last visited Dec. 21, 2017).




                                                           197
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 203 of 283 PageID #: 203




   prescriptions per 100 persons in 2013,371 113 in 2012,372 111.7 in 2011,373 112.6 prescriptions per

   100 people in 2010,374 113 in 2009375 and 113.7 in 2008.376

               541. Consistent with this, the Louisiana Commission on Preventing Opioid Abuse

   estimates that 108 to 122 opioid prescriptions are written per 100 persons in Louisiana per year,

   among the highest in the country.377 The rate of 122 prescriptions per 100 people over the last six

   years is 39 percent higher than the national average.378

               542. This high rate of prescriptions translates into efforts to get people off of opioids.

   From 2013-2015 there were 6,252 opioid-related substance abuse treatment admissions in

   Louisiana.379

               543. Neonatal Abstinence Syndrome (NAS), a collection of symptoms newborn babies

   experience withdrawing from opioid medications taken by the mother, quadrupled in Louisiana

   from 2003-2013, and related Medicaid expenditures increased six-fold from $1.3 million to $8.7



   371
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2013, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2013.html (last visited Dec. 21, 2017).
   372
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2012, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2012.html (last visited Dec. 21, 2017).
   373
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2011, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2011.html (last visited Dec. 21, 2017).
   374
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2010, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2010.html (last visited Dec. 21, 2017).
   375
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2009, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2009.html (last visited Dec. 21, 2017).
   376
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2008, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2008.html (last visited Dec. 21, 2017).
   377
       Louisiana Commission on Preventing Opioid Abuse, The Opioid Epidemic: Evidence Based Strategies
   Legislative Report, April 2017, at 20 (citations omitted), available at
   http://dhh.louisiana.gov/assets/docs/BehavioralHealth/Opioids/LCPOAFinalReportPkg20170331.pdf (last visited
   Dec. 21, 2017).
   378
         Id. at 21.
   379
      Louisiana Department of Health, Opioid Abuse, Prevention, Treatment and Policy, Quick Facts (January 2017),
   available at http://ldh.la.gov/assets/opioid/OpioidAbsePrvntn_2017.pdf (last visited Dec. 21, 2017).




                                                           198
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 204 of 283 PageID #: 204




   million for inpatient services.380 These costs do not include potential costs related to long-term

   effects for healthcare and other services. 381 The number of newborns born with alcohol or drugs

   in their system rose from 569 in 2008 to 1,659 in 2016, according to the Department of Children

   and Family Services, with opioids being the most common drug found in these infants. 382

               544. The costs related to the opioid crisis are steep. The Louisiana Commission on

   Preventing Opioid Abuse has estimated that opioid abuse costs Louisiana $296 million a year in

   health care expenditures alone.383

               545. The opioid epidemic has impacted Plaintiff’s Community.

               546. From 2015 to 2017 in Rapides Parish, there were 77 drug overdose deaths for a drug

   overdose mortality rate of 19 per 100,000 residents.384 From 2014 to 2016 there were 65 drug

   overdose deaths for a drug overdose mortality rate of 16 deaths per 100,000 residents. 385 From

   2012 to 2014, there were 47 deaths.386 And from 2006 to 2012 there were 83 drug poisoning

   deaths.387




   380
      Prevention, Screening & Treatment of Neonatal Abstinence Syndrome, (March 1, 2016) at 3, available at
   https://wwwcfprd.doa.louisiana.gov/boardsAndCommissions/RulesAndRegulations/223_Response%20to%20House
   %20Concurrent%20Resolution%20162-FINAL3-1-2016%20(3).pdf (last visited Dec. 21, 2017).
   381
         Id.
   382
      Julia O’Donoghue, “Louisiana infants born exposed to drugs, alcohol triples in 8 years,” The Times-Picayune,
   (Sept. 18, 2017), available at http://www.nola.com/politics/index.ssf/2017/09/louisiana_newborns_drugs.html (last
   visited Dec. 21, 2017).
   383
       Louisiana Commission on Preventing Opioid Abuse, supra note 44, at 17, citing Matrix Global Advisors, LLC
   (2014) Health Care Costs from Opioid Abuse: A State by State Analysis.
   384
       County Health Rankings & Roadmaps, Drug Overdose Deaths, 2019 tab,
   https://www.countyhealthrankings.org/app/louisiana/2019/measure/factors/138/data (last visited February 7, 2020).
   385
         Id. at 2018 tab.
   386
         Id. at 2016 tab.
   387
         Id. at 2015 tab.




                                                          199
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 205 of 283 PageID #: 205




               547. According to the Louisiana Department of Health, from 2014 to 2018 there were 141

   deaths due to drug poisoning in Rapides Parish.388 Of those deaths, at least 59 were opioid

   poisoning deaths which increased from 5 in 2014 and 6 in 2015 to 20 in 2018. 389

               548. The opioid epidemic is also increasing hospital visits and costs. From 2014 to 2018

   there were 539 opioid poisoning-related Emergency Department visits in the Parish. 390

   Additionally, for those same years, there were 795 hospital admissions due to drug poisoning in

   the Parish, of which 176 were opioid poisoning-related. 391

               549. The CDC has tracked prescription rates per county and parish in the United States,

   identifying the geographic “hotspots” for rates of opioid prescriptions. 392 The CDC has calculated

   the geographic distribution at county and parish levels of opioid prescriptions dispensed per 100

   persons,393 revealing that Rapides Parish has been a consistent hotspot over the past few years.

               550. The CDC’s statistics prove that the opioid prescription rates in Rapides Parish have

   exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Rapides

   Parish, Louisiana, the opioid prescribing rates, as reported by the CDC, are consistently above the

   national averages – which are themselves too high. In 2017, compared to the national average of

   58.7 opioid prescriptions dispensed per 100 persons, 394 the Parish rate was 133.3 opioid




   388
      Louisiana Department of Health, Louisiana Opioid Data and Surveillance System, https://lodss.ldh.la.gov (last
   visited February 7, 2020).
   389
         Id.
   390
         Id.
   391
         Id.
   392
      U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
   visited February 7, 2020).
   393
         Id.
   394
         Id.




                                                          200
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 206 of 283 PageID #: 206




   prescriptions per 100 persons.395 That is more than one prescription for every man, woman and

   child living in the Parish.

              551. In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

   100 persons,396 the Parish rate was 144 opioid prescriptions per 100 persons. 397 Compared to the

   national average of 70.6 opioid prescriptions per 100 persons in 2015, 398 the Parish rate was even

   higher at 152.6.399

              552. This is not an aberration. In 2014, compared to the national average of 75.6

   prescriptions per 100 persons,400 the Parish rate was 169.8.401

              553. Compared to the national average of 78.1 prescriptions per 100 persons in 2013, 402

   the Rapides Parish rate was 174.7 opioid prescriptions per 100 persons. 403 In 2012, compared to

   the national average of 81.3 prescriptions per 100 persons, 404 the Parish rate was 169.5

   prescriptions per 100 persons.405 Compared to the national average of 80.9 prescriptions per 100




   395
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Rapides Parish,
   Louisiana” here and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html
   396
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   397
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html
   398
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   399
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html
   400
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   401
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html
   402
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   403
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html
   404
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
   405
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html




                                                          201
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 207 of 283 PageID #: 207




   persons in 2011,406 the Rapides Parish rate was 165.6. 407 In 2010, compared to the national average

   of 81.2 prescriptions per 100 persons,408 the Parish rate was 162.2 prescriptions per 100 persons.409

   Compared to the national average of 79.5 prescriptions per 100 persons in 2009, 410 the Rapides

   Parish rate was 158.7.411

               554. The sheer volume of these dangerously addictive drugs was destined to create the

   present crisis of addiction, abuse, and overdose deaths.

               2.   RELIEF SOUGHT.

               555. The RICO Marketing Defendants’ violations of law and their pattern of racketeering

   activity directly and proximately caused Plaintiff injury in its business and property. The RICO

   Marketing Defendants’ pattern of racketeering activity logically, substantially and foreseeably

   caused an opioid epidemic.            Plaintiff’s injuries, as described below, were not unexpected,

   unforeseen or independent.412 Rather, as Plaintiff alleges, the RICO Marketing Defendants knew

   that the opioids were unsuited to treatment of long-term chronic, non-acute, and non-cancer pain,

   or for any other use not approved by the FDA, and knew that opioids were highly addictive and

   subject to abuse.413 Nevertheless, the RICO Marketing Defendants engaged in a scheme of



   406
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   407
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html
   408
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   409
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html
   410
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   411
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html
   412
     Traveler's Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1042, 225 Cal. Rptr. 3d 5 (Ct. App.
   2017).
   413
         Id.




                                                           202
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 208 of 283 PageID #: 208




   deception, that utilized the mail and wires as part of their fraud, in order to increase sales of their

   opioid products.

               556. It was foreseeable and expected that a massive marketing campaign utilized by the

   RICO Marketing Defendants that misrepresented the non-addictive and effective use of

   prescription opioids for purposes for which they are not suited and not approved by the FDA would

   lead to a nationwide opioid epidemic.414 It was also foreseeable and expected that the RICO

   Marketing Defendants’ marketing campaign would lead to increased opioid addiction and

   overdose.415 Plaintiff’s injuries were logically, foreseeable, and substantially caused by the opioid

   epidemic that the RICO Marketing Defendants created.

               557. Specifically, the RICO Marketing Defendants’ predicate acts and pattern of

   racketeering activity caused the opioid epidemic which has injured Plaintiff in the form of

   substantial losses of money and property that logically, directly and foreseeably arise from the

   opioid-addiction epidemic. Plaintiff’s injuries, as alleged throughout this complaint, and expressly

   incorporated herein by reference, include:

                      a.     Losses caused by purchasing and/or paying reimbursements for the RICO
                             Marketing Defendants’ prescription opioids, that Plaintiff would not have
                             paid for or purchased but for the RICO Marketing Defendants’ conduct;

                      b.     Losses caused by the decrease in funding available for Plaintiff’s public
                             services for which funding was lost because it was diverted to other public
                             services designed to address the opioid epidemic;

                      c.     Costs for providing healthcare and medical care, additional therapeutic, and
                             prescription drug purchases, and other treatments for patients suffering from
                             opioid-related addiction or disease, including overdoses and deaths;

                      d.     Costs of training emergency and/or first responders in the proper treatment
                             of drug overdoses;


   414
         Id.
   415
         Id.



                                                      203
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 209 of 283 PageID #: 209




                 e.      Costs associated with providing police officers, firefighters, and emergency
                         and/or first responders with Naloxone – an opioid antagonist used to block
                         the deadly effects of opioids in the context of overdose;

                 f.      Costs associated with emergency responses by police officers, firefighters,
                         and emergency and/or first responders to opioid overdoses;

                 g.      Costs for providing mental-health services, treatment, counseling,
                         rehabilitation services, and social services to victims of the opioid epidemic
                         and their families;

                 h.      Costs for providing services to infants born with opioid-related medical
                         conditions, or born addicted to opioids due to drug use by mother during
                         pregnancy;

                 i.      Costs associated with law enforcement and public safety relating to the
                         opioid epidemic, including but not limited to attempts to stop the flow of
                         opioids into local communities, to arrest and prosecute street-level dealers,
                         to prevent the current opioid epidemic from spreading and worsening, and
                         to deal with the increased levels of crimes that have directly resulted from
                         the increased homeless and drug-addicted population;

                 j.      Costs associated with increased burden on Plaintiff’s judicial system,
                         including increased security, increased staff, and the increased cost of
                         adjudicating criminal matters due to the increase in crime directly resulting
                         from opioid addiction;

                 k.      Costs associated with providing care for children whose parents suffer from
                         opioid-related disability or incapacitation;

                 l.      Loss of tax revenue due to the decreased efficiency and size of the working
                         population in Plaintiff’s Community;

                 m.      Losses caused by diminished property values in neighborhoods where the
                         opioid epidemic has taken root; and

                 n.      Losses caused by diminished property values in the form of decreased
                         business investment and tax revenue.

          558. Plaintiff’s injuries were proximately caused by the RICO Marketing Defendants’

   racketeering activities because they were the logical, substantial and foreseeable cause of

   Plaintiff’s injuries. But for the opioid-addiction epidemic created by the RICO Marketing

   Defendants’ conduct, Plaintiff would not have lost money or property.




                                                  204
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 210 of 283 PageID #: 210




           559. Plaintiff’s injuries were directly caused by the RICO Marketing Defendants’ pattern

   of racketeering activities.

           560. Plaintiff is the most directly harmed entity and there is no other Plaintiff better suited

   to seek a remedy for the economic harms at issue here.

           561. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

   actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

   attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

                                       COUNT III
            RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                                 18 U.S.C. § 1961, et seq.
                (Against Defendants Cephalon, Endo, Mallinckrodt, Actavis,
                      McKesson, Cardinal, and AmerisourceBergen)
                           (The “Opioid Diversion Enterprise”)

           562. Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

   if fully set forth herein, and further alleges as follows.

           563. Plaintiff brings this Claim against the following Defendants, as defined above:

   Cephalon, Endo, Mallinckrodt, Actavis (the “Manufacturer Defendants”), McKesson, Cardinal,

   and AmerisourceBergen (the “Distributor Defendants”) (collectively, for purposes of this Claim,

   the “RICO Diversion Defendants”).

           564. The RICO Diversion Defendants conducted and continue to conduct their business

   through legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a

   legal entity enterprise as defined in 18 U.S.C. § 1961(4). Alternatively, the RICO Diversion

   Defendants were members of a legal entity enterprise within the meaning of 18 U.S.C. § 1961(4).

   Specifically, each of the RICO Diversion Defendants was a member of the Healthcare Distribution




                                                     205
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 211 of 283 PageID #: 211




   Alliance (the “HDA”)416 which is a distinct legal entity that satisfies the definition of a RICO

   enterprise because it is a non-profit corporation and, therefore, and “enterprise” within the

   definition set out in 18 U.S.C. § 1961(4). On information and belief, each of the RICO Diversion

   Defendants is a member, participant, and/or sponsor of the HDA and utilized the HDA to conduct

   the Opioid Diversion Enterprise and to engage in the pattern of racketeering activity that gives rise

   to this cause of action. The legal and association-in-fact enterprises alleged in the previous and

   subsequent paragraphs are pleaded in the alternative and are collectively referred to as the “Opioid

   Diversion Enterprise.”

           565. For over a decade, the RICO Diversion Defendants aggressively sought to bolster

   their revenue, increase profit, and grow their share of the prescription painkiller market by

   unlawfully and surreptitiously increasing the volume of opioids they sold. However, the RICO

   Diversion Defendants are not permitted to engage in a limitless expansion of their sales through

   the unlawful sales of regulated painkillers. As “registrants” under the Controlled Substances Act,

   21 U.S.C. § 821, et seq. (the “CSA”), the RICO Diversion Defendants operated and continue to

   operate within a “closed-system.” The CSA restricts the RICO Diversion Defendants’ ability to

   manufacture or distribute Schedule II substances like opioids by: (1) requiring them to make sales

   within a limited quota set by the DEA for the overall production of Schedule II substances like

   opioids; (2) register to manufacture or distribute opioids; (3) maintain effective controls against

   diversion of the controlled substances that they manufacturer or distribute; and (4) design and

   operate a system to identify suspicious orders of controlled substances, halt such unlawful sales,

   and report them to the DEA.




   416
       Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
   https://www.healthcaredistribution.org/about/hda-history.



                                                        206
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 212 of 283 PageID #: 212




           566. The closed-system created by the CSA, and the establishment of quotas, was

   specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids

   from “legitimate channels of trade” to the illicit market by controlling the “quantities of the basic

   ingredients needed for the manufacture of [controlled substances].” 417

           567. Finding it impossible to legally achieve their ever-increasing sales ambitions,

   members of the Opioid Diversion Enterprise (defined below) engaged in the common purpose of

   fraudulently increasing the quotas that governed the manufacture and distribution of their

   prescription opioids. The RICO Diversion Defendants formed and pursued their common purpose

   through the many personal interactions that they had, confidentially, in organizations like the Pain

   Care Forum and the Healthcare Distribution Alliance.

           568. The RICO Diversion Defendants’ common purpose and fraudulent scheme to

   unlawfully increase the DEA quotas violated the RICO Act in two ways. First, the RICO Diversion

   Defendants violated the RICO Act because they engaged in the felonious manufacture, buying

   selling, or otherwise dealing in controlled substances that are punishable by law in the United

   States. Specifically, the RICO Diversion Defendants “furnish[ed] false or fraudulent material

   information in, or omit[ted] material information from, applications, reports, records, and other

   documents required to be made, kept, and filed under 21 U.S.C. §§ 801, et seq.”, in violation of

   21 U.S.C. § 843(b), which is a felony. Second, the RICO Diversion Defendants violated the RICO

   Act by engaging in mail and wire fraud. The RICO Diversion Defendants common purpose and

   fraudulent scheme was intended to, and did, utilize interstate mail and wire facilities for the

   commission of their fraud in violation 18 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud).



   417
      1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
   Narcotics Control, United States Senate, May 5, 2015,
   https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.



                                                         207
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 213 of 283 PageID #: 213




              569. The RICO Diversion Defendants’ fraudulent scheme arises at the intersection

   between the quotas governing the RICO Diversion Defendants’ prescription opioids and the RICO

   Diversion Defendants’ duty to identify, report, and halt suspicious orders of controlled substances.

   The RICO Diversion Defendants’ formed an enterprise with the intent to fraudulently increase the

   quotas for prescription opioids by refusing to identify, report and halt suspicious orders, thereby

   omitting both the fact and the RICO Diversion Defendants’ knowledge of widespread diversion of

   prescription opioids into illegitimate channels.

              570. The RICO Diversion Defendants engaged in systematic and fraudulent acts as part

   of the Opioid Diversion Enterprise, that furnished false or fraudulent material information in, and

   omitted material information from their applications, reports, records and other documents that the

   RICO Diversion Defendants were required to make, keep and/or file. Furthermore, the RICO

   Diversion Defendants engaged in systematic and fraudulent acts as part of the Opioid Diversion

   Enterprise that were intended to and actually did utilize the mail and wire facilities of the United

   States and Louisiana, including refusing to maintain effective controls against diversion of their

   drugs, to design and operate a system to identify suspicious orders of their drugs, to halt unlawful

   sales of suspicious orders, and to notify the DEA of suspicious orders. 418

              571. Through the RICO Diversion Defendants’ scheme, members of the Opioid Diversion

   Enterprise repeatedly requested increases of the quotas governing the manufacture, sale and

   distribution of prescription opioids, misrepresented that they were complying with their duties

   under the CSA, furnished false or fraudulent material information in, and omitted material

   information from their applications, reports, records and other documents, engaged in unlawful



   418
         21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).




                                                              208
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 214 of 283 PageID #: 214




   sales of painkillers that resulted in diversion of controlled substances through suspicious orders,

   and refused to identify or report suspicious orders of controlled substances sales to the DEA.419

   Defendants’ refusal to report suspicious orders resulted in artificial and illegal increases in the

   annual production quotas for opioids allowed by the DEA. The end result of the RICO Diversion

   Defendants’ fraudulent scheme and common purpose was continually increasing quotas that

   generated obscene profits and, in turn, fueled an opioid epidemic.

              572. The RICO Diversion Defendants’ illegal scheme was hatched by an enterprise

   between the Manufacturer Defendants and the Distributor Defendants, and executed in perfect

   harmony by each of them. In particular, each of the RICO Diversion Defendants were associated

   with, and conducted or participated in, the affairs of the Opioid Diversion Enterprise, whose

   common purpose was fraudulently increasing the quotas governing the manufacture and sale of

   prescription opioids.

              573. The success of the RICO Diversion Defendants’ scheme allowed them to unlawfully

   increase and/or maintain high production quotas and, as a direct result, allowed them to make

   billions from the unlawful sale and diversion of opioids.

              574. Simultaneously, the opioid epidemic created by the RICO Diversion Defendants’

   actions caused Plaintiff’s multi-million dollar injuries.    Plaintiff’s injuries were and are a

   reasonably foreseeable consequence of the prescription opioid addiction epidemic that the RICO

   Diversion Defendants created by fraudulently increasing quotas, misrepresenting their compliance

   with their duties under the CSA, and allowing the widespread diversion of legally produced

   prescription opioids into the illicit market. As explained in detail below, the RICO Diversion




   419
         21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.



                                                        209
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 215 of 283 PageID #: 215




   Defendants’ misconduct violated Section 1962(c) and Plaintiff is entitled to treble damages for

   their injuries under 18 U.S.C. § 1964(c).

   A. THE OPIOID DIVERSION ENTERPRISE.

              575. Recognizing that there is a need for greater scrutiny over controlled substances due

   to their potential for abuse and danger to public health and safety, the United States Congress

   enacted the Controlled Substances Act in 1970.420 The CSA and its implementing regulations

   created a closed-system of distribution for all controlled substances and listed chemicals. 421

   Congress specifically designed the closed chain of distribution to prevent the diversion of legally

   produced controlled substances into the illicit market. 422 Congress was concerned with the

   diversion of drugs out of legitimate channels of distribution and acted to halt the “widespread

   diversion of [controlled substances] out of legitimate channels into the illegal market.” 423

   Moreover, the closed-system was specifically designed to ensure that there are multiple ways of

   identifying and preventing diversion through active participation by registrants within the drug

   delivery chain.424 All registrants – manufacturers and distributors alike – must adhere to the

   specific security, recordkeeping, monitoring and reporting requirements that are designed to




   420
      Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No. 12-
   cv-185 (Document 14-2 February 10, 2012).
   421
         See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
   422
     Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827, 880; H.R. Rep.
   No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
   423
     See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United States
   Senate, May 5, 2015, https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.
   424
      See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States
   Senate, July 18, 2012, https://www.justice.gov/sites/default/files/testimonies/witnesses/attachments/07/18/12/07-18-
   12-dea-rannazzisi.pdf.




                                                           210
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 216 of 283 PageID #: 216




   identify or prevent diversion.425 When registrants at any level fail to fulfill their obligations, the

   necessary checks and balances collapse.426 The result is the scourge of addiction that has occurred.

               576. Central to the closed-system created by the CSA was the directive that the DEA

   determine quotas of each basic class of Schedule I and II controlled substances each year. The

   quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

   controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

   substances], and the requirement of order forms for all transfers of these drugs.” 427 When

   evaluating production quotas, the DEA was instructed to consider the following information:

                     a.      Information provided by the Department of Health and Human Services;

                     b.      Total net disposal of the basic class by all manufacturers;

                     c.      Trends in the national rate of disposal of the basic class;

                     d.      An applicant’s production cycle and current inventory position;

                     e.      Total actual or estimated inventories of the class and of all substances
                             manufactured from the class and trends in inventory accumulation; and

                     f.      Other factors such as: changes in the currently accepted medical use of
                             substances manufactured for a basic class; the economic and physical
                             availability of raw materials; yield and sustainability issues; potential
                             disruptions to production; and unforeseen emergencies. 428




   425
         Id.
   426
      Joseph T. Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No.
   12-cv-185 (Document 14-2 February 10, 2012).
   427
      1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
   Narcotics Control, United States Senate, May 5, 2015,
   https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.
   428
     See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State
   Senate, May 5, 2015, https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf.




                                                          211
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 217 of 283 PageID #: 217




               577. It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

   like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

   assigned to it by DEA, or (2) in excess of a quota assigned to it by the DEA. 429

               578. At all relevant times, the RICO Diversion Defendants operated as an association-in-

   fact enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

   fraudulently increasing the quotas set by the DEA that would allow them to collectively benefit

   from a greater pool of prescription opioids to manufacture and distribute. In support of this

   common purpose and fraudulent scheme, the RICO Diversion Defendants jointly agreed to

   disregard their statutory duties to identify, investigate, halt and report suspicious orders of opioids

   and diversion of their drugs into the illicit market so that those orders would not result in a

   decrease, or prevent an increase in, the necessary quotas. The RICO Diversion Defendants

   conducted their pattern of racketeering activity in this jurisdiction and throughout the United States

   through this enterprise.

               579. The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007,

   per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold, and 9-

   fold, respectively. By 2010, enough prescription opioids were sold in the United States to medicate

   every adult in the country with a dose of 5 milligrams of hydrocodone every 4 hours for 1 month.430

   On information and belief, the Opioid Diversion Enterprise has been ongoing for at least the last

   decade.431


   429
         Id. (citing 21 U.S.C. 842(b)).
   430
     Katherine Keyes et al., Understanding the Rural-urban Differences in Nonmedical Prescription Opioid Use an
   Abuse in the United States, Am. J. of Pub. Health: Promoting Public Health Research, Policy, Practice and
   Education, v. 104(2), Feb. 2014, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
   431
      Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
   Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
   chamber-shaped-policy-amid-drug-epidemic.



                                                          212
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 218 of 283 PageID #: 218




           580. The Opioid Diversion Enterprise was and is a shockingly successful endeavor. The

   Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis.

   However, it was not until recently that federal and state regulators finally began to unravel the

   extent of the enterprise and the toll that it exacted on the American public.

           581. At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

   and distinct from each RICO Diversion Defendant; (b) was separate and distinct from the pattern

   of racketeering in which the RICO Diversion Defendants engaged; (c) was an ongoing and

   continuing organization consisting of legal entities, including each of the RICO Diversion

   Defendants; (d) was characterized by interpersonal relationships among the RICO Diversion

   Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f) functioned

   as a continuing unit. Each member of the Opioid Diversion Enterprise participated in the conduct

   of the enterprise, including patterns of racketeering activity, and shared in the astounding growth

   of profits supplied by fraudulently inflating opioid quotas and resulting sales.

           582. The Opioid Diversion Enterprise also engaged in efforts to constrain the DEA’s

   authority to hold the RICO Diversion Defendants liable for disregarding their duty to prevent

   diversion. Members of the Pain Care Forum (described in greater detail below) and the Healthcare

   Distribution Alliance lobbied for the passage of legislation to weaken the DEA’s enforcement

   authority. To this end, the Ensuring Patient Access and Effective Drug Enforcement Act

   significantly reduced the DEA’s ability to issue orders to show cause and to suspend and/or revoke

   registrations.432 The HDA and other members of the Pain Care Forum contributed substantial


   432
       See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
   July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
   alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
   Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
   slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-



                                                        213
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 219 of 283 PageID #: 219




   amounts of money to political campaigns for federal candidates, state candidates, political action

   committees and political parties. Upon information and belief, the Pain Care Forum and its

   members and HDA, poured millions into such efforts.

           583. The RICO Diversion Defendants, through their illegal enterprise, engaged in a

   pattern of racketeering activity that involves a fraudulent scheme to profit from the unlawful sale

   of prescription opioids by increasing the quotas governing the manufacture and sale of these

   controlled substances. In order to achieve that goal, the RICO Diversion Defendants knowingly

   allowed suspicious orders of controlled substances to occur unhindered while millions of opioid

   doses were diverted into illegal markets. The end result of this strategy was exactly as the RICO

   Diversion Defendants intended – artificially increased quotas for the manufacture and distribution

   of opioids, all of which resulted in a National opioid epidemic.

           584. The Opioid Diversion Enterprise engaged in, and its activities affected, interstate and

   foreign commerce because the enterprise involved commercial activities across states lines, such

   as manufacture, sale, distribution, and shipment of prescription opioids throughout the United

   States, and the corresponding payment and/or receipt of money from such interstate sales.

           585. Within the Opioid Diversion Enterprise, there were interpersonal relationships and

   common communication by which the RICO Diversion Defendants shared information on a

   regular basis. These interpersonal relationships also formed the organization of the Opioid

   Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and




   d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
   DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
   https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
   slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
   Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
   http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.



                                                         214
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 220 of 283 PageID #: 220




   communication network for the purpose of conducting the enterprise through a pattern of

   racketeering activity.

           586. Each of the RICO Diversion Defendants had systematic links to each other through

   joint participation in trade industry organizations, contractual relationships and continuing

   coordination of activities. The RICO Diversion Defendants participated in the operation and

   management of the Opioid Diversion Enterprise by directing its affairs, as described herein. While

   the RICO Diversion Defendants participated in, and are members of, the enterprise, they each have

   a separate existence from the enterprise, including distinct legal statuses, different offices and

   roles, bank accounts, officers, directors, employees, individual personhood, reporting

   requirements, and financial statements.

           587. The RICO Diversion Defendants exerted substantial control over the Opioid

   Diversion Enterprise through their membership in the Pain Care Forum, the HDA, and through

   their contractual relationships.

           588. The Pain Care Forum (“PCF”) has been described as a coalition of drug makers, trade

   groups and dozens of non-profit organizations supported by industry funding. The PCF recently

   became a national news story when it was discovered that lobbyists for members of the PCF quietly

   shaped federal and state policies regarding the use of prescription opioids for more than a decade.

           589. The Center for Public Integrity and The Associated Press obtained “internal

   documents shed[ding] new light on how drug makers and their allies shaped the national response

   to the ongoing wave of prescription opioid abuse.”433 Specifically, PCF members spent over $740




   433
      Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
   Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
   chamber-shaped-policy-amid-drug-epidemic (emphasis added).




                                                          215
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 221 of 283 PageID #: 221




   million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

   opioid-related measures.434

               590. Not surprisingly, each of the RICO Diversion Defendants who stood to profit from

   expanded prescription opioid use is a member of and/or participant in the PCF. 435 In 2012,

   membership and participating organizations included the HDA (of which all RICO Defendants are

   members), Endo, Actavis (i.e., Allergan), and Teva (the parent company of Cephalon). 436 Each of

   the Manufacturer Defendants worked together through the PCF to advance the interests of the

   enterprise. But, the Manufacturer Defendants were not alone. The Distributor Defendants actively

   participated, and continue to participate in the PCF, at a minimum, through their trade

   organization, the HDA.437 Upon information and belief, the Distributor Defendants participated

   directly in the PCF as well.

               591. Additionally, the HDA -- or Healthcare Distribution Alliance -- led to the formation

   of interpersonal relationships and an organization between the RICO Diversion Defendants.

   Although the entire HDA membership directory is private, the HDA website confirms that each of

   the Distributor Defendants and the Manufacturer Defendants named in the Complaint, including

   Actavis (i.e., Allergan), Endo, Mallinckrodt and Cephalon were members of the HDA. 438



   434
         Id.
   435
      PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
   https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf
   436
         Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.
   437
      Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive Officer,
   Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and Strategic
   Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for McKesson
   Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/about/executive-committee.
   438
      Manufacturer Membership, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/about/membership/manufacturer.




                                                           216
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 222 of 283 PageID #: 222




   Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

   membership and participation of the Manufacturer Defendants by advocating for the many benefits

   of members, including “strengthening . . . alliances.”439

               592. Beyond strengthening alliances, the benefits of HDA membership included the

   ability to, among other things, “network one on one with manufacturer executives at HDA’s

   members-only Business and Leadership Conference,” “networking with HDA wholesale

   distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

   “participate on HDA committees, task forces and working groups with peers and trading partners,”

   and “make connections.”440 Clearly, the HDA and the Distributor Defendants believed that

   membership in the HDA was an opportunity to create interpersonal and ongoing organizational

   relationships and “alliances” between the Manufacturers Defendants and the Distributors

   Defendants.

               593. The application for manufacturer membership in the HDA further indicates the level

   of connection between the RICO Diversion Defendants and the level of insight that they had into

   each other’s businesses.441 For example, the manufacturer membership application must be signed

   by a “senior company executive,” and it requests that the manufacturer applicant identify a key

   contact and any additional contacts from within its company.

               594. The HDA application also requests that the manufacturer identify its current

   distribution information, including the facility name and contact information.



   439
      Manufacturer Membership Benefits, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en.
   440
         Id.
   441
      Manufacturer Membership Application, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
   application.ashx?la=en.



                                                        217
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 223 of 283 PageID #: 223




               595. And, manufacturer members were asked to identify their “most recent year end net

   sales” through wholesale distributors, including the Distributor Defendants AmerisourceBergen,

   Cardinal Health, and McKesson and their subsidiaries.

               596. The closed meetings of the HDA’s councils, committees, task forces and working

   groups provided the Manufacturer and Distributor Defendants with the opportunity to work closely

   together, confidentially, to develop and further the common purpose and interests of the enterprise.

               597. The HDA also offers a multitude of conferences, including annual business and

   leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

   the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

   leaders and influential managers . . . to hold strategic business discussions on the most pressing

   industry issues.”442 The conferences also gave the Manufacturer and Distributor Defendants

   “unmatched opportunities to network with [their] peers and trading partners at all levels of the

   healthcare distribution industry.”443 The HDA and its conferences were significant opportunities

   for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. It is clear

   that the Manufacturer Defendants embraced this opportunity by attending and sponsoring these

   events.444

               598. Third, the RICO Diversion Defendants maintained their interpersonal relationships

   by working together, through contractual chargeback arrangements, to exchange sales information




   442
      Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution
   Alliancehttps://www.healthcaredistribution.org/events/2015-business-and-leadership-conference/blc-for-
   manufacturers (last accessed on September 14, 2017).
   443
         Id.
   444
      2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
   https://www.healthcaredistribution.org/events/2015-distribution-management-conference (last accessed on
   September 14, 2017).




                                                         218
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 224 of 283 PageID #: 224




   and drive the unlawful sales of their opioids. To this end, the Manufacturer Defendants engaged

   in an industry-wide practice of paying rebates to the Distributor Defendants for sales of

   prescription opioids.445

               599. For example, the Washington Post reported that “[o]n Aug. 23, 2011, DEA

   supervisors met with Mallinckrodt executives at the agency’s headquarters in Arlington, Va., the

   day a rare 5.8-magnitude earthquake hit the Washington region. People involved in the case still

   call the gathering ‘the earthquake meeting.’ DEA officials showed the company the remarkable

   amounts of its oxycodone going to distributors and the number of arrests being made for

   oxycodone possession and distribution on the street, according to one participant in the meeting

   who also spoke on the condition of anonymity because the case is pending.” 446

               600. “Three weeks after the Aug. 23 meeting, Mallinckrodt notified 43 of its distributors

   that they would no longer receive rebates from the company if they continued to supply certain

   pharmacies whose orders appeared to be suspicious.”447

               601. “On Nov. 30, 2011, the DEA served a subpoena on Mallinckrodt, demanding

   documents related to its suspicious-order-monitoring program, according to the company’s filings

   with the Securities and Exchange Commission. The subpoena brought a windfall of information.

   The DEA gained access to data from Mallinckrodt’s rebate or ‘chargeback’ program, an industry-




   445
      Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
   Washington Post, (April 2, 2017), https://www.washingtonpost.com/graphics/investigations/dea-
   mallinckrodt/?utm_term=.b24cc81cc356; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),
   https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-manufacturers.png; Letter from
   Sen. Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-
   investigation-letter-manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
   https://www.mccaskill.senate.gov/opioid-investigation; Purdue Managed Markets, Purdue Pharma, (last accessed on
   September 14, 2017), http://www.purduepharma.com/payers/managed-markets/.
   446
         Id.
   447
         Id.




                                                         219
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 225 of 283 PageID #: 225




   wide practice that provides reimbursements to wholesale distributors. That information and other

   records showed where Mallinckrodt’s oxycodone was going — from the company to its network

   of distributors to retailers down the chain.” 448

               602. In addition, the Distributor Defendants and Manufacturer Defendants participated,

   through the HDA, in webinars and other meetings designed to exchange detailed information

   regarding their prescription opioid sales, including purchase orders, acknowledgements, ship

   notices, and invoices.449 For example, on April 27, 2011, the HDA offered a Webinar to

   “accurately and effectively exchange business transactions between distributors and

   manufacturers…”:




   448
         Id.
   449
      Webinars, Healthcare Distribution Alliance, (last accessed on September 14, 2017),
   https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.



                                                          220
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 226 of 283 PageID #: 226




          603. On information and belief, the Manufacturer Defendants used this information to

   gather high-level data regarding overall distribution and direct the Distributor Defendants on how

   to most effectively sell the prescription opioids.

          604. And, through the HDA, Manufacturer Members were asked to identify their “most

   recent year end net sales” through wholesale distributors, including the Distributor Defendants as

   follows:




          605. The contractual relationships among the RICO Diversion Defendants also include

   vault security programs. The RICO Diversion Defendants are required to maintain certain security

   protocols and storage facilities for the manufacture and distribution of their opiates. Upon



                                                    221
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 227 of 283 PageID #: 227




   information and belief, the manufacturers negotiated agreements whereby the manufacturers

   installed security vaults for distributors in exchange for agreements to maintain minimum sales

   performance thresholds. Upon information and belief, these agreements were used by the RICO

   Diversion Defendants as a tool to violate their reporting and diversion duties in order to reach the

   required sales requirements.

           606. Taken together, the interaction and length of the relationships between and among

   the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

   between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were

   not two separate groups operating in isolation or two groups forced to work together in a closed

   system. The RICO Diversion Defendants operated together as a united entity, working together

   on multiple fronts, to engage in the unlawful sale of prescription opioids. The HDA and the Pain

   Care Forum are but two examples of the overlapping relationships, and concerted joint efforts to

   accomplish common goals and demonstrates that the leaders of each of the RICO Diversion

   Defendants were in communication and cooperation.

           607. Alternatively, the RICO Diversion Defendants were members of a legal entity

   enterprise within the meaning of 18 U.S.C. § 1961(4), through which the RICO Diversion

   Defendants conducted their pattern of racketeering activity in this jurisdiction and throughout the

   United States. As alleged, the Healthcare Distribution Alliance (the “HDA”) 450 is a distinct legal

   entity that satisfies the definition of a RICO enterprise because it is a corporation formed under

   the laws of the District of Columbia, doing business in Virginia. As such, the HDA qualifies as an

   “enterprise” within the definition set out in 18 U.S.C. § 1961(4).




   450
      Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
   https://www.healthcaredistribution.org/about/hda-history.



                                                           222
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 228 of 283 PageID #: 228




          608. On information and belief, each of the RICO Diversion Defendants is a member,

   participant, and/or sponsor of the HDA, and has been since at least 2006, and utilized the HDA to

   conduct the Opioid Diversion Enterprise and to engage in the pattern of racketeering activity that

   gives rise to the Count.

          609. Each of the RICO Diversion Defendants is a legal entity separate and distinct from

   the HDA. Additionally, the HDA serves the interests of distributors and manufacturers beyond

   the RICO Diversion Defendants. Therefore, the HDA exists separately from the Opioid Diversion

   Enterprise, and each of the RICO Diversion Defendants exists separately from the HDA.

   Therefore, the HDA may serve as a RICO enterprise.

   B.       CONDUCT OF THE OPIOID DIVERSION ENTERPRISE.

          610. During the time period alleged in this Complaint, the RICO Diversion Defendants

   exerted control over, conducted and/or participated in the Opioid Diversion Enterprise by

   fraudulently claiming that they were complying with their duties under the CSA to identify,

   investigate and report suspicious orders of opioids in order to prevent diversion of those highly

   addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

   production quotas and generate unlawful profits, as follows:

          611. The RICO Diversion Defendants disseminated false and misleading statements to

   state and federal regulators claiming that (1) the quotas for prescription opioids should be

   increased, (2) they were complying with their obligations to maintain effective controls against

   diversion of their prescription opioids, (3) they were complying with their obligations to design

   and operate a system to disclose to the registrant suspicious orders of their prescription opioids,

   (4) they were complying with their obligation to notify the DEA of any suspicious orders or

   diversion of their prescription opioids and (5) they did not have the capability to identify suspicious

   orders of controlled substances despite their possession of national, regional, state, and local


                                                    223
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 229 of 283 PageID #: 229




   prescriber- and patient-level data that allowed them to track prescribing patterns over time, which

   the RICO Diversion Defendants obtained from data companies, including but not limited to: IMS

   Health, QuintilesIMS, Iqvia, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

   Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

   Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

   “Data Vendors”).

           612. The RICO Diversion Defendants applied political and other pressure on the DOJ and

   DEA to halt prosecutions for failure to report suspicious orders of prescription opioids and lobbied

   Congress to strip the DEA of its ability to immediately suspend registrations pending investigation

   by passing the “Ensuring Patient Access and Effective Drug Enforcement Act.” 451

           613. The Distributor Defendants developed “know your customer” questionnaires and

   files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

   intended to help the RICO Diversion Defendants identify suspicious orders or customers who were

   likely to divert prescription opioids.452 On information and belief, the “know your customer”

   questionnaires informed the RICO Diversion Defendants of the number of pills that the pharmacies




   451
       See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
   July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
   alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
   Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
   slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
   d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
   DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
   https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
   slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
   Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
   http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.
   452
      Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
   Administration, https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
   Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA, Purdue Pharma and
   McGuireWoods LLC, https://www.mcguirewoods.com/news-
   resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.



                                                        224
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 230 of 283 PageID #: 230




   sold, how many non-controlled substances are sold compared to controlled substances, whether

   the pharmacy buys from other distributors, the types of medical providers in the area, including

   pain clinics, general practitioners, hospice facilities, cancer treatment facilities, among others, and

   these questionnaires put the recipients on notice of suspicious orders.

           614. The RICO Diversion Defendants purchased nationwide, regional, state, and local

   prescriber- and patient-level data from the Data Vendors that allowed them to track prescribing

   trends, identify suspicious orders, identify patients who were doctor shopping, identify pill mills,

   etc. The Data Vendors’ information purchased by the RICO Diversion Defendants allowed them

   to view, analyze, compute, and track their competitors’ sales, and to compare and analyze market

   share information.453

           615. IMS, for example, provided the RICO Diversion Defendants with reports detailing

   prescriber behavior and the number of prescriptions written between competing products. 454




   453
      A Verispan representative testified that the RICO Defendants use the prescribing information to “drive market
   share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22, 2011).
   454
      Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of Data into a Few
   Information-rich Molehills, (last accessed on February 15, 2018),
   http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf, Figure 2 at p.3.



                                                          225
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 231 of 283 PageID #: 231




              616. Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

   that were created by McKesson (Source) and Cardinal Health (ArcLight), provided the RICO

   Diversion Defendants with charts analyzing the weekly prescribing patterns of multiple

   physicians, organized by territory, regarding competing drugs, and analyzed the market share of

   those drugs.455




   455
         Sorrell v. IMS Health Inc., 2011 WL 705207, *467-471 (Feb. 22, 2011).



                                                           226
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 232 of 283 PageID #: 232




                                       227
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 233 of 283 PageID #: 233




            617. This information allowed the RICO Diversion Defendants to track and identify

   instances of overprescribing.456           In fact, one of the Data Venders’ experts testified that a

   manufacturer of “narcotic analgesics” used the Data Venders’ information to track, identify, report

   and halt suspicious orders of controlled substances. 457



   456
      See Sorrell v. IMS Health Inc., 2011 WL 1449043, *37-38 (March 24, 2011) (arguing that data had been used to
   “identify overuse of antibiotics in children,” and “whether there is a wide use of anthrax prophylactic medicines
   after the scares happened in 2001.”). The Data Vender Respondents also cited evidence from the trial court proving
   that “because analysis of PI data makes it possible to ‘identify overuse of a pharmaceutical in specific conditions,
   the government employs the data to monitor usage of controlled substances.” Id.
   457
      Id. at *38. Eugene “Mick” Kolassa testified as an expert on behalf of the Data Vender stating that "a firm that
   sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians that seemed to be
   prescribing an inordinately high number of prescriptions for their product.” Id.; see also Joint Appendix in Sorrell v.
   IMS Health, 2011 WL 687134, at *204 (Feb. 22, 2011).



                                                            228
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 234 of 283 PageID #: 234




               618. The RICO Diversion Defendants were, therefore, collectively aware of the

   suspicious orders that flowed daily from their manufacturing and distribution facilities.

               619. The RICO Diversion Defendants refused to identify, investigate and report

   suspicious orders to the DEA when they became aware of the same despite their actual knowledge

   of drug diversion rings. The RICO Diversion Defendants refused to identify suspicious orders and

   diverted drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

   registrant actions between 2008 and 2012458 and 117 recommended decision in registrant actions

   from The Office of Administrative Law Judges. These numbers include seventy-six (76) actions

   involving orders to show cause and forty-one (41) actions involving immediate suspension orders

   – all for failure to report suspicious orders. 459




   458
     Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
   Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
   459
         Id.



                                                          229
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 235 of 283 PageID #: 235




          620. The RICO Diversion Defendants’ scheme had a decision-making structure driven by

   the Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer

   Defendants worked together to control the state and federal government’s response to the

   manufacture and distribution of prescription opioids by increasing production quotas through a

   systematic refusal to maintain effective controls against diversion, and identify suspicious orders

   and report them to the DEA.

          621. The RICO Diversion Defendants worked together to control the flow of information

   and influence state and federal governments and political candidates to pass legislation that was

   pro-opioid. The Manufacturer and Distributor Defendants did this through their participation in

   the PCF and HDA.

          622. The RICO Diversion Defendants also worked together to ensure that the Aggregate

   Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA remained

   artificially high and ensured that suspicious orders were not reported to the DEA in order to ensure

   that the DEA had no basis for refusing to increase or decrease production quotas due to diversion.

          623. The scheme devised and implemented by the RICO Diversion Defendants amounted

   to a common course of conduct characterized by a refusal to maintain effective controls against

   diversion, and all designed and operated to ensure the continued unlawful sale of controlled

   substances.

   C.       PATTERN OF RACKETEERING ACTIVITY.

          624. The RICO Diversion Defendants conducted and participated in the conduct of the

   Opioid Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C. §

   1961(1)(D), by the felonious manufacture, importation, receiving, concealment buying selling, or

   otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the




                                                   230
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 236 of 283 PageID #: 236




   Controlled Substance Act), punishable under any law of the United States; and 18 U.S.C.

   1961(1)(B), including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343).

          1.     The RICO Defendants Manufactured, Sold and/or Dealt In Controlled
                 Substances And Their Actions Constitute Crimes Punishable As Felonies.

          625. The RICO Diversion Defendants committed crimes that are punishable as felonies

   under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful for any

   person to knowingly or intentionally furnish false or fraudulent information in, or omit any

   material information from, any application, report, record or other document required to be made,

   kept or filed under this subchapter. A violation of section 843(a)(4) is punishable by up to four

   years in jail, making it a felony. 21 U.S.C. § 843(d)(1).

          626. Each of the RICO Diversion Defendants qualifies as a registrant under the CSA.

   Their status as registrants under the CSA requires that they maintain effective controls against

   diversion of controlled substances in schedule I or II, design and operate a system to disclose to

   the registrant suspicious orders of controlled substances and inform the DEA of suspicious orders

   when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

          627. The CSA and the Code of Federal Regulations, require the RICO Diversion

   Defendants to make reports to the DEA of any suspicious orders identified through the design and

   operation of their system to disclose suspicious orders. The failure to make reports as required by

   the CSA and Code of Federal Regulations amounts to a criminal violation of the statute.

          628. The RICO Diversion Defendants knowingly and intentionally furnished false or

   fraudulent information in their reports to the DEA about suspicious orders, and/or omitted material

   information from reports, records and other documents required to be filed with the DEA including

   the Manufacturer Defendants’ applications for production quotas. Specifically, the RICO

   Diversion Defendants were aware of suspicious orders of prescription opioids and the diversion of



                                                   231
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 237 of 283 PageID #: 237




   their prescription opioids into the illicit market, and failed to report this information to the DEA in

   their mandatory reports and their applications for production quotas.

           629. Upon information and belief, the foregoing examples reflect the RICO Diversion

   Defendants’ pattern and practice of willfully and intentionally omitting information from their

   mandatory reports to the DEA as required by 21 C.F.R. § 1301.74. The sheer volume of

   enforcement actions available in the public record against the Distributor Defendants supports this

   conclusion.460 For example:

           630. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the AmerisourceBergen Orlando, Florida distribution center (“Orlando

   Facility”) alleging failure to maintain effective controls against diversion of controlled substances.

   On June 22, 2007, AmerisourceBergen entered into a settlement that resulted in the suspension of

   its DEA registration.

           631. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the Cardinal Health Auburn, Washington Distribution Center (“Auburn

   Facility”) for failure to maintain effective controls against diversion of hydrocodone.

           632. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland

   Facility”) for failure to maintain effective controls against diversion of hydrocodone.

           633. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution Center




   460
     Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
   Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.



                                                          232
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 238 of 283 PageID #: 238




   (“Swedesboro Facility”) for failure to maintain effective controls against diversion of

   hydrocodone.

          634. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the Cardinal Health Stafford, Texas Distribution Center (“Stafford

   Facility”) for failure to maintain effective controls against diversion of hydrocodone.

          635. On May 2, 2008, McKesson Corporation entered into an Administrative

   Memorandum of Agreement (“McKesson 2008 MOA”) with the DEA which provided that

   McKesson would “maintain a compliance program designed to detect and prevent the diversion of

   controlled substances, inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and

   follow the procedures established by its Controlled Substance Monitoring Program.”

          636. On September 30, 2008, Cardinal Health entered into a Settlement and Release

   Agreement and Administrative Memorandum of Agreement with the DEA related to its Auburn

   Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility.        The document also

   referenced allegations by the DEA that Cardinal failed to maintain effective controls against the

   diversion of controlled substances at its distribution facilities located in McDonough, Georgia

   (“McDonough Facility”), Valencia, California (“Valencia Facility”) and Denver, Colorado

   (“Denver Facility”).

          637. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

   Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland

   Facility”) for failure to maintain effective controls against diversion of oxycodone.

          638. On May, 14, 2012, Cardinal Health entered into an Administrative Memorandum of

   Agreement with the DEA in which, among other things, Cardinal Health “admits that its due




                                                   233
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 239 of 283 PageID #: 239




   diligence efforts for some pharmacy customers and its compliance with the 2008 MOA, in certain

   respects, were inadequate.”

          639. Thereafter, on December 23, 2016, Cardinal Health agreed to pay a $44 million fine

   to the DEA to resolve the civil penalty portion of the administrative action taken against its

   Lakeland, Florida Distribution Center.

          640. On January 5, 2017, McKesson Corporation entered into an Administrative

   Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil penalty for

   violation of the 2008 McKesson MOA as well as failure to identify and report suspicious orders at

   its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse WI, Lakeland FL, Landover MD, La

   Vista NE, Livonia MI, Methuen MA, Santa Fe Springs CA, Washington Courthouse OH and West

   Sacramento CA.

          641. In the January 5, 2017 Administrative Memorandum Agreement, McKesson

   acknowledged its wrongdoing and failure to comply with the obligations imposed by the CSA:




                                                 234
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 240 of 283 PageID #: 240




           642. On April 23, 2015, McKesson filed a Form-8-K announcing a settlement with the

   DEA and DOJ wherein it admitted to violating the CSA and agreed to pay $150 million and have

   some of its DEA registrations suspended on a staggered basis.

           643. Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation for

   its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that it ignored

   its responsibility to report suspicious orders as 500 million of its pills ended up in Florida between

   2008 and 2012.       After six years of DEA investigation, Mallinckrodt agreed to a settlement

   involving a $35 million fine. Federal prosecutors summarized the case by saying that

   Mallinckrodt's response was that everyone knew what was going on in Florida but they had no

   duty to report it.

           644. These actions confirm that the Distributor Defendants knew they had a duty to

   maintain effective controls against diversion, design and operate a system to disclose suspicious


                                                    235
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 241 of 283 PageID #: 241




   orders, and to report suspicious orders to the DEA. These actions also demonstrate, on information

   and belief, that the Manufacturer Defendants were aware of the enforcement against their

   distributors and the diversion of the prescription opioids and a corresponding duty to report

   suspicious orders.

            645. The pattern of racketeering activity alleged herein is continuing as of the date of this

   Complaint and, upon information and belief, will continue into the future unless enjoined by this

   Court.

            646. Many of the precise dates of the RICO Diversion Defendants’ criminal actions at

   issue herein were hidden and cannot be alleged without access to their books and records. Indeed,

   an essential part of the successful operation of the Opioid Diversion Enterprise depended upon the

   secrecy of the participants in that enterprise.

            647. Each instance of racketeering activity alleged herein was related, had similar

   purposes, involved the same or similar participants and methods of commission, and had similar

   results affecting similar victims, Plaintiff’s Community and the Plaintiff. The RICO Diversion

   Defendants calculated and intentionally crafted the diversion scheme to increase and maintain

   profits from unlawful sales of opioids, without regard to the effect such behavior would have on

   this jurisdiction, its citizens or the Plaintiff. The RICO Diversion Defendants were aware that

   Plaintiff and the citizens of this jurisdiction rely on the RICO Diversion Defendants to maintain a

   closed system of manufacturing and distribution to protect against the non-medical diversion and

   use of their dangerously addictive opioid drugs.

            648. By intentionally refusing to report and halt suspicious orders of their prescription

   opioids, the RICO Diversion Defendants engaged in a fraudulent scheme and unlawful course of

   conduct constituting a pattern of racketeering activity.




                                                     236
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 242 of 283 PageID #: 242




          649. The RICO Diversion Defendants’ predicate acts and pattern of racketeering activity

   were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

   RICO Diversion Defendants’ conduct and Plaintiff’s injury are logical and not speculative. It was

   foreseeable to the RICO Diversion Defendants that when they refused to identify, report and halt

   suspicious orders as required by the CSA and Code of Federal Regulations, it would allow the

   wide-spread diversion of prescriptions opioids into the illicit market and create an opioid-addiction

   epidemic that logically, substantially, and foreseeably harmed Plaintiff.

          650. The RICO Diversion Defendants’ predicate acts and pattern of racketeering activity

   were a substantial and foreseeable cause of Plaintiff’s injury and the relationship between the

   RICO Diversion Defendants’ conduct and Plaintiff’s injury is logical and not speculative. It was

   foreseeable to the RICO Diversion Defendants that when they fraudulently marketed highly-

   addictive and dangerous drugs, that were approved for very limited and specific uses by the FDA,

   as non-addictive and safe for off-label uses such as moderate pain, non-cancer pain, and long-term

   chronic pain, that the RICO Diversion Defendants would create an opioid-addiction epidemic that

   logically, substantially and foreseeably harmed Plaintiff.

          651. The last racketeering incident occurred within five years of the commission of a prior

   incident of racketeering.

            2.   The RICO Diversion Defendants Engaged in Mail and Wire Fraud.

          652. The RICO Diversion Defendants carried out, or attempted to carry out, a scheme to

   defraud federal and state regulators, and the American public by knowingly conducting or

   participating in the conduct of the Opioid Diversion Enterprise through a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(1) that employed the use of mail and wire

   facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).




                                                   237
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 243 of 283 PageID #: 243




           653. The RICO Diversion Defendants committed, conspired to commit, and/or aided and

   abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations of

   18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

   that the RICO Diversion Defendants committed, or aided and abetted in the commission of, were

   related to each other, posed a threat of continued racketeering activity, and therefore constitute a

   “pattern of racketeering activity.” The racketeering activity was made possible by the RICO

   Diversion Defendants’ regular use of the facilities, services, distribution channels, and employees

   of the Opioid Diversion Enterprise. The RICO Diversion Defendants participated in the scheme to

   defraud by using mail, telephone and the Internet to transmit mailings and wires in interstate or

   foreign commerce.

           654. The RICO Diversion Defendants used, directed the use of, and/or caused to be used,

   thousands of interstate mail and wire communications in service of their scheme through virtually

   uniform misrepresentations, concealments and material omissions regarding their compliance with

   their mandatory reporting requirements and the actions necessary to carry out their unlawful goal

   of selling prescription opioids without reporting suspicious orders or the diversion of opioids into

   the illicit market.

           655. In devising and executing the illegal scheme, the RICO Diversion Defendants

   devised and knowingly carried out a material scheme and/or artifice to defraud by means of

   materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

   For the purpose of executing the illegal scheme, the RICO Diversion Defendants committed these

   racketeering acts, which number in the thousands, intentionally and knowingly with the specific

   intent to advance the illegal scheme.




                                                   238
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 244 of 283 PageID #: 244




          656. The RICO Diversion Defendants’ predicate acts of racketeering (18 U.S.C. §

   1961(1)) include, but are not limited to:

                  a.      Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by sending or
                          receiving, or by causing to be sent and/or received, materials via U.S. mail
                          or commercial interstate carriers for the purpose of executing the unlawful
                          scheme to design, manufacture, market, and sell the prescription opioids by
                          means of false pretenses, misrepresentations, promises, and omissions.

                  b.      Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by
                          transmitting and/or receiving, or by causing to be transmitted and/or
                          received, materials by wire for the purpose of executing the unlawful
                          scheme to design, manufacture, market, and sell the prescription opioids by
                          means of false pretenses, misrepresentations, promises, and omissions.

          657. The RICO Diversion Defendants’ use of the mail and wires includes, but is not

   limited to, the transmission, delivery, or shipment of the following by the Manufacturers,

   Distributors, or third parties that were foreseeably caused to be sent as a result of the RICO

   Diversion Defendants’ illegal scheme, including but not limited to:

                  a.      The prescription opioids themselves;

                  b.      Documents and communications that supported and/or facilitated the
                          Defendants’ request for higher aggregate production quotas, individual
                          production quotas, and procurement quotas;

                  c.      Documents and communications that facilitated the manufacture, purchase
                          and sale of prescription opioids;

                  d.      Defendants’ DEA registrations;

                  e.      Documents and communications that supported and/or facilitated
                          Defendants’ DEA registrations;

                  f.      Defendants’ records and reports that were required to be submitted to the
                          DEA pursuant to 21 U.S.C. § 827;

                  g.      Documents and communications related to the Defendants’ mandatory
                          DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

                  h.      Documents intended to facilitate the manufacture and distribution of
                          Defendants’ prescription opioids, including bills of lading, invoices,
                          shipping records, reports and correspondence;



                                                  239
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 245 of 283 PageID #: 245




                  i.       Documents for processing and receiving payment for prescription opioids;

                  j.       Payments from the Distributor Defendants to the Manufacturer Defendants;

                  k.       Rebates and chargebacks from the Manufacturers to the Distributors;

                  l.       Payments to Defendants’ lobbyists through the PCF;

                  m.       Payments to Defendants’ trade organizations, like the HDA, for
                           memberships and/or sponsorships;

                  n.       Deposits of proceeds from Defendants’ manufacture and distribution of
                           prescription opioids; and

                  o.       Other documents and things, including electronic communications.

          658. On information and belief, the RICO Diversion Defendants (and/or their agents), for

   the purpose of executing the illegal scheme, sent and/or received (or caused to be sent and/or

   received) by mail or by private or interstate carrier, shipments of prescription opioids and related

   documents by mail or by private carrier affecting interstate commerce, including the following:



                                                                       Drugs
     Defendant
                          Company Names             Drug Name       Chemical Name           CSA
    Group Name
                                                                                          Schedule
                       (1) Cephalon, Inc.,         Actiq            Fentanyl citrate     Schedule II
                       (2) Teva Pharmaceutical
      Cephalon         Industries, Ltd.,           Fentora          Fentanyl citrate     Schedule II
                       (3) Teva Pharmaceuticals
                                                   Generic          Oxycodone
                       USA, Inc.                                                         Schedule II
                                                   oxycontin        hydrochloride
                                                                    Oxymorphone
                                                   Opana ER         hydrochloride        Schedule II
                       (1) Endo Health                              extended release
                       Solutions, Inc.,                             Oxymorphone
                                                   Opana                                 Schedule II
                       (2) Endo Pharmaceuticals                     hydrochloride
                       Inc.,                                        Oxymorphone
        Endo
                       (3) Qualitest               Percodan         hydrochloride        Schedule II
                       Pharmaceuticals, Inc.                        and aspirin
                       (wholly-owned subsidiary                     Oxymorphone
                       of Endo)                                     hydrochloride
                                                   Percocet                              Schedule II
                                                                    and
                                                                    acetaminophen


                                                   240
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 246 of 283 PageID #: 246




                                                    Generic oxycodone                    Schedule II
                                                    Generic oxymorphone                  Schedule II
                                                    Generic hydromorphone                Schedule II
                                                    Generic hydrocodone                  Schedule II
                      (1) Mallinckrodt PLC,                         Hydromorphone
                                                    Exalgo                               Schedule II
                      (2) Mallinckrodt LLC                          hydrochloride
    Mallinckrodt
                      (wholly-owned subsidiary                       Oxycodone
                      of Mallinckrodt PLC)          Roxicodone                           Schedule II
                                                                     hydrochloride
                                                                   Morphine
                      (1) Allergan Plc,             Kadian                               Schedule II
                                                                   Sulfate
                      (2) Actavis LLC,                             Hydrocodone
                      (3) Actavis Pharma, Inc.,     Norco (Generic
                                                                   and                   Schedule II
                      (4) Actavis Plc,              of Kadian)
       Allergan                                                    acetaminophen
                      (5) Actavis, Inc.,
                                                    Generic
                      (6) Watson                                   Fentanyl              Schedule II
                                                    Duragesic
                      Pharmaceuticals, Inc.,
                      Watson Pharma, Inc.                            Oxymorphone
                                                    Generic Opana                        Schedule II
                                                                     hydrochloride


          659. Each of the RICO Diversion Defendants identified manufactured, shipped, paid for

   and received payment for the drugs identified above, throughout the United States.

          660. The RICO Diversion Defendants also used the internet and other electronic facilities

   to carry out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO

   Diversion Defendants made misrepresentations about their compliance with federal and state laws

   requiring them to identify, investigate and report suspicious orders of prescription opioids and/or

   diversion of the same into the illicit market.

          661. At the same time, the RICO Diversion Defendants misrepresented the superior safety

   features of their order monitoring programs, ability to detect suspicious orders, commitment to

   preventing diversion of prescription opioids, and their compliance with all state and federal

   regulations regarding the identification and reporting of suspicious orders of prescription opioids.




                                                    241
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 247 of 283 PageID #: 247




           662. Upon information and belief, the RICO Diversion Defendants utilized the internet

   and other electronic resources to exchange communications, to exchange information regarding

   prescription opioid sales, and to transmit payments and rebates/chargebacks.

           663. The RICO Diversion Defendants also communicated by U.S. Mail, by interstate

   facsimile, and by interstate electronic mail with each other and with various other affiliates,

   regional offices, regulators, distributors, and other third-party entities in furtherance of the scheme.

           664. The mail and wire transmissions described herein were made in furtherance of the

   RICO Diversion Defendants’ scheme and common course of conduct to deceive regulators, the

   public and Plaintiff that Defendants were complying with their state and federal obligations to

   identify and report suspicious orders of prescription opioids all while Defendants were knowingly

   allowing millions of doses of prescription opioids to divert into the illicit drug market. The RICO

   Diversion Defendants’ scheme and common course of conduct was to increase or maintain high

   production quotas for their prescription opioids from which they could profit.

           665. Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

   facilities have been deliberately hidden by Defendants and cannot be alleged without access to

   Defendants’ books and records. However, Plaintiff has described the types of, and in some

   instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include

   thousands of communications to perpetuate and maintain the scheme, including the things and

   documents described in the preceding paragraphs.

           666. The RICO Diversion Defendants did not undertake the practices described herein in

   isolation, but as part of a common scheme. Various other persons, firms, and corporations,

   including third-party entities and individuals not named as defendants in this Complaint, may have

   contributed to and/or participated in the scheme with the RICO Diversion Defendants in these




                                                     242
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 248 of 283 PageID #: 248




   offenses and have performed acts in furtherance of the scheme to increase revenues, increase

   market share, and /or minimize the losses for the RICO Diversion Defendants.

          667. The RICO Diversion Defendants aided and abetted others in the violations of the

   above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

   offenses.

          668. The RICO Diversion Defendants hid from the general public and suppressed and/or

   ignored warnings from third parties, whistleblowers and governmental entities about the reality of

   the suspicious orders that the RICO Diversion Defendants were filling on a daily basis – leading

   to the diversion of hundreds of millions of doses of prescriptions opioids into the illicit market.

          669. The RICO Diversion Defendants, with knowledge and intent, agreed to the overall

   objective of their fraudulent scheme and participated in the common course of conduct to commit

   acts of fraud and indecency in manufacturing and distributing prescription opioids.

          670. Indeed, for the RICO Diversion Defendants’ fraudulent scheme to work, each of the

   Defendants had to agree to implement similar tactics regarding manufacturing prescription opioids

   and refusing to report suspicious orders.

          671. As described herein, the RICO Diversion Defendants engaged in a pattern of related

   and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

   activities, each conducted with the common purpose of obtaining significant monies and revenues

   from the sale of their highly addictive and dangerous drugs. The predicate acts also had the same

   or similar results, participants, victims, and methods of commission. The predicate acts were

   related and not isolated events.

          672. The predicate acts all had the purpose of creating the opioid epidemic that

   substantially injured Plaintiff’s business and property, while simultaneously generating billion-




                                                   243
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 249 of 283 PageID #: 249




   dollar revenue and profits for the RICO Diversion Defendants. The predicate acts were committed

   or caused to be committed by the RICO Diversion Defendants through their participation in the

   Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.

            673. The pattern of racketeering activity alleged herein and the Opioid Diversion

   Enterprise are separate and distinct from each other. Likewise, the RICO Diversion Defendants

   are distinct from the enterprise.

            674. The pattern of racketeering activity alleged herein is continuing as of the date of this

   Complaint and, upon information and belief, will continue into the future unless enjoined by this

   Court.

            675. Many of the precise dates of the RICO Diversion Defendants’ criminal actions at

   issue here have been hidden by the RICO Diversion Defendants and cannot be alleged without

   access to the RICO Diversion Defendants’ books and records. Indeed, an essential part of the

   successful operation of the Opioid Diversion Enterprise alleged herein depended upon secrecy.

            676. Each instance of racketeering activity alleged herein was related, had similar

   purposes, involved the same or similar participants and methods of commission, and had similar

   results affecting similar victims, including Plaintiff’s Community and the Plaintiff. The RICO

   Diversion Defendants calculated and intentionally crafted the Opioid Diversion Enterprise and

   their scheme to increase and maintain their increased profits, without regard to the effect such

   behavior would have on Plaintiff’s Community, its citizens or the Plaintiff. In designing and

   implementing the scheme, at all times the RICO Diversion Defendants were cognizant of the fact

   that those in the manufacturing and distribution chain rely on the integrity of the pharmaceutical

   companies and ostensibly neutral third parties to provide objective and reliable information

   regarding Defendants’ products and their manufacture and distribution of those products. The




                                                    244
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 250 of 283 PageID #: 250




   RICO Diversion Defendants were also aware that Plaintiff and the citizens of this jurisdiction rely

   on the Defendants to maintain a closed system and to protect against the non-medical diversion

   and use of their dangerously addictive opioid drugs.

               677. By intentionally refusing to report and halt suspicious orders of their prescription

   opioids, the RICO Diversion Defendants engaged in a fraudulent scheme and unlawful course of

   conduct constituting a pattern of racketeering activity.

               678. It was foreseeable to the RICO Diversion Defendants that Plaintiff would be harmed

   when they refused to report and halt suspicious orders, because their violation of the duties

   imposed by the CSA and Code of Federal Regulations allowed the widespread diversion of

   prescription opioids out of appropriate medical channels and into the illicit drug market – causing

   the opioid epidemic that the CSA intended to prevent.

               679. The last racketeering incident occurred within five years of the commission of a prior

   incident of racketeering.

   D.           DAMAGES.

               1.        Impact of the Opioid Diversion Enterprise.

               680. Louisiana has been especially ravaged by the national opioid crisis.

               681. Tragically, Louisiana was among the states to see a statistically significant increase

   in the drug overdose death rate from 2014 to 2015, according to data from the Centers for Disease

   Control and Prevention (CDC).461 The death rate rose by 12.4 percent. 462




   461
       Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015 Death Increases, available
   at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017).
   462
         Id.




                                                        245
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 251 of 283 PageID #: 251




           682. In 2015, 861 people died from drug overdoses, 463 up from 777 in 2014.464 Another

   809 people lost their lives to drug overdoses in 2013.465 Many of these deaths are due to opioids.

   The Louisiana Department of Health’s Bureau of Vital Records tracked a rise in deaths due to

   opioid overdoses from 155 in 2012 to 305 in 2016, numbers the state government believes are

   under-reported.466

           683. This high rate of overdoses is due at least in part to the extremely high rates at which

   opioids have been prescribed in Louisiana. According to the CDC, in 2016 Louisiana had an opioid

   prescription rate of 98.1 per 100 persons, which ranked fifth in the country. 467 Louisiana’s rate of

   opioid prescriptions has consistently been among the highest in the country and the equivalent to

   more than one prescription for each resident. For example, that rate was 100.4 prescriptions per

   100 people in 2015468 and 108.9 in 2014.469 It was even higher in earlier years at 112.4




   463
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2015, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   464
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2014, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   465
      Centers for Disease Control and Prevention, Drug Overdose Death Data, Number and age-adjusted rates of drug
   over dose deaths by state, US 2013, available at https://www.cdc.gov/drugoverdose/data/statedeaths.html (last
   visited Dec. 19, 2017).
   466
      Office of the Governor, Louisiana Department of Health continues efforts to reduce opioid abuse, Sept. 18, 2017,
   available at http://gov.louisiana.gov/index.cfm/newsroom/detail/1029 (last visited Dec. 21, 2017).
   467
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2016, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2016.html (last visited Dec. 21, 2017).
   468
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2015, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2015.html (last visited Dec. 21, 2017).
   469
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2014, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2014.html (last visited Dec. 21, 2017).




                                                           246
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 252 of 283 PageID #: 252




   prescriptions per 100 persons in 2013,470 113 in 2012,471 111.7 in 2011,472 112.6 prescriptions per

   100 people in 2010,473 113 in 2009474 and 113.7 in 2008.475

               684. Consistent with this, the Louisiana Commission on Preventing Opioid Abuse

   estimates that 108 to 122 opioid prescriptions are written per 100 persons in Louisiana per year,

   among the highest in the country.476 The rate of 122 prescriptions per 100 people over the last six

   years is 39 percent higher than the national average.477

               685. This high rate of prescriptions translates into efforts to get people off of opioids.

   From 2013-2015 there were 6,252 opioid-related substance abuse treatment admissions in

   Louisiana.478

               686. Neonatal Abstinence Syndrome (NAS), a collection of symptoms newborn babies

   experience withdrawing from opioid medications taken by the mother, quadrupled in Louisiana

   from 2003-2013, and related Medicaid expenditures increased six-fold from $1.3 million to $8.7



   470
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2013, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2013.html (last visited Dec. 21, 2017).
   471
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2012, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2012.html (last visited Dec. 21, 2017).
   472
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2011, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2011.html (last visited Dec. 21, 2017).
   473
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2010, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2010.html (last visited Dec. 21, 2017).
   474
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2009, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2009.html (last visited Dec. 21, 2017).
   475
      Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2008, available at
   https://www.cdc.gov/drugoverdose/maps/rxstate2008.html (last visited Dec. 21, 2017).
   476
       Louisiana Commission on Preventing Opioid Abuse, The Opioid Epidemic: Evidence Based Strategies
   Legislative Report, April 2017, at 20 (citations omitted), available at
   http://dhh.louisiana.gov/assets/docs/BehavioralHealth/Opioids/LCPOAFinalReportPkg20170331.pdf (last visited
   Dec. 21, 2017).
   477
         Id. at 21.
   478
      Louisiana Department of Health, Opioid Abuse, Prevention, Treatment and Policy, Quick Facts (January 2017),
   available at http://ldh.la.gov/assets/opioid/OpioidAbsePrvntn_2017.pdf (last visited Dec. 21, 2017).




                                                           247
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 253 of 283 PageID #: 253




   million for inpatient services.479 These costs do not include potential costs related to long-term

   effects for healthcare and other services. 480 The number of newborns born with alcohol or drugs

   in their system rose from 569 in 2008 to 1,659 in 2016, according to the Department of Children

   and Family Services, with opioids being the most common drug found in these infants. 481

               687. The costs related to the opioid crisis are steep. The Louisiana Commission on

   Preventing Opioid Abuse has estimated that opioid abuse costs Louisiana $296 million a year in

   health care expenditures alone.482

               688. The opioid epidemic has impacted Plaintiff’s Community.

               689. From 2015 to 2017 in Rapides Parish, there were 77 drug overdose deaths for a drug

   overdose mortality rate of 19 per 100,000 residents.483 From 2014 to 2016 there were 65 drug

   overdose deaths for a drug overdose mortality rate of 16 deaths per 100,000 residents. 484 From

   2012 to 2014, there were 47 deaths.485 And from 2006 to 2012 there were 83 drug poisoning

   deaths.486




   479
      Prevention, Screening & Treatment of Neonatal Abstinence Syndrome, (March 1, 2016) at 3, available at
   https://wwwcfprd.doa.louisiana.gov/boardsAndCommissions/RulesAndRegulations/223_Response%20to%20House
   %20Concurrent%20Resolution%20162-FINAL3-1-2016%20(3).pdf (last visited Dec. 21, 2017).
   480
         Id.
   481
      Julia O’Donoghue, “Louisiana infants born exposed to drugs, alcohol triples in 8 years,” The Times-Picayune,
   (Sept. 18, 2017), available at http://www.nola.com/politics/index.ssf/2017/09/louisiana_newborns_drugs.html (last
   visited Dec. 21, 2017).
   482
       Louisiana Commission on Preventing Opioid Abuse, supra note 44, at 17, citing Matrix Global Advisors, LLC
   (2014) Health Care Costs from Opioid Abuse: A State by State Analysis.
   483
       County Health Rankings & Roadmaps, Drug Overdose Deaths, 2019 tab,
   https://www.countyhealthrankings.org/app/louisiana/2019/measure/factors/138/data (last visited February 7, 2020).
   484
         Id. at 2018 tab.
   485
         Id. at 2016 tab.
   486
         Id. at 2015 tab.




                                                          248
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 254 of 283 PageID #: 254




               690. According to the Louisiana Department of Health, from 2014 to 2018 there were 141

   deaths due to drug poisoning in Rapides Parish.487 Of those deaths, at least 59 were opioid

   poisoning deaths which increased from 5 in 2014 and 6 in 2015 to 20 in 2018. 488

               691. The opioid epidemic is also increasing hospital visits and costs. From 2014 to 2018

   there were 539 opioid poisoning-related Emergency Department visits in the Parish. 489

   Additionally, for those same years, there were 795 hospital admissions due to drug poisoning in

   the Parish, of which 176 were opioid poisoning-related. 490

               692. The CDC has tracked prescription rates per county and parish in the United States,

   identifying the geographic “hotspots” for rates of opioid prescriptions. 491 The CDC has calculated

   the geographic distribution at county and parish levels of opioid prescriptions dispensed per 100

   persons,492 revealing that Rapides Parish has been a consistent hotspot over the past few years.

               693. The CDC’s statistics prove that the opioid prescription rates in Rapides Parish have

   exceeded any legitimate medical, scientific, or industrial purpose. Unfortunately, in Rapides

   Parish, Louisiana, the opioid prescribing rates, as reported by the CDC, are consistently above the

   national averages – which are themselves too high. In 2017, compared to the national average of

   58.7 opioid prescriptions dispensed per 100 persons, 493 the Parish rate was 133.3 opioid




   487
      Louisiana Department of Health, Louisiana Opioid Data and Surveillance System, https://lodss.ldh.la.gov (last
   visited February 7, 2020).
   488
         Id.
   489
         Id.
   490
         Id.
   491
      U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last
   visited February 7, 2020).
   492
         Id.
   493
         Id.




                                                          249
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 255 of 283 PageID #: 255




   prescriptions per 100 persons.494 That is more than one prescription for every man, woman and

   child living in the Parish.

              694. In 2016, compared to the national average of 66.5 opioid prescriptions dispensed per

   100 persons,495 the Parish rate was 144 opioid prescriptions per 100 persons. 496 Compared to the

   national average of 70.6 opioid prescriptions per 100 persons in 2015, 497 the Parish rate was even

   higher at 152.6.498

              695. This is not an aberration. In 2014, compared to the national average of 75.6

   prescriptions per 100 persons,499 the Parish rate was 169.8.500

              696. Compared to the national average of 78.1 prescriptions per 100 persons in 2013, 501

   the Rapides Parish rate was 174.7 opioid prescriptions per 100 persons. 502 In 2012, compared to

   the national average of 81.3 prescriptions per 100 persons, 503 the Parish rate was 169.5

   prescriptions per 100 persons.504 Compared to the national average of 80.9 prescriptions per 100




   494
     Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2017, (reporting for “Rapides Parish,
   Louisiana” here and below) available at https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html
   495
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   496
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2016.html
   497
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   498
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2015, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2015.html
   499
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   500
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2014, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2014.html
   501
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   502
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2013, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2013.html
   503
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
   504
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2012, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2012.html




                                                          250
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 256 of 283 PageID #: 256




   persons in 2011,505 the Rapides Parish rate was 165.6. 506 In 2010, compared to the national average

   of 81.2 prescriptions per 100 persons,507 the Parish rate was 162.2 prescriptions per 100 persons.508

   Compared to the national average of 79.5 prescriptions per 100 persons in 2009, 509 the Rapides

   Parish rate was 158.7.510

             697. The sheer volume of these dangerously addictive drugs was destined to create the

   present crisis of addiction, abuse, and overdose deaths.

             2.          The Relief Sought.

             698. The RICO Diversion Defendants’ violations of law and their pattern of racketeering

   activity directly and proximately caused Plaintiff injury in its business and property. The RICO

   Diversion Defendants’ pattern of racketeering activity, including their refusal to identify, report

   and halt suspicious orders of controlled substances, logically, substantially and foreseeably cause

   an opioid epidemic.          Plaintiff was injured by the RICO Diversion Defendants’ pattern of

   racketeering activity and the opioid epidemic that they created.

             699. As Plaintiff alleges, the RICO Diversion Defendants knew that the opioids they

   manufactured and supplied were unsuited to treatment of long-term, chronic, non-acute, and non-

   cancer pain, or for any other use not approved by the FDA, and knew that opioids were highly




   505
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   506
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2011, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html
   507
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   508
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2010, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2010.html
   509
         U.S. Prescribing Rate Maps, CDC, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html
   510
       Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2009, available at
   https://www.cdc.gov/drugoverdose/maps/rxcounty2009.html




                                                          251
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 257 of 283 PageID #: 257




   addictive and subject to abuse. 511 Nevertheless, the RICO Diversion Defendants engaged in a

   scheme of deception, that utilized the mail and wires as part of their fraud, in order to increase

   sales of their opioid products by refusing to identify, report suspicious orders of prescription

   opioids that they knew were highly addictive, subject to abuse, and were actually being diverted

   into the illegal market.512

               700. Here, as Plaintiff alleges, the link of causation generally breaks down into three very

   short steps:        (1) the RICO Diversion Defendants’ affirmative action to continue supplying

   prescription opioids through legal channels with knowledge that they were being diverted into the

   illicit market; (2) an opioid epidemic in the form of criminal drug trafficking, misuse and abuse;

   and (3) injuries to the Plaintiff.513 Although not as direct as a car accident or a slip-and-fall case,

   this causal chain is still a “direct sequence” and a logical, substantial and foreseeable cause of

   Plaintiff’s injury.514

               701. Specifically, the RICO Diversion Defendants’ predicate acts and pattern of

   racketeering activity caused the opioid epidemic which has injured Plaintiff in the form of

   substantial losses of money and property that logically, directly and foreseeably arise from the

   opioid-addiction epidemic. Plaintiff’s injuries, as alleged throughout this complaint, and expressly

   incorporated herein by reference, include:

                        a.       Losses caused by purchasing and/or paying reimbursements for the RICO
                                 Defendants’ prescription opioids, that Plaintiff would not have paid for or
                                 purchased but for the RICO Diversion Defendants’ conduct;




   511
         Traveler's Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1042, 225 Cal. Rptr. 3d 5 (Ct. App. 2017).
   512
         City of Everett v. Purdue Pharma L.P., No. C17-209RSM, 2017 WL 4236062, at *6 (W.D. Wash. Sept. 25, 2017).
   513
         Id.
   514
         Id.



                                                               252
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 258 of 283 PageID #: 258




              b.    Losses caused by the decrease in funding available for Plaintiff’s public
                    services for which funding was lost because it was diverted to other public
                    services designed to address the opioid epidemic;

              c.    Costs for providing healthcare and medical care, additional therapeutic, and
                    prescription drug purchases, and other treatments for patients suffering from
                    opioid-related addiction or disease, including overdoses and deaths;

              d.    Costs of training emergency and/or first responders in the proper treatment
                    of drug overdoses;

              e.    Costs associated with providing police officers, firefighters, and emergency
                    and/or first responders with Naloxone – an opioid antagonist used to block
                    the deadly effects of opioids in the context of overdose;

              f.    Costs associated with emergency responses by police officers, firefighters,
                    and emergency and/or first responders to opioid overdoses;

              g.    Costs for providing mental-health services, treatment, counseling,
                    rehabilitation services, and social services to victims of the opioid epidemic
                    and their families;

              h.    Costs for providing services to infants born with opioid-related medical
                    conditions, or born addicted to opioids due to drug use by mother during
                    pregnancy;

              i.    Costs associated with law enforcement and public safety relating to the
                    opioid epidemic, including but not limited to attempts to stop the flow of
                    opioids into local communities, to arrest and prosecute street-level dealers,
                    to prevent the current opioid epidemic from spreading and worsening, and
                    to deal with the increased levels of crimes that have directly resulted from
                    the increased homeless and drug-addicted population;

              j.    Costs associated with increased burden on Plaintiff’s judicial system,
                    including increased security, increased staff, and the increased cost of
                    adjudicating criminal matters due to the increase in crime directly resulting
                    from opioid addiction;

              k.    Costs associated with providing care for children whose parents suffer from
                    opioid-related disability or incapacitation;

              l.    Loss of tax revenue due to the decreased efficiency and size of the working
                    population in Plaintiff’s Community;

              m.    Losses caused by diminished property values in neighborhoods where the
                    opioid epidemic has taken root; and




                                             253
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 259 of 283 PageID #: 259




                   n.      Losses caused by diminished property values in the form of decreased
                           business investment and tax revenue.

           702. Plaintiff’s injuries were proximately caused by the RICO Diversion Defendants’

   racketeering activities because they were the logical, substantial and foreseeable cause of

   Plaintiff’s injuries. But for the opioid-addiction epidemic created by RICO Diversion Defendants’

   conduct, Plaintiff would not have lost money or property.

           703. Plaintiff’s injuries were directly caused by the RICO Diversion Defendants’ pattern

   of racketeering activities.

           704. Plaintiff is most directly harmed and there is no other Plaintiff better suited to seek a

   remedy for the economic harms at issue here.

           705. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

   actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

   attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

                                            COUNT IV
                               LOUISIANA RACKETEERING ACT
                                La. Rev. Stat. Ann. § 15:1351 et seq.
                         (Against Defendants Cephalon, Janssen, and Endo)
                               (The “Opioid Marketing Enterprise”)

           706. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

           707. Plaintiffs brings this Count on behalf of itself against the following Defendants:

   Cephalon, Janssen, and Endo (referred to collectively for this Claim as the “RICO Marketing

   Defendants”).

           708. Plaintiff has standing to bring this action as a “person who is injured by reason of

   any violation of the provisions of R.S. 15:1353.” La. Rev. Stat. Ann. § 15:1356(E).




                                                     254
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 260 of 283 PageID #: 260




          709. The Louisiana Racketeering Act prohibits “committing, attempting to commit,

   conspiring to commit, or soliciting, coercing, or intimidating another person to commit any crime

   that is punishable under . . . the Uniform Controlled Dangerous Substances Law,” among other

   enumerated acts. La. Rev. Stat. Ann. § 15:1352(A). Opioids are classified as both Schedule I and

   Schedule II drugs under Louisiana law. La. Rev. Stat. Ann. § 40:964. The Louisiana Uniform

   Controlled Dangerous Substances Law explicitly provides that “[p]hysical dependence is an

   expected result of opioid use.” La. Rev. Stat. Ann. § 40:961(29.1). Unauthorized manufacture,

   distribution, or dispensing of opioids constitute predicate acts of racketeering activity under the

   Louisiana Racketeering Act. La. Rev. Stat. Ann. § 15:1352(A)(13) (citing La. Rev. Stat. Ann. §

   40:967(A)).

          710. The RICO Marketing Defendants violated section 15:1353 of the Louisiana

   Racketeering Act by knowingly, intentionally, and unlawfully aiding and abetting each other to

   commit violations of the Louisiana Uniform Controlled Dangerous Substances Law.

          711. The RICO Defendants also violated section 15:1353 of the Louisiana Racketeering

   Act by knowingly receiving “proceeds derived, directly or indirectly, from a pattern of

   racketeering activity to use or invest, whether directly or indirectly, any part of such proceeds, or

   the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any

   right, interest, or equity in immovable property or in the establishment or operation of any

   enterprise.” La. Rev. Stat. Ann. § 15:1353(A).

          712. The RICO Marketing Defendants conducted the Opioid Marketing Enterprise, as

   defined above, through a pattern of racketeering activity in violation of Section 15:1353(C) and

   have conspired to violate Section 15:1353(C) in violation of Section 15:1353(D). La. Rev. Stat.

   Ann. § 15:1353.




                                                    255
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 261 of 283 PageID #: 261




          713. The RICO Marketing Defendants violated Section 15:1353(D) by knowingly,

   intentionally, and unlawfully aiding and abetting each other and the Opioid Marketing Enterprise

   and conspired to conduct and participate, directly and indirectly, in the conduct of the Opioid

   Marketing Enterprise, through the pattern of racketeering activity described herein. La. Rev. Stat.

   Ann. § 15:1353(D).

          714. The RICO Marketing Defendants’ Opioid Marketing Enterprise existed as an

   “enterprise” as defined in Section 15:1352(B). The RICO Marketing Defendants’ Opioid

   Marketing Enterprise existed as an association in fact and included unlawful as well as lawful

   enterprises. La. Rev. Stat. Ann. § 15:1352(B).

          715. As described above and as fully incorporated herein, the violations set forth herein

   constitute “racketeering activity” within the meaning of sections 15:1352(C) and 15:1353 with at

   least two such acts of racketeering activity having occurred within the past five years.

          716. The RICO Marketing Defendants’ violations of law and their pattern of racketeering

   activity directly and proximately caused Plaintiff injury in its business and property because

   Plaintiff paid for costs associated with the opioid epidemic, as described above in allegations

   expressly incorporated herein by reference.

          717. Plaintiff’s injuries, and those of the citizens of Plaintiff’s Community, were

   proximately caused by the RICO Marketing Defendants’ racketeering activities. But for the RICO

   Marketing Defendants’ conduct, Plaintiff would not have paid the health services and law

   enforcement services and expenditures required as a result of the plague of drug-addicted residents.

          718. Plaintiff’s injuries and those of her citizens were directly caused by the RICO

   Marketing Defendants’ racketeering activities.




                                                    256
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 262 of 283 PageID #: 262




          719. Plaintiff was most directly harmed and there is no other Plaintiff better suited to seek

   a remedy for the economic harms at issue here.

          720. Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

   actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

   attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest. La. Rev.

   Stat. Ann. § 15:1356(E).

                                            COUNT V
                              LOUISIANA RACKETEERING ACT
                                La. Rev. Stat. Ann. § 15:1351 et seq.
                    (Against Defendants Cephalon, Endo, Mallinckrodt, Actavis,
                          McKesson, Cardinal, and AmerisourceBergen)
                               (The “Opioid Diversion Enterprise”)

          721. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          722. Plaintiff brings this Claim against the following Defendants, as defined above:

   Cephalon, Endo, Mallinckrodt, Actavis (the “Manufacturer Defendants”), McKesson, Cardinal,

   and AmerisourceBergen (the “Distributor Defendants”) (collectively, for purposes of this Claim,

   the “RICO Diversion Defendants”).

          723. Plaintiff has standing to bring this action as a “person who is injured by reason of

   any violation of the provisions of R.S. 15:1353.” La. Rev. Stat. Ann. § 15:1356(E).

          724. The Louisiana Racketeering Act prohibits “committing, attempting to commit,

   conspiring to commit, or soliciting, coercing, or intimidating another person to commit any crime

   that is punishable under . . . the Uniform Controlled Dangerous Substances Law,” among other

   enumerated acts. La. Rev. Stat. Ann. § 15:1352(A). Opioids are classified as both Schedule I and

   Schedule II drugs under Louisiana law. La. Rev. Stat. Ann. § 40:964. The Louisiana Uniform

   Controlled Dangerous Substances Law explicitly provides that “[p]hysical dependence is an



                                                     257
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 263 of 283 PageID #: 263




   expected result of opioid use.” La. Rev. Stat. Ann. § 40:961(29.1). Unauthorized manufacture,

   distribution, or dispensing of opioids constitute predicate acts of racketeering activity under the

   Louisiana Racketeering Act. La. Rev. Stat. Ann. § 15:1352(A)(13) (citing La. Rev. Stat. Ann. §

   40:967(A)).

          725. The RICO Diversion Defendants violated section 15:1353 of the Louisiana

   Racketeering Act by knowingly, intentionally, and unlawfully aiding and abetting each other to

   commit violations of the Louisiana Uniform Controlled Dangerous Substances Law.

          726. The RICO Diversion Defendants also violated section 15:1353 of the Louisiana

   Racketeering Act by knowingly receiving “proceeds derived, directly or indirectly, from a pattern

   of racketeering activity to use or invest, whether directly or indirectly, any part of such proceeds,

   or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any

   right, interest, or equity in immovable property or in the establishment or operation of any

   enterprise.” La. Rev. Stat. Ann. § 15:1353(A).

          727. The RICO Diversion Defendants conducted the Opioid Diversion Enterprise, as

   defined above, through a pattern of racketeering activity in violation of Section 15:1353(C) and

   have conspired to violate Section 15:1353(C) in violation of Section 15:1353(D). La. Rev. Stat.

   Ann. § 15:1353.

          728. The RICO Diversion Defendants violated Section 15:1353(D) by knowingly,

   intentionally, and unlawfully aiding and abetting each other and the Opioid Diversion Enterprise

   and conspired to conduct and participate, directly and indirectly, in the conduct of the Opioid

   Diversion Enterprise, through the pattern of racketeering activity described herein. La. Rev. Stat.

   Ann. § 15:1353(D).




                                                    258
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 264 of 283 PageID #: 264




          729. The RICO Diversion Defendants’ Opioid Diversion Enterprise existed as an

   “enterprise” as defined in Section 15:1352(B). The RICO Defendants’ Opioid Diversion

   Enterprise existed as an association in fact and included unlawful as well as lawful enterprises. La.

   Rev. Stat. Ann. § 15:1352(B).

          730. As described above and as fully incorporated herein, the violations set forth herein

   constitute “racketeering activity” within the meaning of sections 15:1352(C) and 15:1353 with at

   least two such acts of racketeering activity having occurred within the past five years.

          731. The RICO Diversion Defendants’ violations of law and their pattern of racketeering

   activity directly and proximately caused Plaintiff injury in its business and property because

   Plaintiff paid for costs associated with the opioid epidemic, as described above in allegations

   expressly incorporated herein by reference.

          732. Plaintiff’s injuries, and those of the citizens of Plaintiff’s Community, were

   proximately caused by the RICO Defendants’ racketeering activities. But for the RICO

   Defendants’ conduct, Plaintiff would not have paid the health services and law enforcement

   services and expenditures required as a result of the plague of drug-addicted residents.

          733. Plaintiff’s injuries and those of her citizens were directly caused by the RICO

   Diversion Defendants’ racketeering activities.

          734. Plaintiff was most directly harmed and there is no other Plaintiff better suited to seek

   a remedy for the economic harms at issue here.

          735. Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

   actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

   attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest. La. Rev.

   Stat. Ann. § 15:1356(E).




                                                    259
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 265 of 283 PageID #: 265




                                             COUNT VI
                             LOUISIANA PRODUCTS LIABILITY ACT
                               La. Rev. Stat. Ann. §§ 9:2800.51, et seq.
                                (Against Manufacturer Defendants)

          736. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          737. Pursuant to the Louisiana Product Liability Act, a “manufacturer of a product shall

   be liable to a claimant for damage proximately caused by a characteristic of the product that renders

   the product unreasonably dangerous when such damage arose from a reasonably anticipated use

   of the product by the claimant or another person or entity.” La. Rev. Stat. Ann. § 9:2800.54(A).

          738. A product is “unreasonably dangerous” if, inter alia, “an adequate warning about the

   product has not be provided.” La. Rev. Stat. Ann. § 9:2800.54(B).

          739. Pursuant to section 9:2800.57, a “product is unreasonably dangerous because an

   adequate warning about the product has not been provided if, at the time the product left its

   manufacturer's control, the product possessed a characteristic that may cause damage and the

   manufacturer failed to use reasonable care to provide an adequate warning of such characteristic

   and its danger to users and handlers of the product.” La. Rev. Stat. Ann. § 9:2800.57.

          740. An adequate warning is one “that would lead an ordinary reasonable user or handler

   of a product to contemplate the danger in using or handling the product and either to decline to use

   or handle the product or, if possible, to use or handle the product in such a manner as to avoid the

   damage.” La. Rev. Stat. Ann. § 9:2800.53(9).

          741. The Manufacturer Defendants, at all times, have manufactured and sold prescription

   opioids.

          742. The Manufacturer Defendants had a duty to provide doctors, patients, Plaintiff and

   Plaintiff’s Community with accurate information regarding the risks of prescription opioids.



                                                     260
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 266 of 283 PageID #: 266




            743. The Manufacturer Defendants had a duty to warn doctors, patients, Plaintiff and

   Plaintiff’s Community about the risks of prescription opioids.

            744. The Manufacturer Defendants, at all times, purported to warn or purported to inform

   prescribers and users regarding the benefits and risks associated with the use of prescription opioid

   drugs.

            745. However, these warnings were inadequate.

            746. As alleged herein, each Manufacturer Defendant wrongfully represented that the

   opioid prescription medications they manufactured, marketed, and sold had characteristics, uses,

   or benefits that they do not have.

            747. The Manufacturer Defendants also wrongfully misrepresented that the opioids were

   safe and effective when such representations were untrue, false, and misleading.

            748. The Manufacturer Defendants also used exaggeration and/or ambiguity as to material

   facts and omitted material facts, which tended to deceive and/or did in fact deceive doctors,

   patients, Plaintiff and Plaintiff’s Community.

            749. The Manufacturer Defendants made deceptive representations about the use of

   opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed

   material facts and failed to correct prior misrepresentations and omissions about the risks and

   benefits of opioids. Each Manufacturer Defendant’s omissions rendered even their seemingly

   truthful statements about opioids deceptive.

            750. Instead, each Manufacturer Defendant has conducted, and has continued to conduct,

   a marketing scheme designed to persuade doctors, patients, Plaintiff and Plaintiff’s Community

   that opioids can and should be used for chronic pain. In connection with this scheme, each

   Manufacturer Defendant spent, and continues to spend, millions of dollars on promotional




                                                    261
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 267 of 283 PageID #: 267




   activities and materials that falsely deny or trivialize the risks of opioids while overstating the

   benefits of using them for chronic pain.

          751. Because of the dangerously addictive nature of these drugs, which the Manufacturer

   Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction

   and overdose deaths; therefore, Manufacturer Defendants’ sales and marketing of opioids

   constituted a violation of State law.

          752. In addition, the Manufacturer Defendants have made false and misleading claims,

   including, inter alia, downplaying the serious risk of opioid addiction and abuse; creating and

   promoting the misleading concept of “pseudoaddiction” and advocating that the signs of addiction

   should be treated with more opioids; exaggerating the effectiveness of screening tools to prevent

   addiction; claiming that opioid dependence and withdrawal are easily managed; mischaracterizing

   the difficulty of discontinuing opioid therapy; denying the risks of higher opioid dosages; and

   exaggerating the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse and

   addiction.

          753. The Manufacturer Defendants have also falsely touted the benefits of long-term

   opioid use, including the supposed ability of opioids to improve function and quality of life.

          754. The Manufacturer Defendants disseminated these messages directly, through their

   sales representatives, in speaker groups led by physicians the Manufacturer Defendants recruited

   for their support of their marketing messages, and through unbranded marketing and industry-

   funded Front Groups.

          755. The Manufacturer Defendants’ warnings about prescription opioids were inadequate

   because they failed to give doctors, patients, Plaintiff and Plaintiff’s Community the information

   needed to contemplate and understand the dangers opioids posed. In fact, the Manufacturer




                                                  262
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 268 of 283 PageID #: 268




   Defendants’ statements and actions purported to inform doctors, patients, Plaintiff and Plaintiff’s

   Community that prescription opioids were safe when they were not, or at least were safer than they

   actually were.

           756. The Manufacturer Defendants knew at all times that the prescription opioids that left

   their control had characteristics, inter alia, such as a far greater likelihood for addiction, that could

   cause damage, and failed to use reasonable care to adequately warn doctors, patients, Plaintiff and

   Plaintiff’s Community of these dangers.

           757. This failure to warn doctors, patients, Plaintiff and Plaintiff’s Community of the

   dangers of prescription opioids made the Manufacturer Defendants’ product unreasonably

   dangerous under the Louisiana Products Liability Act.

           758. Moreover, the Manufacturer Defendants specifically failed to warn doctors of the

   risks associated with the use of prescription opioids and instead conducted a marketing scheme

   designed to persuade doctors that opioids can and should be used for chronic pain and trivialized

   the risks of opioids. These risks were not otherwise known to doctors because the Manufacturer

   Defendants informed them, via scientific publications, treatment guidelines, CME programs, and

   medical conferences and seminars, that opioids were safer than they in fact were.

           759. If the Manufacturer Defendants had properly warned doctors about the dangers of

   prescription opioids, doctors would have changed their actions in prescribing opioids to certain

   patients, in the amounts of prescription opioids they prescribed, and in identifying and treating

   signs of addiction. But for the Manufacturer Defendants’ misrepresentations and failure to warn

   doctors about the actual risks of prescription opioids, doctors would have recognized the risks

   associated with these drugs, prescribed them less or not at all, and understood the signs of

   addiction.




                                                     263
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 269 of 283 PageID #: 269




          760. If the Manufacturer Defendants had properly warned about the dangers of

   prescription opioids, doctors and patients would have used opioids in such a manner as to avoid

   the risks of, inter alia, addiction, over-prescription, and prescription for chronic pain and other

   non-indicated conditions.

          761. The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause

   of the Manufacturer Defendants’ failure to provide an adequate warning about the dangers of

   prescription opioids to doctors, patients, Plaintiff and Plaintiff’s Community.

          762. Plaintiff’s injuries and those of her citizens were directly caused by the Manufacturer

   Defendants’ failure to warn.

          763. Plaintiff’s injuries and those of her citizens arose from reasonably anticipated uses

   of prescription opioids.

          764. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from Defendants’ violations of Louisiana Product Liability Act, including their failure to

   provide adequate warnings about the dangers of prescription opioids. La. Rev. Stat. Ann. §

   9:2800.53(5).

                                             COUNT VII
                                           REDHIBITION
                                        (Against All Defendants)

          765. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          766. Pursuant to Louisiana Civil Code 2520 et seq., Defendants, through their

   manufacture, marketing, sales, and/or distribution of prescription opioids, warranted to doctors,

   patients, and Plaintiff that these opioids were free of redhibitory effects.

          767. Defendants owed a duty to Plaintiff, as a buyer of prescription opioids through its

   payments of claims for chronic opioid therapy and related claims by its self-insured health care


                                                     264
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 270 of 283 PageID #: 270




   plans and its workers’ compensation program, that the prescription opioids would be free from

   redhibitory defects.

          768. Plaintiff, as a purchaser of the prescription opioids, had no knowledge of the defects

   and could not have discovered the defects. The redhibitory defects in the prescription opioids were

   neither known nor apparent to Plaintiff.

          769. The risk of addiction from opioid use and inability of opioids to treat non-cancer

   chronic pain are redhibitory defects that rendered Defendants’ prescription opioids totally or at

   least partially useless for their intended purposes.

          770. Plaintiff would not have paid for the prescription opioids through its payments of

   claims for chronic opioid therapy and related claims by its self-insured health care plans and its

   workers’ compensation program if it had known of their redhibitory defects.

          771. Defendants had actual knowledge that the prescription opioids they manufactured,

   marketed, sold, and/or distributed had redhibitory defects but omitted to inform doctors, patients

   and Plaintiff of these defects.

          772. Instead, Defendants falsely declared that prescription opioids were safe and effective

   when Defendants knew they were not.

          773. The redhibitory defects existed at the time Plaintiff purchased and paid for the

   prescription opioids.

          774. But for Defendants’ false representations and omissions about the uses of

   prescription opioids, Plaintiff would not have purchased and paid for these prescriptions through

   its self-insured health care plan and its workers’ compensation program.

          775. Defendants breached their warranty of redhibition which directly and proximately

   caused Plaintiff to suffer the damages alleged herein.




                                                    265
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 271 of 283 PageID #: 271




          776. Due to the redhibitory defects in the prescription opioids, Plaintiff is entitled to and

   does demand a rescission of all sales of prescription opioids paid for through its self-insured health

   care plan and its workers’ compensation program, including legal interest thereon paid from the

   date of sale as allowed by law. Defendants are liable to Plaintiff for all amounts spent by Plaintiff

   with interest from the time of purchase, as well as reimbursement for the reasonable expenses

   occasioned by the sale and for all related damages, including consequential damages, costs and

   attorney fees. La. Civ. Code art. 2545.

          777. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from the Defendants’ breach of the warranty of redhibition. Plaintiff does not seek

   damages for physical personal injury or any physical damage to property caused by the

   Defendants’ actions.

          778. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

   damages disavowed herein, including inter alia restitution, compensatory damages, attorney fees

   and costs, and pre- and post-judgment interest.

                                  COUNT VIII
    LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW,
                      La. Rev. Stat. Ann. §§ 51:1401, et seq.
                        (Against Distributor Defendants)

          779. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          780. Plaintiff brings this count under the Louisiana Unfair Trade Practices Act

   (“LUTPA”), La. Rev. Stat. Ann. §§ 51:1401 et seq. Section 51:1409(A) allows any person

   (including any “legal entity” pursuant to La. Rev. Stat. Ann. § 51:1402(8)) who suffers any

   ascertainable loss of money or property “as a result of the use of employment by another person




                                                     266
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 272 of 283 PageID #: 272




   of an unfair or deceptive method, act, or practice declared unlawful by R.S. 51:1405” to bring an

   action to recover actual damages.

          781. Under the LUTPA, “unfair or deceptive acts or practices in the conduct of any trade

   or commerce are hereby declared unlawful.” La. Rev. Stat. Ann. § 51:1405.

          782. The Distributor Defendants committed repeated and willful unfair or deceptive acts

   or practices in the conduct of commerce.

          783. Each Distributor Defendant failed to report and/or prevent the diversion of highly

   addictive prescription drugs to illegal sources.

          784. Because of the dangerously addictive nature of these drugs, the Distributor

   Defendants’ marketing, sales, and/or distribution practices unlawfully caused an opioid and heroin

   plague and epidemic in the State and Plaintiff’s Community. Each Distributor Defendant had a

   non-delegable duty to guard against and prevent the diversion of prescription opioids to other than

   legitimate medical, scientific, and industrial channels.

          785. The Distributor Defendants failed to disclose the material facts that inter alia they

   were not in compliance with laws and regulations requiring that they maintain a system to prevent

   diversion, protect against addiction and severe harm, and specifically monitor, investigate, report,

   and refuse suspicious orders. But for these material factual omissions, the Distributor Defendants

   would not have been able to sell opioids, and the Distributor Defendants would not have been able

   to receive and renew licenses to sell opioids.

          786. As evidenced by the conduct detailed above, the Distributor Defendants’ deceptive

   trade practices specifically include, but are not necessarily limited to, the following:

              a. The practice of not monitoring for suspicious orders of prescription opioids;

              b. The practice of not detecting suspicious orders of prescription opioids;

              c. The practice of not investigating suspicious orders of prescription opioids;


                                                      267
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 273 of 283 PageID #: 273




              d. The practice of filling, or failing to refuse fulfillment of, suspicious orders of
                 prescription opioids;

              e. The practice of not reporting suspicious orders of prescription opioids;

              f. The practice of rewarding increases in prescription opioid sales; and/or

              g. The practice of falsely misrepresenting to the public that Defendants were
                 complying with their legal obligations.

          787. The Distributor Defendants’ unfair, deceptive, and unconscionable representations,

   concealments, and omissions were reasonably calculated to deceive the public, Plaintiff’s

   Community, and Plaintiff.

          788. As described more specifically above, the Distributor Defendants’ representations,

   concealments, and omissions constitute a willful course of conduct which continues to this day.

          789. The damages which Plaintiff seeks to recover were sustained as a direct and

   proximate cause of the Distributor Defendants’ intentional and/or unlawful actions and omissions.

          790. The Distributor Defendants’ actions and omissions in the course of marketing,

   selling, and distributing prescriptions opioids constitute deceptive trade practices under the

   LUTPA.

          791. State law prohibits representing that goods or services have sponsorship, approval,

   characteristics, uses, or benefits that they do not have. State law further prohibits representing that

   goods are of a standard, quality, or grade if they are of another.

          792. The Distributor Defendants egregiously, knowingly, willfully and/or unlawfully

   engaged in the deceptive trade practices described herein.

          793. The Distributor Defendants’ actions offend established public policy.

          794. The Distributor Defendants’ actions were unethical, unscrupulous and substantially

   injured consumers, Plaintiff and Plaintiff’s Community.




                                                    268
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 274 of 283 PageID #: 274




          795. The Distributor Defendants’ unfair practices, as described above, offend deep-seated

   public policies under both federal law (21 U.S.C. § 823, 21 U.S.C. § 801; 21 C.F.R. 1301.74) and

   Louisiana law (e.g. 46 La. Admin. Code. Pt XCI, § 313; see also La. Rev. Stat. Ann. §

   40:974(A)(1) & (A)(4)), to maintain effective controls against diversion and to monitor, detect,

   investigate, refuse to fill, and report suspicious orders of prescription opioids originating from the

   State and the Parish as well as those orders which the Distributor Defendants knew or should have

   known were likely to be diverted into the State and the Parish. Nevertheless, by engaging in the

   conduct alleged above, the Distributor Defendants actively worked to conceal the risk of addiction

   related to opioids from Louisiana patients and prescribers in the hopes of selling greater quantities

   of their dangerous drugs. The Distributor Defendants also worked to undermine public policy,

   enshrined by regulations contained in state and federal law, that is aimed at ensuring honest

   marketing and safe and appropriate use of pharmaceutical drugs.

          796. Plaintiff has been damaged, and is likely to be further damaged in the future, by the

   deceptive trade practices described herein.

          797. The Distributor Defendants egregiously, knowingly and willfully engaged in the

   deceptive trade practices described herein.

          798. Section 51:1409(A) of the LUTPA empowers this Court to grant treble damages, as

   well as costs and attorneys’ fees against the Distributor Defendants, if the Court finds that

   Distributor Defendants knowingly engaged in an unfair or deceptive trade practice.

          799. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from the Distributor Defendants’ deceptive trade practices. Plaintiff does not seek

   damages for physical personal injury or any physical damage to property caused by the Distributor

   Defendants’ actions.




                                                    269
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 275 of 283 PageID #: 275




           800. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

   damages disavowed herein, including inter alia restitution, disgorgement of profits, compensatory

   damages, treble damages, attorney fees and costs, and pre- and post-judgment interest.

                                      COUNT IX
                   NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
                            (Against Distributor Defendants)

           801. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

           802. Plaintiff seeks economic damages which were the foreseeable result of the

   Distributor Defendants’ intentional and/or unlawful actions and omissions.

           803. Defendants violated Louisiana Civil Code articles 2315 and 2316 by their negligence

   and negligent misrepresentations. La. Civ. Code Ann. art. 2315; La. Civ. Code Ann. art. 2316.

           804. Article 2315 of the Louisiana Civil Code states that “Every act whatever of man that

   causes damage to another obliges him by whose fault it happened to repair it.”

           805. Article 2316 the Louisiana Civil Code states that “Every person is responsible for

   the damage he occasions not merely by his act, but by his negligence, his imprudence, or his want

   of skill.”

           806. Under State law, to establish actionable negligence, one must show the defendant

   had a duty to conform its conduct to a specific standard (the duty element); the defendant failed to

   conform its conduct to the appropriate standard (the breach of duty element); the defendant’s

   substandard conduct was a cause-in-fact of plaintiff’s injuries (the cause-in-fact element); the

   defendant’s substandard conduct was a legal cause of the plaintiff’s injuries, that is, the risk and

   the harm caused were within the scope of protection afforded by the duty breached (the scope of

   liability or scope of protection element); and actual damages (the damages element). All such

   essential elements exist here.


                                                     270
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 276 of 283 PageID #: 276




          807. Further, as Section 302B of the Restatement of Torts provides: “An act or an

   omission may be negligent if the actor realizes or should realize that it involves an unreasonable

   risk of harm to another through the conduct of the other or a third person which is intended to

   cause harm, even though such conduct is criminal.”

          808. Each Distributor Defendant had an obligation to exercise reasonable care in

   marketing, selling, and distributing highly dangerous opioid drugs to the State and Plaintiff’s

   Community.

          809. Each Distributor Defendant had an obligation to exercise due care in marketing,

   selling, and distributing highly dangerous opioid drugs in the State and Plaintiff’s Community.

          810. Each Distributor Defendant owed a duty to the Plaintiff, and to the public in

   Plaintiff’s Community, because the injury was foreseeable, and in fact foreseen, by the Distributor

   Defendants.

          811. Reasonably prudent distributors of prescription opioids would have anticipated that

   the scourge of opioid addiction would wreak havoc on communities, and the significant costs

   which would be imposed upon the governmental entities associated with those communities. The

   closed system of opioid distribution whereby wholesale distributors are the gatekeepers between

   manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent diversion,

   exists for the purpose of controlling dangerous substances such as opioids and preventing diversion

   and abuse.

          812. The Distributor Defendants were repeatedly warned by law enforcement of the

   unlawfulness and consequences of their actions and omissions.

          813. The escalating amounts of addictive drugs flowing through Distributor Defendants’

   businesses, and the sheer volume of these prescription opioids, further alerted Distributor




                                                  271
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 277 of 283 PageID #: 277




   Defendants that addiction was fueling increased consumption and that legitimate medical purposes

   were not being served.

           814. As described above in allegations expressly incorporated herein, Distributor

   Defendants breached their duties to exercise due care in the business of wholesale distribution of

   dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing

   to report, and filling highly suspicious orders time and again. Because the very purpose of these

   duties was to prevent the resulting harm – diversion of highly addictive drugs for non-medical

   purposes – the causal connection between Distributor Defendants’ breach of duties and the ensuing

   harm was entirely foreseeable.

           815. As described elsewhere in the Complaint in allegations expressly incorporated

   herein, Distributor Defendants misrepresented their compliance with their duties under the law and

   concealed their noncompliance and shipments of suspicious orders of opioids to Plaintiff’s

   Community and destinations from which they knew opioids were likely to be diverted into

   Plaintiff’s Community, in addition to other misrepresentations alleged and incorporated herein.

           816. The Distributor Defendants breached their duties to prevent diversion and report and

   halt suspicious orders, and they misrepresented their compliance with their legal duties.

           817. The Distributor Defendants’ breaches were intentional and/or unlawful, and their

   conduct was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

           818. The causal connection between the Distributor Defendants’ breaches of their duties

   and misrepresentations and the ensuing harm was entirely foreseeable.

           819. The Distributor Defendants’ breaches of their duties and misrepresentations were the

   cause-in-fact of Plaintiff’s injuries.




                                                  272
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 278 of 283 PageID #: 278




           820. The risk of harm to Plaintiff and Plaintiff’s Community and the harm caused were

   within the scope of protection afforded by the Distributor Defendants’ duty to exercise due and

   reasonable care in marketing, selling, and distributing highly dangerous opioid drugs in the State

   and Plaintiff’s Community. The Distributor Defendants’ substandard conduct was a legal cause of

   the Plaintiff’s injuries.

           821. As described above in allegations expressly incorporated herein, the Distributor

   Defendants’ breaches of duty and misrepresentations caused, bears a causal connection with,

   and/or proximately resulted in the damages sought herein.

           822. The Distributor Defendants were selling dangerous drugs statutorily categorized as

   posing a high potential for abuse and severe dependence. The Distributor Defendants knowingly

   traded in drugs that presented a high degree of danger if prescribed incorrectly or diverted to other

   than medical, scientific, or industrial channels. However, the Distributor Defendants breached their

   duties to monitor for, report, and halt suspicious orders, breached their duties to prevent diversion,

   and, further, misrepresented what their duties were and their compliance with their legal duties.

           823. The Distributor Defendants failed to disclose the material facts that inter alia they

   were not in compliance with laws and regulations requiring that they maintain a system to prevent

   diversion, protect against addiction and severe harm, and specifically monitor, investigate, report,

   and refuse suspicious orders. But for these material factual omissions, the Distributor Defendants

   would not have been able to sell opioids.

           824. The Distributor Defendants’ unlawful and/or intentional actions create a rebuttable

   presumption of negligence and negligent misrepresentations under State law.

           825. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from the Distributor Defendants’ actions and omissions.




                                                    273
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 279 of 283 PageID #: 279




          826. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

   damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

   profits, compensatory damages, and all damages allowed by law to be paid by the Defendants,

   attorney fees and costs, and pre- and post-judgment interest.

                                         COUNT X
                      FRAUD AND FRAUDULENT MISREPRESENTATION
                              (Against Distributor Defendants)

          827. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

   set forth here, and further alleges as follows.

          828. Under Louisiana law, “Fraud is a misrepresentation or a suppression of the truth

   made with the intention either to obtain an unjust advantage for one party or to cause a loss or

   inconvenience to the other. Fraud may also result from silence or inaction.” La. Civ. Code Ann.

   art. 1953.

          829. Under Louisiana law, delictual fraud or intentional misrepresentation consists of: 1)

   a misrepresentation of material fact, 2) made with the intent to deceive and 3) causing justifiable

   reliance and resultant injury. Becnel v. Grodner, 2007-1041 (La. App. 4 Cir. 4/2/08), 982 So. 2d

   891, 894.

          830. The Distributor Defendants violated their general duty not to actively deceive, and

   have made knowingly false statements and have omitted and/or concealed information which made

   statements by the Distributor Defendants knowingly false. The Distributor Defendants acted

   intentionally and/or unlawfully.

          831. As alleged herein, the Distributor Defendants made false statements regarding their

   compliance with state and federal law regarding their duties to prevent diversion, their duties to

   monitor, report and halt suspicious orders, and/or concealed their noncompliance with these

   requirements.


                                                     274
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 280 of 283 PageID #: 280




          832. As alleged herein, the Distributor Defendants knowingly and/or intentionally made

   representations that were false. The Distributor Defendants had a duty to disclose material facts

   and concealed them. These false representations and concealed facts were material to the conduct

   and actions at issue. The Distributor Defendants made these false representations and concealed

   facts with knowledge of the falsity of their representations, and did so with the intent of misleading

   Plaintiff, Plaintiff’s Community, the public, and persons on whom Plaintiff relied.

          833. These false representations and concealments were reasonably calculated to deceive

   Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids for persons in

   Plaintiff’s Community, were made with the intent to deceive, and did in fact deceive these persons,

   Plaintiff, and Plaintiff’s Community.

          834. Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids

   reasonably relied on these false representations and concealments of material fact.

          835. Plaintiff justifiably relied on the Distributor Defendants’ representations and/or

   concealments, both directly and indirectly. Plaintiff’s injuries were proximately caused by this

   reliance.

          836. The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause

   of the Distributor Defendants’ fraudulent conduct.

          837. Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

   resulting from Defendants’ fraudulent activity, including fraudulent misrepresentations and

   fraudulent concealment. Plaintiff does not seek damages for physical personal injury or any

   physical damage to property caused by the Distributor Defendants’ actions.

          838. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

   disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,




                                                    275
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 281 of 283 PageID #: 281




   compensatory damages, and all damages allowed by law to be paid by the Distributor Defendants,

   attorney fees and costs, and pre- and post-judgment interest.

                                               RELIEF

          WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

          839. Entering Judgment in favor of the Plaintiff in a final order against each of the

   Defendants;

          840. Enjoining the Defendants and their employees, officers, directors, agents, successors,

   assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

   other persons acting in concert or participation with it, from engaging in unfair or deceptive

   practices in violation of law and ordering temporary, preliminary or permanent injunction;

          841. Awarding restitution, disgorgement of profits, actual damages, treble damages,

   forfeiture as deemed proper by the Court, and attorney fees and all costs and expenses of suit

   pursuant to Plaintiff’s LUTPA claims;

          842. Order that Defendants compensate the Plaintiff for past and future costs to abate the

   ongoing public nuisance caused by the opioid epidemic, including restitution;

          843. Order Defendants to fund an “abatement fund” for the purposes of abating the opioid

   nuisance;

          844. Awarding actual damages, treble damages, injunctive and equitable relief, forfeiture

   as deemed proper by the Court, and attorney fees and all costs and expenses of suit pursuant to

   Plaintiff’s racketeering claims;

          845. Awarding the Plaintiff the damages caused by the opioid epidemic, including (A)

   costs for providing medical care, additional therapeutic and prescription drug purchases, and other

   treatments for patients suffering from opioid-related addiction or disease, including overdoses and

   deaths; (B) costs for providing treatment, counseling, and rehabilitation services; (C) costs for


                                                  276
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 282 of 283 PageID #: 282




   providing treatment of infants born with opioid-related medical conditions; (D) costs for providing

   care for children whose parents suffer from opioid-related disability or incapacitation; and (E)

   costs associated with law enforcement and public safety relating to the opioid epidemic.

          846. Granting the Plaintiff

              1. The cost of investigation, reasonable attorneys’ fees, and all costs and expenses;

              2. Pre-judgment and post-judgment interest; and,

              3. All other relief as provided by law and/or as the Court deems appropriate and just.

    Dated: March 13, 2020                          Respectfully Submitted,

                                                   PHILLIP TERRELL,
                                                   DULY ELECTED DISTRICT ATTORNEY
                                                   FOR RAPIDES PARISH, Plaintiff
                                             By:
                                                    /s/J. Burton LeBlanc, IV
    W. Jay Luneau                                   J. Burton LeBlanc, IV, LSBA 20491
    LUNEAU & BECK, L.L.C.                           BARON & BUDD, P.C.
    5208 Jackson Street Extension,                  2600 CitiPlace, Ste. 400
    Suite A                                         Baton Rouge, LA 70808
    Alexandria, LA 71303                            Tel.: 225-927-5441
    Tel: 318-767-1161                               Fax: 225-927-5449
    Jay@luneaubecklaw.com                           bleblanc@baronbudd.com

    Peter J. Mougey                                 James C. Peterson
    Archie C. Lamb, Jr.                             HILL, PETERSON, CARPER,
    LEVIN, PAPANTONIO, THOMAS,                         BEE & DEITZLER, PLLC
    MITCHELL,                                       NorthGate Business Park
    RAFFERTY & PROCTOR, P.A.                        500 Tracy Way
    316 S. Baylen Street, Suite 600                 Charleston, WV 25311
    Pensacola, FL 32502-5996                        Tel.: 304-345-5667
    Tel.: 850-435-7068                              Fax: 304-345-1519
    Fax: 850-436-6068                               jcpeterson@hpcbd.com
    pmougey@levinlaw.com

    Michael J. Fuller, Jr.                          Anthony J. Majestro
    Amy Quezon                                      POWELL & MAJESTRO, PLLC
    MCHUGH FULLER LAW GROUP, PLLC                   405 Capitol Street, Suite P-1200
    97 Elias Whiddon Rd.                            Charleston, WV 25301
    Hattiesburg, MS 39402                           Tel.: 304-346-2889
    Tel.: 601-261-2220                              Fax: 304-346-2895
    Fax: 601-261-2481                               amajestro@powellmajestro.com


                                                   277
Case 1:20-cv-00335-DDD-JPM Document 1 Filed 03/13/20 Page 283 of 283 PageID #: 283




    mike@mchughfuller.com
    amy@mchughfuller.com

    Bert Ketchum, III                          Paul T. Farrell, Jr.
    GREENE, KETCHUM,                           FARRELL LAW
      BAILEY & TWEEL, LLP                      422 Ninth Street, 3rd Floor
    419 - 11th Street (25701)/ P.O. Box 2389   Huntington, WV 25701
    Huntington, West Virginia 25724-2389       Tel: 304-654-8281
    Tel.: 800-479-0053 or 304-525-9115         paul@farrell.law
    Fax: 304-529-3284
    bert@greeneketchum.com




                                               278
